Exhibit 10.1


Execution Version





--------------------------------------------------------------------------------





THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of October 7, 2019,

among
LAUREATE EDUCATION, INC.,
as the Borrower,
The Several Lenders
from Time to Time Parties Hereto,
and
CITIBANK, N.A.,
as Administrative Agent and Collateral Agent
————————————————————————







Citigroup Global Markets, Inc.,
JPMorgan Chase Bank, N.A.
Barclays Bank PLC
BMO Capital Markets Corp.
Credit Suisse Loan Funding LLC
Goldman Sachs Lending Partners LLC
and
Macquarie Capital (USA) Inc.


as Joint Lead Arrangers and Joint Bookrunners







--------------------------------------------------------------------------------






--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
Section 1.Definitions    1
1.1Defined Terms    1
1.2Other Interpretive Provisions    54
1.3Accounting Terms    54
1.4Rounding    55
1.5References to Agreements, Laws, Etc.    55
1.6Exchange Rates    55
1.7Determinations of Status    55
1.8Not-For-Profit Universities    56
1.9Divisions    57
Section 2.Amount and Terms of Credit    57
2.1Commitments    57
2.2Minimum Amount of Each Borrowing; Maximum Number of Borrowings    59
2.3Notice of Borrowing    59
2.4Disbursement of Funds    61
2.5Repayment of Loans; Evidence of Debt    62
2.6Conversions and Continuations    63
2.7Pro Rata Borrowings    64
2.8Interest    64
2.9Interest Periods    65
2.10Increased Costs, Illegality, Etc.    65
2.11Compensation    68
2.12Change of Lending Office    69
2.13Notice of Certain Costs    69
2.14Incremental Facilities    69
2.15Option to Extend    71
2.16Permitted Debt Exchanges    74
2.17Termination of Defaulting Lender; Cure    77
2.18Reallocation of Defaulting Lender Commitment    78
Section 3.Letters of Credit    79
3.1Letters of Credit    79
3.2Letter of Credit Requests    80
3.3Letter of Credit Participations    81
3.4Agreement to Repay Letter of Credit Drawings    84
3.5Increased Costs    85
3.6New or Successor Letter of Credit Issuer    86
3.7Role of Letter of Credit Issuer    87
3.8Cash Collateral; Other    88
3.9Applicability of ISP and UCP    89
3.10Conflict with Issuer Documents    89
3.11Letters of Credit Issued for Restricted Subsidiaries    89


i

--------------------------------------------------------------------------------




Section 4.Fees; Commitments    89
4.1Fees    89
4.2Voluntary Reduction of Commitments    91
4.3Mandatory Termination of Commitments    91
Section 5.Payments    91
5.1Voluntary Prepayments    91
5.2Mandatory Prepayments    92
5.3Method and Place of Payment    93
5.4Net Payments    93
5.5Computations of Interest and Fees    96
5.6Limit on Rate of Interest    97
Section 6.Conditions Precedent to Initial Borrowing    98
Section 7.Conditions Precedent to All Credit Events    100
7.1No Default; Representations and Warranties    100
7.2Notice of Borrowing; Letter of Credit Request    100
Section 8.Representations, Warranties and Agreements    101
8.1Corporate Status    101
8.2Corporate Power and Authority    101
8.3No Violation    101
8.4Litigation    102
8.5Margin Regulations    102
8.6Governmental Approvals    102
8.7Investment Company Act    102
8.8True and Complete Disclosure    102
8.9Financial Condition; Financial Statements    102
8.10Tax Matters    103
8.11Compliance with ERISA    103
8.12Subsidiaries    104
8.13Intellectual Property    104
8.14Environmental Laws    104
8.15Properties    104
8.16Solvency    104
8.17Anti-Corruption Laws and Sanctions    105
Section 9.Affirmative Covenants    105
9.1Information Covenants    105
9.2Books, Records and Inspections    109
9.3Maintenance of Insurance    109
9.4Payment of Taxes    110
9.5Consolidated Corporate Franchises    110
9.6Compliance with Statutes, Regulations, Etc.    110
9.7ERISA    110
9.8Maintenance of Properties    111


ii

--------------------------------------------------------------------------------




9.9Transactions with Affiliates    111
9.10End of Fiscal Years; Fiscal Quarters    112
9.11Additional Guarantors and Grantors    112
9.12Pledge of Additional Stock and Evidence of Indebtedness    112
9.13Use of Proceeds    113
9.14Further Assurances    113
9.15Reserved    114
Section 10.Negative Covenants    114
10.1Limitation on Indebtedness    114
10.2Limitation on Liens    122
10.3Limitation on Fundamental Changes    127
10.4Limitation on Sale of Assets    132
10.5Limitation on Investments    134
10.6Limitation on Restricted Payments    138
10.7Limitations on Debt Payments and Amendments    141
10.8Changes in Business    142
10.9Financial Covenant    142
10.10Use of Proceeds    143
Section 11.Events of Default    143
11.1Payments    143
11.2Representations, Etc.    143
11.3Covenants    143
11.4Default Under Other Agreements    143
11.5Bankruptcy, Etc.    144
11.6ERISA    144
11.7Guarantee    145
11.8Pledge Agreement    145
11.9Security Agreement    145
11.10Mortgages    145
11.11Judgments    145
11.12Change of Control    145
11.13Subordination    145
11.14Allocation of Payments    146
Section 12.The Agents    147
12.1Appointment    147
12.2Delegation of Duties    147
12.3Exculpatory Provisions    148
12.4Reliance by Agents    148
12.5Notice of Default    149
12.6Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders    149
12.7Indemnification    150
12.8Agents in their Individual Capacity    151
12.9Successor Agents    152
12.10Withholding Tax    153


iii

--------------------------------------------------------------------------------




12.11Security Documents and Guarantee    154
12.12Other Agents; Arrangers    155
Section 13.Miscellaneous    155
13.1Amendments and Waivers    155
13.2Notices    157
13.3No Waiver; Cumulative Remedies    158
13.4Survival of Representations and Warranties    158
13.5Payment of Expenses; Indemnification    158
13.6Successors and Assigns; Participations and Assignments    159
13.7Replacements of Lenders under Certain Circumstances    165
13.8Adjustments; Set-off    166
13.9Counterparts    167
13.10Severability    167
13.11Integration    167
13.12GOVERNING LAW    168
13.13Submission to Jurisdiction; Waivers    168
13.14Acknowledgments    169
13.15WAIVERS OF JURY TRIAL    170
13.16Confidentiality    170
13.17Direct Website Communications    170
13.18USA PATRIOT Act; Beneficial Ownership Regulation    172
13.19Judgment Currency    173
13.20Payments Set Aside    173
13.21Acknowledgement and Consent to Bail-In of EEA Financial Institutions    173
13.22Effect of Amendment and Restatement of the Existing Credit Agreement    174
13.23Acknowledgement Regarding Any Supported QFCs    175
Section 14.Parallel Debt    175
14.1Parallel Debtors    175
14.2Corresponding Debt    175
14.3Collateral Agent    176
14.4Collections    176
14.5Acknowledgments    176
14.6Simultaneous Maturity    176
14.7No Common Property; Administration Agreement    176
Section 15.Release of Existing Dormant Subsidiaries    177




SCHEDULES
Schedule 1.1(a)
Mortgaged Properties

Schedule 1.1(b)
Commitments

Schedule 1.1(c)
Excluded Subsidiaries

Schedule 1.1(d)
Lending Offices

Schedule 1.1(e)
Secured Hedge Agreements

Schedule 1.1(f)
Unrestricted Subsidiaries

Schedule 1.1(g)
Dormant Subsidiaries



iv

--------------------------------------------------------------------------------






Schedule 1.1(h)
Existing Letters of Credit

Schedule 8.4
Litigation

Schedule 8.12
Subsidiaries

Schedule 9.9
Affiliate Transactions

Schedule 9.14
Post-Closing Actions

Schedule 10.1(g)
Indebtedness

Schedule 10.1(x)
Operating Leases

Schedule 10.2
Liens

Schedule 10.4
Scheduled Dispositions

Schedule 10.5
Investments

Schedule 13.2
Notice Addresses



EXHIBITS
Exhibit A
[Reserved]

Exhibit B
[Reserved]

Exhibit C
Form of Perfection Certificate

Exhibit D-1
[Reserved]

Exhibit D-2
[Reserved]

Exhibit D-3
[Reserved]

Exhibit E
Form of Letter of Credit Request

Exhibit F-1
Form of Legal Opinion of DLA Piper LLP (US)

Exhibit F-2
Form of Legal Opinion of Chief Legal Officer

Exhibit G
Form of Assignment and Acceptance

Exhibit H-1
[Reserved]

Exhibit H-2
Form of Promissory Note (Revolving Credit Loans and Swingline Loans)

Exhibit I
Form of Joinder Agreement

Exhibit J
Form of First-Lien Intercreditor Agreement

Exhibit K
Form of Second-Lien Intercreditor Agreement



v

--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 7, 2019, among
Laureate Education, Inc., a Delaware public benefit corporation (the
“Borrower”), the lending institutions from time to time parties hereto (each a
“Lender” and, collectively, the “Lenders”) and Citibank, N.A. (“Citi”), as
Administrative Agent and Collateral Agent (such terms and each other capitalized
term used but not defined in this preamble having the meaning provided in
Section 1).
WHEREAS, the Borrower has requested that the Lenders provide credit facilities
for the purposes set forth herein, and the Lenders are willing to do so on the
terms and conditions set forth herein;
WHEREAS, the Borrower is a party to that certain Second Amended and Restated
Credit Agreement, dated as of April 26, 2017, among the Borrower, the several
lenders from time to time parties thereto and Citi, as administrative agent and
collateral agent (as amended by the First Amendment, dated as of February 1,
2018, the “Existing Credit Agreement”);
WHEREAS, the Borrower, each Lender that is also a party to the Existing Credit
Agreement, each other Lender party hereto and the Administrative Agent have
entered into this Agreement in order to (1) amend and restate the Existing
Credit Agreement in its entirety to read as set forth in this Agreement, (2)
re-evidence the Loans and any Letters of Credit outstanding as of the Closing
Date and other “Obligations” under (and as defined herein) the Existing Credit
Agreement (including indemnities), (3) extend the termination date in respect of
the existing revolving credit facility under the Existing Credit Agreement and
(4) set forth the terms and conditions under which the Lenders will, from time
to time, make loans and extend other financial accommodation to or for the
benefit of the Borrower (the amendment and restatement of the Existing Credit
Agreement and the other transactions described in this paragraph are
collectively referred to herein as the “Transactions”);
WHEREAS, it is the intent of the parties hereto that (1) the grants of security
interests, Mortgages and Liens by the Borrower, Walden (as defined below) and
any Guarantor that is a Domestic Subsidiary under and pursuant to the Credit
Documents (other than the Released Credit Parties) shall continue unaltered to
secure, guarantee, support and otherwise benefit the Obligations of the Borrower
and the other Credit Parties (other than any Released Credit Party) under the
Existing Credit Agreement and this Agreement and each other Credit Document and
each of the foregoing shall continue in full force and effect in accordance with
its terms except as expressly amended thereby or hereby or terminated or
released in connection with or pursuant to this Agreement, and the parties
hereto hereby ratify and confirm such terms thereof as being in full force and
effect and unaltered by this Agreement and (2) it is agreed and understood that
this Agreement does not constitute a novation, satisfaction, payment or
reborrowing of any “Obligation” or the “Secured Obligations” under the Existing
Credit Agreement or any other Credit Document except as expressly modified by
this Agreement, nor does it operate as a waiver of any right, power or remedy of
any Lender under any Credit Document;
NOW, THEREFORE, the parties hereto hereby agree to amend and restate the
Existing Credit Agreement, and the Existing Credit Agreement is hereby amended
and restated in its entirety as follows:


-1-



--------------------------------------------------------------------------------






Section 1.Definitions.

1.1    Defined Terms.
(a)    As used herein, the following terms shall have the meanings specified in
this Section 1.1 unless the context otherwise requires (it being understood that
defined terms in this Agreement shall include in the singular number the plural
and in the plural the singular):
“2025 Indenture” shall mean the Indenture, dated April 26, 2017, among the
Borrower, the guarantors party thereto and a trustee, as the same may be
amended, supplemented or otherwise modified from time to time in accordance
therewith.
“2025 Notes” shall mean (a) the 8.25% Senior Notes Due 2025 issued under the
2025 Indenture and (b) any modification, replacement, refinancing, refunding,
renewal or extension thereof that constitutes (i) Permitted Additional Debt;
provided that any such replacement or refinancing of the 2025 Notes shall be
unsecured and shall have the Borrower as the borrower or issuer thereof and
shall have no guarantors that do not guarantee the Obligations or (ii) Qualified
Refinancing Debt.
“ABR” shall mean for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day plus
1/2 of 1%, (c) the LIBO Rate for a one month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%
and (d) 2.00% per annum, provided that for the purpose of this definition, the
LIBO Rate for any day shall be based on the LIBO Screen Rate (or if the LIBO
Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day,
provided, further, that if the ABR shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. Any change in the ABR due
to a change in in the Prime Rate, the NYFRB Rate or the LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB or the LIBO Rate, respectively.
“ABR Loan” shall mean each Loan bearing interest at the rate provided in Section
2.8(a) and, in any event, shall include all Swingline Loans. Loans denominated
in Alternative Currencies shall not be ABR Loans.
“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined using such definitions as if references to the Borrower
and its Restricted Subsidiaries therein were to such Pro Forma Entity and its
Restricted Subsidiaries), all as determined on a consolidated basis for such Pro
Forma Entity in a manner not inconsistent with GAAP.
“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA.”
“Adjusted Total Revolving Credit Commitment” shall mean at any time the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.
“Adjusted Total Term Loan Commitment” shall mean at any time the Total Term Loan
Commitment less the Term Loan Commitments of all Defaulting Lenders.


-2-

--------------------------------------------------------------------------------





“Administrative Agent” shall mean Citi, as the administrative agent for the
Lenders under this Agreement and the other Credit Documents, or any successor
administrative agent pursuant to Section 13.
“Administrative Agent’s Office” shall mean the Administrative Agent’s (or its
designated Affiliate’s) applicable address and, as appropriate, account as set
forth on Schedule 13.2, or such other address or account with respect to the
Borrower as the Administrative Agent may from time to time notify to the
Borrower and the Lenders.
“Administrative Questionnaire” shall have the meaning provided in Section
13.6(b).
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise. “Controlling”
(“controlling”) and “controlled” shall have meanings correlative thereto.
“Affiliated Institutional Lender” shall mean any investment fund or entity
managed or advised by Affiliates of a Sponsor that is a bona fide debt fund and
that extends credit or buys loans in the ordinary course of business.
“Affiliated Lender” shall mean a Lender that is a Sponsor or any Affiliate
thereof, other than (x) Holdings, any Subsidiary of Holdings or the Borrower,
(y) any Affiliated Institutional Lender or (z) any natural person.
“Agent Party” and “Agent Parties” shall have the meanings provided in
Section 13.17.
“Agents” shall mean the Administrative Agent, the Collateral Agent, each
Co-Syndication Agent, each Co-Documentation Agent and each Joint Lead Arranger
and Joint Bookrunner.
“Aggregate Multicurrency Exposures” shall have the meaning provided in Section
5.2(a).
“Aggregate Revolving Credit Outstandings” shall have the meaning provided in
Section 5.2(a).
“Agreement” shall mean this Third Amended and Restated Credit Agreement, as the
same may be amended, supplemented or otherwise modified from time to time.
“Alternative Currency” shall mean (a) Euro, (b) Sterling and (c) any other
currency that is freely transferable and convertible into Dollars in the London
interbank eurodollar market , and that has been requested by the Borrower in a
notice to the Administrative Agent and agreed upon by the Administrative Agent
and all Revolving Credit Lenders in respect of Revolving Credit Loans and each
applicable Letter of Credit Issuer in respect of Letters of Credit.
“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.


-3-

--------------------------------------------------------------------------------





“Applicable ABR Margin” shall mean at any date, with respect to each ABR Loan
that is a Series 2024 Revolving Credit Loan or a Series 2024 Swingline Loan, the
applicable percentage per annum set forth below based upon the Status in effect
on such date.
Status
Applicable ABR Margin for Series 2024
Revolving Credit Loans and Series 2024 Swingline Loans
Level I Status
1.50
%
Level II Status
1.25
%
Level III Status
1.00
%
Level IV Status
0.75
%



Notwithstanding the foregoing, Level II Status shall apply during the period
from and including the Closing Date to, but excluding, the Trigger Date. The
Applicable ABR Margin for any Term Loan shall be set forth in the respective
Joinder Agreement.
“Applicable Amount” shall mean, at any time (the “Applicable Amount Reference
Time”), an amount equal to:
(a) an amount (which shall not be less than zero) equal to 50% of Cumulative
Consolidated Net Income of the Borrower and the Restricted Subsidiaries for the
period from the first day of the first fiscal quarter commencing after the
Closing Date until the last day of the then most recent fiscal quarter or Fiscal
Year, as applicable, for which Section 9.1 Financials have been delivered;
provided, however, if (i) the Consolidated Total Debt to Consolidated EBITDA
Ratio is less than or equal to 2.50 to 1.00 as of the last day of a fiscal
quarter and (ii) the Borrower or any Restricted Subsidiary has utilized capacity
under Section 10.5(x), Section 10.6(i) or Section 10.7(a)(iii) during such
fiscal quarter, the amount equal to 50% of the Cumulative Net Income of the
Borrower and its Restricted Subsidiaries for such fiscal quarter shall not
exceed the Limited Applicable Amount;         minus
(b) the sum, without duplication, of:
(i)    the aggregate amount of Investments made pursuant to Section
10.5(g)(vi)(y) and Section 10.5(s)(z) following the Closing Date and prior to
the Applicable Amount Reference Time;
(ii)    the aggregate amount of dividends pursuant to Section 10.6(c)(ii)(z)
following the Closing Date and prior to the Applicable Amount Reference Time;
and
(iii)    the aggregate amount of prepayments, repurchases and redemptions of any
Permitted Additional Debt pursuant to Section 10.7(a)(i)(B)(II)(3) following the
Closing Date and prior to the Applicable Amount Reference Time.
“Applicable Date” shall mean (i) with respect to any fiscal quarter commencing
on January 1 of any year, the last Business Day of March of such year, (ii) with
respect to any fiscal quarter commencing on April 1 of any year, the last
Business Day of June of such year, (iii) with respect to any fiscal quarter
commencing on July 1 of any year, the last Business Day of September of such
year and (iv) with respect to any fiscal quarter commencing on October 1 of any
year, the last Business Day of December of such year.


-4-

--------------------------------------------------------------------------------





“Applicable Equity Amount” shall mean, at any time (the “Applicable Equity
Amount Reference Time”), an amount equal to, without duplication, (a) 100% of
the aggregate amount of cash and the fair market value (determined in good faith
by the Borrower) of marketable securities or other assets contributed to, or any
proceeds of an equity issuance received by, the Borrower or any Guarantor from
any Person other than the Borrower or any Subsidiary thereof, and the fair
market value of the equity of any Person other than the Borrower or any
Subsidiary of the Borrower that is merged (in a merger where the only
consideration is Stock of the Borrower (excluding Disqualified Stock)) with (A)
a Guarantor or (B) any other Restricted Subsidiary (provided that with respect
to any merger of such Person with any Restricted Subsidiary other than a
Guarantor, such transaction shall be treated for purposes of this Agreement,
including the definition of “Applicable Equity Amount” and Section 10.5, as (x)
the merger of such Person with a Guarantor, immediately followed by (y) an
Investment, in an amount equal to the fair market value of the equity of such
Person, by such Guarantor in such Restricted Subsidiary, and such Investment
shall be required to comply with Section 10.5), in each case, from and including
the Business Day immediately following the Closing Date through and including
the Applicable Equity Amount Reference Time, including (i) proceeds from the
issuance of Stock or Stock Equivalents of any direct or indirect holding company
of the Borrower and (ii) 100% of the aggregate fair market value of any
marketable securities or other assets contributed to the Borrower or any
Guarantor other than by the Borrower or a Subsidiary, but excluding in any case
all proceeds from the issuance of Disqualified Stock (provided that for purposes
of Section 10.6 the Applicable Equity Amount shall only be increased by the
amount of capital contributions made in cash to, or cash proceeds of any equity
issuance received by, the Borrower) minus (b) the sum, without duplication, of:
(i)    the aggregate amount of Investments made pursuant to Section
10.5(g)(vi)(x) and Section 10.5(s)(y) following the Closing Date and prior to
the Applicable Equity Amount Reference Time;
(ii)    the aggregate amount of dividends pursuant to Section 10.6(c)(ii)(y)
following the Closing Date and prior to the Applicable Equity Amount Reference
Time; and
(iii)    the aggregate amount of prepayments, repurchases and redemptions of any
Permitted Additional Debt pursuant to Section 10.7(a)(i)(B)(II)(2) following the
Closing Date and prior to the Applicable Amount Reference Time.
“Applicable LIBOR Margin” shall mean, at any date, with respect to each LIBOR
Loan that is a Series 2024 Revolving Credit Loan, the applicable percentage per
annum set forth below based upon the Status in effect on such date.
Status
Applicable LIBOR for Series 2024
Revolving Credit Loans
Level I Status
2.50
%
Level II Status
2.25
%
Level III Status
2.00
%
Level IV Status
1.75
%



Notwithstanding the foregoing, Level II Status shall apply during the period
from and including the Closing Date to, but excluding, the Trigger Date. The
Applicable LIBOR Margin for any Term Loan shall be set forth in the respective
Joinder Agreement.


-5-

--------------------------------------------------------------------------------





“Applicable Period” shall have the meaning provided in Section 1.7.
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“ASC” shall mean accounting standards codification under GAAP, as in effect from
time to time.
“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit G, or such other form as may be approved by
the Administrative Agent.
“Authorized Officer” shall mean the President, the Chief Executive Officer, the
Chief Financial Officer, the Chief Administrative Officer, the Chief Operating
Officer, the Treasurer, the Vice President of Treasury, any Senior Vice
President, or any other senior officer of the Borrower (and including any
substantially equivalent officer) designated as such in writing to the
Administrative Agent by the Borrower.
“Available Commitment” shall mean, with respect to the Revolving Credit Lenders,
collectively, at any time of determination, an amount equal to the excess, if
any, of (a) the amount of the Total Revolving Credit Commitment over (b) the sum
of (i) the aggregate Dollar Equivalent principal amount of all Revolving Credit
Loans (but not Swingline Loans) then outstanding and (ii) the aggregate Letter
of Credit Outstandings at such time (the “Available Revolving Commitment”).
“Available Revolving Commitment” shall have the meaning provided in the
definition of “Available Commitment”.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” shall have the meaning provided in Section 11.5.
“Barclays Letter of Credit Issuer” shall have the meaning provided in the
definition of “Letter of Credit Issuer”.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benchmark Discontinuance Event” shall mean the occurrence of one or more of the
following events with respect to LIBO Screen Rate:
(1)    a public statement or publication of information by or on behalf of the
administrator of LIBO Screen Rate announcing that such administrator has ceased
or will cease to provide LIBO Screen Rate, permanently or indefinitely, provided
that, at the time of the statement or publication, there is no successor
administrator that will continue to provide LIBO Screen Rate;


-6-

--------------------------------------------------------------------------------





(2)    a public statement or publication of information by the regulatory
supervisor for the administrator of LIBO Screen Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for LIBO
Screen Rate, a resolution authority with jurisdiction over the administrator for
LIBO Screen Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for LIBO Screen Rate, which states that the
administrator of LIBO Screen Rate has ceased or will cease to provide LIBO
Screen Rate permanently or indefinitely, provided that, at the time of the
statement or publication, there is no successor administrator that will continue
to provide LIBO Screen Rate;
(3)    a LIBO Screen Rate is not published by the administrator for five
consecutive Business Days and such failure is not the result of a temporary
moratorium, embargo or disruption declared by the administrator LIBO Screen Rate
or by the regulatory supervisor for the administrator of LIBO Screen Rate;
(4)    a public statement or publication of information by the administrator of
LIBO Screen Rate that it has invoked or will invoke, permanently or
indefinitely, its insufficient submissions policy; or
(5)    a public statement by the regulatory supervisor for the administrator of
LIBO Screen Rate or any Governmental Authority having jurisdiction over the
Administrative Agent announcing that LIBO Screen Rate is no longer
representative or may no longer be used.
“Benchmark Replacement Date” shall mean (a) for purposes of clauses (1) and (2)
of the definition of “Benchmark Discontinuance Event,” the later of (i) the date
of such public statement or publication of information and (ii) the date on
which the administrator of LIBO Screen Rate permanently or indefinitely ceases
to provide LIBO Screen Rate, (b) for purposes of clause (3) of the definition of
“Benchmark Discontinuance Event,” the first Business Day following such five
consecutive Business Days, (c) for purposes of clause (4) of the definition of
“Benchmark Discontinuance Event,” the later of (i) the date of such public
statement or publication of information and (ii) the date such insufficient
submissions policy is invoked, and (d) for purposes of clause (5) of the
definition of “Benchmark Discontinuance Event,” the later of (i) the date of
such public statement and (ii) the date as of which LIBOR may no longer be used
(or, if applicable, is no longer representative).
“Benchmark Transition Determination” shall mean:
(A)    (i) the determination of the Administrative Agent (which determination
shall be conclusive absent manifest error) that one or more Benchmark
Discontinuance Events has occurred with respect to LIBO Screen Rate, or (ii) the
notification by the Borrower or Required Lenders to the Administrative Agent
(with, in the case of the Required Lenders, a copy to the Borrower) that the
Borrower or Required Lenders, as applicable, have determined that one or more
Benchmark Discontinuance Events has occurred with respect to LIBO Screen Rate;
or
(B)    (i) the determination of the Administrative Agent (which determination
shall be conclusive absent manifest error) or (ii) the notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrower) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
loans being executed at such time, or that include language similar to that
contained in Section 2.10(c), are being executed or amended to incorporate or
adopt a new benchmark interest rate to replace LIBO Screen Rate, and the
Administrative Agent has, or the Required Lenders have, as applicable, elected
in its or their discretion to make a Benchmark Transition Determination by


-7-

--------------------------------------------------------------------------------





written notice to the Borrower and the Lenders or to the Administrative Agent,
Borrower and Lenders, respectively.
“Benchmark Transition Start Date” shall mean (a) for purposes of a Benchmark
Discontinuance Event pursuant to clause (A) of the definition of “Benchmark
Transition Determination”, the earlier of (i) the applicable Benchmark
Replacement Date and (ii) if such Benchmark Discontinuance Event is a statement
or publication of a prospective event, the 90th day prior to the expected date
of such event as of such statement or publication (or if the expected date of
such prospective event is fewer than 90 days after such statement or publication
of information, the date of such statement or publication of information) and
(b) for purposes of clause (B) of the definition of “Benchmark Transition
Determination”, the date specified by the Administrative Agent or the Required
Lenders, as applicable, by notice to the Borrower, the Administrative Agent (in
the case of such notice by the Required Lenders) and the Lenders.
“Benchmark Unavailability Period” shall mean the period (x) beginning at the
time that either (A) a Benchmark Replacement Date has occurred or (B) a LIBO
Screen Rate is not published by the administrator of LIBO Screen Rate, if, at
any such time, either (i) no amendment to this Agreement setting forth a
Replacement Benchmark has been made effective or (ii) in the determination of
the Administrative Agent, adequate and reasonable means do not exist for
determining the Replacement Benchmark that has replaced LIBO Screen Rate
pursuant to a then-effective amendment to this Agreement and (y) ending at the
time that either (A) both (i) an amendment to this Agreement setting forth a
Replacement Benchmark has been made effective and (ii) in the determination of
the Administrative Agent, adequate and reasonable means exist for determining
the Replacement Benchmark that has replaced LIBO Screen Rate pursuant to a
then-effective amendment to this Agreement or (B) solely with respect to a
period beginning pursuant to clause (x)(B) of this definition, a LIBO Screen
Rate is published by the administrator of LIBO Screen Rate.


“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“BMO Letter of Credit Issuer” shall have the meaning provided in the definition
of “Letter of Credit Issuer”.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).
“Borrower” shall have the meanings provided in the preamble to this Agreement.
“Borrowing” shall mean and include
(a)    the incurrence of Swingline Loans from the Swingline Lender on a given
date; and
(b)    the incurrence of one Class and Type of Loan on a given date (or
resulting from conversions on a given date) having a single Maturity Date and,
in the case of LIBOR Term Loans, the same Interest Period.
“Business Day” shall mean any day excluding Saturday, Sunday and any day that in
the jurisdiction where the Administrative Agent’s Office for Loans in Dollars is
located shall be a legal


-8-

--------------------------------------------------------------------------------





holiday or a day on which banking institutions in New York City are authorized
by law or other governmental actions to close; provided, however,
(a)    if such day relates to any interest rate settings as to a LIBOR Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such LIBOR Loan, or any other dealings in Dollars to
be carried out pursuant to this Agreement in respect of any such LIBOR Loan,
such day shall be a day on which dealings in deposits in Dollars are conducted
by and between banks in the London interbank eurodollar market;
(b)    if such day relates to any interest rate settings as to a LIBOR Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such LIBOR Loan, or any other dealings in Euro to be
carried out pursuant to this Agreement in respect of any such LIBOR Loan, such
day shall be a TARGET Day;
(c)    if such day relates to any interest rate settings as to a LIBOR Loan
denominated in Sterling, such day shall be a day on which dealings in deposits
in Sterling are conducted by and between banks in the London interbank market;
and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in Sterling in respect of a LIBOR Loan denominated in Sterling, or any
other dealings in Sterling to be carried out pursuant to this Agreement in
respect of any such LIBOR Loan (other than any interest rate settings), such day
shall be a day on which banks are open for foreign exchange business in London.
“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases) by the
Borrower and the Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as capital expenditures on a
consolidated statement of cash flows of the Borrower and its Subsidiaries.
“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.
“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.
“Cash Collateralize” shall have the meaning provided in Section 3.8(d).
“Cash Management Program” shall mean, as to any Person, (a) any purchasing card
program established to enable such Person and staff of such Person to purchase
goods and supplies from vendors, (b) any travel and entertainment card program,
including purchasing card programs, established to enable headquarters and staff
of such Person to make payments for expenses incurred related to travel and
entertainment and (c) any  payments-on-behalf-of (POBO) or receipts-on-behalf-of
(ROBO) programs or (d) any other cash management programs involving any
agreement or arrangement to provide treasury management, depository, overdraft,
letters of credit, automated clearinghouse, electronic funds transfer, cash
pooling and similar programs.


-9-

--------------------------------------------------------------------------------





“Casualty Event” shall mean, with respect to any property of the Borrower or any
Restricted Subsidiary, any loss of or damage to, or any condemnation or other
taking by a Governmental Authority of, such property for which the Borrower or
any Restricted Subsidiary receives insurance proceeds, or proceeds of a
condemnation award or other compensation.
“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation after the date of this Agreement, (b) any change in any law,
treaty, order, policy, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender with any guideline, request, directive
or order issued or made after the date hereof by any central bank or other
governmental or quasi-governmental authority (whether or not having the force of
law).
“Change of Control” shall mean and be deemed to have occurred, unless pursuant
to a transaction permitted under Section 10.3(h), if (a) any person, entity or
“group” (within the meaning of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended), other than the Permitted Holders, shall at any time
have acquired direct or indirect beneficial ownership of a percentage of the
voting power of the outstanding Voting Stock of the Borrower that exceeds 35%
thereof, unless the Permitted Holders have, at such time, the right or the
ability by voting power, contract or otherwise to elect or designate for
election at least a majority of the board of directors of the Borrower; or (b) a
Change of Control (as defined in the 2025 Indenture) shall have occurred.
“Citi Letter of Credit Issuer” shall have the meaning provided in the definition
of “Letter of Credit Issuer”.
“Class”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans
(of a particular Series, including the Series 2024 Revolving Credit Loans), Term
Loans (of a particular Series) and, when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Credit Commitment (including
Swingline Commitment) (of a particular Series, including the Series 2024
Revolving Credit Commitment) or a Term Loan Commitment (of a particular Series).
“Closing Date” shall mean October 7, 2019.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
“Collateral” shall mean all property pledged or purported to be pledged to
secure Obligations pursuant to the Security Documents.
“Collateral Agent” shall mean Citi, as collateral agent under the Security
Documents, or any successor collateral agent pursuant to Section 12.
“Commitments” shall mean, with respect to each Lender (to the extent applicable,
and including each Class of Commitments), such Lender’s Term Loan Commitment and
Revolving Credit Commitment.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


-10-

--------------------------------------------------------------------------------





“Communications” shall have the meaning provided in Section 13.17.
“Confidential Information” shall have the meaning provided in Section 13.16.
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus:
(a)    without duplication and to the extent already deducted (and not added
back) in arriving at such Consolidated Net Income, the sum of the following
amounts for the Borrower and the Restricted Subsidiaries for such period:
(i)    total interest expense and to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations, bank fees and costs of
surety bonds in connection with financing activities,
(ii)    provision for taxes based on income, profits or capital gains, including
federal, foreign, state, franchise, excise and similar taxes and foreign
withholding Taxes paid or accrued during such period, including any penalties
and interest relating to such taxes or any tax examinations,
(iii)    depreciation and amortization, including the amortization of deferred
financing fees or costs, debt issuance costs, commissions, fees, and expenses,
and deferred costs incurred in connection with program development.
(iv)    Non-Cash Charges, plus, to the extent deducted in the calculation of Net
Income in such period, the cash amount actually paid in such period with respect
to items described in clause (d) of the definition of “Non-Cash Charges”,
(v)    restructuring charges, severance, business optimization expenses or
reserves (including restructuring costs related to acquisitions after the date
hereof and to closure and/or consolidation of facilities), limited in the
aggregate to 15% of Consolidated EBITDA in any consecutive four-quarter period,
(vi)    the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-wholly-owned Subsidiary deducted (and not added back) in such period in
arriving at Consolidated Net Income,
(vii)    [reserved],
(viii)    any costs or expenses incurred pursuant to any management equity plan
or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement, to the extent that
such costs or expenses are funded with cash proceeds contributed to the capital
of the Borrower or net cash proceeds of an issuance of Stock or Stock
Equivalents of the Borrower (other than Disqualified Stock),
(ix)    the amount of net cost savings projected by the Borrower in good faith
to be realized as a result of specified actions taken or determined to be taken
prior to or during such period (which cost savings shall be subject only to
certification by management of the


-11-

--------------------------------------------------------------------------------





Borrower and shall be calculated on a Pro Forma Basis as though such cost
savings had been realized on the first day of such period), net of the amount of
actual benefits realized during such period from such actions; provided that (A)
such cost savings are reasonably identifiable and factually supportable, (B)
such actions have been taken or are to be taken within 12 months after the date
of determination to take such action and some portion of the benefit is expected
to be realized within 12 months of taking such action (provided that if such
actions are not taken within 12 months of determination to take such action, or
such benefits are not realized within 12 months of taking such action, then such
amounts shall be deducted from Consolidated EBITDA as if incurred as of the last
day of such 12 month period), (C) no cost savings shall be added pursuant to
this clause (ix) to the extent duplicative of any expenses or charges relating
to such cost savings that are included in clause (v) above with respect to such
period and (D) the aggregate amount of cost savings added pursuant to this
clause (ix) shall not exceed $45,000,000 for any four consecutive quarter
period,
(x)    to the extent covered by insurance and actually reimbursed, or, so long
as the Borrower has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is (A) not denied by the applicable carrier in writing
within 180 days and (B) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within such 365 days), expenses with respect to liability or casualty
events or business interruption,
(xi)    any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, investment,
recapitalization, asset disposition, issuance or repayment of debt, issuance of
equity securities, refinancing transaction or amendment or other modification of
any debt instrument (in each case, including any such transaction consummated
prior to the Closing Date and any such transaction undertaken but not completed)
and any charges or non-recurring merger costs incurred during such period as a
result of any such transaction,
(xii)    any net after-tax effect of income or loss for such period attributable
to the early extinguishment of Indebtedness or to hedging obligations or other
derivative instruments,
(xiii)    the amount of losses on Dispositions of Student Loans in connection
with any Permitted Student Loan Securitization Transaction and the amount of
losses on Dispositions of account receivables pursuant to Section 10.4(j), and
(xiv)    cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back;
less
(b)    without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:


-12-

--------------------------------------------------------------------------------





(i)    non-cash gains (excluding any non-cash gain to the extent it represents
the reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income or Consolidated EBITDA in any prior period),
(ii)    gains on asset sales (other than asset sales in the ordinary course of
business),
(iii)    any net after-tax income from the early extinguishment of Indebtedness
or hedging obligations or other derivative instruments, and
(iv)    cash expenditures (or any netting arrangements resulting in increased
cash expenditures) not deducted in arriving at Consolidated EBITDA or
Consolidated Net Income in any period to the extent non-cash losses relating to
such income were added in the calculation of Consolidated EBITDA pursuant to
paragraph (a) above for any previous period and not deducted,
in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that
(i)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA currency translation gains and
losses related to currency remeasurements of Indebtedness or intercompany
balances (including the net loss or gain resulting from Hedge Agreements for
currency exchange risk) or currency remeasurements of assets and liabilities
denominated in an entity’s non-functional currency that would cause
remeasurement gains or losses,
(ii)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of Statement of Financial Accounting Standards
No. 133 and its related pronouncements and interpretations,
(iii)    there shall be included in determining Consolidated EBITDA for any
period, without duplication, (A) the Acquired EBITDA of any Person or business,
or attributable to any property or asset, acquired by the Borrower or any
Restricted Subsidiary during such period (but not the Acquired EBITDA of any
related Person or business or any Acquired EBITDA attributable to any assets or
property, in each case to the extent not so acquired) to the extent not
subsequently sold, transferred, abandoned or otherwise disposed by the Borrower
or such Restricted Subsidiary (each such Person, business, property or asset
acquired and not subsequently so disposed of, an “Acquired Entity or Business”)
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition or conversion) and (B) an
adjustment in respect of each Acquired Entity or Business equal to the amount of
the Pro Forma Adjustment with respect to such Acquired Entity or Business for
such period (including the portion thereof occurring prior to such acquisition)
as specified in a Pro Forma Adjustment Certificate and delivered to the Lenders
and the Administrative Agent, and
(iv)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business or asset (other than an Unrestricted
Subsidiary) sold, transferred, abandoned or otherwise disposed of or closed by
the Borrower or any Restricted Subsidiary during such period (each such


-13-

--------------------------------------------------------------------------------





Person, property, business or asset so sold or disposed of, a “Sold Entity or
Business”), and the Disposed EBITDA of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each, a “Converted
Unrestricted Subsidiary”) based on the actual Disposed EBITDA of such Sold
Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer or
disposition or conversion).
“Consolidated EBITDA to Consolidated Interest Expense Ratio” shall mean, as of
any date of determination, the ratio of (a) Consolidated EBITDA for the relevant
Test Period to (b) Consolidated Interest Expense for such Test Period.
“Consolidated Financial Statements” shall have the meaning provided in Section
1.8.
“Consolidated Interest Expense” shall mean, with respect to any period, without
duplication, the sum of:
(1)    consolidated interest expense of the Borrower and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (b) all commissions, discounts and other fees and charges owed with respect
to letters of credit or bankers’ acceptances, (c) non-cash interest payments
(but excluding any non-cash interest expense attributable to the movement in the
mark to market valuation of obligations in respect of Hedge Agreements or other
derivative instruments pursuant to GAAP), (d) the interest component of
Capitalized Lease Obligations, and (e) net payments, if any, pursuant to
obligations under interest rate Hedge Agreements with respect to Indebtedness,
and excluding (i) accretion or accrual of discounted liabilities not
constituting Indebtedness, but excluding any such non-cash amount attributable
to the Qualified Preferred Stock, (ii) any expense resulting from the
discounting of any Indebtedness in connection with the application of
recapitalization accounting or, if applicable, purchase accounting, (iii) any
“additional interest” with respect to securities, (iv) amortization or write off
of deferred financing fees, debt issuance costs, commissions, fees and expenses,
(v) any expensing of bridge, commitment and other financing fees, (vi) expenses
associated with minority interest put/call arrangements, (vii) penalties and
interest on unpaid Taxes, (viii) prepayment premiums and (ix) commissions,
discounts, yield protection and other fees and charges (including any interest
expense) related to any Permitted Student Loan Securitization Transaction) less
(x) the amount equal to interest income, plus
(2)    consolidated capitalized interest of the Borrower and its Restricted
Subsidiaries for such period, whether paid or accrued; plus
(3)    all cash dividends or other cash distributions paid (excluding items
eliminated in consolidation) on any series of Preferred Stock during such
period; plus
(4)    all cash dividends or other cash distributions paid (excluding items
eliminated in consolidation) on any series of Disqualified Stock during such
period.
For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.
“Consolidated Net Income” shall mean, for any period, the net income (loss) of
the Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in


-14-

--------------------------------------------------------------------------------





accordance with GAAP (minus the amount of dividends made in such period pursuant
to Section 10.6(h) and, with respect to any Preferred Stock, Section 10.6(i)),
excluding, without duplication,
(a)    any after-tax effect of extraordinary, unusual or non-recurring charges
and gains (including (x) unusual or non-recurring operating expenses
attributable to implementation of cost savings initiatives, severance,
integration and facilities opening, relocation and transition, consolidation and
closing, business optimization, transition, restructuring, and curtailments or
modifications to pension and post-retirement employee benefit plans in an
aggregate amount not to exceed $30,000,000 in any four consecutive quarter
period, and (y) any impairment charges for such period (less all fees and
expenses relating thereto)),
(b)    Transaction Expenses;
(c)    any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with issuance or repayment of debt,
issuance of equity securities, refinancing transaction or amendment or other
modification of any debt instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed);
(d)    the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income,
(e)    the amount of losses on asset sales (other than asset sales made in the
ordinary course of business, as determined in good faith by the Borrower),
disposals and abandonments, and
(f)    solely for the purposes of determining the Applicable Amount, the net
income for such period of any Restricted Subsidiary (other than any Guarantor)
to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of its net income is not at the date
of determination wholly permitted without any prior governmental approval (which
has not been obtained) or, directly or indirectly, by the operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule, or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived; provided that Consolidated Net
Income of the Borrower will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) to the Borrower or a Restricted Subsidiary thereof in
respect of such period, to the extent not already included therein, and
(g)    any non-cash charges associated with the Qualified Preferred Stock.
Without duplication of the foregoing, there shall be excluded from Consolidated
Net Income for any period the purchase accounting effects of adjustments to
inventory, property, equipment, software and other intangible assets and
deferred revenue, debt, and other line items in component amounts required or
permitted by GAAP and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Borrower and the Restricted
Subsidiaries), as a result of the IPO, any consummated acquisition whether
consummated before or after the Closing Date, or the amortization or write-off
of any amounts thereof.
“Consolidated Senior Secured Debt” shall mean, without duplication, Consolidated
Total Debt secured by a Lien on any assets of the Borrower or any of its
Restricted Subsidiaries (including Capital Lease Obligations) plus any unsecured
Indebtedness of Restricted Non-Domestic Subsidiaries


-15-

--------------------------------------------------------------------------------





incurred pursuant to Section 10.1(w), plus the principal amount of any unsecured
Indebtedness of any Restricted Non-Domestic Subsidiary guaranteed by the
Borrower solely under Section 10.1(aa)(ii), plus, solely with respect to the
calculation of the Consolidated Senior Secured Debt to Consolidated EBITDA Ratio
for purposes of Section 10.1(w), any unsecured Indebtedness of Borrower or any
of its Restricted Domestic Subsidiaries incurred pursuant to Section 10.1(w).
“Consolidated Senior Secured Debt to Consolidated EBITDA Ratio” shall mean, as
of any date of determination, the ratio of (a) Consolidated Senior Secured Debt
as of such date to (b) Consolidated EBITDA for the Test Period then last ended.
“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries at such date.
“Consolidated Total Debt” shall mean, as of any date of determination, (a) all
Indebtedness of the types described in clause (a), clause (b), clause (d) (but,
in the case of clause (d), only to the extent of any unreimbursed drawings under
any letter of credit), clause (e), clause (f) and clause (h) of the definition
thereof (but in the case of clauses (e) and (h), only to the extent the
Indebtedness described in such clauses (e) and (h) is or becomes
non-contingent), in each case actually owing by the Borrower and the Restricted
Subsidiaries on such date and to the extent appearing as a debt or liability on
the balance sheet of the Borrower determined on a consolidated basis in
accordance with GAAP (provided that the amount of any Capitalized Lease
Obligations or any such Indebtedness issued at a discount to its face value
shall be determined in accordance with GAAP), minus (b) Unrestricted Cash.
“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Total Debt as of the last
day of the relevant Test Period to (b) Consolidated EBITDA for such Test Period.
“Contractual Requirement” shall have the meaning provided in Section 8.3.
“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA.”
“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA.”
“Covered Entity” means any of the following:
(i)
a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii)
a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

(iii)
a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Covered Party” shall have the meaning provided in Section 13.23.


-16-

--------------------------------------------------------------------------------





“Credit Documents” shall mean this Agreement, the Guarantee, the Security
Documents, any promissory notes issued by the Borrower hereunder, any documents
or certificates executed by the Borrower in favor of the Letter of Credit Issuer
in relation to any Letter of Credit, and all other documents, instruments or
agreements executed and delivered by a Credit Party for the benefit of any
Agent, Letter of Credit Issuer or any other Secured Party in connection
herewith.
“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.
“Credit Facility” shall mean a category of Commitments and extensions of credit
thereunder.
“Credit Party” shall mean the Borrower, each Guarantor and each U.S. Institution
Subsidiary required to pledge its assets or provide a guarantee pursuant to
Section 9.11 or 9.12 hereof (or which does pledge its assets or provide a
guarantee).
“Credit Suisse Letter of Credit Issuer” shall have the meaning provided in the
definition of “Letter of Credit Issuer”.
“Cumulative Consolidated Net Income” shall mean, for any period, Consolidated
Net Income for such period, taken as a single accounting period. Cumulative
Consolidated Net Income may be a positive or negative amount.
“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.
“Default Rate” shall have the meaning provided in Section 2.8(c).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means, at any time, a Lender (i) that has failed for two
Business Days or more to comply with its obligations under this Agreement to
make a loan or make a payment in respect of an L/C Borrowing or make a payment
in respect of a Swingline Loan (each a “funding obligation”) (unless the subject
of a good faith dispute with regard to satisfaction of conditions precedent to
funding, which good faith dispute has been specifically identified by such
Lender to the Administrative Agent), or (ii) that has notified the
Administrative Agent, or has stated publicly, that it does not intend or expect
to comply with any such funding obligation (unless the subject of a good faith
dispute with regard to satisfaction of conditions precedent to funding, which
good faith dispute has been specifically identified by such Lender to the
Administrative Agent), or (iii) that has failed, within three Business Days
after request by the Administrative Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will,
and is financially able to, comply with its funding obligations (unless the
subject of a good faith dispute with regard to satisfaction of conditions
precedent to funding, which good faith dispute has been specifically identified
by such Lender to the Administrative Agent), provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (iii) upon the
Administrative Agent’s receipt of such certification in form and substance
satisfactory to it, or (iv) with respect to which a Lender Insolvency Event has
occurred and is continuing with respect to such Lender (provided that neither
the reallocation of funding obligations provided for in Section 2.18 as a result
of a Lender being a Defaulting Lender nor the performance by Non-Defaulting
Lenders of such reallocated funding obligations shall by themselves cause the
relevant Defaulting Lender to become a


-17-

--------------------------------------------------------------------------------





Non-Defaulting Lender), or (v) has, or has a direct or indirect parent company
that has, become the subject of a Bail-In Action. Any determination that a
Lender is a Defaulting Lender under clauses (i) through (v) above shall be made
by the Administrative Agent in its sole discretion acting in good faith. The
Administrative Agent will promptly notify all parties hereto of any
determination that a Lender has become a Defaulting Lender.
“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition that is so designated as Designated Non-Cash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
executed by the principal financial officer of the Borrower, less the amount of
cash or Permitted Investments received in connection with a subsequent sale of
or collection on such Designated Non-Cash Consideration.
“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business or Converted Unrestricted Subsidiary and its respective
Subsidiaries), all as determined on a consolidated basis for such Sold Entity or
Business or Converted Unrestricted Subsidiary, as the case may be.
“Disposition” shall have the meaning provided in Section 10.4(b).
“Disqualified Stock” shall mean, with respect to any Person, any Stock or Stock
Equivalents of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily redeemable (other than
solely for Stock or Stock Equivalents that is not Disqualified Stock), other
than as a result of a change of control or asset sale, pursuant to a sinking
fund obligation or otherwise, or is redeemable at the option of the holder
thereof (other than as a result of a change of control or asset sale or if such
repurchase or redemption is otherwise permitted by this Agreement (including as
a result of a waiver hereunder)), in whole or in part, in each case prior to the
date that is ninety-one (91) days after any extension of the Revolving Credit
Maturity Date); provided that if such Stock or Stock Equivalents are issued to
any plan for the benefit of employees of the Borrower or its Subsidiaries or by
any such plan to such employees, such Stock or Stock Equivalents shall not
constitute Disqualified Stock solely because it may be required to be
repurchased by the Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations; provided, further, that any Stock or Stock
Equivalents held by any future, present or former employee, director, manager or
consultant of the Borrower, any of its Subsidiaries or any of its direct or
indirect parent companies or any other entity in which the Borrower or a
Restricted Subsidiary has an Investment and is designated in good faith as an
“affiliate” by the board of directors of the Borrower, in each case pursuant to
any stockholders’ agreement, management equity plan or stock incentive plan or
any other management or employee benefit plan or agreement, shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Borrower or its Subsidiaries. Notwithstanding the foregoing, in no event shall
Qualified Preferred Stock constitute “Disqualified Stock”.
“Disregarded Entity” shall mean any Domestic Subsidiary that is disregarded for
U.S. federal income tax purposes.


-18-

--------------------------------------------------------------------------------





“DOE Letter of Credit” shall mean each Letter of Credit or third-party letter of
credit issued to the U.S. Department of Education or other applicable department
or agency of the United States of America, at the request of the Borrower, and
for the direct or indirect benefit of, the Borrower or any Restricted
Subsidiary.
“Dollar Equivalent” of any amount shall mean, at the time of determination
thereof, (a) if such amount is expressed in Dollars, such amount, (b) if such
amount is expressed in an Alternative Currency, the equivalent of such amount in
Dollars determined by using the rate of exchange for the purchase of the Dollars
with the Alternative Currency in the London foreign exchange market at or about
11:00 a.m. London time (or New York time, as applicable) on a particular day as
displayed by ICE Data Services as the “ask price”, or as displayed on such other
information service which publishes that rate of exchange from time to time in
place of ICE Data Services (or if such service ceases to be available, the
equivalent of such amount in Dollars as determined by the Agent using any method
of determination it deems appropriate in its sole discretion; in each case, the
“Screen Rate”) and (c) if such amount is denominated in any other currency, the
equivalent of such amount in Dollars as determined by the Agent using any method
of determination it deems appropriate in its sole discretion.
“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.
“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States, any state or territory thereof,
or the District of Columbia; provided that any Subsidiary of a Non-Domestic
Subsidiary shall be deemed to be a Non-Domestic Subsidiary, and not a Domestic
Subsidiary, regardless of its jurisdiction of organization.
“Dormant Subsidiary” shall mean (a) each Subsidiary on Schedule 1.1(g) and (b)
any Subsidiary subsequently designated as a Dormant Subsidiary by the Borrower
in a written notice to the Administrative Agent, provided that in the case of
(b), (x) such designation shall be deemed to be an Investment on the date of
such designation in an amount equal to the net book value of the Borrower’s
direct or indirect investment therein and such designation shall be permitted
only to the extent permitted under Section 10.5 on the date of such designation
and (y) no Default or Event of Default would result from such designation after
giving Pro Forma Effect thereto.
“Drawing” shall have the meaning provided in Section 3.4(b).
“Dutch Deed of Pledge of Receivables” means that certain Security Agreement,
dated as of April 26, 2017, among the Borrower, Laureate Education International
Ltd, a Delaware corporation (which subsequently merged into the Borrower), the
Collateral Agent and Fleet Street International Universities C.V. represented by
its General Partner, Fleet Street International University Holdings, LLC, as the
same may be amended, supplemented or otherwise modified from time to time.
“Dutch Security Documents” means (i) the Dutch Pledge of Deed of Receivables and
(ii) any documents governed by Dutch law executed by the Borrower or any
Subsidiary and granting or purporting to grant a pledge or create or perfect a
security interest in favor of the Collateral Agent for the benefit of the
Secured Parties.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country


-19-

--------------------------------------------------------------------------------





which is a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EMU” shall mean the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992, the Amsterdam Treaty of 1998, the Nice Treaty of 2001 and the Lisbon
Treaty of 2007 and as amended from time to time.
“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demands, demand letters, claims, liens, notices of noncompliance, violation or
potential responsibility or investigation (other than internal reports prepared
by the Borrower or any of its Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of real estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including, without
limitation, (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief relating to the presence, release or
threatened release of Hazardous Materials or arising from alleged injury or
threat of injury to health or safety (to the extent relating to human exposure
to Hazardous Materials), or the environment including, without limitation,
ambient air, surface water, groundwater, land surface and subsurface strata and
natural resources such as wetlands.
“Environmental Law” shall mean any applicable federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the protection of
the environment, including, without limitation, ambient air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands, or human health or safety (to the extent relating to human exposure to
Hazardous Materials), or Hazardous Materials.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
at the date of this Agreement and any subsequent provisions of ERISA amendatory
thereof, supplemental thereto or substituted therefor.
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower would be deemed to be a “single employer” within
the meaning of Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.


-20-

--------------------------------------------------------------------------------





“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” and “€” shall mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Event of Default” shall have the meaning provided in Section 11.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
“Excluded Stock and Stock Equivalents” shall mean (i) any Stock or Stock
Equivalents with respect to which, in the reasonable judgment of the Collateral
Agent (confirmed in writing by notice to the Borrower), the cost or other
consequences (including any adverse tax consequences) of pledging such Stock or
Stock Equivalents in favor of the Secured Parties under the Security Documents
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom, (ii) solely in the case of any pledge of Voting Stock of any
Non-Domestic Subsidiary to secure the Obligations, any Stock or Stock
Equivalents of any class of such Non-Domestic Subsidiary in excess of 65% of the
outstanding Stock or Stock Equivalents of such class (such percentage to be
adjusted upon a Change in Law as may be required to avoid adverse U.S. federal
income tax consequences to the Borrower or any Subsidiary), (iii) any Stock or
Stock Equivalents to the extent the pledge thereof would violate any applicable
Requirement of Law, (iv) in the case of (A) any Stock or Stock Equivalents of
any Subsidiary to the extent such Stock or Stock Equivalents are subject to a
Lien permitted by Section 10.2(g) or (B) any Stock or Stock Equivalents of any
Subsidiary that is not wholly-owned by the Borrower and its Subsidiaries at the
time such Subsidiary becomes a Subsidiary, any Stock or Stock Equivalents of
each such Subsidiary described in clause (A) or (B) to the extent (x) that a
pledge thereof to secure the Obligations is prohibited by any applicable
Contractual Requirement (other than customary non-assignment provisions which
are ineffective under the Uniform Commercial Code or other applicable law), (y)
any Contractual Requirement prohibits such a pledge without the consent of any
other party; provided that this clause (y) shall not apply if (I) such other
party is a Credit Party or wholly-owned Subsidiary or (II) consent has been
obtained to consummate such pledge (it being understood that the foregoing shall
not be deemed to obligate the Borrower or any Subsidiary to obtain any such
consent) and for so long as such Contractual Requirement or replacement or
renewal thereof is in effect, or (z) a pledge thereof to secure the Obligations
would give any other party (other than a Credit Party or wholly-owned
Subsidiary) to any contract, agreement, instrument or indenture governing such
Stock or Stock Equivalents the right to terminate its obligations thereunder
(other than customary non-assignment provisions which are ineffective under the
Uniform Commercial Code or other applicable law), (v) any Stock or Stock
Equivalents of any Subsidiary to the extent that (A) the pledge of such Stock or
Stock Equivalents would result in adverse tax consequences to the Borrower or
any Subsidiary as reasonably determined by the Borrower and (B) such Stock or
Stock Equivalents have been identified in writing to the Collateral Agent by an
Authorized Officer of the Borrower, (vi) any Stock or Stock Equivalents of any
Dormant Subsidiary and (vii) any Stock or Stock Equivalents of Fleet Street
International Universities CV other than (x) Stock and Stock Equivalents of
Fleet Street International Universities CV held directly by the Borrower equal
to 54.52% of the total outstanding and Stock Equivalents of Fleet Street
International Universities CV, subject to the terms hereof.
“Excluded Subsidiary” shall mean (a) each Domestic Subsidiary listed on Schedule
1.1(c) and each future Domestic Subsidiary, in each case, for so long as any
such Subsidiary does not constitute a Material Subsidiary, (b) each Domestic
Subsidiary that is not a wholly-owned Subsidiary


-21-

--------------------------------------------------------------------------------





on any date such Subsidiary would otherwise be required to become a Guarantor
pursuant to Section 9.11 (for so long as such Subsidiary remains a non-wholly
owned Restricted Subsidiary), (c) with respect only to exclusions of Excluded
Subsidiaries from the obligation to give Guarantees of Obligations or grant
Liens on any of their assets to secure the Obligations, any Disregarded Entity
substantially all the assets of which consist of Stock and Stock Equivalents of
Non-Domestic Subsidiaries, (d) each Domestic Subsidiary that is prohibited by
any applicable Contractual Requirement or Requirement of Law from guaranteeing
or granting Liens to secure the Obligations at the time such Subsidiary becomes
a Restricted Subsidiary (and for so long as such restriction or any replacement
or renewal thereof is in effect), (e) any Domestic Subsidiary listed on Schedule
1.1(c) with respect to which, in the reasonable judgment of the Borrower, the
adverse tax consequences of providing a Guarantee of the Obligations shall be
excessive in view of the benefits to be obtained by the Lenders therefrom, (f)
any other Domestic Subsidiary with respect to which, in the reasonable judgment
of the Administrative Agent (confirmed in writing by notice to the Borrower),
the cost or other consequences (including any adverse tax consequences) of
providing a Guarantee of the Obligations shall be excessive in view of the
benefits to be obtained by the Lenders therefrom, (g) with respect only to
exclusions of Domestic Subsidiaries from the obligation to give Guarantees of
Obligations or, as applicable grant Liens on any portion of their assets to
secure the Obligations, to the extent that such Domestic Subsidiary providing a
Guarantee of the Obligations, or, as applicable, granting Liens on such portion
of its assets is restricted by Requirements of Law, would result in adverse tax
or accreditation consequences, or would result in adverse consequences with
respect to the requirements of any State Educational Agency or the eligibility
of such Domestic Subsidiary to participate in student financial assistance
programs under Title IV of the Higher Education Act of 1965, as amended, 20
U.S.C.A. § 1070 et seq., as reasonably determined by the Borrower and (h) each
Domestic Subsidiary that is an Unrestricted Subsidiary or a Dormant Subsidiary.
“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that (and only for so long as), all or a
portion of the guarantee of such Guarantor of, or the grant by such Guarantor of
a security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) (i) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
(determined, for avoidance of doubt, after giving effect to any other keepwell,
support, or other agreement for the benefit of such Guarantor and any and all
applicable guarantees of such Guarantor’s Swap Obligations) or (ii) in the case
of a Swap Obligation subject to a clearing requirement pursuant to section 2(h)
of the Commodity Exchange Act, because such Guarantor is a “financial entity,”
as defined in section 2(h)(7)(C) the Commodity Exchange Act, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Credit Parties
and Hedge Bank applicable to such Swap Obligations. If a Swap Obligation arises
under a master agreement governing more than one Swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to Swaps
for which such Guarantee or security interest is or becomes illegal.
“Excluded Taxes” shall mean, any of the following Taxes imposed on or with
respect to any Agent or Lender, or required to be withheld or deducted from any
payment to any Agent or any Lender, (a) net income taxes and franchise (imposed
in lieu of net income taxes) and branch profits taxes imposed on such Agent or
Lender by the jurisdiction under the laws of which the Agent or Lender is


-22-

--------------------------------------------------------------------------------





organized or has its principal place of business or where its applicable lending
office is located, (b) any Taxes imposed on any Agent or any Lender as a result
of any current or former connection between such Agent or Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising from such Agent or Lender having executed, delivered or
performed its obligations or received a payment under, or having been a party to
or having enforced, this Agreement or any other Credit Document), (c) any U.S.
federal withholding Tax that is imposed on amounts payable to any Lender under
the law in effect at the time such Lender becomes a party to this Agreement;
provided that this subclause (c) shall not apply to the extent that (x) such
Non-U.S. Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding Tax pursuant to Section 5.4 or (y) any
Tax is imposed on a Lender in connection with an interest or participation in
any Loan or other obligation that such Lender was required to acquire pursuant
to Section 13.8(a) or that such Lender acquired pursuant to Section 13.7 (it
being understood and agreed, for the avoidance of doubt, that any withholding
Tax imposed on a Lender as a result of a Change in Law occurring after the time
such Lender became a party to this Agreement (or designates a new lending
office) shall not be an Excluded Tax), (d) any Tax to the extent attributable to
such Lender’s failure to comply with Section 5.4(d) and (e) any U.S. federal
withholding Taxes imposed under FATCA.
“Existing Credit Agreement” shall have the meaning given to such term in the
Recitals.
“Existing Commitments” shall have the meaning given to such tem in Section
13.22.
“Existing Loans” shall have the meaning given to such tem in Section 13.22.
“Existing Letters of Credit” shall mean the letters of credit listed on Schedule
1.1(h).
“Existing Revolving Credit Class” shall have the meaning given to such term in
Section 2.15(a).
“Existing Revolving Credit Commitment” shall have the meaning given to such term
in Section 2.15(a).
“Existing Revolving Credit Loans” shall have the meaning given to such term in
Section 2.15(a).
“Exiting Lender” shall mean any Lender (as defined in the Existing Credit
Agreement) that is not a Lender under this Agreement.
“Extended Revolving Credit Commitments” shall have the meaning given to such
term in Section 2.15(a).
“Extended Revolving Credit Loans” shall have the meaning given to such term in
Section 2.15(a).
“Extending Lender” shall have the meaning given to such term in Section 2.15(b).
“Extension Amendment” shall have the meaning given to such term in Section
2.15(c).
“Extension Date” shall have the meaning given to such term in Section 2.15(d).


-23-

--------------------------------------------------------------------------------





“Extension Election” shall have the meaning given to such term in Section
2.15(b).
“Extension Series” shall mean all Extended Revolving Credit Loans that are
established pursuant to the same Extension Amendment (or any subsequent
Extension Amendment to the extent such Extension Amendment expressly provides
that the Extended Revolving Credit Loans provided for therein are intended to be
a part of any previously established Extension Series) and that provide for the
same interest margins, extension fees and amortization schedule.
“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction (as determined in good
faith by the Borrower); provided that “Borrower” shall be deemed to mean the
Board of Directors of the Borrower when the Fair Market Value is equal to or in
excess of $50,000,000 (unless otherwise expressly stated).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any applicable intergovernmental
agreements with respect thereto, and any treaty, law, regulations, or other
official guidance enacted in any other jurisdiction relating to such
intergovernmental agreement.
“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the NY FRB based on such day’s federal funds transactions by depositary
institutions, as determined in such manner as the NYFRB shall set forth on its
public website from time to time, and published on the next succeeding Business
Day by the NYFRB as the federal funds effective rate, provided that if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to zero for the purposes of this Agreement.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.gov/, or any successor source.
“Fees” shall mean all amounts payable pursuant to, or referred to in, Section
4.1.
“First Lien Intercreditor Agreement” shall mean an Intercreditor Agreement
substantially in the form of Exhibit J among the Administrative Agent, the
Collateral Agent and the representatives for purposes thereof for any other
First Lien Secured Parties, with such changes thereto as may be reasonably
acceptable to the Administrative Agent; provided that such changes are not
materially adverse to the Lenders.
“First Lien Obligations” shall mean the Obligations and the Permitted Additional
Debt Obligations (other than any Permitted Additional Debt Obligations that are
unsecured or secured by a Lien ranking junior to the Lien securing the
Obligations) secured by a first priority interest in the Collateral on a pari
passu basis with the Obligations as permitted by the terms hereof.
“First Lien Secured Parties” shall mean the Secured Parties and the Permitted
Additional Debt Secured Parties and any representative on their behalf for such
purposes (other than in the case of Permitted Additional Debt Secured Parties
whose Permitted Additional Debt Obligations are secured by a Lien ranking junior
to the Lien securing the Obligations, such Permitted Additional Debt Secured
Parties, and any representative on their behalf), collectively.


-24-

--------------------------------------------------------------------------------





“Fiscal Year” shall have the meaning provided in Section 9.10.
“Foreign Acquisition” shall have the meaning provided in Section 10.1(w).
“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement that is not subject to US law and is maintained or
contributed to by the Borrower or any of its Subsidiaries with respect to
employees employed outside the United States.
“Fronting Fee” shall have the meaning provided in Section 4.1(c).
“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.
“Funded Debt” shall mean all indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the Borrower or any Restricted Subsidiary, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all amounts of Funded
Debt required to be paid or prepaid within one year from the date of its
creation and, in the case of the Borrower, Indebtedness in respect of the Loans.
“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, however, that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn (regardless of whether or not any amendment is
approved or made) or such provision amended in accordance herewith.
“Goldman Sachs Letter of Credit Issuer” shall have the meaning provided in the
definition of “Letter of Credit Issuer”.
“Governmental Authority” shall mean any nation, sovereign or government, any
state, province, territory or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including a central
bank or stock exchange.
“Guarantee” shall mean the Amended and Restated Guarantee, dated as of April 26,
2017, made by each Guarantor and certain Dormant Subsidiaries in favor of the
Collateral Agent for the benefit of the Secured Parties, as the same may be
amended, supplemented or otherwise modified from time to time.
“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii)


-25-

--------------------------------------------------------------------------------





to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (c) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such Indebtedness of the ability of the primary obligor to make
payment of such Indebtedness or (d) otherwise to assure or hold harmless the
owner of such Indebtedness against loss in respect thereof; provided, however,
that the term “Guarantee Obligations” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the Indebtedness in respect
of which such Guarantee Obligation is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.
“Guarantors” shall mean (a) each Domestic Subsidiary that is party to the
Guarantee on the Closing Date, other than the Released Credit Parties, and (b)
each Domestic Subsidiary that becomes a party to the Guarantee after the Closing
Date pursuant to Section 9.11 or otherwise, in each case, excluding any Excluded
Subsidiary.
“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
which is prohibited, limited or regulated by any Environmental Law.
“Hedge Agreements” shall mean interest rate swap, cap or collar agreements,
interest rate forward, future or option contracts, currency swap agreements,
currency cap or collar agreements, cross-currency rate swap agreements, currency
forward, future or option contracts, commodity price protection agreements or
other commodity price hedging agreements, and other similar agreements entered
into by the Borrower or any Restricted Subsidiary in the ordinary course of
business (and not for speculative purposes) for the principal purpose of
protecting the Borrower or any of the Restricted Subsidiaries against
fluctuations in interest rates, currency exchange rates or commodity prices.
“Hedge Bank” shall mean (a) any Person (other than the Borrower or any of its
Subsidiaries) that either (I) with respect to Secured Hedge Agreements entered
into with the Borrower or any of its Restricted Domestic Subsidiaries, (x) at
the time it enters into a Secured Hedge Agreement or (y) with respect to any
Secured Hedge Agreement that is in effect on the Closing Date, on the Closing
Date, is a Lender or Agent or an Affiliate of a Lender or Agent , in its
capacity as a party to such Secured Hedge Agreement and (II) with respect to
Secured Hedge Agreements entered into with any Restricted Non-Domestic
Subsidiaries, (x) at the time it enters into a Secured Hedge Agreement or (y)
with respect to any Secured Hedge Agreement that is in effect on the Closing
Date, on the Closing Date, is a Revolving Credit Lender, and (b) any Person
that, at the time it enters into a Secured Hedge Agreement, in its capacity as a
party thereto, delivers to the Administrative Agent a letter agreement
reasonably satisfactory to it agreeing to be bound by Section 12.11 and Section
13.08 as if it were a Lender.


-26-

--------------------------------------------------------------------------------





“Historical Financial Statements” shall mean the audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Borrower for each Fiscal Year ending on December 31, 2016, December 31, 2017
and December 31, 2018.
“Holdings” shall mean Wengen Alberta, Limited Partnership, an Alberta limited
partnership, and its successors.
“Increased Amount Date” shall have the meaning provided in Section 2.14.
“Incurrence Test Indebtedness” shall mean Indebtedness (and all premiums (if
any), interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest with regard to such Indebtedness) incurred by
the Borrower or any Restricted Subsidiary, if immediately before and after
giving effect to such incurrence, (x) no Default shall have occurred and be
continuing and (y) the Borrower shall be in compliance, on a Pro Forma Basis,
with the Senior Secured Incurrence Test.
“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (c) the
deferred purchase price of assets or services that in accordance with GAAP would
be included as a liability on the balance sheet of such Person, (d) the face
amount of all letters of credit issued for the account of such Person and,
without duplication, all unreimbursed drafts drawn thereunder, (e) all
Indebtedness of any other Person secured by any Lien on any property owned by
such Person, whether or not such Indebtedness has been assumed by such Person,
(f) the principal component of all Capitalized Lease Obligations of such Person,
(g) all obligations of such Person under interest rate swap, cap or collar
agreements, interest rate future or option contracts, currency swap agreements,
currency future or option contracts, commodity price protection agreements or
other commodity price hedging agreements and other similar agreements, (h)
without duplication, all Guarantee Obligations of such Person, and (i) all
Permitted Student Loan Securitization Transactions; provided that Indebtedness
shall not include (i) trade and other ordinary course payables and accrued
expenses arising in the ordinary course of business, (ii) deferred or prepaid
revenue, (iii) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
respective seller, and (iv) any obligation associated with minority interest
put/call arrangements. The amount of Indebtedness of any Person for purposes of
clause (e) shall be deemed to be equal to the lesser of (A) the aggregate unpaid
amount of such Indebtedness and (B) the fair market value of the property
encumbered thereby as determined by such Person in good faith. For avoidance of
doubt, pursuant to Section 1.3(a) of this Agreement, all obligations that are or
would be treated as operating leases for purposes of GAAP prior to giving effect
to Financial Accounting Standards Board, Accounting Standards Update No.
2016-02, Leases (Topics 842), as amended or revised, or any other Financial
Accounting Standards Board Accounting Standards having a similar result or
effect (and related interpretations) shall continue to be accounted for, and all
leases that are classified as Operating Lease Right of Use Assets and Related
Liabilities on the consolidated balances of the Borrower shall be treated, as
operating leases for purposes of all accounting and financial definitions and
calculations (whether or not such operating lease obligations were in effect on
such date) and shall not constitute “Capitalized Lease Obligations” or
“Indebtedness” of the Borrower and its Subsidiaries.
“Indemnified liabilities” shall have the meaning provided in Section 13.5.


-27-

--------------------------------------------------------------------------------





“Indemnified Taxes” shall mean (a) all Taxes other than Excluded Taxes, imposed
on or with respect to any payment made by or on account of any obligation of the
Borrower or any Guarantor under any Credit Documents and (b) to the extent not
otherwise described in (a), Other Taxes.
“Interest Period” shall mean, with respect to any Term Loan or Revolving Credit
Loan, the interest period applicable thereto, as determined pursuant to Section
2.9.
“Investment” shall mean, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of Stock, Stock Equivalents,
bonds, notes, debentures, partnership or other ownership interests or other
securities of any other Person (including any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such sale); (b) the making of any deposit with, or advance, loan or other
extension of credit to, any other Person (including the purchase of property
from another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person) (including any partnership or
joint venture); (c) the entering into of any guarantee of, or other contingent
obligation with respect to, Indebtedness; or (d) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person; provided that, in the event that any Investment is made by the Borrower
or any Restricted Subsidiary in any Person through substantially concurrent
interim transfers of any amount through one or more other Restricted
Subsidiaries (or in the case of any such interim transfer pursuant to Section
10.5(v) or Section 10.6(d)(iii), through Holdings), then such other
substantially concurrent interim transfers shall be disregarded for purposes of
Section 10.5. The amount of any Investment outstanding at any time shall be the
original cost of such Investment, reduced by any dividend, distribution,
interest payment, return of capital, repayment or other amount received in cash
by the Borrower or a Restricted Subsidiary in respect of such Investment.
“Interpolated Rate” shall means, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.
“IPO” shall mean the initial public offering by the Borrower of its Class A
common stock on the Nasdaq Global Select Market which was consummated on
February 6, 2017.
“Issuer Documents” shall mean with respect to any Letter of Credit, the
applicable Letter of Credit Request and any other document, agreement and
instrument entered into by the applicable Letter of Credit Issuer and the
Borrower (or any Restricted Subsidiary) with respect to a Letter of Credit.
“Joinder Agreement” shall mean an agreement substantially in the form of Exhibit
I.
“Joint Lead Arrangers and Joint Bookrunners” shall mean JPMorgan Chase Bank,
N.A., Barclays Bank PLC, BMO Capital Markets Corp., Citigroup Global Markets,
Inc., Credit Suisse Loan Funding LLC, Goldman Sachs Lending Partners LLC, and
Macquarie Capital (USA) Inc.
“JPM Letter of Credit Issuer” shall have the meaning provided in the definition
of “Letter of Credit Issuer”.


-28-

--------------------------------------------------------------------------------





“JV Distribution Amount” shall mean, at any time, the aggregate amount of cash
distributed to the Borrower or any Restricted Subsidiary by any joint venture
that is not a Subsidiary (regardless of the form of legal entity) or by any
Unrestricted Subsidiary since the Closing Date and prior to such time and only
to the extent that neither the Borrower nor any Restricted Subsidiary is under
any obligation to repay such amount to such joint venture.
“KKR” shall mean each of Kohlberg Kravis Roberts & Co., L.P. and KKR Associates,
L.P.
“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All L/C Borrowings shall be denominated in Dollars or
Alternate Currencies.
“L/C Maturity Date” shall mean the date that is five Business Days prior to the
Series 2024 Revolving Credit Maturity Date.
“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unpaid Drawings, including all L/C Borrowings. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.
“L/C Participant” shall have the meaning provided in Section 3.3(a).
“L/C Participation” shall have the meaning provided in Section 3.3(a).
“Lender” and “Lenders” shall have the meanings provided in the preamble to this
Agreement.
“Lender Financials” shall have the meaning provided in Section 1.8.
“Lender Insolvency Event” means (a) a Lender becoming insolvent or becoming the
subject of a bankruptcy or insolvency proceeding or (b) an event of the kind
referred to in Section 11.5 occurs with respect to such Lender or its Parent
Company (as if the references in such provisions to the Borrower or Specified
Subsidiary referred to such Lender or Parent Company); provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
“Lending Office” means, with respect to any Revolving Credit Lender, the office
of such Lender (or an Affiliate of such Lender) specified as its “Lending
Office” on Schedule 1.1(d) or, as to any Person that becomes a Revolving Credit
Lender after the Closing Date, in the Assignment and Assumption executed by such
Person, or such other office of such Lender (or an Affiliate of such Lender) as
such Lender may hereafter designate from time to time as its “Lending Office” by
notice to the Borrower and the Administrative Agent.


-29-

--------------------------------------------------------------------------------





“Letter of Credit” shall have the meaning provided in Section 3.1; provided
that, only standby Letters of Credit shall be treated as “Letters of Credit” for
purposes of the obligation of the Barclays Letter of Credit Issuer or the
Goldman Sachs Letter of Credit Issuer to issue Letters of Credit under this
Agreement.
“Letter of Credit Commitment” shall mean $50,000,000, as the same may be reduced
from time to time pursuant to Section 3.1; provided, that no Barclays Letter of
Credit Issuer, Credit Suisse Letter of Credit Issuer, Goldman Sachs Letter of
Credit Issuer, JPM Letter of Credit Issuer, Citi Letter of Credit Issuer or BMO
Letter of Credit Issuer] shall have an obligation to issue a Letter of Credit if
the Stated Amount of such Letter of Credit, when added to the Letter of Credit
Outstandings, solely with respect to Letters of Credit issued by the Barclays
Letter of Credit Issuer, the Credit Suisse Letter of Credit Issuer, the Goldman
Sachs Letter of Credit Issuer, the JPM Letter of Credit Issuer, the Citi Letter
of Credit Issuer and the BMO Letter of Credit Issuer, respectively, exceeds the
amount set forth opposite such Letter of Credit Issuers’ name in the table
below:
Letter of Credit Issuers
Letter of Credit Commitment
Barclays Letter of Credit Issuer
$8,666,670
Credit Suisse Letter of Credit Issuer
$8,666,670
Goldman Sachs Letter of Credit Issuer
$8,666,670
JPM Letter of Credit Issuer
$8,666,670
Citi Letter of Credit Issuer
$6,666,650
BMO Letter of Credit Issuer
$8,666,670



“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the Dollar Equivalent of the principal amount of any Unpaid
Drawings in respect of Letters of Credit in respect of which such Lender has
made (or is required to have made) payments to the Letter of Credit Issuer
pursuant to Section 3.4(a) at such time and (b) such Lender’s Revolving Credit
Commitment Percentage of the Letter of Credit Outstandings at such time
(excluding the portion thereof consisting of Unpaid Drawings in respect of
Letters of Credit in respect of which the Lenders have made (or are required to
have made) payments to the Letter of Credit Issuer pursuant to Section 3.4(a)).
“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).
“Letter of Credit Issuer” shall mean, collectively, (a) each of Barclays Bank
PLC (the “Barclays Letter of Credit Issuer”), Credit Suisse AG, Cayman Islands
Branch (the “Credit Suisse Letter of Credit Issuer”), Goldman Sachs Lending
Partners LLC (the “Goldman Sachs Letter of Credit Issuer”), JPMorgan Chase Bank,
N.A. (the “JPM Letter of Credit Issuer”), Citicorp North America, Inc. (the
“Citi Letter of Credit Issuer”), and Bank of Montreal (the “BMO Letter of Credit
Issuer”), each as an issuer of any Letter of Credit, (b) any Lender or Affiliate
of a Lender to be mutually agreed by the Administrative Agent and the Borrower,
in such capacity, or any of its Affiliates and (c) any replacements or
successors thereof pursuant to Section 3.6. Without limiting each Letter of
Credit


-30-

--------------------------------------------------------------------------------





Issuer’s obligations to issue any Letter of Credit, subject to the terms of this
Agreement, a Letter of Credit Issuer may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Letter of Credit
Issuer, and in each such case the term “Letter of Credit Issuer” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate.
In the event that there is more than one Letter of Credit Issuer at any time,
references herein and in the other Credit Documents to the Letter of Credit
Issuer shall be deemed to refer to the Letter of Credit Issuer in respect of the
applicable Letter of Credit or to all Letter of Credit Issuers, as the context
requires.
“Letter of Credit Outstandings” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate Dollar Equivalent of the principal amount of all
Unpaid Drawings in respect of Letters of Credit.
“Letter of Credit Request” shall have the meaning provided in Section 3.2.
“Level I Status” shall mean, subject to Section 1.7, the circumstance that the
Consolidated Total Debt to Consolidated EBITDA Ratio is greater than or equal to
2.50 to 1.00 as of such date.
“Level II Status” shall mean, subject to Section 1.7, the circumstance that the
Consolidated Total Debt to Consolidated EBITDA Ratio is less than 2.50 to 1.00
and greater than or equal to 2.00 to 1.00 as of such date.
“Level III Status” shall mean, subject to Section 1.7, the circumstance that the
Consolidated Total Debt to Consolidated EBITDA Ratio is less than 2.00 to 1.00
and greater than or equal to 1.50 to 1.00 as of such date.
“Level IV Status” shall mean, subject to Section 1.7, the circumstance that the
Consolidated Total Debt to Consolidated EBITDA Ratio is less than 1.50 to 1.00.
“LIBOR Loan” shall mean any LIBOR Term Loan or LIBOR Revolving Credit Loan.
“LIBO Rate” shall mean, with respect to any LIBOR Loan for any applicable
currency and for any Interest Period, the greater of (x) 1.00% per annum and (y)
the LIBO Screen Rate at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period; provided that if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to the applicable currency then the
LIBO Rate shall be the Interpolated Rate, provided, further, that if the LIBO
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.
“LIBO Screen Rate” means, for any day and time, with respect to any LIBO Loan
for any applicable currency and for any Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for U.S. Dollars for a
period equal in length to such Interest Period as displayed on such day and time
on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion, provided that if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to zero for the purposes of this Agreement.


-31-

--------------------------------------------------------------------------------





“LIBOR Revolving Credit Loan” shall mean any Revolving Credit Loan bearing
interest at a rate determined by reference to the LIBO Rate.
“LIBOR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the LIBO Rate.
“Lien” shall mean any mortgage, pledge, security interest, charge,
hypothecation, assignment, lien (statutory or other) or similar encumbrance
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease in the nature thereof).
“Limited Applicable Amount” shall mean (a) 50% of an amount (which shall not be
less than zero) equal to the Consolidated Net Income of the Borrower and its
Restricted Subsidiaries for the applicable fiscal quarter less (b) the aggregate
amount of Investments or payments made by the Borrower or any of its Restricted
Subsidiaries under Section 10.5(x), Section 10.6(i) or Section 10.7(a)(iii)
during such fiscal quarter; provided in no event shall the Limited Applicable
Amount be less than zero.
“Loan” shall mean any Revolving Credit Loan, Swingline Loan, Term Loan, New
Revolving Credit Loan or New Term Loan made by any Lender hereunder.
“Mandatory Borrowing” shall have the meaning provided in Section 2.1(e).
“Market Capitalization” means an amount equal to (a) the total number of issued
and outstanding shares of common stock of the Borrower on the date of the
declaration of the relevant dividend multiplied by (b) the arithmetic mean of
the closing prices per share of such common stock for the 30 consecutive trading
days immediately preceding the date of declaration of such dividend.
“Material Adverse Effect” shall mean (a) a circumstance or condition materially
and adversely affecting the business, assets, operations, properties or
financial condition of the Borrower and the Subsidiaries, taken as a whole, (b)
a material adverse effect on the ability of the Borrower and the other Credit
Parties, taken as a whole, to perform their payment obligations under this
Agreement or any of the other Credit Documents, or (c) a material adverse effect
on the rights and remedies of the Agents and the Lenders under this Agreement or
any of the other Credit Documents.
“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary of the Borrower (a) whose total assets at the last day of the Test
Period ending on the last day of the most recent fiscal period for which Section
9.1 Financials have been delivered were equal to or greater than 2.5% of the
Consolidated Total Assets of the Borrower and the Restricted Subsidiaries at
such date or (b) whose revenues during such Test Period were equal to or greater
than 2.5% of the consolidated revenues of the Borrower and the Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP;
provided that if, at any time and from time to time after the Closing Date,
Restricted Subsidiaries that are not Material Subsidiaries have, in the
aggregate, (x) total assets at the last day of such Test Period equal to or
greater than 20.0% of the Consolidated Total Assets of the Borrower and the
Restricted Subsidiaries at such date or (y) revenues during such Test Period
equal to or greater than 20.0% of the consolidated revenues of the Borrower and
the Restricted Subsidiaries for such period, in each case determined in
accordance with GAAP, then the Borrower shall, on the date on which financial
statements for such quarter are delivered pursuant to this Agreement, designate
in writing to the Administrative Agent one or more of such Restricted
Subsidiaries as “Material Subsidiaries”. With respect to any Restricted
Subsidiaries designated as Material Subsidiaries in accordance with the proviso
of the immediately foregoing sentence, the Borrower may from time to time


-32-

--------------------------------------------------------------------------------





by written notice to the Administrative Agent substitute Restricted Subsidiaries
as “Material Subsidiaries” or revoke such designation; provided that, after
giving effect to such substitution or revocation, the Restricted Subsidiaries
that are not Material Subsidiaries have, in the aggregate, (x) total assets as
of the last day of the Test Period ending on the last day of the most recent
fiscal period for which Section 9.1 Financials have been delivered of less than
20.0% of the Consolidated Total Assets of the Borrower and the Restricted
Subsidiaries at such date and (y) revenues during such Test Period of less than
20.0% of the consolidated revenues of the Borrower and the Restricted
Subsidiaries for such period.
“Maturity Date” shall mean the Series 2024 Revolving Credit Maturity Date or any
other maturity date of any Class or Series of Loans or Commitments under this
Agreement.
“Maturity Date Amendment” shall have the meaning provided in Section 13.7(c).
“Maximum Incremental Facilities Amount” shall mean, without duplication, as of
the date of incurrence, (a) the greater of (x) $565,000,000 and (y) 100% of
Consolidated EBITDA, plus (b) additional amounts incurred after the Closing
Date, to the extent, both immediately before and after giving effect to such
additional amounts incurred under this clause (b) (assuming for such purposes
that such additional amounts are fully drawn in the form of loans on the date of
determination and excluding from the calculation of Consolidated Total Debt (i)
any netting of Unrestricted Cash that would result from the incurrence of any
such portion of the Maximum Incremental Facilities Amount being incurred at such
time and (ii) any concurrent incurrence of Indebtedness pursuant to clause (a))
that the Consolidated Senior Secured Debt to Consolidated EBITDA Ratio is not
greater than 2.75 to 1.00 on the date of such incurrence, plus (c) (x) the
aggregate amount of voluntary prepayments of any Term Loans (including purchases
of any Term Loans by the Borrower and its Subsidiaries at or below par, in which
case the amount of such Term Loans shall be deemed not to exceed the face amount
of such Term Loans) after the Closing Date and (y) the aggregate amount of
voluntary prepayments of any Revolving Credit Loans to the extent accompanied by
the corresponding termination or reduction of the Revolving Credit Commitments,
in each case of the foregoing subclauses (x) and (y) of this clause (c), other
than from the proceeds of the incurrence of long term Indebtedness.
“Maximum Non-Credit Party Facilities Amount” shall mean, without duplication,
the greater of, as of the date of incurrence, (a) $400,000,000, and (b) 50% of
Consolidated EBITDA for the four previous fiscal quarters for which financial
statements have been delivered under Section 9.1.
“Maximum Permitted Investment/Lien Amount” shall mean an amount equal to (a)
$400,000,000, less (b) the amount of outstanding Indebtedness secured by Liens
permitted pursuant to Section 10.2(s) from time to time.
“Minimum Borrowing Amount” shall mean (a) with respect to a Borrowing of LIBOR
Loans denominated in Dollars, $5,000,000 (or, if less, the entire remaining
Commitments under the applicable Credit Facility at the time of such Borrowing),
(b) with respect to a Borrowing of ABR Loans, $1,000,000 (or, if less, the
entire remaining Commitments under the applicable Credit Facility at the time of
such Borrowing), (c) with respect to a Borrowing of Revolving Credit Loans
denominated in Sterling, £5,000,000 (or, if less, the Available Commitments at
the time of such Borrowing), (d) with respect to a Borrowing of Revolving Credit
Loans denominated in Euro, €5,000,000 (or, if less in the case of a Borrowing of
Revolving Credit Loans, the applicable Available Commitments at the time of such
Borrowing) and (e) with respect to a Borrowing denominated in any other
Alternative Currency, in amounts to be agreed upon by the Administrative Agent
and the Borrower.


-33-

--------------------------------------------------------------------------------





“Minimum Tender Condition” shall have the meaning provided in Section 2.16(b).
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.
“Mortgage” shall mean a Mortgage, Assignment of Leases and Rents, Security
Agreement and Financing Statement or other security document entered into by the
owner of a Mortgaged Property and the Collateral Agent in respect of that
Mortgaged Property to secure the Obligations, in form and substance reasonably
satisfactory to the Collateral Agent and the Borrower, as the same may be
amended, supplemented or otherwise modified from time to time.
“Mortgaged Property” shall mean, initially, each parcel of real estate and the
improvements thereto owned by a Credit Party and identified on Schedule 1.1(a),
and includes each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 9.14.
“Multicurrency Exposure” shall mean, for any Revolving Credit Lender at any
date, the sum of (a) the aggregate Dollar Equivalent of the principal amount of
Revolving Credit Loans denominated in Alternative Currencies of such Lender then
outstanding, and (b) such Lender’s Letter of Credit Exposure in respect of
Letters of Credit denominated in Alternative Currencies at such time.
“Multicurrency Sublimit” shall mean, at any date, the lesser of (x) the Dollar
Equivalent of $150,000,000.00 and (y) the Total Revolving Credit Commitment at
such date.
“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
“Narrative Reports” shall mean, with respect to the financial statements for
which such narrative report is required, a narrative report describing the
operations of the Borrower and its consolidated Subsidiaries in the form of a
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” or similar format for the applicable fiscal quarter or Fiscal Year
and for the period from the beginning of the then current Fiscal Year to the end
of such period to which such financial statements relate.
“New Loan Commitments” shall have the meaning provided in Section 2.14.
“New Revolving Credit Commitments” shall have the meaning provided in Section
2.14.
“New Revolving Credit Lender” shall have the meaning provided in Section 2.14.
“New Revolving Credit Loan” shall have the meaning provided in Section 2.14.
“New Term Loan Commitments” shall have the meaning provided in Section 2.14.
“New Term Loan Lender” shall have the meaning provided in Section 2.14.
“New Term Loan Maturity Date” shall mean the date on which a New Term Loan
matures.


-34-

--------------------------------------------------------------------------------





“New Term Loan Repayment Amount” shall have the meaning provided in Section
2.5(c).
“New Term Loans” shall have the meaning provided in Section 2.14.
“New Revolving Credit Commitments” shall have the meaning provided in Section
2.14.
“New Revolving Credit Lender” shall have the meaning provided in Section 2.14.
“New Revolving Credit Loan” shall have the meaning provided in Section 2.14.
“Non-Cash Charges” shall mean, without duplication, and in each case only to the
extent it is a non-cash item: (a) losses on non-ordinary course asset sales,
disposals or abandonments, (b) any impairment charge or asset write-off related
to intangible assets (including goodwill), long-lived assets, and investments in
debt and equity securities pursuant to GAAP, (c) all losses from investments
recorded using the equity method, (d) stock-based awards compensation expense,
including any such charges arising from stock options, restricted stock grants
or other equity incentive grants, and any income or loss relating to profit
interests or deferred compensation plans (including income or loss relating to
the profit interests incurred by any of the Borrower’s direct or indirect parent
companies that are pushed down to the Borrower), and (e) other non-cash charges
(provided that if any non-cash charges referred to in this clause (e) represent
an accrual or reserve for potential cash items in any future period, the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated EBITDA to such extent, and excluding amortization of a prepaid cash
item that was paid in a prior period).
“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).
“Non-Consolidated Not-For-Profit University” shall have the meaning provided in
Section 1.8.
“Non-Consolidated NFP Financial Statements” shall have the meaning provided in
Section 1.8.
“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.
“Non-Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is not
a Domestic Subsidiary; provided, that any Subsidiary of a Non-Domestic
Subsidiary shall be deemed to be a Non-Domestic Subsidiary, regardless of its
jurisdiction of organization.
“Non-Extending Lenders” shall have the meaning provided in Section 13.7(c).
“Non-U.S. Lender” shall mean any Agent or Lender that is not, for U.S. federal
income tax purposes, (a) an individual who is a citizen or resident of the
United States, (b) a corporation, partnership or entity treated as a corporation
or partnership created or organized in or under the laws of the United States,
or any political subdivision thereof, (c) an estate whose income is subject to
U.S. federal income taxation regardless of its source or (d) a trust if a court
within the United States is able to exercise primary supervision over the
administration of such trust and one or more United States persons have the
authority to control all substantial decisions of such trust or a trust that has
a valid election in effect under applicable U.S. Treasury regulations to be
treated as a United States person.


-35-

--------------------------------------------------------------------------------





“Non-U.S. Participant” shall mean any Participant that if it were a Lender would
qualify as a Non-U.S. Lender.
“Notes” shall mean the 2025 Notes.
“Not-For-Profit University” shall mean any affiliated not-for-profit, non-stock
university that is a Subsidiary.
“Notice of Borrowing” shall have the meaning provided in Section 2.3(a).
“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6.
“NYFRB” shall mean the Federal Reserve Bank of New York.
“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Banking Day, for the
immediately preceding Banking Day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction quoted at 11:00 a.m. on such day received
to the Administrative Agent from a Federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Revolving Credit Commitment, Loan or Letter of
Credit or Secured Hedge Agreement, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, provided that the “Obligations” of any
Guarantor shall not include any Excluded Swap Obligations of such Guarantor.
“Other Taxes” shall mean any and all present or future stamp, registration,
documentary or any other excise, property or similar taxes (including interest,
fines, penalties, additions to tax and related expenses with regard thereto)
arising from any payment made or required to be made under this Agreement or any
other Credit Document or from the execution or delivery of, registration or
enforcement of, consummation or administration of, or otherwise with respect to,
this Agreement or any other Credit Document.
“Overnight Rate” shall mean, for any day, the rate comprised of both overnight
federal funds and overnight LIBO Loan borrowings by U.S.-managed banking offices
of depository institutions, as such composite rate shall be determined by the
NYFRB as set forth on its public website from time to time, and published on the
next succeeding Business Day by the NYFRB as an overnight bank funding rate
(from and after such date as the NYFRB shall commence to publish such composite
rate).
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Lender.


-36-

--------------------------------------------------------------------------------





“Participant” shall have the meaning provided in Section 13.6(c).
“Participant Register” shall have the meaning provided in Section 13.6(c).
“Participating Member State” shall mean each state so described in any EMU
Legislation.
“Patriot Act” shall have the meaning provided in Section 13.18.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
“Pension Act” shall mean the Pension Protection Act of 2006, as it presently
exists or as it may be amended from time to time.
“Perfection Certificate” shall mean a certificate of the Borrower in the form of
Exhibit C or any other form approved by the Administrative Agent.
“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Borrower or any of the Restricted Subsidiaries of assets or Stock or Stock
Equivalents, so long as:
(a)    such acquisition and all transactions related thereto shall be
consummated in accordance with applicable law;
(b)    such acquisition, if an acquisition of Stock or Stock Equivalents, shall
(1) result in each of the issuer of such Stock or Stock Equivalents and its
Subsidiaries becoming a Restricted Subsidiary and a Credit Party, to the extent
required by Section 9.11 (within the time period specified therein), or (2) be
of Stock or Stock Equivalents from minority interest holders in a Restricted
Subsidiary;
(c)    each Person (or, as applicable, the assets) so acquired shall be in (or
with respect to assets, useful for engaging in) the same or generally related
line of business as conducted by the Parent and its Subsidiaries on the Closing
Date,
(d)    both before and after giving effect to such acquisition, no Default or
Event of Default shall have occurred and be continuing;
(e)    the aggregate fair market value (as determined in good faith by the
Borrower) of all Investments funded or financed in, and the purchase price of,
any Persons that do not become Guarantors in connection with all such
acquisitions following the Closing Date in reliance on Section 10.5(h) shall not
exceed:
(i)    $400,000,000 with respect only to acquisitions of Persons that become
Restricted Domestic Subsidiaries and acquisitions of assets by Restricted
Domestic Subsidiaries (provided, however, that the limitation set forth in this
part (e)(i) shall not apply with respect to any acquisition (1) of any
Restricted Subsidiary that becomes a Guarantor or of any additional equity
interests in any Guarantor (whether such Restricted Subsidiary was existing on
the Closing Date or subsequently acquired pursuant to a Permitted Acquisition)
or (2) where, both immediately before and after giving effect to such
acquisition (and including any payments and Indebtedness incurred or assumed in
connection with such acquisition), the Consolidated Senior Secured Debt to
Consolidated EBITDA Ratio is not


-37-

--------------------------------------------------------------------------------





greater than 4.25 to 1.00, on a Pro Forma Basis (but excluding from the
calculation of Consolidated Total Debt any netting in respect of Unrestricted
Cash that would result from the incurrence of any such Indebtedness being
incurred in connection with such acquisition), or
(ii)    $400,000,000 with respect only to acquisitions of Persons that become
Restricted Non-Domestic Subsidiaries and acquisitions of assets by Restricted
Non-Domestic Subsidiaries (provided, however, that the limitation set forth in
this part (e)(ii) shall not apply with respect to any acquisition where, both
immediately before and after giving effect to such acquisition (and including
any payments and Indebtedness incurred or assumed in connection with such
acquisition), the Consolidated Senior Secured Debt to Consolidated EBITDA Ratio
is not greater than 4.25 to 1.00, on a Pro Forma Basis (but excluding from the
calculation of Consolidated Total Debt any netting in respect of Unrestricted
Cash that would result from the incurrence of any such Indebtedness being
incurred in connection with such acquisition); and
(f)    with respect to any such proposed acquisition with an aggregate purchase
price greater than $100,000,000, the Borrower shall have delivered a certificate
of an Authorized Officer stating that the contemplated acquisition fulfills all
elements of this definition.
“Permitted Additional Debt” shall mean subordinated or senior Indebtedness
(which Indebtedness may (x) be unsecured, (y) have the same lien priority on the
Collateral as the Obligations on a pari passu basis to the extent incurred in
accordance with the terms hereof (to the extent such Permitted Additional Debt
is incurred pursuant to Section 10.1(n)(i)(a), or 10.1(o)) or (z) be secured by
a Lien on the Collateral ranking junior to the Lien securing the First Lien
Obligations (to the extent such Permitted Additional Debt is incurred pursuant
to Section 10.1(m), 10.1(n)(i)(a), or 10.1(o)) issued by the Borrower,
(a)    the terms of which
(i)    do not provide for any scheduled repayment, mandatory redemption or
sinking fund obligation prior to the latest New Term Loan Maturity Date or any
extension of any Term Loan Maturity Date or New Term Loan Maturity Date, or, if
later, any extension of any Revolving Credit Maturity Date) (other than
customary offers to purchase upon a change of control, asset sale or event of
loss and customary acceleration rights after an event of default) and
(ii)    to the extent the same are subordinated, provide for customary
subordination to the Obligations under the Credit Documents,
(b)    the covenants, events of default, guarantees and other terms of which
(other than interest rate and redemption premiums), taken as a whole, are not
more restrictive to the Borrower and the Restricted Subsidiaries than those
herein and in the other Credit Documents (nor, to the extent such Permitted
Additional Debt constitutes refinancing Indebtedness of the 2025 Notes (and all
refinancings thereof), more restrictive than those applicable to the 2025 Notes
(or any refinancing thereof) being so refinanced), (or, to the extent such
Permitted Additional Debt constitutes refinancing Indebtedness of senior
subordinated indebtedness (and all refinancings thereof), than those applicable
to such senior subordinated indebtedness (or any refinancing thereof) being so
refinanced (and, in the case of Permitted Additional Debt that constitutes
refinancing Indebtedness of senior subordinated indebtedness (and all
refinancings thereof), the subordination provisions governing such Permitted
Additional Debt shall be


-38-

--------------------------------------------------------------------------------





no less favorable to the Lenders than the subordination provisions governing
such senior subordinated indebtedness; provided that a certificate of an
Authorized Officer of the Borrower is delivered to the Administrative Agent at
least five Business Days (or such shorter period as the Administrative Agent may
reasonably agree) prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees);
(c)    in respect of which (i) no Subsidiary of the Borrower (other than a
Guarantor or any guarantor of the Indebtedness being refinanced by such
Permitted Additional Debt, if applicable) is an obligor, and (ii) the Borrower
is the issuer; and
(d)    which, if secured, (x) are secured by no asset or property that is not
Collateral securing the Obligations and (y) the applicable representative of
such Indebtedness has become a party to the First Lien Intercreditor Agreement
or Second Lien Intercreditor Agreement, as the case may be.
“Permitted Additional Debt Documents” shall mean any document or instrument
(including any guarantee, security agreement or mortgage) issued or executed and
delivered with respect to any Permitted Additional Debt by any Credit Party.
“Permitted Additional Debt Obligations” shall mean, if any Permitted Additional
Debt is issued or incurred, all advances to, and debts, liabilities,
obligations, covenants and duties of, any Credit Party arising under any
Permitted Additional Debt Document, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party of any proceeding under any
bankruptcy or insolvency law naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding (it being understood, for the avoidance of doubt, that Permitted
Additional Debt Obligations may be incurred or issued by all or by fewer than
all of the Credit Parties, subject to clause (c) of the definition of “Permitted
Additional Debt”).
“Permitted Additional Debt Secured Parties” shall mean the holders from time to
time of secured Permitted Additional Debt Obligations (and any representative on
their behalf).
“Permitted Debt Exchange” shall have the meaning given to such term in
Section 2.16(a).
“Permitted Debt Exchange Notes” shall have the meaning given to such term in
Section 2.16(a).
“Permitted Debt Exchange Offer” shall have the meaning given to such term in
Section 2.16(a).
“Permitted Holders” shall mean each direct or indirect, beneficial and of
record, holder of the voting power of the outstanding Voting Stock of the
Borrower as of the Closing Date, including any limited partners of Holdings as
of the Closing Date.
“Permitted Investments” shall mean:


-39-

--------------------------------------------------------------------------------





(a)    securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof, in each case having
maturities and/or reset dates of not more than 12 months from the date of
acquisition thereof;
(b)    securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof
having maturities of not more than 12 months from the date of acquisition
thereof and, at the time of acquisition, having the highest investment grade
rating generally obtainable from both S&P and Moody’s (or, if at any time either
S&P nor Moody’s shall be rating such obligations, then from whichever is
continuing to rate such obligations and from another nationally recognized
rating service);
(c)    commercial paper maturing no more than 12 months after the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-1 and P-1 from S&P and Moody’s, respectively (or, if at any time either S&P
nor Moody’s shall be rating such obligations, then an equivalent rating from
whichever is continuing to rate such obligations and from another nationally
recognized rating service);
(d)    domestic and LIBOR certificates of deposit or bankers’ acceptances
maturing no more than one year after the date of acquisition thereof issued by
any Lender or any other bank having (i) combined capital and surplus of not less
than $500,000,000 in the case of domestic banks and $100,000,000 (or the Dollar
Equivalent thereof) in the case of foreign banks or (ii) a rating of at least
BBB from S&P or the equivalent;
(e)    repurchase agreements with a term of not more than 30 days for underlying
securities of the type described in clauses (a), (b) and (d) above entered into
with any bank meeting the qualifications specified in clause (d) above or
securities dealers of recognized national standing;
(f)    marketable short-term money market and similar securities having a rating
of at least A-1 and P-1 from S&P and Moody’s, respectively (or, if at any time
either S&P or Moody’s shall not be rating such obligations, then an equivalent
rating from whichever is continuing to rate such obligations and from another
nationally recognized rating service); (g)    shares of investment companies
that are registered under the Investment Company Act of 1940 and substantially
all the investments of which are one or more of the types of securities
described in clauses (a) through (f) above; and
(h)    in the case of Investments by any Restricted Non-Domestic Subsidiary made
in a country outside the United States of America, other customarily utilized
high-quality Investments of credit quality and liquidity equivalent to clauses
(a) through (g) above, and, with respect to clause (d) above, with banks of
credit quality appropriate in the country where such Restricted Non-Domestic
Subsidiary is located or in which such Investment is made.
“Permitted Liens” shall mean:
(a)    Liens for taxes, assessments or governmental charges or claims not yet
overdue for a period of more than 30 days or that are being contested in good
faith and by appropriate proceedings for which appropriate reserves have been
established to the extent required by and in accordance with GAAP, or for
property taxes on property that the Borrower or one of its Subsidiaries has
determined to abandon if the sole recourse for such tax, assessment, charge or
claim is to such property;


-40-

--------------------------------------------------------------------------------





(b)    Liens in respect of property or assets of the Borrower or any of the
Subsidiaries imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business, in
each case so long as such Liens arise in the ordinary course of business and do
not individually or in the aggregate have a Material Adverse Effect;
(c)    Liens arising from judgments or decrees in circumstances not constituting
an Event of Default under Section 11.11;
(d)    Liens incurred or deposits made in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory obligations (including, without limitation,
Liens and deposits to secure letters of credit issued to the U.S. Department of
Education or other Governmental Authority supporting any U.S. Institution
Subsidiary’s participation in student financial assistance programs and receipt
of funds under Title IV of the Higher Education Act of 1965, as amended (or any
replacement thereof)), surety and appeal bonds, bids, leases (including, without
limitation, any Liens or deposits to secure any bank guarantee or letter of
credit issued to secure any lease), government contracts, performance and
return‑of‑money bonds and other similar obligations incurred in the ordinary
course of business or otherwise constituting Investments permitted by Section
10.5;
(e)    ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;
(f)    easements, rights-of-way, restrictions, minor defects or irregularities
in title and other similar charges or encumbrances not interfering in any
material respect with the business of the Borrower and its Subsidiaries, taken
as a whole;
(g)    any interest or title of a lessor or secured by a lessor’s interest under
any lease permitted by this Agreement;
(h)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(i)    Liens on goods the purchase price of which is financed by a documentary
letter of credit issued for the account of the Borrower or any of its
Subsidiaries, provided that such Lien secures only the obligations of the
Borrower or such Subsidiaries in respect of such letter of credit to the extent
permitted under Section 10.1;
(j)    leases, licenses, subleases or sublicenses granted to others not
interfering in any material respect with the business of the Borrower and its
Subsidiaries, taken as a whole;
(k)    Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings made in respect of operating leases entered into by
the Borrower or any of its Subsidiaries;
(l)    Liens created in the ordinary course of business in favor of banks and
other financial institutions over credit balances of any bank accounts of the
Borrower and the Restricted Subsidiaries held at such banks or financial
institutions, as the case may be, to facilitate the operation of cash pooling
and/or interest set-off arrangements in respect of such bank accounts in the
ordinary course of business;


-41-

--------------------------------------------------------------------------------





(m)    any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Borrower and its Subsidiaries, taken as a whole; and
(n)    Liens created in the ordinary course of business (i) by the Borrower or
any Restricted Subsidiary to secure Cash Management Programs of the Borrower or
any Restricted Domestic Subsidiary or (ii) by any Restricted Non-Domestic
Subsidiary to secure Cash Management Programs of a Restricted Non-Domestic
Subsidiary, in each case, with respect to any such Cash Management Programs
permitted under Section 10.1.
“Permitted Limited Investments” shall mean (a) any Permitted Acquisition,
including any Foreign Acquisition, (b) any investments that are acquisitions
permitted pursuant to Section 10.5(s), Section 10.5(w) or Section 10.5(x), (c)
any capital expenditures of any Restricted Subsidiary, and (d) general
reinvestment into the business of the Borrower and its Restricted Subsidiaries.
“Permitted Student Loan Securitization Transaction” shall mean any transfer by
any Restricted Subsidiary of student loans or related accounts receivable or
interests therein (collectively, “Student Loans”) (a) to a trust, partnership,
corporation or other “conduit” entity, which transfer is funded in whole or in
part, directly or indirectly, by the incurrence or issuance by the transferee or
any successor transferee of Indebtedness or other securities that are to receive
payments from, or that represent interests in, the cash flow derived from such
Student Loans, or (b) directly to one or more investors. The “amount” of any
Permitted Student Loan Securitization Transaction shall be deemed at any time to
be (i) the aggregate principal or stated amount of the Indebtedness or other
securities referred to in clause (a) of the preceding sentence or (ii) if there
shall be no such principal or stated amount or such Permitted Student Loan
Securitization Transaction shall be in the form of a direct sale to one or more
investors, the uncollected amount of the Student Loans transferred pursuant to
the Permitted Student Loan Securitization Transaction net of any such Student
Loans that have been written off as uncollectible. The aggregate amount of
Permitted Student Loan Securitization Transactions shall not in the aggregate
exceed $150,000,000 outstanding at any time.
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.
“Plan” shall mean any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding six plan years maintained or contributed to by (or to which
there is or was an obligation to contribute or to make payments to) the Borrower
or an ERISA Affiliate.
“Platform” shall have the meaning provided in Section 13.17.
“Pledge Agreement” shall mean the Amended and Restated Pledge Agreement, dated
as of April 26, 2017, entered into by the Credit Parties party thereto and the
Collateral Agent for the benefit of the Secured Parties, as the same may be
amended, supplemented or otherwise modified from time to time.
“Post-Acquisition Period” shall mean, with respect to any Permitted Acquisition
or Investment described in the definition of “Specified Transaction”, the period
beginning on the date such Permitted Acquisition or such Investment is
consummated and ending on the last day of the sixth full consecutive fiscal
quarter immediately following the date on which such Permitted Acquisition or
Investment is consummated.


-42-

--------------------------------------------------------------------------------





“Potential Defaulting Lender” means, at any time, a Lender (i) as to which an
event of the kind referred to in the definition of “Lender Insolvency Event” has
occurred and is continuing in respect of any financial institution affiliate of
such Lender, or (ii) as to which the Administrative Agent has in good faith
determined and notified the Borrower that such Lender or its Parent Company or a
Subsidiary thereof has defaulted on its funding obligations under any other loan
agreement or credit agreement or other financing agreement or (iii) that has, or
whose Parent Company has, a non-investment grade rating from Moody’s or S&P or
another nationally recognized rating agency. Any determination that a Lender is
a Potential Defaulting Lender under any of clauses (i) through (iii) above shall
be made by the Administrative in its sole discretion acting in good faith. The
Administrative Agent will promptly notify all parties hereto upon any
determination that a Lender has become a Potential Defaulting Lender.
“Preferred Stock” shall mean any Stock or Stock Equivalents with preferential
rights of payment of dividends or upon liquidation, dissolution or winding up.
“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its “prime rate”; each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.
“Prior Financial Statements” shall have the meaning provided in Section 1.8.
“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Acquisition Period, with respect
to the Acquired EBITDA of the applicable Acquired Entity or Business or
Converted Restricted Subsidiary or the Consolidated EBITDA of the Borrower, the
pro forma increase or decrease in such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, arising out of events which (a) are directly
attributable to a specific transaction, (b) are factually supportable and are
expected to have a continuing impact, and (c) are in each case (excluding
adjustments from such transactions, in the aggregate, not in excess of
$25,000,000 in any Test Period) determined on a basis consistent with Article 11
of Regulation S-X promulgated under the Securities Act and as interpreted by the
staff of the SEC; provided that (i) at the election of the Borrower, such Pro
Forma Adjustment shall not be required to be determined for any Acquired Entity
or Business or Converted Restricted Subsidiary to the extent the aggregate
consideration paid in connection with such acquisition was less than $10,000,000
and (ii) so long as such actions are taken during such Post-Acquisition Period
or such costs are incurred during such Post-Acquisition Period, as applicable,
it may be assumed, for purposes of projecting such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, that the applicable amount of such cost savings will be realizable during
the entirety of such Test Period, or the applicable amount of such additional
costs, as applicable, will be incurred during the entirety of such Test Period;
provided, further, that any such pro forma increase or decrease to such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, shall be without
duplication for cost savings or additional costs already included in such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, for such Test
Period.
“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of the Borrower delivered pursuant to Section 9.1(g) or Section 9.1(c).
“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” shall mean,
with respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable


-43-

--------------------------------------------------------------------------------





period of measurement in such test or covenant: (a) income statement items
(whether positive or negative) attributable to the property or Person subject to
such Specified Transaction, (i) in the case of a sale, transfer or other
disposition of all or substantially all Capital Stock in any Subsidiary of the
Borrower or any division, product line, or facility used for operations of the
Borrower or any of its Subsidiaries, shall be excluded, and (ii) in the case of
a Permitted Acquisition or Investment described in the definition of “Specified
Transaction”, shall be included, (b) any retirement of Indebtedness, and (c) any
incurrence or assumption of Indebtedness by the Borrower or any of the
Restricted Subsidiaries in connection therewith (it being agreed that if such
Indebtedness has a floating or formula rate, such Indebtedness shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness as at the relevant date of determination); provided
that, without limiting the application of the Pro Forma Adjustment pursuant to
(A) above (but without duplication thereof), the foregoing pro forma adjustments
may be applied to any such test or covenant solely to the extent that such
adjustments are consistent with the definition of Consolidated EBITDA and give
effect to events (including operating expense reductions) that are (i) (x)
directly attributable to such transaction, (y) expected to have a continuing
impact on the Borrower and the Restricted Subsidiaries and (z) factually
supportable or (ii) otherwise consistent with the definition of Pro Forma
Adjustment.
“Pro Forma Financial Statements” shall have the meaning provided in Section 8.9.
“Pro Forma Entity” shall have the meaning provided in the definition of the term
“Acquired EBITDA.”
“Projections” shall have the meaning provided in Section 9.1(h).
“QFC” shall have the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” shall have the meaning provided in Section 13.23.
“Qualified Lien Intercreditor Agreement” shall have the meaning provided in
Section 10.2(t).
“Qualified Preferred Stock” means any Preferred Stock of the Borrower issued
from time to time that is not otherwise Disqualified Stock (without giving
effect to the last sentence of the definition of “Disqualified Stock”).
“Qualified Refinancing Debt” shall have the meaning provided in Section 10.1(z).
“Qualified Refinancing Liens” shall have the meaning provided in Section
10.2(t).
“Real Estate” shall have the meaning provided in Section 9.1(e).
“Refinanced Term Loans” shall have the meaning provided in Section 13.1.
“Register” shall have the meaning provided in Section 13.6(b)(iv).
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.


-44-

--------------------------------------------------------------------------------





“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Reimbursement Date” shall have the meaning provided in Section 3.4(a).
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees and
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.
“Released Credit Party” shall mean each Dormant Subsidiaries listed on Schedule
1.1(g) attached hereto that is a party to any of the Credit Documents as of the
date immediately prior to the Closing Date.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Replacement Benchmark Conforming Changes” shall mean, with respect to any
proposed Replacement Benchmark, any conforming changes to the definition of
“ABR”, the definition of “Interest Period”, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Borrower, to reflect the adoption of such Replacement Benchmark and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
the Replacement Benchmark exists, in such other manner of administration as the
Administrative Agent determines is reasonably necessary in connection with the
administration of this Agreement).
“Replacement Benchmark Spread” shall mean, with respect to any replacement of
LIBO Screen Rate with an alternate benchmark rate for each applicable Interest
Period, a spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero) as may be
agreed between the Administrative Agent and the Borrower, in each case giving
due consideration to any evolving or then existing convention for similarly
denominated syndicated credit facilities for such adjustments, which may include
any selection, endorsement or recommendation by the Relevant Governmental Body
with respect to such facilities for the applicable alternate benchmark rate.
“Replacement Term Loans” shall have the meaning provided in Section 13.1.
“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder, other than any event as to which notice is waived
pursuant to DOL Reg. § 4043 as in effect on the date hereof (no matter how such
notice requirement may be changed in the future).


-45-

--------------------------------------------------------------------------------





“Required Lenders” shall mean, at any date, Non-Defaulting Lenders having or
holding a majority of the Dollar Equivalent of the sum of (i) the Revolving
Credit Exposure at such date, (ii) the Adjusted Total Term Loan Commitment at
such date and (iii) the outstanding principal amount of the Term Loans
(excluding Term Loans held by Defaulting Lenders) at such date, in each case
excluding Revolving Credit Exposure, Adjusted Total Term Loan Commitments and
Term Loans held by Affiliated Lenders.
“Required Revolving Credit Lenders” shall mean, at any date, Non-Defaulting
Lenders holding a majority of the Adjusted Total Revolving Credit Commitment at
such date (or, if the Total Revolving Credit Commitment has been terminated at
such time, a majority of the Revolving Credit Exposure (excluding Revolving
Credit Exposure of Defaulting Lenders) at such time), in each case excluding
Revolving Credit Commitments and Revolving Credit Exposure held by Affiliated
Lenders.
“Required Term Loan Lenders” shall mean, at any date, Non-Defaulting Lenders
having or holding a majority of the sum of (a) the Adjusted Total Term Loan
Commitment at such date and (b) the aggregate outstanding principal amount of
the Term Loans (excluding Term Loans held by Defaulting Lenders) at such date,
in each case, excluding Term Loans and Adjusted Total Term Loan Commitments held
by Affiliated Lenders.
“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.
“Restated Financial Statements” shall have the meaning given such term in
Section 9.1.
“Restatement” shall have the meaning given such term in Section 9.1.
“Restricted Domestic Subsidiary” shall mean any Domestic Subsidiary that is a
Restricted Subsidiary.
“Restricted Non-Domestic Subsidiary” shall mean a Non-Domestic Subsidiary that
is a Restricted Subsidiary.
“Restricted Payment” shall have the meaning given such term in Section 10.6.
“Restricted Subsidiary” shall mean any Subsidiary of the Borrower, other than an
Unrestricted Subsidiary.
“Revaluation Date” shall mean (a) with respect to any Revolving Credit Loan or
Swingline Loan, each of the following: (i) each date of a Borrowing of a
Revolving Credit Loan or Swingline Loan, (ii) each date of a continuation of a
Revolving Credit Loan pursuant to Section 2.6, and (iii) such additional dates
as the Administrative Agent shall determine or the Required Revolving Credit
Lenders, or Swingline Lender (with respect to Revolving Credit Loans) shall
require; and (b) with respect to any Letter of Credit, each of the following:
(i) each date of issuance of any such Letter of Credit, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof, (iii) each date of any payment by the applicable Letter of
Credit Issuer under any Letter of Credit,


-46-

--------------------------------------------------------------------------------





and (iv) such additional dates as the Administrative Agent or the Letter of
Credit Issuer shall determine or the Required Revolving Credit Lenders shall
require.
“Revolving Credit Commitment” shall mean, with respect to each Lender, its
Series 2024 Revolving Credit Commitment.
“Revolving Credit Commitment Percentage” shall mean at any time, for each
Revolving Credit Lender, the percentage obtained by dividing (a) such Lender’s
Revolving Credit Commitment at such time by (b) the amount of the Total
Revolving Credit Commitment at such time, provided that at any time when the
Total Revolving Credit Commitment shall have been terminated, each Lender’s
Revolving Credit Commitment Percentage shall be the percentage obtained by
dividing (a) such Lender’s Revolving Credit Exposure at such time by (b) the
Revolving Credit Exposure of all Lenders at such time.
“Revolving Credit Commitment Fee” shall have the meaning provided in Section
4.1(a).
“Revolving Credit Commitment Fee Rate” shall mean, with respect to the Available
Commitment on any day, and with respect to Series 2024 Revolving Credit
Commitments, the rate per annum set forth below opposite the Status in effect on
such day.
Status
Commitment Fee Rate
with respect to Series 2024
Revolving Credit Loans
Level I Status
0.375
%
Level II Status
0.30
%
Level III Status
0.25
%
Level IV Status
0.20
%



Notwithstanding the foregoing, the term “Revolving Credit Commitment Fee Rate”
shall mean 0.300% during the period from and including the Closing Date to, but
excluding, the Trigger Date.
“Revolving Credit Exposure” shall mean, with respect to any Revolving Credit
Lender at any time, the sum of (a) the aggregate Dollar Equivalent of the
principal amount of Revolving Credit Loans of such Lender then outstanding, (b)
such Lender’s Letter of Credit Exposure at such time and (c) such Lender’s
Revolving Credit Commitment Percentage of the aggregate principal amount of all
outstanding Swingline Loans at such time.
“Revolving Credit Extension Request” shall have the meaning given to such term
in Section 2.15(b).
“Revolving Credit Lender” shall mean at any time, any Lender that has a
Revolving Credit Commitment, Revolving Credit Loan or Revolving Credit Exposure
at such time.
“Revolving Credit Loan” shall mean any Series 2024 Revolving Credit Loan.


-47-

--------------------------------------------------------------------------------





“Revolving Credit Maturity Date” shall mean any date on which any Revolving
Credit Loan shall mature and become fully due and payable, including the Series
2024 Revolving Credit Maturity Date.
“Revolving Credit Termination Date” shall mean the date on which the Revolving
Credit Commitments shall have terminated, no Revolving Credit Loans shall be
outstanding and the Letter of Credit Outstandings shall have been reduced to
zero or Cash Collateralized.
“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.
“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed; provided that a transaction otherwise qualifying as a
Sale Leaseback pursuant to this definition will be a Sale Leaseback regardless
of whether accounting treatment (pursuant to ASC 840 or otherwise) characterizes
the transaction as a sale and lease or as a financing transaction.
“Sanctioned Country” shall mean, at any time, a country, region or territory
which is itself the subject or target of any Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, the United Kingdom or other relevant sanctions authority,
(b) any Person operating, organized or resident in a Sanctioned Country or (c)
any Person 20% or more of which is owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).
“Sanctions” shall mean (i) all economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by the United
States including those administered by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State, and (ii)
all economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by the United Nations Security Council, the European
Union, any European Union member state, the United Kingdom or other relevant
sanctions authority, in each case, applicable to the Borrower or any Restricted
Subsidiary or as applicable to the transactions contemplated by this Agreement.
“Scheduled Dispositions” shall have the meaning provided in Section 10.4.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Second Lien Intercreditor Agreement” shall mean an Intercreditor Agreement
substantially in the form of Exhibit K among the Administrative Agent, the
Collateral Agent and the representatives for purposes thereof for any other
Permitted Additional Debt Secured Parties that are holders of Permitted
Additional Debt Obligations having a Lien on the Collateral ranking junior to
the


-48-

--------------------------------------------------------------------------------





Lien securing the Obligations, with such changes thereto as may be reasonably
acceptable to the Administrative Agent; provided that such changes are not
materially adverse to the Lenders.
“Section 2.15 Additional Amendment” shall have the meaning given to such term in
Section 2.15(d).
“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(c).
“Secured Hedge Agreement” shall mean Hedge Agreements on Schedule 1.1(e) and any
Hedge Agreement that is entered into by and between the Borrower or any of its
Restricted Subsidiaries and any Hedge Bank.
“Secured Parties” shall mean the Administrative Agent, the Collateral Agent, any
other Agent, each Letter of Credit Issuer and each Lender, in each case, with
respect to the Obligations or any Security Agreement, each Hedge Bank that is
party to any Secured Hedge Agreement, each applicable Cash Management Bank (each
as defined in the Security Agreement) and each sub-agent appointed by the
Administrative Agent pursuant to Section 13 with respect to matters relating to
the Obligations, or by the Collateral Agent with respect to matters relating to
any Security Document.
“Securitization” shall mean a public or private offering by a Lender or any of
its Affiliates or their respective successors and assigns of securities or notes
which represent an interest in, or which are collateralized, in whole or in
part, by the Loans and the Lender’s rights under the Credit Documents.
“Security Agreement” shall mean the Amended and Restated Security Agreement,
dated as of April 26, 2017, entered into by the Borrower, the other grantors
party thereto and the Collateral Agent for the benefit of the Secured Parties,
as the same may be amended, supplemented or otherwise modified from time to
time.
“Security Documents” shall mean, collectively, (a) the Guarantee, (b) the Pledge
Agreement, (c) the Security Agreement, (d) the Mortgages relating to property
owned by Credit Parties, (e) the U.S. Institution Subsidiary Collateral
Agreement and (f) each other security agreement or other instrument or document
executed and delivered pursuant to Section 9.11, 9.12 or 9.14 or pursuant to any
other such Security Documents, in each case to secure the Obligations or to
perfect such security interest.
“Senior Secured Incurrence Test” shall mean, as of any date, with respect to the
last day of the most recently ended Test Period, the Consolidated EBITDA to
Consolidated Interest Expense Ratio shall be no less than 2.00 to 1.00.
“Series” shall have the meaning provided in Section 2.14.
“Series 2024 Revolving Credit Loan” shall have the meaning provided in Section
2.1(a).
“Series 2024 Revolving Credit Maturity Date” shall mean October 7, 2024.


-49-

--------------------------------------------------------------------------------





“Series 2024 Revolving Credit Termination Date” shall mean the date on which the
Series 2024 Revolving Credit Commitments shall have terminated, no Series 2024
Revolving Credit Loans shall be outstanding and the Letter of Credit
Outstandings of the Series 2024 Revolving Credit Lenders shall have been reduced
to zero or Cash Collateralized.
“Series 2024 Swingline Loans” shall mean any Swingline Loan made pursuant to the
Series 2024 Revolving Credit Commitments.
“Series 2024 Revolving Credit Commitment” shall mean, (a) with respect to each
Lender that is a Revolving Credit Lender on the Closing Date, the amount set
forth opposite such Revolving Credit Lender’s name on Schedule 1.1(b) as such
Revolving Credit Lender’s “Series 2024 Revolving Credit Commitment” and (b) in
the case of any Lender that becomes a Revolving Credit Lender after the Closing
Date, the amount specified as such Lender’s “Series 2024 Revolving Credit
Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Series 2024 Total Revolving Credit Commitment, in each
case as the same may be changed from time to time pursuant to terms hereof. The
aggregate amount of the Series 2024 Revolving Credit Commitment as of the
Closing Date is $410,000,000.
“Series 2024 Revolving Credit Commitment Percentage” shall mean at any time, for
each Series 2024 Revolving Credit Lender, the percentage obtained by dividing
(a) such Lender’s Series 2024 Revolving Credit Commitment at such time by (b)
the amount of the Series 2024 Total Revolving Credit Commitment at such time,
provided that at any time when the Series 2024 Total Revolving Credit Commitment
shall have been terminated, each Lender’s Series 2024 Revolving Credit
Commitment Percentage shall be the percentage obtained by dividing (a) such
Lender’s Series 2024 Revolving Credit Exposure at such time by (b) the Series
2024 Revolving Credit Exposure of all Lenders at such time.
“Series 2024 Revolving Credit Exposure” shall mean, with respect to any Series
2024 Revolving Credit Lender at any time, the sum of (a) the aggregate Dollar
Equivalent of Series 2024 Revolving Credit Loans of such Lender then outstanding
and (b) such Lender’s Letter of Credit Exposure at such time.
“Series 2024 Revolving Credit Lender” shall mean at any time, any Lender that
has a Series 2024 Revolving Credit Commitment, Series 2024 Revolving Credit
Loans or Series 2024 Revolving Credit Exposure at such time.
“Series 2024 Total Revolving Credit Commitment” shall mean the sum of the Series
2024 Revolving Credit Commitments of all the Series 2024 Revolving Credit
Lenders.
“SOFR” shall mean the daily Secured Overnight Financing Rate provided by the
Federal Reserve Bank of New York, as the administrator of the benchmark (or a
successor administrator) on the Federal Reserve Bank of New York’s Website.
“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.
“Solvent” shall mean, with respect to any Person, that as of the Closing Date,
(a) (i) the sum of such Person’s debt (including contingent liabilities) does
not exceed the present fair saleable value of such Person’s present assets; (ii)
such Person’s capital is not unreasonably small in relation to its business as
contemplated on the Closing Date; and (iii) such Person has not incurred and
does not intend to incur, or believe that it will incur, debts including current
obligations beyond its ability to pay


-50-

--------------------------------------------------------------------------------





such debts as they become due (whether at maturity or otherwise); and (b) such
Person is “solvent” within the meaning given that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances. For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).
“Specified Existing Revolving Credit Commitment” shall have the meaning given to
such term in Section 2.15(b).
“Specified Subsidiary” shall mean, at any date of determination (a) any Material
Subsidiary, (b) any Unrestricted Subsidiary (i) whose total assets at the last
day of the Test Period ending on the last day of the most recent fiscal period
for which Section 9.1 Financials have been delivered were equal to or greater
than 10% of the Consolidated Total Assets of the Borrower and the Subsidiaries
at such date, or (ii) whose revenues during such Test Period were equal to or
greater than 10% of the consolidated revenues of the Borrower and the
Subsidiaries for such period, in each case determined in accordance with GAAP,
and (c) each other Unrestricted Subsidiary that is the subject of an Event of
Default under Section 11.5 and that, when such Subsidiary’s total assets or
revenues are aggregated with the total assets or revenues, as applicable, of
each other Subsidiary that is the subject of an Event of Default under Section
11.5 would constitute a Specified Subsidiary under clause (b) above.
“Specified Stock Consideration” shall have the meaning provided in Section
10.6(j).
“Specified Transaction” shall mean, with respect to any period, any Permitted
Acquisition, Investment, Disposition of assets, incurrence or repayment of
Indebtedness, Restricted Payment, Subsidiary designation, New Term Loan, New
Revolving Credit Commitment or other event that by the terms of this Agreement
requires “Pro Forma Compliance” with a test or covenant hereunder or requires
such test or covenant to be calculated on a “Pro Forma Basis.”
“Sponsor” shall mean any of KKR and its Affiliates but excluding portfolio
companies of any of the foregoing.
“State Educational Agency” shall mean a governmental authority of any state of
the United States, or the District of Columbia, that provides legal
authorization to the Borrower or any U.S. Institution Subsidiary to operate
postsecondary education institutions or programs.
“Stated Amount” of any Letter of Credit shall mean the Dollar Equivalent of the
maximum amount from time to time available to be drawn thereunder, determined
without regard to whether any conditions to drawing could then be met.
“Status” shall mean the existence of Level I Status, Level II Status, Level III
Status or Level IV Status, as the case may be, as in effect on such date, as
determined pursuant to Section 1.7.
“Sterling” or “£” shall mean lawful currency of the United Kingdom.
“Stock” shall mean shares of capital stock or shares in the capital, as the case
may be (whether denominated as common stock or preferred stock or ordinary
shares or preferred shares, as the case may be), beneficial, partnership or
membership interests, participations or other equivalents


-51-

--------------------------------------------------------------------------------





(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity, whether voting or non-voting.
“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Stock and all warrants, options or other rights to purchase or subscribe for
any Stock, whether or not presently convertible, exchangeable or exercisable.
“Subject Financial Statements” shall have the meaning given such term in Section
9.1.
“Subsequent Period” shall mean the period beginning with and including the first
period for which financial statements are delivered pursuant to Section 1.8(c)
reflecting a change in the accounting for Not-for-Profit Universities.
“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries, (b) any limited liability company, partnership,
association, joint venture or other entity of which such Person directly or
indirectly through Subsidiaries has more than a 50% equity interest at the time,
and (c) any affiliated not-for-profit, non-stock universities that are
controlled through majority voting interests of their respective boards of
directors. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.
“Successor Company” shall have the meaning provided in Section 10.3(i)(i).
“Successor Borrower” shall have the meaning provided in Section 10.3(a).
“Successor Restricted Subsidiary” shall have the meaning provided in Section
10.3(j)(ii).
“Supported QFC” shall have the meaning provided in Section 13.23.
“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.
“Swingline Commitment” shall mean $10,000,000.
“Swingline Exposure” shall mean, with respect to any Lender at any given time,
such Lender’s Revolving Credit Commitment Percentage of the aggregate principal
amount of all outstanding Swingline Loans at such time.
“Swingline Lender” shall mean each Lender or Affiliate of a Lender that has
agreed to be a Swingline Lender hereunder to be mutually agreed by the
Administrative Agent and the Borrower, or any replacement or successor thereto.


-52-

--------------------------------------------------------------------------------





“Swingline Loans” shall have the meaning provided in Section 2.1(d).
“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the Series 2024 Revolving Credit
Maturity Date.
“TARGET Day” shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.
“Term Loan Commitment” shall mean, if applicable, with respect to each Lender,
such Lender’s New Term Loan Commitment made after the Closing Date with respect
to any Series. The aggregate amount of the Term Loan Commitments as of the
Closing Date is $0.
“Term Loan Lender” shall mean, if applicable, a Lender with a Term Loan
Commitment or an outstanding Term Loan.
“Term Loan Maturity Date” shall mean, if applicable, any date on which any Term
Loan shall mature and become fully due and payable hereunder, including any New
Term Loan Maturity Date.
“Term Loans” shall mean, if applicable, any New Term Loans (of each Series)
incurred after the Closing Date, collectively. The aggregate amount of the Term
Loans as of the Closing Date is $0.
“Term SOFR” shall mean the forward-looking term SOFR rate, for a term equal to
the applicable Interest Period, that is selected, endorsed or recommended as the
replacement for LIBO Screen Rate by the Relevant Governmental Body in each case
as displayed on a screen or other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion.
“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended.
“Total Credit Exposure” shall mean, at any date, the sum, without duplication,
of (a) the Total Revolving Credit Commitment at such date (or, if the Total
Revolving Credit Commitment shall have terminated on such date, the aggregate
Revolving Credit Exposure of all Lenders at such date), (b) the amount of Total
Term Loan Commitments that are undrawn at such date and (c) without duplication
of clause (b), the aggregate outstanding principal amount of all Term Loans at
such date.
“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Revolving Credit Lenders.
“Total Term Loan Commitment” shall mean the New Term Loan Commitments made after
the Closing Date, if applicable, of all the Lenders.


-53-

--------------------------------------------------------------------------------





“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Restricted Subsidiaries in connection with the
Transactions, this Agreement and the other Credit Documents and the transactions
contemplated hereby and thereby.
“Transactions” shall have the meaning provided in the Recitals.
“Transferee” shall have the meaning provided in Section 13.6(e).
“Trigger Date” shall mean the day following the date on which Section 9.1
Financials were delivered to the Administrative Agent for the fiscal quarter
ending on September 30, 2019.
“Type” shall mean (a) as to any Term Loan, its nature as an ABR Loan or a LIBOR
Term Loan and (b) as to any Revolving Credit Loan, its nature as an ABR Loan or
a LIBOR Revolving Credit Loan.
“U.S. Special Resolution Regime” shall have the meaning provided in Section
13.23.
“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the Accumulated Benefit Obligation (as defined under Statement of Financial
Accounting Standards No. 87 (“SFAS 87”)) under the Plan as of the close of its
most recent plan year, determined in accordance with SFAS 87 as in effect on the
date hereof, exceeds the fair market value of the assets allocable thereto.
“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).
“Unrestricted Cash” shall mean the aggregate cash and cash equivalents included
in the cash and cash equivalents accounts listed on the consolidated balance
sheet of the Borrower , in accordance with GAAP, as at such date minus any
amount thereof held by Unrestricted Subsidiaries.
“Unrestricted Subsidiary” shall mean (a) each Subsidiary on Schedule 1.1(f), (b)
any Subsidiary of the Borrower that is formed or acquired after the Closing
Date, provided that at such time (or promptly thereafter) the Borrower
designates such Subsidiary an Unrestricted Subsidiary in a written notice to the
Administrative Agent, (c) any Restricted Subsidiary subsequently designated as
an Unrestricted Subsidiary by the Borrower in a written notice to the
Administrative Agent, provided that in the case of (b) and (c), (x) such
designation shall be deemed to be an Investment (or reduction in an outstanding
Investment, in the case of a designation of an Unrestricted Subsidiary as a
Restricted Subsidiary) on the date of such designation in an amount equal to the
net book value of the Borrower’s direct or indirect investment therein and such
designation shall be permitted only to the extent permitted under Section 10.5
on the date of such designation and (y) no Default or Event of Default would
result from such designation after giving Pro Forma Effect thereto and (d) each
Subsidiary of an Unrestricted Subsidiary. The Borrower may, by written notice to
the Administrative Agent, re-designate any Unrestricted Subsidiary as a
Restricted Subsidiary, and thereafter, such Subsidiary shall no longer
constitute an Unrestricted Subsidiary, but only if (x) to the extent such
Subsidiary has outstanding Indebtedness on the date of such designation,
immediately after giving effect to such designation, the Borrower shall be in
compliance, on a Pro Forma Basis after giving effect to the incurrence of such
Indebtedness, with the Senior Secured Incurrence Test (and, as a condition
precedent to the effectiveness of any such designation, the Borrower shall
deliver to the Administrative Agent a certificate setting forth in reasonable
detail the calculations demonstrating satisfaction of such test) and (y) no
Default or Event of Default would result from such re-designation. On or
promptly after the date of its formation, acquisition, designation or
re-designation, as applicable, each Unrestricted Subsidiary (other than an
Unrestricted Subsidiary that is a Non-Domestic Subsidiary) shall have entered
into a tax sharing


-54-

--------------------------------------------------------------------------------





agreement containing terms that, in the reasonable judgment of the
Administrative Agent, provide for an appropriate allocation of tax liabilities
and benefits.
“U.S. Institution Subsidiary Collateral Agreement” shall mean an Amended and
Restated Collateral Agreement, dated as of April 26, 2017, by and among each
U.S. Institution Subsidiary required to pledge its assets pursuant to Sections
9.11 and 9.12 (or which does pledge its assets) and the Collateral Agent,, as
the same may be amended, supplemented or otherwise modified from time to time.
“U.S. Institution Subsidiary” shall mean (i) as of the Closing Date, Walden, and
(ii) after the Closing Date, each other Subsidiary of the Borrower which
receives any funds from the U.S. Department of Education under Title IV of the
Higher Education Act of 1965, as amended, 20 U.S.C.A. § 1070 et seq.
“U.S. Lender” shall have the meaning provided in Section 5.4(g).
“Voting Stock” shall mean, with respect to any Person, such Person’s Stock or
Stock Equivalents having the right to vote for the election of directors of such
Person under ordinary circumstances.
“Walden” shall mean Walden University, LLC, a Florida limited liability company.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2    Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.
(c)    Article, Section, Exhibit and Schedule references are to the Credit
Document in which such reference appears.
(d)    The term “including” is by way of example and not limitation.
(e)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(f)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.


-55-

--------------------------------------------------------------------------------





(g)    Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Credit Document.
(h)    Whenever any performance obligation hereunder or under any other Credit
Document (other than a payment obligation) shall be stated to be due or required
to be satisfied on a day other than a Business Day, such performance shall be
made or satisfied on the next succeeding Business Day.

1.3    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP. Notwithstanding
anything to the contrary in this Agreement, all obligations that are or would be
treated as operating leases for purposes of GAAP prior to giving effect to
Financial Accounting Standards Board, Accounting Standards Update No. 2016-02,
Leases (Topics 842) (or any other Financial Accounting Standards Board
Accounting Standards having a similar result or effect) (and related
interpretations) shall continue to be accounted for, and all leases that are
classified as Operating Lease Right of Use Assets and Related Liabilities on the
consolidated balances of the Borrower shall be treated, as operating leases for
purposes of all accounting and financial definitions and calculations (whether
or not such operating lease obligations were in effect on such date) and shall
not constitute Indebtedness of the Borrower and its Subsidiaries.
(b)    Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction occurs, the
Consolidated Total Debt to Consolidated EBITDA Ratio, the Consolidated EBITDA to
Consolidated Interest Expense Ratio and the Consolidated Senior Secured Debt to
Consolidated EBITDA Ratio shall each be calculated with respect to such period
and such Specified Transaction on a Pro Forma Basis.

1.4    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.5    References to Agreements, Laws, Etc. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Credit Documents) and other Contractual Requirements shall be deemed to include
all subsequent amendments, restatements, amendment and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications are permitted by any Credit Document; and (b) references
to any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law

1.6    Exchange Rates. For purposes of determining compliance under Sections
10.4, 10.5 and 10.6 with respect to any amount in a currency other than Dollars
(other than with respect


-56-

--------------------------------------------------------------------------------





to (a) any amount derived from the financial statements of the Borrower or its
Subsidiaries or (b) any Indebtedness denominated in a currency other than
Dollars), such amount shall be deemed to equal the Dollar Equivalent thereof
based on the average Screen Rate for such currency for the most recent
twelve-month period immediately prior to the date of determination. For purposes
of determining compliance with Sections 10.1, 10.2 and 10.5, with respect to any
amount of Indebtedness denominated in a currency other than Dollars, compliance
will be determined at the time of incurrence or advancing thereof using the
Dollar Equivalent thereof at the Screen Rate in effect at the time of such
incurrence or advancement.

1.7    Determinations of Status. Each determination of Status shall be made as
follows:
(a)    Subject to clauses (b) and (c) of this Section 1.7, no change in Status
resulting from changes in the Consolidated Total Debt to Consolidated EBITDA
Ratio shall become effective until two Business Days after the date on which the
Administrative Agent shall have received (a) the applicable Section 9.1
Financials and (b) the officer’s certificate required under Section 9.1(c) with
respect to such Section 9.1 Financials. The Consolidated Total Debt to
Consolidated EBITDA Ratio will be determined as of the end of the Test Period
ending at the end of the fiscal period covered by such Section 9.1 Financials.
Such Status shall remain in effect until the next change to be effected pursuant
to this Section 1.7.
(b)    Notwithstanding anything to the contrary contained in this Section 1.7 or
elsewhere in this Agreement (other than clause (c) of this Section 1.7), if the
Consolidated Total Debt to Consolidated EBITDA Ratio or Status set forth in any
officer’s certificate delivered to the Administrative Agent pursuant to Section
9.1(c) is shown to be inaccurate (as of a time when unpaid Obligations under
this Agreement are outstanding (other than indemnities and other contingent
obligations not yet due and payable)) for any reason and such inaccuracy, if
corrected, would have led to the application of a higher Applicable ABR Margin
or the Applicable LIBOR Margin for any period (an “Applicable Period”) than the
Applicable ABR Margin or the Applicable LIBOR Margin applied for such Applicable
Period, then (i) the Borrower shall immediately deliver to the Administrative
Agent a correct officer’s certificate required under Section 9.1(c) for such
Applicable Period, (ii) the Applicable ABR Margin and/or Applicable LIBOR Margin
shall be retroactively determined based on the Consolidated Total Debt to
Consolidated EBITDA Ratio and Status set forth in such corrected officer’s
certificate and (iii) the Borrower shall immediately pay to Administrative Agent
the accrued additional interest owing as a result of such increased Applicable
ABR Margin or the Applicable LIBOR Margin for such Applicable Period. Nothing in
this paragraph shall limit the right of Administrative Agent or any Lender under
Section 2.8(c) or Section 11.
(c)    Notwithstanding the foregoing, Level I Status shall be deemed to exist at
any time (i) the Borrower has not submitted to the Administrative Agent the
applicable Section 9.1 Financials or officer’s certificate required under
Section 9.1(c) or (ii) an Event of Default exists and is continuing.
(d)    Within one Business Day of receipt of the applicable Section 9.1
Financials or officer’s certificate required under Section 9.1(c), the
Administrative Agent shall give each Lender telefacsimile or telephonic notice
(confirmed in writing) of the Applicable ABR Margin and/or the Applicable LIBOR
Margin in effect from such date.

1.8    Not-For-Profit Universities.


-57-

--------------------------------------------------------------------------------





Notwithstanding anything to the contrary in this Agreement, if at any time the
Borrower concludes that one or more of its Not-For-Profit Universities no longer
should be included as a fully economically consolidated entity (each such
Not-For-Profit University, a “Non-Consolidated Not-For-Profit University”) in
the consolidated financial statements of the Borrower delivered to the
Administrative Agent in accordance with Sections 9.1(a) or 9.1(b), including the
consolidated balance sheet of the Borrower and the related consolidated
statements of operations and cash flows:
(a)    the delivery of any consolidated financial statements of the Borrower for
any period prior to the Subsequent Period, which consolidated financial
statements included any such Non-Consolidated Not-For-Profit University as a
consolidated Subsidiary of the Borrower (each “Prior Financial Statements”) and
any accompanying certification and narrative report with respect thereto shall
not give rise to a Default or an Event of Default due to the inclusion of any
such Non-Consolidated Not-For-Profit University in the consolidated financial
statements of the Borrower for any period prior to the Subsequent Period;
(b)    any restatement of any Prior Financial Statements solely in connection
with any such change in accounting treatment for any Not-For-Profit University
shall not give rise to a Default or an Event of Default; and
(c)    for each Subsequent Period, to satisfy the delivery of consolidated
financial statements of the Borrower and the Subsidiaries to the Administrative
Agent pursuant to Section 9.1(a) or Section 9.1(b), as the case may be, the
Borrower shall furnish to the Administrative Agent (i) the consolidated
financial statements of the Borrower (excluding any Non-Consolidated
Not-For-Profit University) prepared in accordance with GAAP (each “Consolidated
Financial Statements”), (ii) the aggregate of the unaudited standalone
consolidated financial statements of each Non-Consolidated Not-For-Profit
University (each “Non-Consolidated NFP Financial Statements”) prepared in
accordance with GAAP and (iii) a reconciliation reflecting the aggregate of the
results of (A) the Consolidated Financial Statements and (B) the aggregate
results of the Non-Consolidated NFP Financial Statements (the reconciliation
referred to in clause (iii) of Section 1.8(c) is referred to as the “Lender
Financials”).
In addition, notwithstanding anything to the contrary herein, the Borrower shall
not be deemed to have failed to comply with any of its agreements under Sections
9.1(a) or 9.1(b) for the purposes of Section 11.3 if any such failure to comply
is caused by a need to restate any Prior Financial Statements solely in
connection with any such change in accounting treatment for any Not-For-Profit
University until such failure shall continue unremedied 120 days after the date
any report is required to be filed with SEC or delivered to the Administrative
Agent pursuant to Sections 9.1(a) or 9.1(b).

1.9    Divisions. For all purposes under the Credit Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Stock at such time.

SECTION 2.    Amount and Terms of Credit.

2.1    Commitments.


-58-

--------------------------------------------------------------------------------





(a)    
(i)    On the Closing Date, in accordance with, and upon the terms and
conditions set forth herein, (x) the Revolving Credit Commitment of each
Revolving Credit Lender party hereto existing immediately before the Closing
Date shall continue hereunder and be reclassified as a Series 2024 Revolving
Credit Commitment on such date and (y) each of the other Revolving Credit
Lenders party hereto shall have the Series 2024 Revolving Credit Commitments, in
each case, as set forth on Schedule 1.1(b), such that on the Closing Date the
Revolving Credit Lenders, whether a Revolving Credit Lender under the Existing
Credit Agreement or otherwise, shall have the Series 2024 Revolving Credit
Commitments set forth on Schedule 1.1(b).
(ii)    Subject to and upon the terms and conditions herein set forth, each
Lender having a Series 2024 Revolving Credit Commitment severally agrees to make
a loan or loans denominated in Dollars or Alternative Currencies (each a “Series
2024 Revolving Credit Loan” or a “Series 2024 Revolving Credit Loan”) to the
Borrower, which Revolving Credit Loans (A) shall be made at any time and from
time to time on and after the Closing Date and prior to (but not on) the Series
2024 Revolving Credit Maturity Date, (B) may, at the option of the Borrower, be
incurred and maintained as, and/or converted into, ABR Loans (in the case of
Revolving Credit Loans denominated in Dollars only) or LIBOR Revolving Credit
Loans, provided that all Series 2024 Revolving Credit Loans made by each of the
Series 2024 Revolving Credit Lenders pursuant to the same Borrowing shall,
unless otherwise specifically provided herein, consist entirely of Series 2024
Revolving Credit Loans of the same Type, and (C) may be repaid and reborrowed in
accordance with the provisions hereof.
(b)    Each Series 2024 Revolving Credit Loan (A) shall not, for any Series 2024
Revolving Credit Lender at any time, after giving effect thereto and to the
application of the proceeds thereof, result in such Series 2024 Revolving Credit
Lender’s Series 2024 Revolving Credit Exposure at such time exceeding such
Series 2024 Revolving Credit Lender’s Series 2024 Revolving Credit Commitment at
such time, (B) shall not, after giving effect thereto and to the application of
the proceeds thereof, result at any time in the aggregate amount of the Series
2024 Revolving Credit Lenders’ Series 2024 Revolving Credit Exposures at such
time exceeding the Series 2024 Total Revolving Credit Commitment then in effect,
(C) shall not, after giving effect thereto and to the application of the
proceeds thereof, result at any time in the Aggregate Multicurrency Exposures at
such time exceeding the Multicurrency Sublimit then in effect and (D) shall not,
after giving effect thereto and to the application of the proceeds thereof,
result at any time in the Available Revolving Commitments being less than zero.
On the Series 2024 Revolving Credit Maturity Date, all Series 2024 Revolving
Credit Loans shall be repaid in full by the Borrower in Dollars or the
applicable Alternative Currency.
(c)    Each Lender may at its option make any LIBOR Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
(A) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan and (B) in exercising such option, such Lender shall use its
reasonable efforts to minimize any increased costs to the Borrower resulting
therefrom (which obligation of the Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it determines would be
otherwise disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of Section
2.10 shall apply).
(d)    Subject to and upon the terms and conditions herein set forth, the
Swingline Lender in its individual capacity agrees, at any time and from time to
time on and after the


-59-

--------------------------------------------------------------------------------





Closing Date and prior to the Swingline Maturity Date, to make a loan or loans
(each a “Swingline Loan” and, collectively, the “Swingline Loans”) to the
Borrower in Dollars, which Swingline Loans (i) shall be ABR Loans, (ii) shall
have the benefit of the provisions of Section 2.1(c), (iii) shall not exceed at
any time outstanding the Swingline Commitment, (iv) shall not, after giving
effect thereto and to the application of the proceeds thereof, result at any
time in the aggregate amount of the Revolving Credit Lenders’ Revolving Credit
Exposures at such time exceeding the Total Revolving Credit Commitment then in
effect and (v) may be repaid and reborrowed in accordance with the provisions
hereof. Each outstanding Swingline Loan shall be repaid in full on the Swingline
Maturity Date. The Swingline Lender shall not make any Swingline Loan after
receiving a written notice from the Borrower or any Lender stating that a
Default or Event of Default exists and is continuing until such time as the
Swingline Lender shall have received written notice of (i) rescission of all
such notices from the party or parties originally delivering such notice or (ii)
the waiver of such Default or Event of Default in accordance with the provisions
of Section 13.1.
(e)    On any Business Day, the Swingline Lender may, in its sole discretion,
give notice to the Administrative Agent (which shall notify each Revolving
Credit Lender) that all then-outstanding Swingline Loans shall be funded with a
Borrowing of Revolving Credit Loans denominated in Dollars, in which case
Revolving Credit Loans denominated in Dollars constituting ABR Loans (each such
Borrowing, a “Mandatory Borrowing”) shall be made on the immediately succeeding
Business Day by each Revolving Credit Lender pro rata based on each such
Lender’s Revolving Credit Commitment Percentage, and the proceeds thereof shall
be applied directly to the Swingline Lender to repay the Swingline Lender for
such outstanding Swingline Loans. Each Revolving Credit Lender hereby
irrevocably agrees to make such Revolving Credit Loans upon one Business Day’s
notice pursuant to each Mandatory Borrowing in the amount and in the manner
specified in the preceding sentence and on the date specified to it in writing
by the Swingline Lender notwithstanding (i) that the amount of the Mandatory
Borrowing may not comply with the minimum amount for each Borrowing specified in
Section 2.2, (ii) whether any conditions specified in Section 7 are then
satisfied, (iii) whether a Default or an Event of Default has occurred and is
continuing, (iv) the date of such Mandatory Borrowing (but only if it is a
Business Day) or (v) any reduction in the Total Revolving Credit Commitment
after any such Swingline Loans were made. In the event that, in the sole
judgment of the Swingline Lender, any Mandatory Borrowing cannot for any reason
be made on the date otherwise required above (including as a result of the
commencement of a proceeding under the Bankruptcy Code in respect of the
Borrower), each Revolving Credit Lender hereby agrees that it shall forthwith
purchase from the Swingline Lender (without recourse or warranty) such
participation of the outstanding Swingline Loans as shall be necessary to cause
the Lenders to share in such Swingline Loans ratably based upon their respective
Revolving Credit Commitment Percentages, provided that all principal and
interest payable on such Swingline Loans shall be for the account of the
Swingline Lender until the date the respective participation is purchased and,
to the extent attributable to the purchased participation, shall be payable to
such Lender purchasing the same from and after such date of purchase.
Participations in Swingline Loans shall be allocated to the Series 2024
Revolving Credit Lenders ratably in accordance with their Series 2024 Revolving
Credit Commitments. To the extent that any Swingline Loans shall have been
funded pursuant to a Mandatory Borrowing comprised of Series 2024 Revolving
Credit Loans, such Mandatory Borrowings shall be subject to repayment in
accordance with the terms of the Series 2024 Revolving Credit Loans and on the
Series 2024 Revolving Credit Maturity Date. To the extent that any Series 2024
Swingline Loans remain outstanding on the Series 2024 Revolving Credit Maturity
Date, such Series 2024 Swingline Loans shall be subject to repayment in full on
such date. To the extent any Series 2024 Revolving Credit Lender holds any
participations in any Swingline Loan as a result of there not having occurred a
Mandatory Borrowing under this Section 2.1(e), then on the Series 2024 Revolving
Credit


-60-

--------------------------------------------------------------------------------





Maturity Date, the Swingline Loans shall be prepaid in an amount such that after
such prepayment, no Series 2024 Revolving Credit Lenders shall still hold any
participation in Swingline Loans hereunder.

2.2    Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing of Term Loans or Revolving Credit
Loans shall be in a minimum amount of at least the Minimum Borrowing Amount for
such Type of Loans and in a multiple of $1,000,000 in excess thereof (or
£1,000,000 in the case of Revolving Credit Loans denominated in Sterling or
€1,000,000 in the case of Revolving Credit Loans denominated in Euro or, with
respect to a Borrowing in any other Alternative Currency, in a multiple thereof
in an amount to be agreed upon by the Administrative Agent and the Borrower) and
Swingline Loans shall be in a minimum amount of $500,000 and in a multiple of
$500,000 in excess thereof (except that Mandatory Borrowings shall be made in
the amounts required by Section 2.1(e) and Revolving Credit Loans to reimburse a
Letter of Credit Issuer with respect to any Unpaid Drawing shall be made in the
amounts required by Section 3.3 or Section 3.4, as applicable). More than one
Borrowing may be incurred on any date; provided that at no time shall there be
outstanding more than 8 Borrowings of LIBOR Loans under this Agreement.

2.3    Notice of Borrowing.
(a)    The Borrower shall give the Administrative Agent at the Administrative
Agent’s Office (i) prior to 12:00 Noon (New York City time) at least three
Business Days’ prior written notice (or telephonic notice promptly confirmed in
writing) of the Borrowing of Term Loans if such Term Loans are to be initially
LIBOR Loans, and (ii) written notice (or telephonic notice promptly confirmed in
writing) prior to 12:00 Noon (New York City time) on the date of the Borrowing
of Term Loans if such Term Loans are to be ABR Loans. Such notice (together with
each notice of a Borrowing of Revolving Credit Loans pursuant to Section 2.3(b)
and each notice of a Borrowing of Swingline Loans pursuant to Section 2.3(c), a
“Notice of Borrowing”) shall specify (i) the identity of the Borrower, (ii) the
aggregate principal amount of the Term Loans to be made under the applicable
Credit Facility, (iii) the date of the Borrowing and (iv) whether the Term Loans
shall consist of ABR Term Loans (in the case of Loans denominated in Dollars)
and/or LIBOR Term Loans and, if the Term Loans are to include LIBOR Term Loans,
the Interest Period to be initially applicable thereto. The Administrative Agent
shall promptly give each Lender written notice (or telephonic notice promptly
confirmed in writing) of the proposed Borrowing of Term Loans, of such Lender’s
proportionate share thereof and of the other matters covered by the related
Notice of Borrowing.
(b)    Whenever the Borrower desires to incur Revolving Credit Loans (other than
Mandatory Borrowings or Borrowings to repay Unpaid Drawings), it shall give the
Administrative Agent at the Administrative Agent’s Office, (A) prior to 12:00
Noon (New York City Time) at least three Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) of each Borrowing of LIBOR
Revolving Credit Loans denominated in Dollars (or prior to 9:00 a.m. (New York
City time) two Business Days’ prior written notice in the case of a Borrowing of
Revolving Credit Loans to be made on the Closing Date initially as LIBOR Loans
denominated in Dollars), (B) prior to 12:00 Noon (New York City time) at least
four Business Days’ prior written notice (or telephone notice promptly confirmed
in writing) of the Borrowing of Revolving Credit Loans denominated in
Alternative Currencies and (C) prior to 10:00 a.m. (New York City time) on the
date of such Borrowing prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing of Revolving Credit Loans that are ABR
Loans. Each such Notice of Borrowing, except as otherwise expressly provided in
Section 2.10, shall specify:


-61-

--------------------------------------------------------------------------------





(A)    that the Borrower is the Borrower requesting the Revolving Credit Loan;
(B)    that the requested Borrowing is a Revolving Credit Loan;
(C)    the aggregate principal amount and currency of the Revolving Credit Loans
to be made pursuant to such Borrowing;
(D)    the date of Borrowing (which shall be a Business Day); and
(E)    whether the respective Borrowing shall consist of ABR Loans (in the case
of Revolving Credit Loans denominated in Dollars) or LIBOR Revolving Credit
Loans and, if LIBOR Revolving Credit Loans, the Interest Period to be initially
applicable thereto.
The Administrative Agent shall promptly after receipt of the Notice of Borrowing
give each Revolving Credit Lender written notice (or telephonic notice promptly
confirmed in writing), at such Revolving Credit Lender’s Lending Office, of each
proposed Borrowing of Revolving Credit Loans, of such Lender’s Revolving Credit
Commitment Percentage thereof and of the other matters covered by the related
Notice of Borrowing.
(c)    Whenever the Borrower desires to incur Swingline Loans hereunder, it
shall give the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing of Swingline Loans prior to
2:30 p.m. (New York City time) on the date of such Borrowing. Each such notice
shall specify (i) the aggregate principal amount of the Swingline Loans to be
made pursuant to such Borrowing and (ii) the date of Borrowing (which shall be a
Business Day). The Administrative Agent shall promptly give the Swingline Lender
written notice (or telephonic notice promptly confirmed in writing) of each
proposed Borrowing of Swingline Loans and of the other matters covered by the
related Notice of Borrowing.
(d)    Mandatory Borrowings shall be made upon the notice specified in Section
2.1(e), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.
(e)    Borrowings to reimburse Unpaid Drawings shall be made upon the notice
specified in Section 3.4(a).
(f)    Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower.

2.4    Disbursement of Funds.
(a)    No later than 2:00 p.m. (New York City time) on the date specified in
each Notice of Borrowing (including Mandatory Borrowings), each Lender will make
available its pro rata portion, if any, of each Borrowing requested to be made
on such date in the manner provided below; provided that (i) on the Closing
Date, such funds may be made available at such earlier time as may be agreed
among the Lenders, the Borrower and the Administrative Agent for the purpose of


-62-

--------------------------------------------------------------------------------





consummating the Transactions and (ii) all Swingline Loans shall be made
available in the full amount thereof by the Swingline Lender no later than 3:00
p.m. (New York City time) on the date requested.
(b)    Each Lender shall make available all amounts it is to fund to the
Borrower under any Borrowing for its applicable Commitments, and in immediately
available funds to the Administrative Agent at the Administrative Agent’s Office
in the applicable currency and the Administrative Agent will (except in the case
of Mandatory Borrowings and Borrowings to repay Unpaid Drawings) make available
to the Borrower, by depositing to an account designated by the Borrower to the
Administrative Agent the aggregate of the amounts so made available in the
applicable currency. Unless the Administrative Agent shall have been notified by
any Lender prior to the date of any such Borrowing that such Lender does not
intend to make available to the Administrative Agent its portion of the
Borrowing or Borrowings to be made on such date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing, and the Administrative Agent, in reliance upon
such assumption, may (in its sole discretion and without any obligation to do
so) make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made available such amount to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor the Administrative Agent shall
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent in the applicable currency. The
Administrative Agent shall also be entitled to recover from such Lender or the
Borrower interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Overnight Rate or (ii) if paid by the Borrower, the then-applicable rate of
interest or fees, calculated in accordance with Section 2.8, for the respective
Loans.
(c)    Nothing in this Section 2.4 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder or to prejudice any rights
that the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

2.5    Repayment of Loans; Evidence of Debt.
(a)    The Borrower shall repay to the Administrative Agent, for the benefit of
the applicable Lenders, on the applicable Term Loan Maturity Date, the
then-outstanding applicable Term Loans, in Dollars. The Borrower shall repay to
the Administrative Agent for the benefit of the applicable Lenders, on the
applicable Revolving Credit Maturity Date, the then outstanding applicable
Revolving Credit Loans made to the Borrower, in the currency in which such
Revolving Credit Loans are denominated. The Borrower shall repay to the
Administrative Agent, in Dollars, for the account of the Swingline Lender, on
the Swingline Maturity Date, the then-outstanding Swingline Loans.
(b)    [reserved].
(c)    In the event that any additional New Term Loans are made, such additional
New Term Loans shall, subject to Section 2.14(d), be repaid by the Borrower in
the amounts (each, a “New Term Loan Repayment Amount”) and on the dates set
forth in the applicable Joinder Agreement.


-63-

--------------------------------------------------------------------------------





(d)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.
(e)    The Administrative Agent shall maintain the Register pursuant to Section
13.6(b), and a subaccount for each Lender, in which Register and subaccounts
(taken together) shall be recorded (i) the amount of each Loan made hereunder,
whether such Loan is a Term Loan, Revolving Credit Loan or Swingline Loan, as
applicable, the Class and Type of each Loan made, the currency in which made and
the Interest Period, if any, applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender or the Swingline Lender hereunder and (iii) the amount
of any sum received by the Administrative Agent hereunder from the Borrower and
each Lender’s share thereof.
(f)    The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (d) and (e) of this Section 2.5 shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
account, such Register or such subaccount, as applicable, or any error therein,
shall not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Loans made to the Borrower by such Lender in accordance
with the terms of this Agreement.

2.6    Conversions and Continuations.
(a)    Subject to the penultimate sentence of this clause (a), (x) the Borrower
shall have the option on any Business Day to convert all or a portion equal to
at least $5,000,000 of the outstanding principal amount of Term Loans or
Revolving Credit Loans denominated in Dollars of one Type into a Borrowing or
Borrowings of another Type and (y) the Borrower shall have the option on any
Business Day to continue the outstanding principal amount of any LIBOR Loans as
LIBOR Loans for an additional Interest Period; provided that (i) no partial
conversion of LIBOR Loans shall reduce the outstanding principal amount of LIBOR
Loans made pursuant to a single Borrowing to less than the Minimum Borrowing
Amount, (ii) ABR Loans may not be converted into LIBOR Loans if a Default or
Event of Default is in existence on the date of the conversion and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such conversion, (iii) LIBOR Loans may not be
continued as LIBOR Loans for an additional Interest Period if a Default or Event
of Default is in existence on the date of the proposed continuation and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such continuation, (iv) Borrowings resulting from
conversions pursuant to this Section 2.6 shall be limited in number as provided
in Section 2.2 and (v) Revolving Credit Loans denominated in Alternative
Currencies may not be converted to ABR Loans. Each such conversion or
continuation shall be effected by the Borrower by giving the Administrative
Agent at the Administrative Agent’s Office prior to 12:00 Noon (New York City
time) at least (i) three Business Days’, in the case of a continuation of or
conversion to LIBOR Loans denominated in Dollars, (ii) four Business Days’, in
the case of a continuation of LIBOR Loans denominated in an Alternative Currency
or (iii) one Business Day’s in the case of a conversion into ABR Loans, prior
written notice (or telephonic notice promptly confirmed in writing) (each, a
“Notice of Conversion or Continuation”) specifying the Loans to be so converted
or continued, the Type of Loans to be converted or continued into and, if such
Loans are to be converted into or continued as LIBOR Loans, the Interest Period
to be initially applicable thereto. The Administrative Agent shall give each


-64-

--------------------------------------------------------------------------------





applicable Lender notice as promptly as practicable of any such proposed
conversion or continuation affecting any of its Loans.
(b)    If any Default or Event of Default is in existence at the time of any
proposed continuation of any LIBOR Loans (other than Loans denominated in
Alternative Currencies) and the Administrative Agent has or the Required Lenders
have determined in its or their sole discretion not to permit such continuation,
such LIBOR Loans shall be automatically converted on the last day of the current
Interest Period into ABR Loans. If upon the expiration of any Interest Period in
respect of LIBOR Loans (other than Borrowings of LIBOR Loans denominated in
Alternative Currencies), the Borrower has failed to elect a new Interest Period
to be applicable thereto as provided in clause (a) of this Section 2.6, the
Borrower shall be deemed to have elected to convert such Borrowing of LIBOR
Loans into a Borrowing of ABR Loans, effective as of the expiration date of such
current Interest Period. Notwithstanding the foregoing, with respect to
Borrowings of LIBOR Loans denominated in Alternative Currencies, in connection
with the occurrence of any of the events described in the preceding two
sentences, at the expiration of the then current Interest Period each such
Borrowing shall be automatically continued as a Borrowing of LIBOR Loans with an
Interest Period of one month.
(c)    No Loan may be converted into or continued as a Loan denominated in a
different currency.

2.7    Pro Rata Borrowings. Each Borrowing of Term Loans under this Agreement
shall be made by the Lenders pro rata on the basis of their then-applicable Term
Loan Commitments. Each Borrowing of Revolving Credit Loans under this Agreement
shall be made by the Revolving Credit Lenders pro rata on the basis of their
then-applicable Revolving Credit Commitment Percentages. Each Borrowing of New
Term Loans under this Agreement shall be made by the Lenders pro rata on the
basis of their then-applicable New Term Loan Commitments. It is understood that
(a) no Lender shall be responsible for any default by any other Lender in its
obligation to make Loans hereunder and that each Lender severally but not
jointly shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder and (b) failure by a Lender to perform any of its
obligations under any of the Credit Documents shall not release any Person from
performance of its obligation under any Credit Document.

2.8    Interest.
(a)    The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable ABR
Margin plus the ABR, in each case, in effect from time to time.
(b)    The unpaid principal amount of each LIBOR Loan shall bear interest from
the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable LIBOR Margin plus the relevant LIBO Rate, in effect from time to
time.
(c)    If all or a portion of (i) the principal amount of any Loan or (ii) any
interest payable thereon or any other amount shall not be paid when due (whether
at the stated maturity, by acceleration or otherwise), such overdue amount shall
bear interest at a rate per annum that is (the “Default Rate”) (x) in the case
of overdue principal, the rate that would otherwise be applicable thereto plus
2% or (y) in the case of any overdue interest or any other amount, to the extent
permitted by applicable


-65-

--------------------------------------------------------------------------------





law, the rate described in Section 2.8(a) plus 2% from the date of such
non-payment to the date on which such amount is paid in full (after as well as
before judgment).
(d)    Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in the same currency in which such Loan is denominated. Except as
provided below, interest shall be payable (i) in respect of each ABR Loan,
quarterly in arrears on the last Business Day of each March, June, September and
December, (ii) in respect of each LIBOR Loan, on the last day of each Interest
Period applicable thereto and, in the case of an Interest Period in excess of
three months, on each date occurring at three-month intervals after the first
day of such Interest Period, (iii) in respect of each Loan, (A) on any
prepayment (on the amount prepaid), (B) in full at maturity (whether by
acceleration or otherwise) and (C) after such maturity, on demand.
(e)    All computations of interest hereunder shall be made in accordance with
Section 5.5.
(f)    The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.

2.9    Interest Periods. At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of LIBOR Loans in accordance with Section
2.6(a), the Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of the Interest Period
applicable to such Borrowing, which Interest Period shall, at the option of the
Borrower be a one week period or a one, two, three, six or (if available to all
the Lenders making such LIBOR Loans as determined by such Lenders in good faith
based on prevailing market conditions) a twelve month period.
Notwithstanding anything to the contrary contained above:
(a)    the initial Interest Period for any Borrowing of LIBOR Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;
(b)    if any Interest Period relating to a Borrowing of LIBOR Loans begins on
the last Business Day of a calendar month or begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of the
calendar month at the end of such Interest Period;
(c)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; and


-66-

--------------------------------------------------------------------------------





(d)    the Borrower shall not be entitled to elect any Interest Period in
respect of any LIBOR Loan if such Interest Period would extend beyond the
applicable Maturity Date of such Loan.

2.10    Increased Costs, Illegality, Etc.
(a)    In the event that (x) in the case of clause (i) below, the Administrative
Agent, (y) in the case of clauses (ii) and (iii) below, any Lender, or (z) in
the case of clause (iv) below, any Lender or the Administrative Agent, shall
have reasonably determined (which determination shall, absent clearly
demonstrable error, be final and conclusive and binding upon all parties
hereto):
(i)    on any date for determining the LIBO Rate for any Interest Period that
(x) deposits in the principal amounts and currencies of the Loans comprising
such LIBOR Borrowing are not generally available in the relevant market or (y)
by reason of any changes arising on or after the Closing Date affecting the
interbank LIBOR market, adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in the definition of LIBO
Rate; or
(ii)    at any time, that such Lender shall incur increased costs or reductions
in the amounts received or receivable hereunder with respect to any LIBOR Loans
(other than any increase or reduction attributable to Taxes) because of (x) any
change since the date hereof in any applicable law, governmental rule,
regulation, guideline or order (or in the interpretation or administration
thereof and including the introduction of any new law or governmental rule,
regulation, guideline or order), such as, for example, without limitation, a
change in official reserve requirements, and/or (y) other circumstances
affecting the interbank LIBOR market or the position of such Lender in such
market;
(iii)    at any time, that the making or continuance of any LIBOR Loan has
become unlawful as a result of compliance by such Lender in good faith with any
law, governmental rule, regulation, guideline or order (or would conflict with
any such governmental rule, regulation, guideline or order not having the force
of law even though the failure to comply therewith would not be unlawful), or
has become impracticable as a result of a contingency occurring after the date
hereof that materially and adversely affects the interbank LIBOR market; or
(iv)    at any time, that any change in law occurring after the date hereof
shall subject any Lender or Agent to any Taxes (other than (A) Indemnified Taxes
or (B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clauses (i) and (iv) above) shall within a reasonable time thereafter
give notice (if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, LIBOR Term Loans and LIBOR Revolving Credit Loans
shall no longer be available until such time as the Administrative Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice by the Administrative Agent no longer exist (which notice the
Administrative Agent agrees to give at such time when such circumstances no
longer exist), and any Notice of Borrowing or Notice of Conversion given by the
Borrower with respect to LIBOR Term Loans or LIBOR Revolving Credit Loans that
have not yet been incurred may be revoked by the Borrower by telephonic or
electronic notice to the Administrative Agent and, if no such revocation is
timely sent by the Borrower, the Borrower will be deemed to have converted any
such request into a request for a Borrowing of or conversion to


-67-

--------------------------------------------------------------------------------





ABR Loans, (y) in the case of clauses (ii) and (iv) above, the Borrower shall
pay to such Lender or Agent, promptly after receipt of written demand therefor
such additional amounts (in the form of an increased rate of, or a different
method of calculating, interest or otherwise as such Lender or Agent in its
reasonable discretion shall determine) as shall be required to compensate such
Lender or Agent for such increased costs or reductions in amounts receivable
hereunder (it being agreed that a written notice as to the additional amounts
owed to such Lender or Agent, showing in reasonable detail the basis for the
calculation thereof, submitted to the Borrower by such Lender shall, absent
clearly demonstrable error, be final and conclusive and binding upon all parties
hereto) and (z) in the case of subclause (iii) above, the Borrower shall take
one of the actions specified in subclauses (A) or (B), as applicable, of Section
2.10(b) as promptly as possible and, in any event, within the time period
required by law.
(b)    At any time that (A) any LIBOR Loan denominated in Dollars is affected by
the circumstances described in Section 2.10(a)(ii) or (iii), the Borrower may
(and in the case of a LIBOR Loan affected pursuant to Section 2.10(a)(iii)
shall) either (x) if the affected LIBOR Loan is then being made pursuant to a
Borrowing, cancel such Borrowing by giving the Administrative Agent telephonic
notice (confirmed promptly in writing) thereof on the same date that the
Borrower was notified by a Lender pursuant to Section 2.10(a)(ii) or (iii) or
(y) if the affected LIBOR Loan is then outstanding, upon at least three Business
Days’ notice to the Administrative Agent, require the affected Lender to convert
each such LIBOR Loan into an ABR Loan; provided that if more than one Lender is
affected at any time, then all affected Lenders must be treated in the same
manner pursuant to this Section 2.10(b), or (B) any LIBOR Loan denominated in an
Alternative Currency is affected by the circumstances described in Section
2.10(a)(ii) or (iii), the Borrower may (and in the case of a LIBOR Loan affected
pursuant to Section 2.10(a)(iii) shall) either (x) prepay each such LIBOR Loan
or (y) keep such LIBOR Loan outstanding, in which case the LIBO Rate with
respect to such Loan shall be deemed to be the rate reasonably determined by
such Lender as the all-in-cost of funds to fund such Loan with maturities
comparable to the Interest Period applicable thereto.
(c)    
(i)    Notwithstanding anything to the contrary in this Agreement or any other
Credit Document, at or reasonably promptly after a Benchmark Transition
Determination, the Administrative Agent and the Borrower may (and, in the case
of a Benchmark Transition Determination arising under clause (A) of the
definition of Benchmark Transition Determination, and the Agent shall, at the
request of the Borrower), amend this Agreement to replace LIBO Rate with an
alternate benchmark rate (which may include Term SOFR, to the extent publicly
available quotes of Term SOFR exist at the relevant time), including any
Replacement Benchmark Spread, in each case giving due consideration to any
evolving or then existing convention for similarly denominated syndicated credit
facilities for such alternative benchmarks and adjustments or any selection,
endorsement or recommendation by the Relevant Governmental Body with respect to
such facilities (any such proposed rate, together with the Replacement Benchmark
Spread, a “Replacement Benchmark”), together with any proposed Replacement
Benchmark Conforming Changes. Such Replacement Benchmark shall be applied in a
manner consistent with market practice or, to the extent such market practice is
not administratively feasible for the Administrative Agent, in a manner as
otherwise reasonably determined by the Administrative Agent; provided that in no
event shall such Replacement Benchmark be less than zero for purposes of this
Agreement.
(ii)    Any such amendment with respect to an event under clause (A) of the
definition of “Benchmark Transition Determination” shall become effective at
5:00 p.m. on the fifth Business


-68-

--------------------------------------------------------------------------------





Day after the Administrative Agent shall have posted such proposed amendment to
all Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment. Any such amendment with
respect to an event under clause (B) of the definition of “Benchmark Transition
Determination” shall become effective on the date that Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders accept such amendment. No replacement of LIBO Rate with a
Replacement Benchmark pursuant to this Section 2.10(c) shall occur (i) prior to
the applicable Benchmark Transition Start Date or (ii) prior to the effective
date for such replacement, if any, specified in such amendment.
(iii)    The Administrative Agent will promptly notify the Borrower and each
Lender of the occurrence of any Benchmark Unavailability Period. The Borrower
may revoke by telephonic (promptly confirmed in writing) or electronic notice to
the Administrative Agent any request for a LIBOR Loan, conversion to or
continuation of LIBOR Loans to be made, converted or continued during any
Benchmark Unavailability Period and, if no such revocation is timely sent by the
Borrower, the Borrower will be deemed to have converted any such request into a
request for a Borrowing of or conversion to ABR Loans (subject to the next
sentence). During any Benchmark Unavailability Period, the LIBO Rate component
shall not be used in any determination of ABR.
(d)    If, after the date hereof, any Change in Law relating to capital adequacy
or liquidity requirements of any Lender, or compliance by any Lender or its
parent with any Change in Law relating to capital adequacy occurring after the
date hereof, has or would have the effect of reducing the rate of return on such
Lender’s or its parent’s or its Affiliate’s capital or assets as a consequence
of such Lender’s commitments or obligations hereunder to a level below that
which such Lender or its parent or its Affiliate could have achieved but for
such Change in Law (taking into consideration such Lender’s or its parent’s
policies with respect to capital adequacy), then from time to time, promptly
after demand by such Lender (with a copy to the Administrative Agent), the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or its parent for such reduction, it being understood and
agreed, however, that a Lender shall not be entitled to such compensation as a
result of such Lender’s compliance with, or pursuant to any request or directive
to comply with, any law, rule or regulation as in effect on the date hereof.
Each Lender, upon determining in good faith that any additional amounts will be
payable pursuant to this Section 2.10(d), will give prompt written notice
thereof to the Borrower, which notice shall set forth in reasonable detail the
basis of the calculation of such additional amounts, although the failure to
give any such notice shall not, subject to Section 2.13, release or diminish the
Borrower’s obligations to pay additional amounts pursuant to this Section
2.10(d) upon receipt of such notice.

2.11    Compensation. If (a) any payment of principal of any LIBOR Loan is made
by the Borrower to or for the account of a Lender other than on the last day of
the Interest Period for such LIBOR Loan as a result of a payment or conversion
pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made as a result of a
withdrawn Notice of Borrowing, (c) any ABR Loan is not converted into a LIBOR
Loan as a result of a withdrawn Notice of Conversion or Continuation, (d) any
LIBOR Loan is not continued as a LIBOR Loan, as the case may be, as a result of
a withdrawn Notice of Conversion or Continuation or (e) any prepayment of
principal of any LIBOR Loan is not made as a result of a withdrawn notice of
prepayment pursuant to Section 5.1 or 5.2, the Borrower shall, after receipt of
a written request by such Lender (which request shall set forth in reasonable
detail the basis for requesting such amount), pay to the Administrative Agent
for the account


-69-

--------------------------------------------------------------------------------





of such Lender any amounts required to compensate such Lender for any additional
losses, costs or expenses that such Lender may reasonably incur as a result of
such payment, failure to convert, failure to continue or failure to prepay,
including any loss, cost or expense (excluding loss of anticipated profits)
actually incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such LIBOR Loan.

2.12    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.10(a)(ii), 2.10(a)(iii),
2.10(a)(iv), 2.10(b), 3.5 or 5.4 with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another Lending Office for any Loans
affected by such event; provided that such designation is made on such terms
that such Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section. Nothing in this Section 2.12 shall
affect or postpone any of the obligations of the Borrower or the right of any
Lender provided in Section 2.10, 3.5 or 5.4.

2.13    Notice of Certain Costs. Notwithstanding anything in this Agreement to
the contrary, to the extent any notice required by Section 2.10, 2.11, 3.5 or
5.4 is given by any Lender more than 180 days after such Lender has knowledge
(or should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, tax or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any such amounts
incurred or accruing prior to the 181st day prior to the giving of such notice
to the Borrower.

2.14    Incremental Facilities.
(a)    (i) The Borrower may by written notice to the Administrative Agent elect
to request the establishment of one or more tranches of term loans (the
commitments thereto, the “New Term Loan Commitments”), and (ii) the Borrower may
by written notice to Administrative Agent elect to request the establishment of
one or more increases in Series 2024 Revolving Credit Commitments (the “New
Revolving Credit Commitments” or the “New Revolving Credit Commitments”; the New
Revolving Credit Commitments together with the New Term Loan Commitments,
collectively, the “New Loan Commitments”), in the case of clauses (a)(i) and
(a)(ii) by an aggregate amount not in excess of the Maximum Incremental
Facilities Amount in the aggregate from the Closing Date and not less than
$10,000,000 individually (or such lesser amount as (x) may be approved by the
Administrative Agent or (y) shall constitute the difference between the Maximum
Incremental Facilities Amount and all such New Loan Commitments obtained on or
prior to such date). Each such notice shall specify the date (each, an
“Increased Amount Date”) on which the Borrower proposes that the New Loan
Commitments shall be effective, which shall be a date not less than ten Business
Days after the date on which such notice is delivered to the Administrative
Agent. The Borrower may approach any Lender or any Person (other than a natural
person) to provide all or a portion of the New Loan Commitments; provided that
any Lender offered or approached to provide all or a portion of the New Loan
Commitments may elect or decline, in its sole discretion, to provide a New Loan
Commitment. In each case, such New Loan Commitments shall become effective as of
the applicable Increased Amount Date; provided that (i) no Event of Default
under Sections 11.1 and 11.5 shall exist on such Increased Amount Date before or
after giving effect to such New Loan Commitments, as applicable; (ii) both
before and after giving effect to the making of any Series of New Term Loans or
New Revolving Credit Loans, each of the conditions set forth in Section 7.1(b)
and 7.2 shall be satisfied; (iii) the New Loan Commitments shall be effected
pursuant to one or more Joinder Agreements executed and delivered by the
Borrower and the


-70-

--------------------------------------------------------------------------------





Administrative Agent, and each of which shall be recorded in the Register and
shall be subject to the requirements set forth in Section 5.4(c) and (b); (iv)
the Borrower shall make any payments required pursuant to Section 2.11 in
connection with the New Loan Commitments, as applicable; and (v) the Borrower
shall deliver or cause to be delivered any legal opinions or other documents
reasonably requested by the Administrative Agent in connection with any such
transaction. Any New Term Loans made on an Increased Amount Date may, as agreed
to by the Borrower and the New Term Lenders making such New Term Loans, be
designated as a separate series (“Series”) of New Term Loans or a part of an
existing Series or Class of Term Loans, in each case for all purposes of this
Agreement.
(b)    On any Increased Amount Date on which New Revolving Credit Commitments of
the applicable Series are effected, subject to the satisfaction of the foregoing
terms and conditions, (A) the Borrower shall have made arrangements with the
Administrative Agent to prepay certain Revolving Credit Loans on any Increased
Amount Date pursuant to procedures as may be agreed by the Borrower and the
Administrative Agent, and (B) each Lender with a New Revolving Credit Commitment
(each, a “New Revolving Credit Lender” or a “New Revolving Credit Lender”) shall
become a Lender with respect to the Revolving Credit Commitment of the
applicable Series and all matters relating thereto, and each Loan made
thereunder (each, a “New Revolving Credit Loan” or a “New Revolving Credit
Loan”) shall be deemed for all purposes a Revolving Credit Loan of the
applicable Series.
(c)    On any Increased Amount Date on which any New Term Loan Commitments of
any Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each Lender with a New Term Loan Commitment (each, a “New Term
Loan Lender”) of any Series shall make a Loan to the Borrower (a “New Term
Loan”) in an amount equal to its New Term Loan Commitment of such Series, and
(ii) each New Term Loan Lender of any Series shall become a Lender hereunder
with respect to the New Term Loan Commitment of such Series and the New Term
Loans of such Series made pursuant thereto.
(d)    The terms and provisions of the New Term Loans and New Term Loan
Commitments of any Series shall be as set forth herein or in the applicable
Joinder Agreement; provided that (i) the mandatory prepayments, other payments
rights, the rate of interest and the amortization schedule applicable to the New
Term Loans of each Series shall be determined by the Borrower and the applicable
New Term Loan Lenders and shall be set forth in each applicable Joinder
Agreement and (ii) all terms applicable to the New Term Loans of each Series
shall be reasonably acceptable to the Administrative Agent (as evidenced by its
execution of the applicable Joinder Agreement). The applicable Joinder Agreement
for any New Term Loan shall be subject to customary provisions applicable to
term loan facilities as determined by the applicable New Term Loan Lenders and
the Borrower, including without limitation, provisions with respect to call
protection and mandatory prepayments. The terms and provisions of the New
Revolving Credit Loans and the New Revolving Credit Commitments shall be
identical to the Revolving Credit Loans and the Revolving Credit Commitments,
respectively. New Term Loan Lenders shall be included in the determination of
the Required Lenders, as applicable.
(e)    Each Joinder Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provisions of this Section 2.14.

2.15    Option to Extend.


-71-

--------------------------------------------------------------------------------





(a)    The Borrower may at any time and from time to time request that all or a
portion of the Term Loans of any Class (an “Existing Term Loan Class”) be
converted to extend the scheduled maturity date(s) of any payment of principal
with respect to all or a portion of any principal amount of such Term Loans (any
such Term Loans which have been so converted, “Extended Term Loans”) and to
provide for other terms consistent with this Section 2.15. In order to establish
any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Loan Class) (a “Term Loan Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established, which shall be identical to the Term Loans of the Existing Term
Loan Class from which they are to be converted except (x) (A) the scheduled
final maturity date shall be extended and (B) all or any of the scheduled
amortization payments of principal of the Extended Term Loans may be delayed to
later dates than the scheduled amortization of principal of the Term Loans of
such Existing Term Loan Class (with any such delay resulting in a corresponding
adjustment to the scheduled amortization payments reflected in the applicable
Joinder Agreement with respect to the Existing Term Loan Class from which such
Extended Term Loans were converted, in each case as more particularly set forth
in paragraph (d) of this Section 2.15 below), (y) (A) the interest margins with
respect to the Extended Term Loans may be higher or lower than the interest
margins for the Term Loans of such Existing Term Loan Class and/or (B)
additional fees may be payable to the Lenders providing such Extended Term Loans
in addition to or in lieu of any increased margins contemplated by the preceding
clause (A), in each case, to the extent provided in the applicable Extension
Amendment and (z) notwithstanding anything to the contrary in this Section 2.15
or otherwise, Extended Term Loans may be optionally prepaid prior to the date on
which the Existing Term Loan Class from which they were converted is repaid in
full. No Lender shall have any obligation to agree to have any of its Term Loans
of any Existing Term Loan Class converted into Extended Term Loans pursuant to
any Extension Request. Any Extended Term Loans of any Extension Series shall
constitute a separate Class of Term Loans from the Existing Term Loan Class from
which they were converted.
(b)    The Borrower may at any time and from time to time request that all or a
portion of the Revolving Credit Commitments, any Extended Revolving Credit
Commitments and/or any New Revolving Credit Commitments, each existing at the
time of such request (each, an “Existing Revolving Credit Commitment” and any
related revolving credit loans thereunder, “Existing Revolving Credit Loans”;
each Existing Revolving Credit Commitment and related Existing Revolving Credit
Loans together being referred to as an “Existing Revolving Credit Class”) be
converted to extend the termination date thereof and the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of Loans related to such Existing Revolving Credit Commitments
(any such Existing Revolving Credit Commitments which have been so extended,
“Extended Revolving Credit Commitments” and any related Loans, “Extended
Revolving Credit Loans”) and to provide for other terms consistent with this
Section 2.15. In order to establish any Extended Revolving Credit Commitments,
the Borrower shall provide a notice to the Administrative Agent (who shall
provide a copy of such notice to each of the Lenders of the applicable Class of
Existing Revolving Credit Commitments) (a “Revolving Credit Extension Request”)
setting forth the proposed terms of the Extended Revolving Credit Commitments to
be established, which terms shall be identical to those applicable to the
Existing Revolving Credit Commitments from which they are to be extended (the
“Specified Existing Revolving Credit Commitment”) except (x) all or any of the
final maturity dates of such Extended Revolving Credit Commitments may be
delayed to later dates than the final maturity dates of the Specified Existing
Revolving Credit Commitments, (y) (A) the interest margins with respect to the
Extended Revolving Credit Commitments may be higher or lower than the interest


-72-

--------------------------------------------------------------------------------





margins for the Specified Existing Revolving Credit Commitments and/or (B)
additional fees may be payable to the Lenders providing such Extended Revolving
Credit Commitments in addition to or in lieu of any increased margins
contemplated by the preceding clause (A) and (z) the revolving credit commitment
fee rate with respect to the Extended Revolving Credit Commitments may be higher
or lower than the Revolving Credit Commitment Fee Rate for the Specified
Existing Revolving Credit Commitment, in each case, to the extent provided in
the applicable Extension Amendment; provided that, notwithstanding anything to
the contrary in this Section 2.15 or otherwise, (1) the borrowing and repayment
(other than in connection with a permanent repayment and termination of
commitments) of Loans with respect to any Existing Revolving Credit Commitments
shall be made on a pro rata basis with all other Extended Revolving Credit
Commitments and (2) assignments and participations of Extended Revolving Credit
Commitments and Extended Revolving Credit Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Credit
Commitments and the Revolving Credit Loans related to such Commitments set forth
in Section 13.6. Any Extended Revolving Credit Commitments of any Extension
Series shall constitute a separate Class of revolving credit commitments from
the Specified Existing Revolving Credit Commitments and from any other Existing
Revolving Credit Commitments (together with any other Extended Revolving Credit
Commitments so established on such date).
(c)    The Borrower shall provide the applicable Extension Request at least five
(5) Business Days prior to the date on which Lenders under the applicable
Existing Class or Existing Classes are requested to respond. Any Lender (an
“Extending Lender”) wishing to have all or a portion of its Term Loans,
Revolving Credit Commitments, New Revolving Credit Commitment or Extended
Revolving Credit Commitment, as applicable, of the Existing Class or Existing
Classes subject to such Extension Request converted into Extended Term Loans or
Extended Revolving Credit Commitments, as applicable, shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Term Loans, Revolving Credit
Commitments, New Revolving Credit Commitment or Extended Revolving Credit
Commitment of the Existing Class or Existing Classes subject to such Extension
Request that it has elected to convert into Extended Term Loans or Extended
Revolving Credit Commitments, as applicable. In the event that the aggregate
amount of Term Loans, Revolving Credit Commitments, New Revolving Credit
Commitment or Extended Revolving Credit Commitment of the Existing Class or
Existing Classes subject to Extension Elections exceeds the amount of Extended
Term Loans or Extended Revolving Credit Commitments, as applicable, requested
pursuant to the Extension Request, Term Loans or Revolving Credit Commitments,
New Revolving Credit Commitments or Extended Revolving Credit Commitments of the
Existing Class or Existing Classes subject to Extension Elections shall be
converted to Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, on a pro rata basis based on the amount of Term Loans, Revolving
Credit Commitments, New Revolving Credit Commitment or Extended Revolving Credit
Commitment included in each such Extension Election. Notwithstanding the
conversion of any Existing Revolving Credit Commitment into an Extended
Revolving Credit Commitment, such Extended Revolving Credit Commitment shall be
treated identically to all other Revolving Credit Commitments for purposes of
the obligations of a Revolving Credit Lender in respect of Swingline Loans under
Section 2.1(d) and Letters of Credit under Article 3, except that the applicable
Extension Amendment may provide that the Swingline Maturity Date may be extended
and the related obligations to make Swingline Loans may be continued so long as
the Swingline Lender has consented to such extensions in its sole discretion (it
being understood that no consent of any other Lender shall be required in
connection with any such extension). Notwithstanding the


-73-

--------------------------------------------------------------------------------





foregoing, for the avoidance of doubt, the Letter of Credit Commitments shall
not be extended unless the prior written consent of the applicable Letter of
Credit Issuer is obtained.
(d)    Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, shall be established pursuant to an amendment (an “Extension
Amendment”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.15(c) and
notwithstanding anything to the contrary set forth in Section 13.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, established thereby) executed by the Credit Parties, the
Administrative Agent and the Extending Lenders. No Extension Amendment shall
provide for any tranche of Extended Term Loans or Extended Revolving Credit
Commitments in an aggregate principal amount that is less than $75,000,000. In
addition to any terms and changes required or permitted by Section 2.15(a) or
Section 2.15(b), each Extension Amendment (x) shall amend the scheduled
amortization payments pursuant the applicable Joinder Agreement with respect to
the Existing Term Loan Class from which the Extended Term Loans were converted
to reduce each scheduled Repayment Amount for the Existing Term Loan Class in
the same proportion as the amount of Term Loans of the Existing Term Loan Class
is to be converted pursuant to such Extension Amendment (it being understood
that the amount of any Repayment Amount payable with respect to any individual
Term Loan of such Existing Term Loan Class that is not an Extended Term Loan
shall not be reduced as a result thereof) and (y) may, but shall not be required
to, impose additional requirements (not inconsistent with the provisions of this
Agreement in effect at such time) with respect to the final maturity and
weighted average life to maturity of New Term Loans incurred following the date
of such Extension Amendment. Notwithstanding anything to the contrary in this
Section 2.15 and without limiting the generality or applicability of Section
13.1 to any Section 2.15 Additional Amendments (as defined below), any Extension
Amendment may provide for additional terms and/or additional amendments other
than those referred to or contemplated above (any such additional amendment, a
“Section 2.15 Additional Amendment”) to this Agreement and the other Credit
Documents; provided that such Section 2.15 Additional Amendments comply with and
do not conflict with the requirements of Section 2.15(a) or (b) and do not
become effective prior to the time that such Section 2.15 Additional Amendments
have been consented to (including, without limitation, pursuant to (1) consents
applicable to holders of New Term Loans or New Revolving Credit Commitments
provided for in any Joinder Agreement and (2) consents applicable to holders of
any Extended Term Loans or Extended Revolving Credit Commitments provided for in
any Extension Amendment) by such of the Lenders, Credit Parties and other
parties (if any) as may be required in order for such Section 2.15 Additional
Amendments to become effective in accordance with Section 13.1. It is understood
and agreed that each Lender that has consented to an Extension Amendment will
consent for all purposes requiring its consent, and shall at the effective time
thereof be deemed to consent to each amendment to this Agreement and the other
Credit Documents authorized by this Section 2.15 and the arrangements described
above in connection therewith except that the foregoing shall not constitute a
consent on behalf of any Lender to the terms of any Section 2.15 Additional
Amendment. In connection with any Extension Amendment, the Borrower or the
Subsidiary Borrower, as applicable, shall deliver such documents as may be
reasonably requested by the Administrative Agent in connection with any such
transaction and, if requested, a customary legal opinion of counsel reasonably
acceptable to the Administrative Agent.


-74-

--------------------------------------------------------------------------------





(e)     Notwithstanding anything to the contrary contained in this Agreement,
(A) on any date on which any Existing Class is converted to extend the related
scheduled maturity date(s) in accordance with subsection (a) and/or (b) above
(an “Extension Date”), (I) in the case of the Existing Term Loans of each
Extending Lender, the aggregate principal amount of such existing Term Loans
shall be deemed reduced by an amount equal to the aggregate principal amount of
Extended Term Loans so converted by such Lender on such date, and the Extended
Term Loans shall be established as a separate Class of Term Loans (together with
any other Extended Term Loans so established on such date), and (II) in the case
of the Specified Existing Revolving Credit Commitments of each Extending Lender,
the aggregate principal amount of such Specified Existing Revolving Credit
Commitments shall be deemed reduced by an amount equal to the aggregate
principal amount of Extended Revolving Credit Commitments so converted by such
Lender on such date, and such Extended Revolving Credit Commitments shall be
established as a separate Class of revolving credit commitments from the
Specified Existing Revolving Credit Commitments and from any other Existing
Revolving Credit Commitments (together with any other Extended Revolving Credit
Commitments so established on such date) and (B) if, on any Extension Date, any
Loans of any Extending Lender are outstanding under the applicable Specified
Revolving Credit Commitments, such Loans (and any related participations) shall
be deemed to be allocated as Extended Revolving Credit Loans (and related
participations) and Existing Revolving Credit Loans (and related participations)
in the same proportion as such Extending Lender’s Specified Revolving Credit
Commitments to Extended Revolving Credit Commitments. No reduction or allocation
pursuant to this Section 2.15(e) shall constitute a voluntary or mandatory
payment or prepayment or commitment reduction under Section 4.2, Section 5.1,
Section 5.2 or under any Joinder Agreement.

2.16    Permitted Debt Exchanges.
(a)    Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower to all Lenders (other than any Lender that, if
requested by the Borrower, as applicable, is unable to certify that it is either
a “qualified institutional buyer” (as defined in Rule 144A under the Securities
Act of 1933, as amended) or an institutional “accredited investor” (as defined
in Rule 501 under the Securities Act of 1933, as amended)) with outstanding Term
Loans under one or more Classes of Term Loans (as determined by the Borrower) on
the same terms, the Borrower may from time to time following the Closing Date
consummate one or more exchanges of Term Loans for Permitted Additional Debt in
the form of notes (such notes, “Permitted Debt Exchange Notes,” and each such
exchange a “Permitted Debt Exchange”), so long as the following conditions are
satisfied:
(i)    no Default or Event of Default shall have occurred and be continuing at
the time the offering document in respect of a Permitted Debt Exchange Offer is
delivered to the relevant Lenders,
(ii)    the aggregate principal amount (calculated on the face amount thereof)
of Term Loans exchanged shall equal the aggregate principal amount (calculated
on the face amount thereof) of Permitted Debt Exchange Notes issued in exchange
for such Term Loans,
(iii)    the aggregate principal amount (calculated on the face amount thereof)
of all Term Loans under each applicable Class exchanged by the Borrower pursuant
to any Permitted Debt Exchange shall automatically be cancelled and retired by
the Borrower on date of the settlement thereof (and, if requested by the
Administrative Agent, any applicable exchanging Lender shall execute and deliver
to the


-75-

--------------------------------------------------------------------------------





Administrative Agent an Assignment and Acceptance, or such other form as may be
reasonably requested by the Administrative Agent, in respect thereof pursuant to
which the respective Lender assigns its interest in the Term Loans being
exchanged pursuant to the Permitted Debt Exchange to the Borrower for immediate
cancellation),
(iv)    if the aggregate principal amount of all Term Loans (calculated on the
face amount thereof) of a given Class tendered by Lenders in respect of the
relevant Permitted Debt Exchange Offer (with no Lender being permitted to tender
a principal amount of Term Loans which exceeds the principal amount thereof of
the applicable Class actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans of such Class offered to be exchanged by the
Borrower pursuant to such Permitted Debt Exchange Offer, then the Borrower shall
exchange Term Loans under the relevant Class tendered by such Lenders ratably up
to such maximum based on the respective principal amounts so tendered, or if
such Permitted Debt Exchange Offer shall have been made with respect to multiple
Classes without specifying a maximum aggregate principal amount offered to be
exchanged for each Class, and the aggregate principal amount of all Term Loans
(calculated on the face amount thereof) of all Classes tendered by Lenders in
respect of the relevant Permitted Debt Exchange Offer (with no Lender being
permitted to tender a principal amount of Term Loans which exceeds the principal
amount thereof actually held by it) shall exceed the maximum aggregate principal
amount of Term Loans of all relevant Classes offered to be exchanged by the
Borrower pursuant to such Permitted Debt Exchange Offer, then the Borrower shall
exchange Term Loans across all Classes subject to such Permitted Debt Exchange
Offer tendered by such Lenders ratably up to such maximum amount based on the
respective principal amounts so tendered,
(v)    each such Permitted Exchange Offer shall be made on a pro rata basis to
the Lenders (other than any Lender that, if requested by the Borrower, is unable
to certify that it is either a “qualified institutional buyer” (as defined in
Rule 144A under the Securities Act of 1933, as amended) or an institutional
“accredited investor” (as defined in Rule 501 under the Securities Act of 1933,
as amended)) of each applicable Class based on their respective aggregate
principal amounts of outstanding Term Loans under each such Class,
(vi)    all documentation in respect of such Permitted Debt Exchange shall be
consistent with the foregoing, and all written communications generally directed
to the Lenders in connection therewith shall be in form and substance consistent
with the foregoing and made in consultation with the Borrower and the
Administrative Agent,
(vii)    any applicable Minimum Tender Condition shall be satisfied, and
(viii)    with respect to any Permitted Debt Exchange of Term Loans, the final
maturity date and weighted average life to maturity shall be equal to (or later
than) such dates under the Class of Terms Loans as was in effect prior to such
Permitted Debt Exchange, (ix) to the extent the Permitted Debt Exchange Notes
are secured by a Lien, the collateral under such Lien shall also be covered by
the Lien securing the Obligations, and (x) the Permitted Debt Exchange Notes
shall not be guaranteed except by one or more Guarantors.
(b)    With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Section 2.16,


-76-

--------------------------------------------------------------------------------





(i)    such Permitted Debt Exchanges (and the cancellation of the exchanged Term
Loans in connection therewith) shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 5.1 or 5.2, and
(ii)    such Permitted Debt Exchange Offer shall be made for not less than
$75,000,000 in aggregate principal amount of Term Loans, provided that subject
to the foregoing clause (i) the Borrower may at its election specify as a
condition (a “Minimum Tender Condition”) to consummating any such Permitted Debt
Exchange that a minimum amount (to be determined and specified in the relevant
Permitted Debt Exchange Offer in the Borrower’s discretion) of Term Loans of any
or all applicable Classes be tendered.
(c)    In connection with each Permitted Debt Exchange, the Borrower shall
provide the Administrative Agent at least 10 Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and shall deliver such documents as may be reasonably requested by the
Administrative Agent in connection with such transaction, and an opinion of
counsel reasonably acceptable to the Administrative Agent. The Borrower and the
Administrative Agent, acting reasonably, shall mutually agree to such procedures
as may be necessary or advisable to accomplish the purposes of this Section 2.16
and without conflict with Section 2.16(d); provided that the terms of any
Permitted Debt Exchange Offer shall provide that the date by which the relevant
Lenders are required to indicate their election to participate in such Permitted
Debt Exchange shall be not less than five (5) Business Days following the date
on which the Permitted Debt Exchange Offer is made.
(d)    The Borrower shall be responsible for compliance with, and hereby agrees
to comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (x) neither the
Administrative Agent nor any Lender assumes any responsibility in connection
with the Borrower’s compliance with such laws in connection with the Permitted
Debt Exchange and (y) each Lender shall be solely responsible for its compliance
with any applicable “insider trading” laws and regulations to which such Lender
may be subject under the Securities Exchange Act of 1934, as amended.

2.17    Termination of Defaulting Lender; Cure.
(a)    The Borrower may terminate the unused amount of the Commitment of any
Lender that is a Defaulting Lender upon not less than three Business Days’ prior
notice to the Administrative Agent (which shall promptly notify the Lenders
thereof), and in such event the provisions of Section 2.18 will apply to all
amounts thereafter paid by the Borrower for the account of such Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity or other amounts); provided that (i) no Event of Default shall have
occurred and be continuing and (ii) such termination shall not be deemed to be a
waiver or release of any claim of the Borrower, the Administrative Agent, the
Swingline Lender or any Lender may have against such Defaulting Lender.
(b)    Notwithstanding the above, if the Borrower, the Administrative Agent, the
Required Lenders and the Swingline Lender agree in writing that a Lender that is
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any amounts then held in
the segregated escrow account referred to in Section 2.18), such Lender shall
purchase at par such portions of the outstanding Loans of the other Lenders,
and/or make such other adjustments, as the Administrative Agent may determine to
be necessary to cause the Lenders to hold Loans on a pro rata basis in
accordance with


-77-

--------------------------------------------------------------------------------





their respective Commitments, whereupon such Lender shall cease to be a
Defaulting Lender and will be a Non-Defaulting Lender provided that no
adjustments shall be made retroactively with respect to fees accrued while such
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender shall constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender.
(c)    In addition, if any Lender becomes, and during the period it remains, a
Defaulting Lender or a Potential Defaulting Lender, the Letter of Credit Issuer
will not be required to issue any Letter of Credit or to amend any outstanding
Letter of Credit to increase the face amount thereof, alter the drawing terms
thereunder or extend the expiry date thereof, and the Swingline Lender will not
be required to make any Swingline Loan, unless:
(i)    in the case of a Defaulting Lender, the Letter of Credit Exposure and the
Swingline Exposure of such Defaulting Lender is reallocated, as to outstanding
and future Letters of Credit and Swingline Loans, to the Non-Defaulting Lenders
as provided in clause (a) of Section 2.18, and
(ii)    to the extent full reallocation does not occur as provided in clause (i)
above, without limiting the provisions of Section 3.8(c), the Borrower Cash
Collateralize the obligations of the Borrower in respect of such Letter of
Credit or Swingline Loan in an amount at least equal to the aggregate amount of
the obligations (contingent or otherwise) of such Defaulting Lender or such
Potential Defaulting Lender in respect of such Letter of Credit or Swingline
Loan, or make other arrangements satisfactory to the Administrative Agent, the
Letter of Credit Issuer and the Swingline Lender in their sole discretion to
protect them against the risk of non-payment by such Defaulting Lender or
Potential Defaulting Lender, or
(iii)    to the extent that neither reallocation nor Cash Collateralization
occurs pursuant to clauses (i) or (ii), then in the case of a proposed issuance
of a Letter of Credit or making of a Swingline Loan, by an instrument or
instruments in form and substance satisfactory to the Administrative Agent, and
to the Letter of Credit Issuer and the Swingline Lender, as the case may be, (x)
the Borrower agree that the face amount of such requested Letter of Credit or
the principal amount of such requested Swingline Loan will be reduced by an
amount equal to the portion thereof as to which such Defaulting Lender or
Potential Defaulting Lender would otherwise be liable, and (y) if requested by
the Letter of Credit Issuer, the Non-Defaulting Lenders confirm, in their
discretion, that their obligations in respect of such Letter of Credit or
Swingline Loan shall be on a pro rata basis in accordance with the Commitments
of the Non-Defaulting Lenders and that the pro rata payment provisions of
Section 5.3(a) will be deemed adjusted to reflect this provision (provided that
nothing in this clause (iii) will be deemed to increase the Commitment of any
Lender, nor to constitute a waiver or release of any claim the Borrower, the
Administrative Agent, the Letter of Credit Issuer, the Swingline Lender or any
other Lender may have against such Defaulting Lender, nor to cause such
Defaulting Lender to be a Non-Defaulting Lender).

2.18    Reallocation of Defaulting Lender Commitment. If a Lender becomes, and
during the period it remains, a Defaulting Lender, the following provisions
shall apply with respect to any outstanding Letter of Credit Exposure and any
outstanding Swingline Exposure of such Defaulting Lender:
(a)    the Letter of Credit Exposure and the Swingline Exposure of such
Defaulting Lender will, upon notice by the Administrative Agent, and subject in
any event to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Lender becomes a


-78-

--------------------------------------------------------------------------------





Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Revolving Credit Commitments (with respect to the Letter of
Credit Exposure and the Swingline Exposure); provided that (a) the total
Revolving Credit Exposure of each Non-Defaulting Lender (including its total
Letter of Credit Exposure and total Swingline Exposure, as so reallocated) may
not in any event exceed the Revolving Credit Commitment of such Non-Defaulting
Lender as in effect at the time of such reallocation, (b) such reallocation will
not constitute a waiver or release of any claim the Borrower, the Administrative
Agent, the Letter of Credit Issuer, the Swingline Lender or any other Lender may
have against such Defaulting Lender, and (c) neither such reallocation nor any
payment by a Non-Defaulting Lender as a result thereof will cause such
Defaulting Lender to be a Non-Defaulting Lender;
(b)    to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s Letter of Credit Exposure and Swingline Exposure cannot be
so reallocated, whether by reason of the first proviso in clause (a) above or
otherwise, the Borrower will, not later than five Business Days after demand by
the Administrative Agent, (i) Cash Collateralize the obligations of the Borrower
to the Letter of Credit Issuer and the Swingline Lender in respect of such
Letter of Credit Exposure or Swingline Exposure, as the case may be, in an
amount at least equal to the aggregate amount of the unreallocated portion of
such Letter of Credit Exposure or Swingline Exposure, (ii) in the case of such
Swingline Exposure prepay in full the unreallocated portion thereof, or (iii)
make other arrangements satisfactory to the Administrative Agent, the Letter of
Credit Issuer and the Swingline Lender in their sole discretion to protect them
against the risk of non-payment by such Defaulting Lender; and
(c)    any amount paid by the Borrower for the account of a Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but shall instead be retained by the Administrative Agent in a
segregated non-interest bearing escrow account until (subject to Section
2.17(b)) the termination of the Commitments and payment in full of all
obligations of the Borrower hereunder and will be applied by the Administrative
Agent, to the fullest extent permitted by law, to the making of payments from
time to time in the following order of priority: First to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent under this
Agreement, second to the payment of any amounts owing by such Defaulting Lender
to the Letter of Credit Issuer or the Swingline Lender (pro rata as to the
respective amounts owing to each of them) under this Agreement, third to the
payment of post-default interest and then current interest due and payable to
the Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such interest then due and payable to them, fourth to the payment of
fees then due and payable to the Non-Defaulting Lenders hereunder, ratably among
them in accordance with the amounts of such fees then due and payable to them,
fifth to pay principal and unreimbursed Letter of Credit disbursements then due
and payable to the Non-Defaulting Lenders hereunder ratably in accordance with
the amounts thereof then due and payable to them, sixth to the ratable payment
of other amounts then due and payable to the Non-Defaulting Lenders, and seventh
after the termination of the Commitments and payment in full of all obligations
of the Borrower hereunder, to pay amounts owing under this Agreement to such
Defaulting Lender or as a court of competent jurisdiction may otherwise direct.
(d)    In furtherance of the foregoing, if any Lender becomes, and during the
period it remains, a Defaulting Lender or a Potential Defaulting Lender, then,
to the extent that any portion of a Defaulting Lender’s Letter of Credit
Exposure and Swingline Exposure cannot be reallocated in accordance with clause
(a) above, whether by reason of the first proviso in clause (a) above or
otherwise, and is not Cash Collateralized in accordance with clause (b) above by
the Borrower no later than five Business Days after demand by the Administrative
Agent, each of the Letter of Credit Issuer and the


-79-

--------------------------------------------------------------------------------





Swingline Lender is hereby authorized by the Borrower (which authorization is
irrevocable and coupled with an interest) to give, through the Administrative
Agent, Notices of Borrowing pursuant to Section 3.4 in such amounts and in such
times as may be required to (i) reimburse an outstanding Letter of Credit
disbursement, (ii) repay an outstanding Swingline Loan, or (iii) Cash
Collateralize the obligations of the Borrower in respect of outstanding Letters
of Credit or Swingline Loans in an amount at least equal to the aggregate amount
of the obligations (contingent or otherwise) of such Defaulting Lender or
Potential Defaulting Lender in respect of such Letter of Credit or Swingline
Loan.

SECTION 3.    Letters of Credit.

3.1    Letters of Credit.
(a)    (i) Subject to and upon the terms and conditions herein set forth, at any
time and from time to time after the Closing Date and prior to the L/C Maturity
Date, the Letter of Credit Issuer agrees, in reliance upon the agreements of the
Revolving Credit Lenders set forth in this Section 3, to issue from time to time
from the Closing Date through the L/C Maturity Date upon the request of the
Borrower, as applicant, and for the direct or indirect benefit of, the Borrower
and the Restricted Domestic Subsidiaries, a letter of credit or letters of
credit (including the Existing Letters of Credit, the “Letters of Credit” and
each, a “Letter of Credit”) in such form as may be approved by the applicable
Letter of Credit Issuer in its reasonable discretion; provided that the Borrower
shall be a co-applicant, and jointly and severally liable, with respect to each
Letter of Credit issued for the account of a Restricted Domestic Subsidiary.
(b)    Notwithstanding the foregoing, (i) no Letter of Credit shall be issued
the Stated Amount of which, when added to the Letter of Credit Outstandings at
such time, would exceed the Letter of Credit Commitment then in effect; (ii) no
Letter of Credit shall be issued the Stated Amount of which would cause the
aggregate amount of the Lenders’ Revolving Credit Exposures at the time of the
issuance thereof to exceed the Total Revolving Credit Commitment then in effect;
(iii) no Letter of Credit in an Alternative Currency shall be issued the Stated
Amount of which would cause the Aggregate Multicurrency Exposures at the time of
the issuance thereof to exceed the Multicurrency Sublimit then in effect; (iv)
each Letter of Credit (other than a DOE Letter of Credit which may have a later
expiration date by the terms thereof) shall have an expiration date occurring no
later than one year after the date of issuance thereof, unless otherwise agreed
upon by the Administrative Agent and the Letter of Credit Issuer; provided that
in no event shall such expiration date occur later than the L/C Maturity Date
(other than a DOE Letter of Credit); (v) each Letter of Credit shall be
denominated in Dollars or an Alternative Currency; (vi) no Letter of Credit
shall be issued if it would be illegal under any applicable law for the
beneficiary of the Letter of Credit to have a Letter of Credit issued in its
favor; (vii) no Letter of Credit shall be issued by a Letter of Credit Issuer
after it has received a written notice from any Credit Party or the
Administrative Agent or the Required Lenders stating that a Default or Event of
Default has occurred and is continuing until such time as the Letter of Credit
Issuer shall have received a written notice of (x) either the rescission of such
notice from the party or parties originally delivering such notice or a cure of
the Default or Event of Default described in such notice from any Credit Party
or (y) the waiver of such Default or Event of Default in accordance with the
provisions of Section 13.1; (viii) no Letter of Credit Issuer will have any
obligation to issue any Letter of Credit, the Stated Amount of which, when added
to the Letter of Credit Outstandings at such time of such Letter of Credit
Issuer, would exceed the Letter of Credit Commitment of such Letter of Credit
Issuer then in effect; and (ix) if the Revolving Credit Commitments are extended
by one or more Extending Lenders pursuant to an Extension Amendment and the
prior written consent of the applicable Letter of Credit Issuer is obtained, any
Letter of Credit Commitments of such Extending Lenders shall be extended pro
rata for such Extending Lenders.


-80-

--------------------------------------------------------------------------------





(c)    Upon at least one Business Day’s prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent and the
applicable Letter of Credit Issuer (which notice the Administrative Agent shall
promptly transmit to each of the applicable Lenders), the Borrower shall have
the right, on any day, permanently to terminate or reduce the Letter of Credit
Commitment in whole or in part; provided that, after giving effect to such
termination or reduction, the Letter of Credit Outstandings shall not exceed the
Letter of Credit Commitment.

3.2    Letter of Credit Requests.
(a)    Whenever the Borrower desires that a Letter of Credit be issued for its
account, the Borrower shall give the Administrative Agent and the applicable
Letter of Credit Issuer a Letter of Credit Request by no later than 11:00 a.m.
(New York City time) at least three (or such lesser number as may be agreed upon
by the Administrative Agent and the applicable Letter of Credit Issuer) Business
Days prior to the proposed date of issuance or amendment. Each notice shall be
executed by the Borrower and shall be in the form of Exhibit E (each a “Letter
of Credit Request”). The applicable Letter of Credit Issuer may also request
that the Borrower execute and deliver such Letter of Credit Issuer’s standard
letter of credit application form. In the event of any inconsistencies between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, a Letter of Credit Issuer
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.
(b)    If the Borrower so requests in any applicable Letter of Credit Request,
the applicable Letter of Credit Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such Letter of Credit Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the applicable Letter of Credit Issuer, the
Borrower shall not be required to make a specific request to such Letter of
Credit Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the applicable Revolving Credit Lenders shall be deemed to have
authorized (but may not require) the Letter of Credit Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the L/C Maturity Date; provided, however, that the Letter of Credit Issuer shall
not permit any such extension if (A) the Letter of Credit Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (b) of Section 3.1 or otherwise),
or (B) it has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Non-Extension Notice Date
from the Administrative Agent, any Revolving Credit Lender or the Borrower that
one or more of the applicable conditions specified in Sections 6 and 7 are not
then satisfied, and in each such case directing the applicable Letter of Credit
Issuer not to permit such extension.
(c)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable Letter of Credit Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment. On the last Business Day of each March, June, September and
December, each Letter of Credit Issuer shall provide the Administrative Agent a
list of all Letters of Credit issued by it that are outstanding at such time.


-81-

--------------------------------------------------------------------------------





(d)    The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower, that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of Section
3.1(b).

3.3    Letter of Credit Participations.
(a)    Immediately upon the issuance by the Letter of Credit Issuer of any
Letter of Credit, the Letter of Credit Issuer shall be deemed to have sold and
transferred to each Revolving Credit Lender (each such Revolving Credit Lender,
in its capacity under this Section 3.3(a)(i), a “L/C Participant”), and each
such L/C Participant shall be deemed irrevocably and unconditionally to have
purchased and received from the Letter of Credit Issuer, without recourse or
warranty, an undivided interest and participation (each a “L/C Participation”),
to the extent of such L/C Participant’s Revolving Credit Commitment Percentage,
in each Letter of Credit, each substitute therefor, each drawing made thereunder
and the obligations of the Borrower under this Agreement with respect thereto,
and any security therefor or guaranty pertaining thereto; provided that the
Letter of Credit Fees will be paid directly to the Administrative Agent for the
ratable account of the L/C Participants as provided in Section 4.1(c) and the
L/C Participants shall have no right to receive any portion of any Fronting
Fees.
(b)    In determining whether to pay under any Letter of Credit, the applicable
Letter of Credit Issuer shall have no obligation other than to confirm that
documents have been delivered that appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by the relevant Letter of Credit Issuer under or in connection with any Letter
of Credit issued by it, if taken or omitted in the absence of gross negligence
or willful misconduct, shall not create for such Letter of Credit Issuer any
resulting liability.
(c)    In the event that the Letter of Credit Issuer makes any payment under any
Letter of Credit issued by it and the Borrower shall not have repaid such amount
in full to the respective Letter of Credit Issuer pursuant to Section 3.4(a),
the Letter of Credit Issuer shall promptly notify the Administrative Agent (who
shall notify each L/C Participant) of such failure, and each L/C Participant
shall promptly and unconditionally pay to the Administrative Agent for the
account of the Letter of Credit Issuer the amount of such L/C Participant’s
Revolving Credit Commitment Percentage of the Dollar Equivalent of such
unreimbursed payment in Dollars and in immediately available funds; provided,
however, that no L/C Participant shall be obligated to pay to the Administrative
Agent for the account of the Letter of Credit Issuer its Revolving Credit
Commitment Percentage of such unreimbursed amount arising from any wrongful
payment made by the Letter of Credit Issuer under any such Letter of Credit as a
result of acts or omissions constituting willful misconduct or gross negligence
on the part of the Letter of Credit Issuer. If the Letter of Credit Issuer so
notifies, prior to 11:00 a.m. (New York City time) on any Business Day, any L/C
Participant required to fund its L/C Participation in a payment under a Letter
of Credit, such L/C Participant shall make available to the Administrative Agent
for the account of the Letter of Credit Issuer such L/C Participant’s Revolving
Credit Commitment Percentage of the amount of such payment no later than 1:00
p.m. (New York City time) on such Business Day in Dollars and in immediately
available funds. If and to the extent such L/C Participant shall not have so
made its Revolving Credit Commitment Percentage of the amount of such payment
available to the Administrative Agent for the account of the Letter of Credit
Issuer, such L/C Participant agrees to pay to the Administrative Agent for the
account of the Letter of Credit Issuer, forthwith on demand, such amount,
together with interest thereon for each day from such date until the date such
amount is paid to the Administrative Agent for the account of the Letter of
Credit Issuer at a rate per annum equal to the Overnight Rate from time to time
then in effect, plus any administrative, processing or similar fees customarily
charged by the Letter of Credit Issuer in connection with the foregoing. The
failure of any


-82-

--------------------------------------------------------------------------------





L/C Participant to make available to the Administrative Agent for the account of
the Letter of Credit Issuer its Revolving Credit Commitment Percentage of any
payment under any Letter of Credit shall not relieve any other L/C Participant
of its obligation hereunder to make available to the Administrative Agent for
the account of the Letter of Credit Issuer its Revolving Credit Commitment
Percentage of any payment under such Letter of Credit on the date required, as
specified above, but no L/C Participant shall be responsible for the failure of
any other L/C Participant to make available to the Administrative Agent such
other L/C Participant’s Revolving Credit Commitment Percentage of any such
payment except as provided in Section 2.18.
(d)    Whenever a Letter of Credit Issuer receives a payment in respect of an
unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of such Letter of Credit Issuer any payments from the
L/C Participants pursuant to clause (c) above, such Letter of Credit Issuer
shall pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each L/C Participant that has paid its Revolving Credit
Commitment Percentage of such reimbursement obligation, in the currency in which
such payment was received and in immediately available funds, an amount equal to
such L/C Participant’s share (based upon the proportionate aggregate amount
originally funded by such L/C Participant to the aggregate amount funded by all
L/C Participants) of the Dollar Equivalent of the amount so paid in respect of
such reimbursement obligation and interest thereon accruing after the receipt by
the applicable Letter of Credit Issuer of the payment made pursuant to Section
3.3(c), at the Overnight Rate.
(e)    (i) The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of a Letter of Credit Issuer with respect
to Letters of Credit and (ii) the obligation of the Borrower to reimburse the
applicable Letter of Credit Issuer for drawings honored under any Letter of
Credit issued by it and to repay any payments made by Lenders pursuant to
Section 3.3(c), in each case, shall be irrevocable and not subject to
counterclaim, set-off or other defense or any other qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including under any of the following
circumstances:
(i)    any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;
(ii)    the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any beneficiary or any transferee of any Letter of Credit (or any Person for
whom any such transferee may be acting), the Administrative Agent, any Letter of
Credit Issuer, any Lender or other Person or, in the case of a Lender, against
the Borrower, whether in connection with this Agreement, any Letter of Credit,
the transactions contemplated herein or any unrelated transactions (including
any underlying transaction between the Borrower and the beneficiary named in any
such Letter of Credit);
(iii)    any draft, certificate or any other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
(iv)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents;
(v)    the payment by a Letter of Credit Issuer under any Letter of Credit
against presentation of a draft or other document which does not substantially
comply with the terms of such Letter of Credit;


-83-

--------------------------------------------------------------------------------





(vi)    any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Borrower or any of its
Subsidiaries;
(vii)    any breach hereof or any other Credit Document by any party thereto;
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing; or
(ix)    the occurrence of any Default or Event of Default;
provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of a Letter of Credit Issuer its Revolving
Credit Commitment Percentage of any unreimbursed amount arising from any
wrongful payment made by such Letter of Credit Issuer under any such Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of such Letter of Credit Issuer.
(f)    Until the Series 2024 Revolving Credit Maturity Date, L/C Participations
in Letters of Credit shall be allocated in accordance with the aggregate
Revolving Credit Commitments.

3.4    Agreement to Repay Letter of Credit Drawings.
(a)    The Borrower hereby agrees to reimburse the applicable Letter of Credit
Issuer, by making payment with respect to any drawing under any Letter of Credit
issued by such Letter of Credit Issuer at the request of the Borrower, in the
same currency in which such drawing was made. Any such reimbursement shall be
made by the Borrower to the Administrative Agent in immediately available funds
for any payment or disbursement made by the applicable Letter of Credit Issuer
under any Letter of Credit (each such amount so paid until reimbursed, an
“Unpaid Drawing”) no later than the date that is one Business Day after the date
on which the Borrower receives notice of such payment or disbursement (the
“Reimbursement Date”), with interest on the amount so paid or disbursed by such
Letter of Credit Issuer, to the extent not reimbursed prior to 5:00 p.m. (New
York City time) on the Reimbursement Date, from the Reimbursement Date to the
date such Letter of Credit Issuer is reimbursed therefor at a rate per annum
that shall at all times be the weighted average of the Applicable ABR Margins
(with such weighted average determined by reference to the aggregate Revolving
Credit Commitments of each Class then existing) plus the ABR as in effect from
time to time; provided that, notwithstanding anything contained in this
Agreement to the contrary, (i) unless the Borrower shall have notified the
Administrative Agent and the relevant Letter of Credit Issuer prior to 12:00
noon (New York City time) on the Reimbursement Date that the Borrower intends to
reimburse the relevant Letter of Credit Issuer for the amount of such drawing
with funds other than the proceeds of Loans, the Borrower shall be deemed to
have given a Notice of Borrowing requesting that Revolving Credit Lenders make
Revolving Credit Loans (which shall be denominated in Dollars or the applicable
Alternative Currency and which shall be ABR Loans if denominated in Dollars) on
the Reimbursement Date in the amount, or Dollar Equivalent of the amount, as
applicable, of such drawing and (ii) the Administrative Agent shall promptly
notify each L/C Participant, at its applicable Lending Office, of such drawing
and the amount of its Revolving Credit Loan to be made in respect thereof, and
each L/C Participant shall be irrevocably obligated to make a Revolving Credit
Loan to the Borrower in Dollars or the applicable Alternative Currency in the
manner deemed to have been requested in the amount of its Revolving Credit
Commitment Percentage (each as determined after giving effect to Section
3.3(f)), of the applicable Unpaid Drawing by 2:00 p.m. (New York City time) on
such Reimbursement Date by making the amount


-84-

--------------------------------------------------------------------------------





of such Revolving Credit Loan available to the Administrative Agent. Such
Revolving Credit Loans shall be made without regard to the Minimum Borrowing
Amount. The Administrative Agent shall use the proceeds of such Revolving Credit
Loans solely for purpose of reimbursing the relevant Letter of Credit Issuer for
the related Unpaid Drawing. In the event that the Borrower fails to Cash
Collateralize any Letter of Credit that is outstanding on the L/C Maturity Date,
the full amount of the Letter of Credit Outstandings in respect of such Letter
of Credit shall be deemed to be an Unpaid Drawing subject to the provisions of
this Section 3.4 except that the applicable Letter of Credit Issuer shall hold
the proceeds received from the L/C Participants as contemplated above as cash
collateral for such Letter of Credit to reimburse any Drawing under such Letter
of Credit and shall use such proceeds first, to reimburse itself for any
Drawings made in respect of such Letter of Credit following the L/C Maturity
Date, second, to the extent such Letter of Credit expires or is returned for
cancellation while any such cash collateral remains, to the repayment of
obligations in respect of any Revolving Credit Loans that have not paid at such
time and third, to the Borrower or as otherwise directed by a court of competent
jurisdiction. Nothing in this Section 3.4(a) shall affect the Borrower’s
obligation to repay all outstanding Revolving Credit Loans when due in
accordance with the terms of this Agreement.
(b)    The obligations of the Borrower under this Section 3.4 to reimburse the
Letter of Credit Issuers with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute, unconditional and irrevocable under
any and all circumstances and irrespective of any set-off, counterclaim or
defense to payment that the Borrower or any other Person may have or have had
against any Letter of Credit Issuer, the Administrative Agent or any Lender
(including in its capacity as an L/C Participant), including any defense based
upon the failure of any drawing under a Letter of Credit (each a “Drawing”) to
conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such Drawing and without
regard to any adverse change in the relevant exchange rates or in the
availability of the Alternative Currency to the Borrower or in the relevant
currency markets generally; provided that the Borrower shall not be obligated to
reimburse a Letter of Credit Issuer for any wrongful payment made by such Letter
of Credit Issuer under the Letter of Credit issued by it as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of
such Letter of Credit Issuer as determined by a court of competent jurisdiction
in a final and non-appealable judgment.

3.5    Increased Costs. If after the date hereof, the adoption of any applicable
law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or actual compliance by a Letter of Credit Issuer or any L/C
Participant with any request or directive made or adopted after the date hereof
(whether or not having the force of law), by any such authority, central bank or
comparable agency shall either (a) impose, modify or make applicable any
reserve, deposit, capital adequacy, liquidity or similar requirement against
letters of credit issued by a Letter of Credit Issuer, or any L/C Participant’s
L/C Participation therein, (b) impose on a Letter of Credit Issuer or any L/C
Participant any other conditions affecting its obligations under this Agreement
in respect of Letters of Credit or L/C Participations therein or any Letter of
Credit or such L/C Participant’s L/C Participation therein, and the result of
any of the foregoing is to increase the cost to such Letter of Credit Issuer or
such L/C Participant of issuing, maintaining or participating in any Letter of
Credit, or to reduce the amount of any sum received or receivable by such Letter
of Credit Issuer or such L/C Participant hereunder, or (c) shall subject any
Letter of Credit Issuer or such L/C Participant to any Taxes (other than (A)
Indemnified Taxes or (B) Excluded Taxes) on its loans, loan principal, Letters
of Credit or L/C Participations therein, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto, then,
promptly after receipt of written demand to the Borrower by the Letter of Credit
Issuer or such L/C Participant, as the case may be (a copy of which notice shall
be sent


-85-

--------------------------------------------------------------------------------





by the affected Letter of Credit Issuer or such L/C Participant to the
Administrative Agent), the Borrower shall pay to the affected Letter of Credit
Issuer or such L/C Participant such additional amount or amounts as will
compensate such Letter of Credit Issuer or such L/C Participant for such
increased cost or reduction, it being understood and agreed, however, that the
affected Letter of Credit Issuer or an L/C Participant shall not be entitled to
such compensation as a result of such Person’s compliance with, or pursuant to
any request or directive to comply with, any such law, rule or regulation as in
effect on the date hereof. Notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, and all requests,
rules guidelines and directives promulgated thereunder, are deemed to have been
introduced or adopted after the date hereof, regardless of the date enacted or
adopted. A certificate submitted to the Borrower by the relevant Letter of
Credit Issuer or an L/C Participant, as the case may be (a copy of which
certificate shall be sent by the Letter of Credit Issuer or such L/C Participant
to the Administrative Agent), setting forth in reasonable detail the basis for
the determination of such additional amount or amounts necessary to compensate
the Letter of Credit Issuer or such L/C Participant as aforesaid shall be
conclusive and binding on the Borrower absent clearly demonstrable error.

3.6    New or Successor Letter of Credit Issuer.
(a)    Each Letter of Credit Issuer may resign as a Letter of Credit Issuer upon
60 days’ prior written notice to the Administrative Agent (which shall promptly
make such information available to the Lenders in accordance with its customary
practice) and the Borrower; provided, however, notwithstanding the foregoing, if
a Letter of Credit Issuer has issued a DOE Letter of Credit, such Letter of
Credit Issuer may resign as a Letter of Credit Issuer only upon at least 120
days’ prior written notice to the Administrative Agent and the Borrower. The
Borrower may replace a Letter of Credit Issuer for any reason upon written
notice to the Administrative Agent and the affected Letter of Credit Issuer. The
Borrower may add Letter of Credit Issuers at any time upon notice to the
Administrative Agent. If a Letter of Credit Issuer shall resign or be replaced,
or if the Borrower shall decide to add a new Letter of Credit Issuer under this
Agreement, then the Borrower may appoint from among the Lenders a successor
issuer of Letters of Credit, or a new Letter of Credit Issuer, as the case may
be, or, with the consent of the Administrative Agent (such consent not to be
unreasonably withheld), another successor issuer of Letters of Credit, or
another new Letter of Credit Issuer, whereupon such successor issuer shall
succeed to the rights, powers and duties of the replaced or resigning Letter of
Credit Issuer under this Agreement and the other Credit Documents, or such new
issuer of Letters of Credit shall be granted the rights, powers and duties of a
Letter of Credit Issuer hereunder, and the term “Letter of Credit Issuer” and,
as applicable, “Letter of Credit Issuer” shall mean such successor or such new
issuer of Letters of Credit effective upon such appointment. At the time such
resignation or replacement shall become effective, the Borrower shall pay to the
resigning or replaced Letter of Credit Issuer all accrued and unpaid fees
pursuant to Sections 4.1(c) and 4.1(d). The acceptance of any appointment as a
Letter of Credit Issuer hereunder whether as a successor issuer or new issuer of
Letters of Credit in accordance with this Agreement, shall be evidenced by an
agreement entered into by such new or successor issuer of Letters of Credit, in
a form satisfactory to the Borrower and the Administrative Agent and, from and
after the effective date of such agreement, such new or successor issuer of
Letters of Credit shall become a “Letter of Credit Issuer” hereunder. After the
resignation or replacement of a Letter of Credit Issuer hereunder, the resigning
or replaced Letter of Credit Issuer shall remain a party hereto and shall
continue to have all the rights and obligations of a Letter of Credit Issuer
under this Agreement and the other Credit Documents with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit. In connection with any
resignation or replacement pursuant to this clause (a) (but, in case of any such
resignation, only to the extent that a successor issuer of Letters of Credit
shall have been appointed), either (i) the Borrower,


-86-

--------------------------------------------------------------------------------





the resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall arrange to have any outstanding Letters of Credit issued
by the resigning or replaced Letter of Credit Issuer replaced with Letters of
Credit issued by the resigned or replaced Letter of Credit Issuer’s successor or
(ii) the Borrower shall cause the successor issuer of Letters of Credit, if such
successor issuer is reasonably satisfactory to the replaced or resigning Letter
of Credit Issuer, to issue “back-stop” Letters of Credit naming the resigning or
replaced Letter of Credit Issuer as beneficiary for each outstanding Letter of
Credit issued by the resigning or replaced Letter of Credit Issuer, which new
Letters of Credit shall be denominated in the same currency as, and shall have a
face amount equal to, the Letters of Credit being back-stopped and the sole
requirement for drawing on such new Letters of Credit shall be a drawing on the
corresponding back-stopped Letters of Credit. After any resigning or replaced
Letter of Credit Issuer’s resignation or replacement as Letter of Credit Issuer,
the provisions of this Agreement relating to a Letter of Credit Issuer shall
inure to its benefit as to any actions taken or omitted to be taken by it (A)
while it was a Letter of Credit Issuer under this Agreement or (B) at any time
with respect to Letters of Credit issued by such Letter of Credit Issuer.
(b)    To the extent that there are, at the time of any resignation or
replacement as set forth in clause (a) above, any outstanding Letters of Credit,
nothing herein shall be deemed to impact or impair any rights and obligations of
any of the parties hereto with respect to such outstanding Letters of Credit
(including, without limitation, any obligations related to the payment of Fees
or the reimbursement or funding of amounts drawn), except that the Borrower, the
resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall have the obligations regarding outstanding Letters of
Credit described in clause (a) above.

3.7    Role of Letter of Credit Issuer. Each Lender and the Borrower agree that,
in paying any drawing under a Letter of Credit, the applicable Letter of Credit
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the Letter of Credit Issuer, the Administrative Agent, any of
their respective affiliates nor any correspondent, participant or assignee of
the Letter of Credit Issuer shall be liable for (i) any action taken or omitted
in connection herewith at the request or with the approval of the Required
Revolving Credit Lenders; (ii) any action taken or omitted in the absence of
gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided that this assumption is not intended
to, and shall not, preclude the Borrower’s pursuing such rights and remedies as
it may have against the beneficiary or transferee at law or under any other
agreement. None of the Letter of Credit Issuers, the Administrative Agent, any
of their respective affiliates nor any correspondent, participant or assignee of
any Letter of Credit Issuer shall be liable or responsible for any of the
matters described in Section 3.3(e); provided that anything in such Section to
the contrary notwithstanding, the Borrower may have a claim against the
applicable Letter of Credit Issuer, and such Letter of Credit Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by such Letter of Credit Issuer’s willful
misconduct or gross negligence or such Letter of Credit Issuer’s willful failure
to pay under any Letter of Credit issued by it after the presentation to it by
the beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of such Letter of Credit as determined by a court of
competent jurisdiction in a final and non-appealable judgment. In furtherance
and not in limitation of the foregoing, each Letter of Credit Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or


-87-

--------------------------------------------------------------------------------





information to the contrary, and no Letter of Credit Issuer shall be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

3.8    Cash Collateral; Other.
(a)    (i) Upon the request of the Required Revolving Credit Lenders if, as of
the L/C Maturity Date, there are any Letter of Credit Outstandings (including
with respect to any DOE Letter of Credit), the Borrower shall immediately Cash
Collateralize the then Letter of Credit Outstandings; provided, however, the
Borrower may otherwise collateralize all or part of the then Letter of Credit
Outstandings with “back to back” letters of credit or provide other credit
support on terms reasonably satisfactory to the respective Letter of Credit
Issuer.
(b)    If any Event of Default shall occur and be continuing, the Revolving
Credit Lenders with Letter of Credit Exposure representing greater than 50% of
the total Letter of Credit Exposure may require that the L/C Obligations be Cash
Collateralized.
(c)    If any Lender becomes, and during the period it remains, a Defaulting
Lender, if any Letter of Credit is at the time outstanding, the Letter of Credit
Issuer may (except, in the case of a Defaulting Lender, to the extent the
Commitments have been reallocated pursuant to Section 2.18), by notice to the
Borrower and such Defaulting Lender through the Administrative Agent, require
the Borrower to Cash Collateralize the obligations of the Borrower to the Letter
of Credit Issuer in respect of such Letter of Credit (contingent or otherwise)
of such Defaulting Lender in respect thereof, or to make other arrangements
satisfactory to the Administrative Agent and the Letter of Credit Issuer in
their sole discretion to protect them against the risk of non-payment by such
Defaulting Lender.
(d)    “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Letter of Credit Issuer and the
Lenders, as collateral for the L/C Obligations, or cash or deposit account
balances in the currencies in which the Letter of Credit Outstandings are
denominated and in an amount equal to 102% of the amount of the applicable
Letter of Credit Outstandings required to be Cash Collateralized pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Letter of Credit Issuer (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Borrower and the Subsidiary Borrower, as applicable, hereby grants
to the Administrative Agent, for the benefit of the applicable Letter of Credit
Issuer and the applicable L/C Participants, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, interest bearing
deposit accounts with the Administrative Agent or the Collateral Agent, or a
bank approved by the Administrative Agent and such deposit accounts shall, in
each case, be subject to a control agreement made in favor of the Administrative
Agent or the Collateral Agent and reasonably satisfactory to it.

3.9    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of
the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance, shall apply to each commercial Letter of Credit.


-88-

--------------------------------------------------------------------------------






3.10    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

3.11    Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the Letter of Credit Issuer hereunder for any
and all drawings under such Letter of Credit. The Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of Restricted
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Restricted
Subsidiaries.
3.12    Existing Letters of Credit.  The Administrative Agent, the Lenders
(including any Lender that issued any Existing Letter of Credit) and the
Borrower agree that, notwithstanding the provisions specified in the Existing
Letters of Credit, effective as of the Closing Date, the Existing Letters of
Credit shall be deemed to have been issued under this Agreement and deemed to be
maintained under, and to be governed by the terms and conditions of, this
Agreement as Letters of Credit.



SECTION 4.    Fees; Commitments.

4.1    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent in Dollars, for
the account of each Revolving Credit Lender (in each case pro rata according to
the respective Revolving Credit Commitments of all such Lenders), a commitment
fee (“Revolving Credit Commitment Fees”) for each day from the Closing Date to
the Series 2024 Revolving Credit Termination Date. Each Revolving Credit
Commitment Fee shall be payable (x) quarterly in arrears on each Applicable Date
(for the three-month period (or portion thereof) ended on such day for which no
payment has yet been received) and (y) on the Series 2024 Revolving Credit
Termination Date (for the period ended on such date and beginning on the last
date in respect of which no payment has yet been received pursuant to clause (x)
above). For each day during such period the Revolving Credit Commitment Fee
shall be computed on the Available Revolving Commitments as in effect on such
day, at a rate per annum equal to the Revolving Credit Commitment Fee Rate in
effect on such day.
(b)    The Borrower agrees to pay to the Administrative Agent in Dollars for the
account of the Revolving Credit Lenders, pro rata on the basis of their
respective Letter of Credit Exposure, a fee in respect of each Letter of Credit,
respectively (the “Letter of Credit Fee”), for the period from the date of
issuance of such Letter of Credit to the termination date of such Letter of
Credit computed at the per annum rate for each day equal to the Applicable LIBOR
Margin for Revolving Credit Loans on the average daily Stated Amount of the
applicable Letter of Credit. Such Letter of Credit Fees shall be due and payable
(x) quarterly in arrears on each Applicable Date and (y) on the date upon which
the Total Revolving Credit Commitment terminates and the Letter of Credit
Outstandings shall have been reduced to zero.
(c)    The Borrower agrees to pay to each Letter of Credit Issuer a fee in
Dollars in respect of each Letter of Credit issued by it (the “Fronting Fee”),
for the period from the date of issuance of such Letter of Credit to the
termination date of such Letter of Credit, computed at the rate for each day
equal to 0.125% per annum on the average daily Stated Amount of such Letter of
Credit (or at such other rate per annum as agreed in writing between the
Borrower and the Letter of Credit


-89-

--------------------------------------------------------------------------------





Issuer). Such Fronting Fees shall be due and payable (x) quarterly in arrears on
the last Business Day of each March, June, September and December and (y) on the
date upon which the Total Revolving Credit Commitment terminates and the Letter
of Credit Outstandings shall have been reduced to zero.
(d)    The Borrower agrees to pay directly to the applicable Letter of Credit
Issuer in Dollars upon each issuance of, drawing under, and/or amendment of, a
Letter of Credit issued by it such amount as such Letter of Credit Issuer and
the Borrower shall have agreed upon for issuances of, drawings under or
amendments of, letters of credit issued by it.
(e)    Notwithstanding the foregoing, the Borrower shall not be obligated to pay
any amounts to any Defaulting Lender pursuant to this Section 4.1 for any
portion of any period during which such Lender is a Defaulting Lender.
(f)    The Borrower shall pay to the Administrative Agent additional fees in
such amounts and at such times as have been separately agreed.
(g)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender shall not be entitled to
any fees accruing during such period pursuant to Section 4.1 (without prejudice
to the rights of the Non-Defaulting Lenders in respect of such fees); provided
that (a) to the extent that a portion of the Letter of Credit Exposure or the
Swingline Exposure of such Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to Section 2.18, such fees that would have
accrued for the benefit of such Defaulting Lender shall instead accrue for the
benefit of and be payable to such Non-Defaulting Lenders, pro rata in accordance
with their respective Revolving Credit Commitments, and (b) to the extent of any
portion of such Letter of Credit Exposure or Swingline Exposure that cannot be
so reallocated or has not been Cash Collateralized in accordance with this
Agreement, such fees shall instead accrue for the benefit of and be payable to
the Letter of Credit Issuer and the Swingline Lender as their interests appear
(and the pro rata payment provisions of Section 5.3(a) shall automatically be
deemed adjusted to reflect the provisions of this Section).

4.2    Voluntary Reduction of Commitments.
Upon at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent at the Administrative
Agent’s Office (which notice the Administrative Agent shall promptly transmit to
each of the Lenders), the Borrower shall have the right, without premium or
penalty, on any day, permanently to terminate or reduce the Revolving Credit
Commitments in whole or in part, provided that (i) any such reduction shall
apply proportionately and permanently to reduce the Revolving Credit Commitment
of each Revolving Credit Lender, except in connection with the establishment of
any Extended Revolving Credit Commitment, in which case reductions may be
applied to different Classes of Revolving Credit Commitments (and shall apply
proportionately to each Revolving Credit Lender within each such Class), (ii)
any partial reduction pursuant to this Section 4.2 shall be in the amount of at
least $5,000,000 and (iii) after giving effect to such termination or reduction
and to any prepayments of the Revolving Credit Loans made on the date thereof in
accordance with this Agreement, the aggregate amount of the Lenders’ Revolving
Credit Exposures shall not exceed the Total Revolving Credit.

4.3    Mandatory Termination of Commitments.


-90-

--------------------------------------------------------------------------------





(a)    The Series 2024 Revolving Credit Commitment shall terminate at 5:00 p.m.
(New York City time) on the Series 2024 Revolving Credit Maturity Date
(b)    The Swingline Commitment shall terminate at 5:00 p.m. (New York City
time) on the Swingline Maturity Date.
(c)    The New Term Loan Commitment for any Series shall, unless otherwise
provided in the applicable Joinder Agreement, terminate at 5:00 p.m. (New York
City time) on the Increased Amount Date for such Series.

SECTION 5.    Payments.

5.1    Voluntary Prepayments. The Borrower shall have the right to prepay its
Term Loans, Revolving Credit Loans and Swingline Loans, as applicable, in each
case, without premium or penalty (except set forth in Section 5.1(b)), in whole
or in part from time to time on the following terms and conditions: (a) the
Borrower shall give the Administrative Agent at the Administrative Agent’s
Office written notice (or telephonic notice promptly confirmed in writing) of
its intent to make such prepayment, the amount of such prepayment and (in the
case of LIBOR Loans) the specific Borrowing(s) pursuant to which made, which
notice shall be given by the Borrower no later than 12:00 noon (New York City
time) (i) in the case of LIBOR Loans denominated in Dollars, three Business Days
prior to, (ii) in the case of Loans denominated in an Alternative Currency, four
Business Days prior to, (iii) in the case of ABR Loans (other than Swingline
Loans), one Business Day prior to or (iv) in the case of Swingline Loans, on,
the date of such prepayment and shall promptly be transmitted by the
Administrative Agent to each of the Lenders or the Swingline Lender, as the case
may be; (b) each partial prepayment of (i) any Borrowing of LIBOR Loans
denominated in Dollars shall be in a minimum amount of $5,000,000 and in
multiples of $1,000,000 in excess thereof and (ii) any ABR Loans (other than
Swingline Loans) shall be in a minimum amount of $1,000,000 and in multiples of
$100,000 in excess thereof, (iii) any Loans denominated in Euro shall be in a
minimum amount of €1,000,000 and in multiples of €100,000 in excess thereof,
(iv) any Loans denominated in Sterling shall be in a minimum amount of
£1,000,000 and in multiples of £100,000 in excess thereof, (v) any Loans
denominated in any other Alternative Currency, in a minimum amount and in
multiples to be agreed upon by the Administrative Agent and the Borrower, and
(vi) Swingline Loans shall be in a minimum amount of $500,000 and in multiples
of $100,000 in excess thereof, provided that no partial prepayment of LIBOR
Loans made pursuant to a single Borrowing shall reduce the outstanding LIBOR
Loans made pursuant to such Borrowing to an amount less than the applicable
Minimum Borrowing Amount for such LIBOR Loans and (c) any prepayment of LIBOR
Loans pursuant to this Section 5.1 on any day other than the last day of an
Interest Period applicable thereto shall be subject to compliance by the
Borrower with the applicable provisions of Section 2.11. Each prepayment in
respect of any Term Loans pursuant to this Section 5.1 shall be (a) applied to
the Class or Classes of Term Loans as the Borrower may specify (and shall apply
pro rata to all Lenders holding Term Loans of such Class) and (b) applied to
reduce any the New Term Loan Repayment Amount in such order as the Borrower may
specify. At the Borrower’s election in connection with any prepayment pursuant
to this Section 5.1, such prepayment shall not be applied to any Term Loan or
Revolving Credit Loan of a Defaulting Lender.

5.2    Mandatory Prepayments.
(a)    Repayment of Revolving Credit Loans.


-91-

--------------------------------------------------------------------------------





(i)    If on any date the aggregate amount of the Lenders’ Revolving Credit
Exposures (collectively, the “Aggregate Revolving Credit Outstandings”) for any
reason exceeds 100% of the Total Revolving Credit Commitment then in effect, the
Borrower shall forthwith repay on such date the principal amount of Swingline
Loans and, after all Swingline Loans have been paid in full, Revolving Credit
Loans in an amount equal to such excess. If, after giving effect to the
prepayment of all outstanding Swingline Loans and Revolving Credit Loans, the
Aggregate Revolving Credit Outstandings exceed the Total Revolving Credit
Commitment then in effect, the Borrower shall Cash Collateralize the Letter of
Credit Outstandings to the extent of such excess;
(ii)    If on any date the aggregate amount of the Revolving Credit Lenders’
Multicurrency Exposures (collectively, the “Aggregate Multicurrency Exposures”)
for any reason exceeds 105% of the Multicurrency Sublimit as then in effect, the
Borrower shall forthwith repay on such date Revolving Credit Loans denominated
in Alternative Currencies in a principal amount such that, after giving effect
to such repayment, the Aggregate Multicurrency Exposures do not exceed 100% of
the Multicurrency Sublimit. If, after giving effect to the prepayment of all
outstanding Revolving Credit Loans denominated in Alternative Currencies, the
Aggregate Multicurrency Exposures exceed 100% of the Multicurrency Sublimit, the
Borrower shall Cash Collateralize the Letter of Credit Outstandings in respect
of Letters of Credit denominated in Alternative Currencies to the extent of such
excess.
(b)    Application to Revolving Credit Loans. With respect to each prepayment of
Revolving Credit Loans required by Section 5.2(a), the Borrower may designate
(i) the Types of Loans that are to be prepaid and the specific Borrowing(s)
pursuant to which made and (ii) the Revolving Credit Loans to be prepaid;
provided that (y) each prepayment of any Loans made pursuant to a Borrowing
shall be applied pro rata among such Loans; and (z) notwithstanding the
provisions of the preceding clause (y), no prepayment of Revolving Credit Loans
shall be applied to the Revolving Credit Loans of any Defaulting Lender unless
otherwise agreed in writing by the Borrower. In the absence of a designation by
the Borrower as described in the preceding sentence, the Administrative Agent
shall, subject to the above, make such designation in its reasonable discretion
with a view, but no obligation, to minimize breakage costs owing under Section
2.11.
(c)    LIBOR Interest Periods. In lieu of making any payment pursuant to this
Section 5.2 in respect of any LIBOR Loan other than on the last day of the
Interest Period therefor so long as no Event of Default shall have occurred and
be continuing, the Borrower at its option may deposit with the Administrative
Agent an amount in the applicable currency equal to the amount of the LIBOR Loan
to be prepaid and such LIBOR Loan shall be repaid on the last day of the
Interest Period therefor in the required amount. Such deposit shall be held by
the Administrative Agent in a corporate time deposit account established on
terms reasonably satisfactory to the Administrative Agent, earning interest at
the then-customary rate for accounts of such type. Such deposit shall constitute
cash collateral for the LIBOR Loans to be so prepaid, provided that the Borrower
may at any time direct that such deposit be applied to make the applicable
payment required pursuant to this Section 5.2.

5.3    Method and Place of Payment.
(a)    Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrower, without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto, the Letter of Credit Issuer or the Swingline
Lender entitled thereto, as the case may be, not later than 2:00 p.m. (New York
City time), in each case, on the date when due and shall be made in immediately
available funds at the Administrative Agent’s Office or at such other office as
the Administrative Agent shall specify for such


-92-

--------------------------------------------------------------------------------





purpose by notice to the Borrower, it being understood that written or facsimile
notice by the Borrower to the Administrative Agent to make a payment from the
funds in the Borrower’s account at the Administrative Agent’s Office shall
constitute the making of such payment to the extent of such funds held in such
account. All repayments or prepayments of any Loans (whether of principal,
interest or otherwise) hereunder shall be made in the currency in which such
Loans are denominated and all other payments under each Credit Document shall,
unless otherwise specified in such Credit Document, be made in Dollars. The
Administrative Agent will thereafter cause to be distributed on the same day (if
payment was actually received by the Administrative Agent prior to 2:00 p.m.
(New York City time) or, otherwise, on the next Business Day) like funds
relating to the payment of principal or interest or Fees ratably to the Lenders
entitled thereto.
(b)    Any payments under this Agreement that are made later than 2:00 p.m. (New
York City time) shall be deemed to have been made on the next succeeding
Business Day. Whenever any payment to be made hereunder shall be stated to be
due on a day that is not a Business Day, the due date thereof shall be extended
to the next succeeding Business Day and, with respect to payments of principal,
interest shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.

5.4    Net Payments.
(a)    Any and all payments made by or on behalf of the Borrower or any
Guarantor under this Agreement or any other Credit Document shall be made free
and clear of, and without deduction or withholding for or on account of, any
Indemnified Taxes; provided that if the Borrower or any Guarantor shall be
required by applicable Requirements of Law to deduct or withhold any Indemnified
Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions and withholdings
(including deductions or withholdings applicable to additional sums payable
under this Section 5.4) the Administrative Agent, the Collateral Agent, the
applicable Letter of Credit Issuer, or the applicable Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the Borrower or such Guarantor shall
make such deductions or withholdings and (iii) the Borrower or such Guarantor
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority within the time allowed and in accordance with applicable
Requirements of Law. Whenever any Indemnified Taxes are payable by the Borrower
or Guarantor, as promptly as possible thereafter, the Borrower or Guarantor
shall send to the Administrative Agent for its own account or for the account of
such Lender, as the case may be, a certified copy of an original official
receipt (or other evidence acceptable to such Lender, acting reasonably)
received by the Borrower or Guarantor showing payment thereof.
(b)    The Borrower shall timely pay and shall indemnify and hold harmless the
Administrative Agent, the Collateral Agent, each Letter of Credit Issuer, and
each Lender (whether or not such Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority) with regard to any Other
Taxes.
(c)    The Borrower shall indemnify and hold harmless the Administrative Agent,
the Collateral Agent, each Letter of Credit Issuer, and each Lender within 15
Business Days after written demand therefor, for the full amount of any
Indemnified Taxes imposed on the Administrative Agent, the Collateral Agent or
such Lender as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Credit Document (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under


-93-

--------------------------------------------------------------------------------





this Section 5.4) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate setting forth
reasonable detail as to the amount of such payment or liability delivered to the
Borrower by a Lender, a Letter of Credit Issuer, the Administrative Agent or the
Collateral Agent (as applicable) on its own behalf or on behalf of a Lender
shall be conclusive absent manifest error.
(d)    Each Non-U.S. Lender shall, to the extent it is legally entitled to do
so:
(i)    deliver to the Borrower and the Administrative Agent, prior to the date
on which the first payment to the Non-U.S. Lender is due hereunder, two copies
of (x) in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding Tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, United States Internal Revenue Service Form
W-8BEN or W-8BEN-E, whichever is applicable (together with a certificate
representing that such Non-U.S. Lender is not a bank for purposes of Section
881(c) of the Code, is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of Section
864(d)(4) of the Code)), (y) Internal Revenue Service Form W-8BEN, W-8BEN-E or
Form W-8ECI, in each case properly completed and duly executed by such Non-U.S.
Lender claiming complete exemption from, or reduced rate of, U.S. Federal
withholding Tax on payments by the Borrower under this Agreement (z) in the case
of a Foreign Lender claiming the benefits of an income tax treaty to which the
United States is a party (A) with respect to payments of interest under any
Credit Document, executed copies of IRS Form W-8BEN or W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (B) with respect to any other
applicable payments under any Credit Document, IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty
or (aa) Internal Revenue Service Form W-8IMY and all necessary attachments
(including the forms described in clauses (x), (y) and (z) above, as required);
and
(ii)    deliver to the Borrower and the Administrative Agent two further copies
of any such form or certification (or any applicable successor form) on or
before the date that any such form or certification expires or becomes obsolete
and after the occurrence of any event requiring a change in the most recent form
previously delivered by it to the Borrower;
Each Person that shall become a Participant pursuant to Section 13.6 or a Lender
pursuant to Section 13.6 shall, upon the effectiveness of the related transfer,
be required to provide all the forms and statements required pursuant to this
Section 5.4(d), provided that in the case of a Participant such Participant
shall furnish all such required forms and statements to the Lender from which
the related participation shall have been purchased. Each Non-U.S. Lender shall
promptly notify the Borrower and the Administrative Agent of any change in the
Lender’s circumstances which would modify or render invalid any claimed
exemption or reduction. Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.
(e)    If any Lender, Letter of Credit Issuer, the Administrative Agent or the
Collateral Agent, as applicable, determines, in its sole discretion, that it had
received and retained a refund of an Indemnified Tax (including an Other Tax)
for which a payment has been made by the Borrower or Guarantor pursuant to this
Section 5.4, which refund in the good faith judgment of such


-94-

--------------------------------------------------------------------------------





Lender, Letter of Credit Issuer, the Administrative Agent or the Collateral
Agent, as the case may be, is attributable to such payment made by the Borrower
or Guarantor, then the Lender, Letter of Credit Issuer, the Administrative Agent
or the Collateral Agent, as the case may be, shall reimburse the Borrower or
Guarantor for such amount (net of all out of pocket expenses of such Lender,
Letter of Credit Issuer, the Administrative Agent or the Collateral Agent, as
the case may be, and without interest other than any interest received thereon
from the relevant Governmental Authority with respect to such refund) as the
Lender, Letter of Credit Issuer, Administrative Agent or the Collateral Agent,
as the case may be, determines in its good faith sole discretion to be the
proportion of the refund as will leave it, after such reimbursement, in no
better or worse position (taking into account expenses or any taxes imposed on
the refund) than it would have been in if the payment had not been required;
provided that the Borrower or Guarantor, upon the request of the Lender, Letter
of Credit Issuer, the Administrative Agent or the Collateral Agent, agrees to
repay the amount paid over to the Borrower or Guarantor (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Lender, Letter of Credit Issuer, the Administrative Agent or the Collateral
Agent in the event the Lender, Letter of Credit Issuer, the Administrative Agent
or the Collateral Agent is required to repay such refund to such Governmental
Authority. At the request of the relevant Borrower or Guarantor and at the
Borrower’s or Guarantor’s expense, a Lender, Letter of Credit Issuer, the
Administrative Agent or the Collateral Agent shall claim any refund that it
determines is available to it, unless it concludes in its sole discretion that
it would be adversely affected by making such a claim. None of the Lenders, any
Letter of Credit Issuer, the Administrative Agent or the Collateral Agent shall
be obliged to disclose any confidential information or impose an unreasonable
burden on such Lender or Letter of Credit Issuer, the Administrative Agent or
the Collateral Agent in connection with this clause (f) or any other provision
of this Section 5.4.
(f)    If the Borrower determines that a reasonable basis exists for contesting
a Tax, each Lender or Agent, as the case may be, shall use reasonable efforts to
cooperate with the Borrower as the Borrower may reasonably request in
challenging such Tax. Subject to the provisions of Section 2.12, each Lender and
Agent agrees to use reasonable efforts to cooperate with the Borrower as the
Borrower may reasonably request to minimize any amount payable by the Borrower
or Guarantor pursuant to this Section 5.4. The Borrower shall indemnify and hold
each Lender and Agent harmless against any out-of-pocket expenses incurred by
such Person in connection with any request made by Borrower pursuant to this
Section 5.4(g). Nothing in this Section 5.4(g) shall obligate any Lender or
Agent to take any action that such Person, in its sole judgment, determines may
result in a material detriment to such Person.
(g)    Each Lender and Agent with respect to the Term Loans and any other Loan
made to the Borrower that is a United States person under Section 7701(a)(30) of
the Code (each, a “U.S. Lender”) shall deliver to the Borrower and the
Administrative Agent two United States Internal Revenue Service Forms W-9 (or
substitute or successor form), properly completed and duly executed, certifying
that such Lender or Agent is exempt from United States backup withholding (i) on
or prior to the Closing Date (or on or prior to the date it becomes a party to
this Agreement), (ii) on or before the date that such form expires or becomes
obsolete, (iii) after the occurrence of a change in the Agent’s or Lender’s
circumstances requiring a change in the most recent form previously delivered by
it to the Borrower and the Administrative Agent, and (iv) from time to time
thereafter if reasonably requested by the Borrower or the Administrative Agent.
(h)    Where this Agreement or any other Credit Document requires any party to
this Agreement or any Credit Document, as the case may be, to reimburse the
Administrative Agent, the Collateral Agent or a Lender or Letter of Credit
Issuer for any costs or expenses, that party must also at the same time pay and
indemnify the Administrative Agent, Collateral Agent, Lender, or


-95-

--------------------------------------------------------------------------------





Letter of Credit Issuer, as the case may be, against all value added tax or any
other Tax of a similar nature incurred by the Administrative Agent, the
Collateral Agent, a Lender, or a Letter of Credit Issuer, in respect of the
costs and expenses to the extent that the Administrative Agent, Collateral
Agent, Lender, or Letter of Credit Issuer acting reasonably determines that it
is not entitled to a credit or repayment from the relevant tax authority in
respect of that tax.
(i)    The agreements in this Section 5.4 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

5.5    Computations of Interest and Fees.
(a)    Except as provided in the next succeeding sentence, interest on LIBOR
Loans and ABR Loans shall be calculated on the basis of a 360-day year for the
actual days elapsed. Interest on ABR Loans in respect of which the rate of
interest is calculated on the basis of the Administrative Agent’s prime rate
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. Interest on any overdue interest shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. Interest on LIBOR Loans denominated in an Alternative
Currency shall be calculated on the basis of a 360-day year for the actual days
elapsed, unless the Administrative Agent determines that it is customary in the
London interbank eurodollar market that interest is calculated on the basis of a
365- (or 366-, as the case may be) day year for the actual days elapsed. In
computing interest on any Loan, the date of the making of such Loan or the first
day of an Interest Period applicable to such Loan or, with respect to a Term
Loan, the last Applicable Date with respect to such Term Loan or, with respect
to an ABR Loan being converted from a LIBO Rate Loan, the date of conversion of
such LIBO Rate Loan to such ABR Loan, as the case may be, shall be included, and
the date of payment of such Loan or the expiration date of an Interest Period
applicable to such Loan or, with respect to an ABR Loan being converted to a
LIBO Rate Loan, the date of conversion of such ABR Loan to such LIBO Rate Loan,
as the case may be, shall be excluded; provided that, if a Loan is repaid on the
same day on which it is made, one day’s interest shall be paid on that Loan.
(b)    The Borrower agrees to pay to the applicable Letter of Credit Issuer,
with respect to drawings honored under any Letter of Credit issued by such
Letter of Credit Issuer for the account of the Borrower, interest on the amount
paid by such Letter of Credit Issuer in respect of each such honored drawing
from the date such drawing is honored to but excluding the date such amount is
reimbursed by or on behalf of the Borrower at a rate equal to (i) for the period
from the date such drawing is honored to but excluding the applicable
Reimbursement Date, the rate of interest otherwise payable hereunder with
respect to Revolving Credit Loans that are ABR Loans, and (ii) thereafter, a
rate which is 2% per annum in excess of the rate of interest otherwise payable
hereunder with respect to Revolving Credit Loans that are ABR Loans.
(c)    Interest payable pursuant to Section 5.5(b) shall be computed on the
basis of a 365- (or 366-, as the case may be) day year for the actual number of
days elapsed in the period during which it accrues, and shall be payable on
demand or, if no demand is made, on the date on which the related drawing under
a Letter of Credit is reimbursed in full. Promptly upon receipt by the Letter of
Credit Issuer of any payment of interest pursuant to Section 5.5(b), the Letter
of Credit Issuer shall distribute to each Revolving Credit Lender, out of the
interest received by such Letter of Credit Issuer in respect of the period from
the date such drawing is honored to but excluding the date on which the Letter
of Credit Issuer is reimbursed for the amount of such drawing (including any
such reimbursement out of the proceeds of any Revolving Credit Loans), the
amount that such Revolving Credit Lender


-96-

--------------------------------------------------------------------------------





would have been entitled to receive in respect of the letter of credit fee that
would have been payable in respect of such Letter of Credit for such period if
no drawing had been honored under such Letter of Credit. Without duplication of
the foregoing, in the event the Letter of Credit Issuer shall have been
reimbursed by Revolving Credit Lenders for all or any portion of such honored
drawing, the Letter of Credit Issuer shall distribute to each Revolving Credit
Lender which has paid all amounts payable by it under Section 3.3 with respect
to such honored drawing such Revolving Credit Lender’s pro rata share of any
interest received by such Letter of Credit Issuer in respect of that portion of
such honored drawing so reimbursed by Revolving Credit Lenders for the period
from the date on which the Letter of Credit Issuer was so reimbursed by
Revolving Credit Lenders to but excluding the date on which such portion of such
honored drawing is reimbursed by the Borrower.
(d)    Fees and the average daily Stated Amount of Letters of Credit shall be
calculated on the basis of a 360-day year for the actual days elapsed.

5.6    Limit on Rate of Interest.
(a)    No Payment Shall Exceed Lawful Rate. Notwithstanding any other provision
herein, the Borrower shall not be obligated to pay any interest or other amounts
under or in connection with this Agreement or otherwise in respect of the
Obligations in excess of the amount or rate permitted under or consistent with
any applicable law, rule or regulation.
(b)    Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of Section
5.6(a), the Borrower shall make such payment to the maximum extent permitted by
or consistent with applicable laws, rules and regulations.
(c)    Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate that would be prohibited by any applicable law, rule or
regulation, then notwithstanding such provision, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law, such
adjustment to be effected, to the extent necessary, by reducing the amount or
rate of interest required to be paid by the Borrower to the affected Lender
under Section 2.8.
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to the Borrower.

SECTION 6.    Conditions Precedent to Initial Borrowing.
(a)    Credit Documents. The Administrative Agent shall have received:
(i)    this Credit Agreement executed and delivered by a duly Authorized Officer
of the Borrower, each Agent and each Lender; and


-97-

--------------------------------------------------------------------------------





(ii)    the Reaffirmation Agreement by each Credit Party thereto and the
Administrative Agent and/or Collateral Agent;
(b)    Collateral Except for any items referred to on Schedule 9.14: (A) All
outstanding equity interests in whatever form of each Restricted Subsidiary
directly owned by or on behalf of any Credit Party and required to be pledged
pursuant to the Pledge Agreement shall have been pledged pursuant thereto, and
(B) the Collateral Agent shall have received all certificates representing
securities pledged under the Pledge Agreement to the extent certificated,
accompanied by instruments of transfer and undated stock powers endorsed in
blank;
(i)    All documents and instruments, including Uniform Commercial Code or other
applicable personal property and financing statements, reasonably requested by
the Collateral Agent to be filed, registered or recorded to create the Liens
intended to be created by any Security Document and perfect such Liens to the
extent required by, and with the priority required by, such Security Document
shall have been delivered to the Collateral Agent for filing, registration or
recording and none of the Collateral shall be subject to any other pledges,
security interests or mortgages, except for liens permitted hereunder; and
(ii)    The Borrower shall deliver to the Collateral Agent a completed
Perfection Certificate, executed and delivered by an Authorized Officer of the
Borrower, each Guarantor and the U.S. Institution Subsidiary, together with all
attachments contemplated thereby.
(c)    Legal Opinions. The Administrative Agent shall have received the executed
legal opinions of (i) DLA Piper LLP (US), counsel to the Borrower, substantially
in the form of Exhibit F-1 and (ii) Victoria E. Silbey, Chief Legal Officer of
the Borrower, substantially in the form of Exhibit F-2. The Borrower and the
other Credit Parties hereby instruct such counsel to deliver such legal
opinions.
(d)    Closing Certificates. The Administrative Agent shall have received a
certificate of the Credit Parties, dated the Closing Date, executed by the
President or any Vice President or Manager, as applicable, and the Secretary,
any Assistant Secretary or Manager, as applicable, of each Credit Party, and
attaching the documents referred to in Section 6(e).
(e)    Organization Documents and Authorization of Proceedings of Each Credit
Party. The Administrative Agent shall have received (i) a copy of the
resolutions, in form and substance satisfactory to the Administrative Agent, of
the board of directors or other managers of each Credit Party (or a duly
authorized committee thereof) authorizing (A) the execution, delivery and
performance of the Credit Documents (and any agreements relating thereto) to
which it is a party, (B) in the case of the Borrower, the extensions of credit
contemplated hereunder and the granting of security interest contemplated under
the applicable Security Documents and (C) in the case of each other Credit
Party, the granting of security interest contemplated under the applicable
Security Documents and the guaranteeing of obligations contemplated under the
Guarantee, if applicable, (ii) (A) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by‑laws, as amended, (B) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (C) with respect to any general partnership, its partnership
agreement, as amended, and (D) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended, and (iii) a good standing certificate from the applicable Governmental
Authority of each Credit Party’s jurisdiction of incorporation, organization or
formation, each dated a recent date prior to the Closing Date.


-98-

--------------------------------------------------------------------------------





(f)    Fees. The Agents shall have received the fees in the amounts previously
agreed in writing by the Agents to be received on the Closing Date and all
expenses (including the reasonable fees, disbursements and other charges of
counsel) payable by the Credit Parties for which invoices have been presented
prior to the Closing Date shall have been paid.
(g)    Representations and Warranties. On the Closing Date, (a) no Default or
Event of Default shall have occurred and be continuing and (b) all
representations and warranties made by any Credit Party contained herein or in
the other Credit Documents shall be true and correct in all material respects as
of the Closing Date (except where such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date); provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects.
(h)    Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a certificate from an Authorized Officer of the Borrower to the
effect that after giving effect to the consummation of the Transactions, the
Borrower, on a consolidated basis with its Subsidiaries and on a Pro Forma Basis
(and the Transactions shall be deemed to be a “Specified Transaction” for such
purpose), is Solvent.
(i)    Patriot Act. The Joint Lead Arrangers and Joint Bookrunners shall have
received such documentation and information as is reasonably requested in
writing at least 5 days prior to the Closing Date by the Administrative Agent
about the Borrower and each Guarantor in respect of applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act.

SECTION 7.    Conditions Precedent to All Credit Events.
The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Mandatory Borrowings and Revolving Credit Loans required to be
made by the Revolving Credit Lenders in respect of Unpaid Drawings pursuant to
Sections 3.3 and 3.4) and the obligation of the Letter of Credit Issuer to issue
Letters of Credit on any date is subject to the satisfaction of the following
conditions precedent:

7.1    No Default; Representations and Warranties. At the time of each Credit
Event and also after giving effect thereto (other than any Credit Event on the
Closing Date) (a) with respect to each Credit Event other than a New Revolving
Credit Loan or New Term Loan, no Default or Event of Default shall have occurred
and be continuing and, with respect to any New Revolving Credit Loan or New Term
Loan, no Event of Default under Section 11.1 and 11.5 shall have occurred and be
continuing, and (b) all representations and warranties made by any Credit Party
contained herein or in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event (except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date); provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects,
and, solely with respect to a New Revolving Credit Loan or a New Term Loan, the
representation and warranty under the last sentence of Section 8.9 shall not
apply with respect to any Material Adverse Effect arising from an Event of
Default other than an Event of Default arising under Section 11.1 or 11.5.


-99-

--------------------------------------------------------------------------------






7.2    Notice of Borrowing; Letter of Credit Request.
(a)    Prior to the making of each Term Loan, the Administrative Agent shall
have received a Notice of Borrowing (whether in writing or by telephone) meeting
the requirements of Section 2.3.
(b)    Prior to the making of each Revolving Credit Loan (other than any
Revolving Credit Loan made pursuant to Section 3.4(a)) and each Swingline Loan,
the Administrative Agent shall have received a Notice of Borrowing (whether in
writing or by telephone) meeting the requirements of Section 2.3.
(c)    Prior to the issuance of each Letter of Credit, the Administrative Agent
and the applicable Letter of Credit Issuer shall have received a Letter of
Credit Request meeting the requirements of Section 3.2(a).
The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified in Section 7 above have been satisfied as of
that time.

SECTION 8.    Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement, to make the Loans and issue Letters of
Credit as provided for herein, the Borrower makes (on the Closing Date and on
the date of each Credit Event and each other date as required or otherwise set
forth in this Agreement) the following representations and warranties to, and
agreements with, the Lenders, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans and the issuance of the
Letters of Credit (it being understood that the following representations and
warranties shall be deemed made with respect to any Non-Domestic Subsidiary only
to the extent relevant under applicable law):

8.1    Corporate Status. The Borrower and each Material Subsidiary (a) is a duly
organized and validly existing corporation or other entity in good standing
under the laws of the jurisdiction of its organization and has the corporate or
other organizational power and authority to own its property and assets and to
transact the business in which it is engaged and (b) has duly qualified and is
authorized to do business and is in good standing (if applicable) in all
jurisdictions where it is required to be so qualified, except where the failure
to be so qualified could not reasonably be expected to result in a Material
Adverse Effect.

8.2    Corporate Power and Authority. Each Credit Party has the corporate or
other organizational power and authority to execute, deliver and carry out the
terms and provisions of the Credit Documents to which it is a party and has
taken all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Credit Documents to which it is a
party. Each Credit Party has duly executed and delivered each Credit Document to
which it is a party and each such Credit Document constitutes the legal, valid
and binding obligation of such Credit Party enforceable in accordance with its
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and subject to
general principles of equity.

8.3    No Violation. Neither the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party nor compliance with
the terms and provisions thereof nor the consummation of the transactions
contemplated hereby or thereby will (a) contravene any


-100-

--------------------------------------------------------------------------------





applicable provision of any material law, statute, rule, regulation, order,
writ, injunction or decree of any court or governmental instrumentality, or of
any applicable accrediting standard, (b) result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien upon any of the property or assets of such Credit Party or any of the
Restricted Subsidiaries (other than Liens created under the Credit Documents)
pursuant to, the terms of any material indenture, loan agreement, lease
agreement, mortgage, deed of trust, agreement or other material instrument to
which such Credit Party or any of the Restricted Subsidiaries is a party or by
which it or any of its property or assets is bound (any such term, covenant,
condition or provision, a “Contractual Requirement”) or (c) violate any
provision of the certificate of incorporation, by-laws or other organizational
documents of such Credit Party or any of the Restricted Subsidiaries.

8.4    Litigation. Except as disclosed on Schedule 8.4, there are no actions,
suits or proceedings (including Environmental Claims) pending or, to the
knowledge of the Borrower, threatened with respect to the Borrower or any of its
Subsidiaries that could reasonably be expected to result in a Material Adverse
Effect.

8.5    Margin Regulations. Neither the making of any Loan hereunder nor the use
of the proceeds thereof will violate the provisions of Regulation T, U or X of
the Board. The Borrower and its Subsidiaries are not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Board of Governors of the Federal Reserve System of the United States),
or extending credit for the purpose of purchasing or carrying margin stock.

8.6    Governmental Approvals. The execution, delivery and performance of each
Credit Document do not require any consent or approval of, registration or
filing with, or other action by, any Governmental Authority or accrediting
agency or body, except for (i) such as have been obtained or made and are in
full force and effect, (ii) filings and recordings in respect of the Liens
created pursuant to the Security Documents and (iii) such licenses, approvals,
authorizations or consents which if not obtained or made could not reasonably be
expected to have a Material Adverse Effect.

8.7    Investment Company Act. Neither the Borrower nor any of its Subsidiaries
is an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

8.8    True and Complete Disclosure.
(a)    None of the written factual information and written data (taken as a
whole) heretofore or contemporaneously furnished by or on behalf of the
Borrower, any of the Subsidiaries or any of their respective authorized
representatives to the Administrative Agent, any Joint Lead Arranger, and/or any
Lender on or before the Closing Date (including all such information and data
contained in the Credit Documents) for purposes of or in connection with this
Agreement or any transaction contemplated herein contained any untrue statement
of any material fact or omitted to state any material fact necessary to make
such information and data (taken as a whole) not misleading at such time in
light of the circumstances under which such information or data was furnished,
it being understood and agreed that for purposes of this Section 8.8(a), such
factual information and data shall not include pro forma financial information,
projections or estimates (including financial estimates, forecasts and other
forward-looking information) and information of a general economic or general
industry nature.


-101-

--------------------------------------------------------------------------------





(b)    The projections (including financial estimates, forecasts and other
forward-looking information), if any, contained in the information and data
referred to in paragraph (a) above were based on good faith estimates and
assumptions believed by such Persons to be reasonable at the time made, it being
recognized by the Lenders that such projections as to future events are not to
be viewed as facts and that actual results during the period or periods covered
by any such projections may differ from the projected results.

8.9    Financial Condition; Financial Statements. The Historical Financial
Statements, in each case present fairly in all material respects the
consolidated financial position of the Borrower at the respective dates of said
information, statements and results of operations for the respective periods
covered thereby. The financial statements referred to in this Section 8.9 have
been prepared in accordance with GAAP consistently applied except to the extent
provided in the notes to said financial statements. On and after the Closing
Date, there has been no Material Adverse Effect.

8.10    Tax Matters. Each of the Borrower and the Subsidiaries has filed all
material federal income tax returns and all other material tax returns, domestic
and foreign, required to be filed by it and has paid all material taxes payable
by it that have become due, other than those (i) not yet delinquent or (ii)
contested in good faith as to which adequate reserves have been provided to the
extent required by law and in accordance with GAAP and (b) the Borrower and each
of the Subsidiaries have paid, or have provided adequate reserves (in the good
faith judgment of management of the Borrower or such Subsidiary) in accordance
with GAAP for the payment of, all federal, state, provincial and foreign taxes
applicable for the current Fiscal Year to the Closing Date.

8.11    Compliance with ERISA.
(a)    Each Plan is in material compliance with ERISA, the Code, any applicable
Requirement of Law; no Reportable Event has occurred (or is reasonably likely to
occur) with respect to any Plan; no Plan is insolvent or in reorganization (or
is reasonably likely to be insolvent or in reorganization), and no written
notice of any such insolvency or reorganization has been given to the Borrower
or any ERISA Affiliate; no Plan (other than a Multiemployer Plan) has an
accumulated or waived funding deficiency (or is reasonably likely to have such a
deficiency); on or after the effectiveness of the Pension Act, each Plan that is
subject to Title IV of ERISA has satisfied the minimum funding standards (within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such Plan, and there has been no determination that any such Plan is, or is
expected to be, in “at risk” status (within the meaning of Section 4010(d)(2) of
ERISA); none of the Borrower or any ERISA Affiliate has incurred (or is
reasonably likely to incur) any liability to or on account of a Plan pursuant to
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA
or Section 4971 or 4975 of the Code or has been notified in writing that it will
incur any liability under any of the foregoing Sections with respect to any
Plan; no proceedings have been instituted (or are reasonably likely to be
instituted) to terminate or to reorganize any Plan or to appoint a trustee to
administer any Plan, and no written notice of any such proceedings has been
given to the Borrower or any ERISA Affiliate; and no lien imposed under the Code
or ERISA on the assets of the Borrower or any ERISA Affiliate exists (or is
reasonably likely to exist) nor has the Borrower or any ERISA Affiliate been
notified in writing that such a lien will be imposed on the assets of the
Borrower or any ERISA Affiliate on account of any Plan, except to the extent
that a breach of any of the representations, warranties or agreements in this
Section 8.11(a) would not be reasonably expected to result, individually or in
the aggregate, in an amount of liability that would be reasonably likely to have
a Material Adverse Effect. No Plan (other than a Multiemployer Plan) has an
Unfunded Current Liability that would, individually or when taken together with
any other liabilities referenced in this Section 8.11(a), be reasonably likely
to have a Material Adverse Effect. With respect


-102-

--------------------------------------------------------------------------------





to Plans that are Multiemployer Plans (as defined in Section 3(37) of ERISA),
the representations and warranties in this Section 8.11(a), other than any made
with respect to (i) liability under Section 4201 or 4204 of ERISA or (ii)
liability for termination or reorganization of such Plans under ERISA, are made
to the best knowledge of the Borrower.
(b)    All Foreign Plans are in compliance with, and have been established,
administered and operated in accordance with, the terms of such Foreign Plans
and applicable law, except for any failures to so comply, establish, administer
or operate the Foreign Plans that would not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect. All contributions or
other payments which are due with respect to each Foreign Plan have been made in
full and there are no funding deficiencies thereunder, except to the extent any
such events would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

8.12    Subsidiaries. Schedule 8.12 lists each Subsidiary of the Borrower (and
the direct and indirect ownership interest of the Borrower therein), in each
case existing on the Closing Date. Each Material Subsidiary as of the Closing
Date has been so designated on Schedule 8.12.

8.13    Intellectual Property. The Borrower and each of the Restricted
Subsidiaries have obtained all material intellectual property that is necessary
for the operation of their respective businesses as currently conducted and as
proposed to be conducted, except where the failure to obtain any such rights
could not reasonably be expected to have a Material Adverse Effect.

8.14    Environmental Laws.
(a)    Except as could not reasonably be expected to have a Material Adverse
Effect: (i) the Borrower and each of the Subsidiaries and all Real Estate are in
material compliance with all Environmental Laws; (ii) neither the Borrower nor
any Subsidiary is subject to any Environmental Claim or any other liability
under any Environmental Law; (iii) neither the Borrower nor any Subsidiary is
conducting any investigation, removal, remedial or other corrective action
pursuant to any Environmental Law at any location; and (iv) no underground
storage tank or related piping, or any impoundment or other treatment, storage
or disposal area containing Hazardous Materials is located at, on or under any
Real Estate currently owned or, to the knowledge of the Borrower and any Credit
Party, leased by the Borrower or any of its Subsidiaries.
(b)    Neither the Borrower nor any of the Subsidiaries has treated, used,
stored, transported, released or disposed or arranged for disposal or transport
for disposal of Hazardous Materials at, on, under or from any currently or
formerly owned or leased Real Estate or facility in a manner that could
reasonably be expected to have a Material Adverse Effect.

8.15    Properties.
(a)    The Borrower and each of the Subsidiaries have good and marketable title
to or leasehold interests in all properties that are necessary for the operation
of their respective businesses as currently conducted and as proposed to be
conducted, free and clear of all Liens (other than any Liens permitted by this
Agreement), except where the failure to have such good title could not
reasonably be expected to have a Material Adverse Effect, and (b) no Mortgage
encumbers improved Real Estate that is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards within the meaning of the National Flood Insurance Act of
1968 unless flood insurance available under such Act has been obtained.


-103-

--------------------------------------------------------------------------------






8.16    Solvency. On the Closing Date (after giving effect to the Transactions
on a Pro Forma Basis, which Transactions shall be deemed to be a “Specified
Transaction” for such purposes), immediately following the making of each Loan
and after giving effect to the application of the proceeds of such Loans, the
Borrower on a consolidated basis with its Subsidiaries will be Solvent.

8.17    Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures reasonably designed to promote and
achieve compliance by the Borrower and its Restricted Subsidiaries, and their
respective directors, officers, employees and agents in connection with such
Person’s actions on behalf of the Borrower or a Restricted Subsidiary, with
Anti-Corruption Laws and applicable Sanctions. The Borrower, its Restricted
Subsidiaries and their respective officers and directors and, to the knowledge
of the Borrower, their employees and agents in connection with such Person’s
actions on behalf of the Borrower or a Restricted Subsidiary are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of (a) the Borrower, any Restricted Subsidiary or, to the knowledge of the
Borrower, any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Restricted
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions.

SECTION 9.    Affirmative Covenants.
The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until the Commitments, the Swingline Commitment and each Letter of
Credit have terminated and the Loans and Unpaid Drawings, together with
interest, Fees and all other Obligations incurred hereunder (other than
contingent indemnity obligations), are paid in full:

9.1    Information Covenants. The Borrower will furnish to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):
(a)    Annual Financial Statements. As soon as available and in any event within
5 days after the date on which such financial statements are required to be
filed with the SEC (after giving effect to any permitted extensions) (or, if the
Borrower is no longer subject to the reporting requirements of the Exchange Act
and such financial statements are not required to be filed with the SEC, on or
before the date that is 95 days after the end of each such Fiscal Year), the
consolidated balance sheets of the Borrower and its consolidated Subsidiaries as
at the end of such Fiscal Year, and the related consolidated statements of
operations and cash flows for such Fiscal Year, setting forth comparative
consolidated figures for the preceding Fiscal Years all in reasonable detail and
prepared in accordance with GAAP, and, in each case, (i) certified by
independent certified public accountants of recognized national standing whose
opinion shall not be qualified as to the scope of audit or as to the status of
the Borrower or any of the Material Subsidiaries (or group of Subsidiaries that
together would constitute a Material Subsidiary) as a going concern, together in
any event with a certificate of such accounting firm stating that in the course
of either (x) its regular audit of the consolidated business of the Borrower,
which audit was conducted in accordance with generally accepted auditing
standards or (y) performing certain other procedures permitted by professional
standards, such accounting firm has obtained no knowledge of any Event of
Default relating to Section 10.9 that has occurred and is continuing or, if in
the opinion of such accounting firm such an Event of Default has occurred and is
continuing, a statement as to the nature thereof, (ii) certified by an
Authorized Officer of the Borrower as fairly presenting in all


-104-

--------------------------------------------------------------------------------





material respects the financial condition, results of operations, stockholders’
equity and cash flows of the Borrower and its consolidated Subsidiaries in
accordance with GAAP, and (iii) accompanied by a Narrative Report with respect
thereto; provided that such financial statements and Narrative Report set forth
in this Section 9.1(a) shall be deemed to be furnished and delivered upon the
filing with the SEC of the Borrower’s Form 10-K for the relevant Fiscal Year.
(b)    Quarterly Financial Statements. As soon as available and in any event
within 5 days after the date on which such financial statements are required to
be filed with the SEC (after giving effect to any permitted extensions) with
respect to each of the first three quarterly accounting periods in each Fiscal
Year of the Borrower (or, if the Borrower is no longer subject to the reporting
requirements of the Exchange Act and such financial statements are not required
to be filed with the SEC, on or before the date that is 50 days after the end of
each such quarterly accounting period), the consolidated balance sheets of the
Borrower and its consolidated Subsidiaries as at the end of such quarterly
period and the related consolidated statements of operations for such quarterly
accounting period and for the elapsed portion of the Fiscal Year ended with the
last day of such quarterly period, and the related consolidated statement of
cash flows for such quarterly accounting period and for the elapsed portion of
the Fiscal Year ended with the last day of such quarterly period, and setting
forth comparative consolidated figures for the related periods in the prior
Fiscal Year or, in the case of such consolidated balance sheet, for the last day
of the prior Fiscal Year, all of which shall be certified by an Authorized
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, stockholders’ equity and cash flows
of the Borrower and its consolidated Subsidiaries in accordance with GAAP,
subject to changes resulting from audit, and normal year-end audit adjustments
and accompanied by a Narrative Report with respect thereto; provided that such
financial statements and Narrative Report set forth in this Section 9.1(b) shall
be deemed to be furnished and delivered upon the filing with the SEC of the
Borrower’s Form 10-Q for the relevant fiscal quarter.
(c)    Officer’s Certificates. Substantially concurrent with the delivery of the
financial statements provided for in Sections 9.1(a) and (b), a certificate of
an Authorized Officer of the Borrower to the effect that, to the best of such
Authorized Officer’s knowledge, no Default or Event of Default exists or, if any
Default or Event of Default does exist, specifying the nature and extent
thereof, which certificate shall set forth (i) a specification of any change in
the identity of the Restricted Subsidiaries, Unrestricted Subsidiaries and
Dormant Subsidiaries as at the end of such Fiscal Year or period, as the case
may be, from the Restricted Subsidiaries, Unrestricted Subsidiaries and Dormant
Subsidiaries, respectively, provided to the Lenders on the Closing Date or the
most recent Fiscal Year or period, as the case may be, (ii) the calculation of
the Consolidated Total Debt to EBITDA Ratio and the corresponding applicable
Status and (iii) the amount of any Pro Forma Adjustment not previously set forth
in a Pro Forma Adjustment Certificate or any change in the amount of a Pro Forma
Adjustment set forth in any Pro Forma Adjustment Certificate previously provided
and, in either case, in reasonable detail, the calculations and basis therefor.
At the time of the delivery of the financial statements provided for in Section
9.1(a), (i) a certificate of an Authorized Officer of the Borrower setting forth
in reasonable detail the Applicable Amount as at the end of the Fiscal Year to
which such financial statements relate and (ii) a certificate of an Authorized
Officer of the Borrower setting forth the information required pursuant to
Section 1 (other than clause (d) thereof) of the Perfection Certificate or
confirming that there has been no change in such information since the Closing
Date or the date of the most recent certificate delivered pursuant to this
clause (c)(ii), as the case may be.
(d)    Notice of Default or Litigation. Promptly after an Authorized Officer of
the Borrower or any of the Subsidiaries obtains knowledge thereof, notice of (i)
the occurrence of any event that constitutes a Default or Event of Default,
which notice shall specify the nature thereof,


-105-

--------------------------------------------------------------------------------





the period of existence thereof and what action the Borrower proposes to take
with respect thereto and (ii) any litigation or governmental or accreditation
proceeding pending against the Borrower or any of the Subsidiaries that could
reasonably be expected to be determined adversely and, if so determined, to
result in a Material Adverse Effect.
(e)    Environmental Matters. Promptly after obtaining knowledge of any one or
more of the following environmental matters, unless such environmental matters
would not, individually or when aggregated with all other such matters, be
reasonably expected to result in a Material Adverse Effect, notice of:
(i)    any pending or threatened Environmental Claim against any Credit Party or
any Real Estate;
(ii)    any condition or occurrence on any Real Estate that (x) could reasonably
be expected to result in noncompliance by any Credit Party with any applicable
Environmental Law or (y) could reasonably be anticipated to form the basis of an
Environmental Claim against any Credit Party or any Real Estate;
(iii)    any condition or occurrence on any Real Estate that could reasonably be
anticipated to cause such Real Estate to be subject to any restrictions on the
ownership, occupancy, use or transferability of such Real Estate under any
Environmental Law; and
(iv)    the conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, release or
threatened release of any Hazardous Material on, at, under or from any Real
Estate.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto. The term “Real Estate” shall mean land, buildings and
improvements owned or leased by any Credit Party.
(f)    Other Information. Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 10-Q or 8-K) or registration statements with, and
reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by the Borrower or any of the Subsidiaries (other than amendments
to any registration statement (to the extent such registration statement, in the
form it becomes effective, is delivered to the Administrative Agent)) and copies
of all financial statements, proxy statements, notices and reports that the
Borrower or any of the Subsidiaries shall send to the holders of any publicly
issued debt of the Borrower and/or any of the Subsidiaries, in each case in
their capacity as such holders, lenders or agents (in each case to the extent
not theretofore delivered to the Administrative Agent pursuant to this
Agreement) and, with reasonable promptness, such other information (financial or
otherwise) as the Administrative Agent on its own behalf or on behalf of any
Lender (acting through the Administrative Agent) may reasonably request in
writing from time to time.
(g)    Pro Forma Adjustment Certificate. Not later than any date on which
financial statements are delivered with respect to any Test Period in which a
Pro Forma Adjustment is made as a result of the consummation of the acquisition
of any Acquired Entity or Business by the Borrower or any Restricted Subsidiary
for which there shall be a Pro Forma Adjustment, a certificate of an Authorized
Officer of the Borrower setting forth the amount of such Pro Forma Adjustment
and, in reasonable detail, the calculations and basis therefor.


-106-

--------------------------------------------------------------------------------





(h)    Projections. Within the later of (i) ninety (90) days after the end of
each Fiscal Year (beginning with the Fiscal Year ending December 31, 2019) of
the Borrower or (ii) fifteen (15) days after the Borrower shall have filed its
10-K for each Fiscal Year (beginning with the Fiscal Year ending December 31,
2019), a reasonably detailed consolidated management forecast for the following
Fiscal Year (including a projected consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of the following Fiscal Year, the related
consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of an Authorized Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections.
Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 9.1 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect holding company of the Borrower or (B) the
Borrower’s (or any direct or indirect parent thereof), as applicable, Form 10-K
or 10-Q, as applicable, filed with the SEC; provided that, with respect to each
of subclauses (A) and (B) of this paragraph, to the extent such information
relates to a parent of the Borrower, such information is accompanied by
consolidating or other information that explains in reasonable detail the
differences between the information relating to such parent, on the one hand,
and the information relating to the Borrower and its Subsidiaries on a
standalone basis, on the other hand.
Without limiting the immediately foregoing, the financial statements and
documents to be furnished pursuant to clauses (a), (b), (c) and (f) of this
Section 9.1 may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto, at its website address; or (ii) on which
such documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); or (iii) on which the Borrower files
such financial statements or documents with the EDGAR website of the SEC.
The Lenders acknowledged and agree that the Officer’s Certificates furnished or
delivered pursuant to Section 9.1(c) or any Projections will not be posted to
Public Lenders.
Notwithstanding the foregoing and anything to the contrary herein, (a) the
Borrower shall not be deemed to have failed to comply with any of its agreements
under Sections 9.1(a) or 9.1(b) for the purposes of Section 11.3 until 120 days
after the date any such report or financial statement is required to be filed
with the SEC or delivered to the Administrative Agent pursuant to Section 9.1(a)
or 9.1(b) and (b) if the Borrower has determined that any reports or financial
statements previously delivered to the Administrative Agent or any Lender (each
the “Subject Financial Statements”) should be restated for any reason other than
arising from fraud or intentional misconduct of the senior management of the
Borrower (each a “Restatement” and any restated Subject Financial Statements,
the “Restated Financial Statements”), no Default or Event of Default shall have
occurred or be deemed to have occurred as a result of or in connection with,
directly or indirectly, such Subject Financial Statements, or any action taken
or any failure to take action with respect thereto, including with respect to
(i) any certification or representation made in any certificate delivered by the
Borrower, any Authorized Officer of the Borrower or any independent accountants
of the Borrower delivered (or deemed to be delivered) to the Administrative
Agent or any Lender contemporaneously with the delivery of such Subject
Financial Statements, (ii) any failure to provide a notice


-107-

--------------------------------------------------------------------------------





pursuant to Section 9.1(d) or (iii) any request for an extension of credit or
any borrowing made while the facts and circumstances relating to the Restatement
of such Subject Financial Statements existed, unless after giving effect to such
Restated Financial Statements, (x) if (1) any transaction consummated under
Section 10 of this Agreement during the period of the Subject Financial
Statements would not have been permitted to be consummated based on the results
of the Restated Financial Statements and would not be permitted to be
consummated after giving pro forma effect for such transaction as of the date
such Restated Financial Statements were delivered and (2) the Borrower shall
fail to remedy such non-compliance or such non-compliance is not waived within
30 days after delivery of such Restated Financial Statements, or (y) if such
Restated Financial Statements would result in a change in the level status of
the Applicable ABR Margin or Applicable LIBOR Margin during any period for which
an interest payment has been paid and such change would increase the interest
that would have been due for such period, the Borrower shall fail to make an
additional interest payment arising from a change in the level status of the
Applicable ABR Margin or the Applicable LIBOR Margin based on such Restated
Financial Statements within three (3) Business Days (without giving any effect
to any grace period therefor in Section 11.1(ii)) after delivery (or deemed
delivery) of such Restated Financial Statements to the Administrative Agent.

9.2    Books, Records and Inspections. The Borrower will, and will cause each of
its Restricted Subsidiaries to, permit officers and designated representatives
of the Administrative Agent (accompanied by any Lender that has coordinated such
visit through the Administrative Agent) to visit and inspect any of the
properties or assets of the Borrower and any such Subsidiary in whomsoever’s
possession to the extent that it is within such party’s control to permit such
inspection (and shall use commercially reasonable efforts to cause such
inspection to be permitted to the extent that it is not within such party’s
control to permit such inspection), and to examine the books and records of the
Borrower and any such Subsidiary and discuss the affairs, finances and accounts
of the Borrower and of any such Subsidiary with, and be advised as to the same
by, its and their officers and independent accountants, all at such reasonable
times and intervals and to such reasonable extent as the Administrative Agent or
the Required Lenders may desire (and subject, in the case of any such meetings
or advice from such independent accountants, to such accountants’ customary
policies and procedures); provided that, excluding any such visits and
inspections during the continuation of an Event of Default (a) only the
Administrative Agent (whether on its own behalf or in conjunction with a Lender
or Lenders) may exercise the right to on-site visits under this Section 9.2, (b)
the Administrative Agent shall not exercise such rights to on-site visits more
than two times in any calendar year and (c) only one such visit shall be at the
Borrower’ expense; provided, further, that when an Event of Default exists, the
Administrative Agent (or any of its representatives or independent contractors)
or any representative of a Lender or Lenders may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice. The Administrative Agent and the Lenders shall give
the Borrower the opportunity to participate in any discussions with the
Borrower’ independent public accountants. The Borrower will, upon the request of
Administrative Agent or the Required Lenders, participate in a meeting of
Administrative Agent and the Lenders once during each Fiscal Year to be held at
the Borrower’s corporate offices (or (i) at such other location as may be agreed
to by the Borrower and the Administrative Agent or (ii) by teleconference) at
such time as may be agreed to by the Borrower and the Administrative Agent.

9.3    Maintenance of Insurance. The Borrower will, and will cause each of its
Subsidiaries that is a Material Subsidiary to, at all times maintain in full
force and effect, pursuant to self-insurance arrangements or with insurance
companies that the Borrower believe (in the good faith judgment of the
management of the Borrower) are financially sound and responsible at the time
the relevant coverage is placed or renewed, insurance in at least such amounts
(after giving effect to any self-insurance which the Borrower believe (in the
good faith judgment of management of the Borrower)


-108-

--------------------------------------------------------------------------------





is reasonable and prudent in light of the size and nature of its business) and
against at least such risks (and with such risk retentions) as the Borrower
believe (in the good faith judgment of management of the Borrower) is reasonable
and prudent in light of the size and nature of its business; and will furnish to
the Administrative Agent, upon written request from the Administrative Agent,
information presented in reasonable detail as to the insurance so carried.

9.4    Payment of Taxes. The Borrower will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, all material taxes, assessments
and governmental charges or levies imposed upon it or upon its income or
profits, or upon any properties belonging to it, prior to the date on which
material penalties attach thereto, and all lawful material claims in respect of
any Taxes imposed, assessed or levied that, if unpaid, could reasonably be
expected to become a material Lien upon any properties of the Borrower or any of
the Restricted Subsidiaries, provided that neither the Borrower, nor any of the
Subsidiaries shall be required to pay any such tax, assessment, charge, levy or
claim that is being contested in good faith and by proper proceedings if it has
maintained adequate reserves (in the good faith judgment of management of the
Borrower) with respect thereto in accordance with GAAP and the failure to pay
could not reasonably be expected to result in a Material Adverse Effect.

9.5    Consolidated Corporate Franchises. The Borrower will do, and will cause
each of its Subsidiaries that is a Material Subsidiary to do, or cause to be
done, all things necessary to preserve and keep in full force and effect its
existence, corporate rights and authority, except to the extent that the failure
to do so could not reasonably be expected to have a Material Adverse Effect;
provided, however, that the Borrower and its Subsidiaries may consummate any
transaction permitted under Section 10.3, 10.4 or 10.5.

9.6    Compliance with Statutes, Regulations, Etc. The Borrower will, and will
cause its Restricted Subsidiaries to, (a) comply with all material laws, rules,
regulations, orders and material accreditation standards applicable to it or its
property, including all governmental approvals or authorizations required to
conduct its business, and to maintain all such material governmental approvals
or authorizations and material accreditations in full force and effect, in each
case with respect to such material laws, rules, regulations, orders, approvals,
standards or authorizations relating to accreditation or otherwise regulating
entities and activities in education, and (b) except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect, comply with
all other applicable laws, rules, regulations and orders applicable to it or its
property, including all governmental approvals or authorizations required to
conduct its business and not referred to in clause (a) above, and to maintain
all such governmental approvals or authorizations in full force and effect. The
Borrower will maintain in effect and enforce policies and procedures reasonably
designed to promote and achieve compliance by the Borrower and its Restricted
Subsidiaries, and their respective directors, officers, employees and agents in
connection with such Person’s actions on behalf of the Borrower or a Restricted
Subsidiary, with Anti-Corruption Laws and applicable Sanctions.

9.7    ERISA.
(a)    Promptly after the Borrower or any ERISA Affiliate knows or has reason to
know of the occurrence of any of the following events that, individually or in
the aggregate (including in the aggregate such events previously disclosed or
exempt from disclosure hereunder, to the extent the liability therefor remains
outstanding), could be reasonably likely to have a Material Adverse Effect, the
Borrower will deliver to the Administrative Agent a certificate of an Authorized
Officer or any other senior officer of the Borrower setting forth details as to
such occurrence and the action, if any, that the Borrower or such ERISA
Affiliate is required or proposes to take, together with


-109-

--------------------------------------------------------------------------------





any notices (required, proposed or otherwise) given to or filed with or by the
Borrower, such ERISA Affiliate, the PBGC, a Plan participant (other than notices
relating to an individual participant’s benefits) or the Plan administrator with
respect thereto: that a Reportable Event has occurred; that an accumulated
funding deficiency has been incurred or an application is to be made to the
Secretary of the Treasury for a waiver or modification of the minimum funding
standard (including any required installment payments) or an extension of any
amortization period under Section 412 of the Code with respect to a Plan; that a
Plan having an Unfunded Current Liability has been or is to be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA
(including the giving of written notice thereof); that a Plan has an Unfunded
Current Liability that has or will result in a lien under ERISA or the Code;
that proceedings will be or have been instituted to terminate a Plan having an
Unfunded Current Liability (including the giving of written notice thereof);
that a proceeding has been instituted against the Borrower or an ERISA Affiliate
pursuant to Section 515 of ERISA to collect a delinquent contribution to a Plan;
that the PBGC has notified the Borrower or any ERISA Affiliate of its intention
to appoint a trustee to administer any Plan; that the Borrower or any ERISA
Affiliate has failed to make a required installment or other payment pursuant to
Section 412 of the Code with respect to a Plan; or that the Borrower or any
ERISA Affiliate has incurred or will incur (or has been notified in writing that
it will incur) any liability (including any contingent or secondary liability)
to or on account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code.
(b)    Promptly following any request therefor the Borrower will deliver to the
Administrative Agent copies of (i) any documents described in Section 101(k) of
ERISA that the Borrower and any of its Subsidiaries or any ERISA Affiliate may
request with respect to any Multiemployer Plan and (ii) any notices described in
Section 101(l) of ERISA that the Borrower and any of its Subsidiaries or any
ERISA Affiliate may request with respect to any Multiemployer Plan; provided
that if the Borrower, any of its Subsidiaries or any ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the Borrower, the applicable Subsidiary(ies) or
the ERISA Affiliate(s) shall promptly make a request for such documents or
notices from such administrator or sponsor and shall provide copies of such
documents and notices promptly after receipt thereof.

9.8    Maintenance of Properties. The Borrower will, and will cause its
Restricted Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

9.9    Transactions with Affiliates. The Borrower will conduct, and will cause
its Restricted Subsidiaries to conduct, each transaction with any of its
Affiliates (other than the Borrower and the Restricted Subsidiaries) involving
aggregate payments or consideration payable by the Borrower or any Restricted
Subsidiary in excess of $5,000,000 on terms that are substantially as favorable
to the Borrower or such Restricted Subsidiary as it would obtain in a comparable
arm’s-length transaction with a Person that is not an Affiliate; provided that
the foregoing restrictions shall not apply to (i) transactions permitted by
Section 10.6, (ii) the Transactions and the payment of the Transaction Expenses,
(iii) the issuance of Stock or Stock Equivalents of Holdings to any director,
officer, employee or consultant of the Borrower (or any direct or indirect
parent thereof) or any of its Subsidiaries, (iv) payments or loans (or
cancellation of loans) to employees or consultants of the Borrower, any of its
direct or indirect parent companies or any of its Restricted Subsidiaries and
employment and severance arrangements between the Borrower and the Subsidiaries
and their respective officers, employees or consultants (including management
and employee benefit plans or agreements, stock option plans and other
compensatory


-110-

--------------------------------------------------------------------------------





arrangements) in the ordinary course of business, (v) payments by the Borrower
(and any direct or indirect parent thereof) and the Subsidiaries pursuant to tax
sharing agreements among the Borrower (and any such parent) and the Subsidiaries
on customary terms to the extent attributable to the ownership or operation of
the Borrower and the Subsidiaries, (vi) the payment of customary fees and
reasonable out of pocket costs to, and indemnities provided on behalf of,
current and former directors, managers, consultants, officers and employees of
the Borrower (or, to the extent attributable to the ownership of the Borrower by
such parent, any direct or indirect parent thereof) and the Subsidiaries, (vii)
transactions pursuant to permitted agreements in existence on the Closing Date
and set forth on Schedule 9.9 or any amendment thereto to the extent such an
amendment (together with any other amendment or supplemental agreements) is not
adverse, taken as a whole, to the Borrower or Restricted Subsidiaries in any
material respect in the reasonable determination of the Borrower and (viii)
transactions pursuant to the terms of any stockholders agreement (including any
registration rights agreement or purchase agreement related thereto) in
existence on the Closing Date and any similar agreements entered into
thereafter; provided, however, that any future amendment to any such existing
agreement or under any similar agreement entered into after the Closing Date
shall only be permitted by this clause (viii) to the extent that the terms of
any such amendment or new agreement are not otherwise materially disadvantageous
to the Lenders when taken as a whole in the reasonable determination of the
Borrower.

9.10    End of Fiscal Years; Fiscal Quarters. For financial reporting purposes,
the Borrower will cause its, and will cause each of its Subsidiaries’ (a) fiscal
years to end on December 31 of each year (each, a “Fiscal Year”) and (b) fiscal
quarters to end on dates consistent with such Fiscal Year-end and the Borrower’s
past practice; provided, however, that the Borrower may, upon written notice to
the Administrative Agent change the financial reporting convention specified
above to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.

9.11    Additional Guarantors and Grantors. Except as otherwise provided in
Section 10.1(w) and subject to any applicable limitations set forth in the
Security Documents, the Borrower will cause its direct or indirect Domestic
Subsidiaries (other than Excluded Subsidiaries), whether existing as of the
Closing Date or formed or otherwise purchased or acquired after the Closing
Date, no later than 45 days after so formed, purchased, acquired, or ceasing to
constitute an Excluded Subsidiary (or such longer period as the Administrative
Agent may agree in its reasonable discretion), to (i) execute a supplement to
each of the Guarantee, the Pledge Agreement and the Security Agreement, or (ii)
to the extent reasonably requested by the Administrative Agent or the Collateral
Agent, enter into a new Guarantee and/or Security Document substantially
consistent with the analogous existing Security Documents and otherwise in form
and substance reasonably satisfactory to such Administrative Agent or Collateral
Agent and take all other action reasonably requested by the Collateral Agent to
guarantee Obligations and grant a perfected security interest in its assets to
substantially the same extent as created by the Credit Parties on the Closing
Date. Notwithstanding the foregoing, (i) no U.S. Institution Subsidiary will be
required to execute Guarantees if and to the extent such U.S. Institution
Subsidiary is excluded from such requirement by clause (g) of the definition of
“Excluded Subsidiary”, and (ii) that portion of the assets of any U.S.
Institution Subsidiary that is excluded by clause (g) of the definition of
“Excluded Subsidiary” from the requirement to be subject to Liens shall be
excluded from the Collateral.

9.12    Pledge of Additional Stock and Evidence of Indebtedness.
(a)    Except as otherwise provided in Section 10.1(w) and subject to any
applicable limitations set forth in the Security Documents or with respect to
which, in the reasonable


-111-

--------------------------------------------------------------------------------





judgment of the Administrative Agent (confirmed in writing by notice to the
Borrower), the cost or other consequences (including any adverse tax
consequences) of doing so shall be excessive in view of the benefits to be
obtained by the Lenders therefrom, or to the extent that the security interest
contemplated would result in adverse tax or accreditation consequences as
reasonably determined by the Borrower, the Borrower will cause (i) all
certificates representing Stock and Stock Equivalents (other than (x) any
Excluded Stock and Stock Equivalents and (y) any Stock and Stock Equivalents
issued by any Subsidiary for so long as such Subsidiary does not (on a
consolidated basis with its Restricted Subsidiaries) have property, plant and
equipment with a book value in excess of $5,000,000 or a contribution to
Consolidated EBITDA for any four fiscal quarter period that includes any date on
or after the Closing Date in excess of $10,000,000) held directly by the
Borrower or any Guarantor, (ii) all evidences of Indebtedness in excess of
$5,000,000 received by the Borrower, Walden, any other U.S. Institution
Subsidiary, or any Guarantor in connection with any disposition of assets
pursuant to Section 10.4(b) and (iii) any promissory notes or loan agreements
executed after the date hereof evidencing Indebtedness in excess of $5,000,000
of the Borrower, Walden, any other U.S. Institution Subsidiary, or any Guarantor
that is owing to the Borrower, Walden, any other U.S. Institution Subsidiary
(other than an Excluded Subsidiary), or any Guarantor, in each case, to be
delivered to the Collateral Agent as security for the Obligations under the
Pledge Agreement.
(b)    The Borrower agrees that all Indebtedness in excess of $5,000,000 of the
Borrower or any Subsidiary that is owing to any Credit Party shall be evidenced
by one or more loan agreements.

9.13    Use of Proceeds.
(a)    The Borrower will use Letters of Credit, the New Term Loans, if any, and
Swingline Loans for general corporate purposes (including Restricted Payments
and Investments permitted pursuant to this Agreement, including, without
limitation, Permitted Acquisitions).
(b)    The Borrower will use all proceeds of the Series 2024 Revolving Credit
Loans to effectuate the Transactions and for general corporate purposes
(including Restricted Payments and Investments permitted pursuant to this
Agreement, including, without limitation, Permitted Acquisitions).

9.14    Further Assurances.
(a)    The Borrower will, and the Borrower will cause each other Credit Party
to, execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents) that may be required under any applicable law, or that the
Collateral Agent or the Required Lenders may reasonably request, in order to
grant, preserve, protect and perfect the validity and priority of the security
interests created or intended to be created by the applicable Security
Documents, all at the expense of the Borrower and the Restricted Subsidiaries.
(b)    Except with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by written notice to the Borrower),
the cost or other consequences (including any tax consequence) of doing so shall
be excessive in view of the benefits to be obtained by the Lenders therefrom, or
to the extent that the further assurances contemplated by this Section 9.14
would result in adverse tax or accreditation consequences as reasonably
determined by the Borrower, and subject to applicable limitations set forth in
the Security Documents, if any assets


-112-

--------------------------------------------------------------------------------





(including any Real Estate or improvements thereto or any interest therein but
excluding Stock and Stock Equivalents of any Subsidiary) with a book value or
fair market value in excess of $5,000,000 are acquired by the Borrower or any
other Credit Party after the Closing Date (other than assets constituting
Collateral under a Security Document that become subject to the Lien of the
applicable Security Document upon acquisition thereof) that are of a nature
secured by a Security Document, the Borrower will notify the Collateral Agent,
and, if requested by the Collateral Agent or the Borrower will cause such assets
to be subjected to a Lien securing the applicable Obligations and will take, and
cause the other applicable Credit Parties to take, such actions as shall be
necessary or reasonably requested by the Collateral Agent to grant and perfect
such Liens consistent with the applicable requirements of the Security
Documents, including actions described in clause (a) of this Section 9.14.
(c)    Any Mortgage delivered to the Collateral Agent in accordance with the
preceding clause (b) shall be accompanied by (x) a policy or policies (or an
unconditional binding commitment therefor) of title insurance issued by a
nationally recognized title insurance company insuring the Lien of each Mortgage
as a valid Lien (with the priority described therein) on the Mortgaged Property
described therein, free of any other Liens except as expressly permitted by
Section 10.2, together with such endorsements, coinsurance and reinsurance as
the Collateral Agent may reasonably request, (y) an opinion of local counsel to
the mortgagor in form and substance reasonably acceptable to the Collateral
Agent and (z) any other documents as the Collateral Agent shall reasonably
request and which are customarily delivered in connection with security
interests in Real Estate.
.



SECTION 10.    Negative Covenants.
The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until the Commitments, the Swingline Commitment and each Letter of
Credit have terminated and the Loans and Unpaid Drawings, together with
interest, Fees and all other Obligations incurred hereunder (other than
contingent indemnity obligations), are paid in full:

10.1    Limitation on Indebtedness. The Borrower will not, and the Borrower will
not permit any of its Restricted Subsidiaries to, create, incur, assume or
suffer to exist any Indebtedness; provided that the Borrower and any Restricted
Subsidiary may incur Incurrence Test Indebtedness except that Restricted
Subsidiaries that are not Guarantors may not incur Incurrence Test Indebtedness
in an aggregate principal amount outstanding at any time exceeding $50,000,000
minus (without duplication) the aggregate outstanding amount of the aggregate
amount of Guarantee Obligations incurred under Section 10.1(d)(ii)(C)(1) and
Section 10.1(d)(ii)(C)(2).
Notwithstanding the foregoing, the limitations set forth in the immediately
preceding paragraph shall not apply to any of the following items:
(a)    Indebtedness arising under the Credit Documents;
(b)    subject to compliance with Section 10.5, Indebtedness of the Borrower or
any Restricted Subsidiary owed to the Borrower or any Restricted Subsidiary;
provided that all such Indebtedness of any Credit Party owed to any Person that
is not a Credit Party shall be subordinated to the Obligations on terms
reasonably satisfactory to the Administrative Agent;


-113-

--------------------------------------------------------------------------------





(c)    Indebtedness in respect of any bankers’ acceptance, bank guarantees,
letter of credit, warehouse receipt or similar facilities entered into in the
ordinary course of business (including (i) in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims, (ii) any
DOE Letter of Credit, (iii) any bank guarantees, letters of credit or similar
facilities required by any Governmental Authority or to satisfy any governmental
or regulatory requirements and (iv) any tenders, statutory obligations, surety
and appeal bonds, bids, leases, governmental contracts, performance and
return-of-money bonds and other similar obligations incurred in the ordinary
course of business or consistent with past practices);
(d)    subject to compliance with Section 10.5, Guarantee Obligations incurred
by
(i)    Restricted Subsidiaries in respect of Indebtedness of the Borrower or
other Restricted Subsidiaries that is permitted to be incurred under this
Agreement (except that a Restricted Subsidiary may not, by virtue of this
Section 10.1(d) guarantee Indebtedness that such Restricted Subsidiary could not
otherwise incur under this Section 10.1),
(ii)    the Borrower in respect of Indebtedness of Restricted Subsidiaries that
is permitted to be incurred under this Agreement; provided that
(A)    if the Indebtedness being guaranteed under this Section 10.1(d) is
subordinated to the Obligations, such Guarantee Obligations shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness,
(B)    no guarantee by any Restricted Subsidiary of any Permitted Additional
Debt shall be permitted unless such Restricted Subsidiary shall have also
provided a guarantee of the Obligations substantially on the terms set forth in
the Guarantee and
(C)    the aggregate amount of (1) Guarantee Obligations incurred by Credit
Parties under this clause (d) in respect of obligations owed by Persons that are
not Credit Parties and (2) the aggregate amount of Guarantee Obligations
incurred by Restricted Subsidiaries that are not Guarantors under this clause
(d), when combined with (3) the total amount of Incurrence Test Indebtedness
incurred by Restricted Subsidiaries that are not Guarantors shall not
collectively exceed $100,000,000 at any time outstanding;
(e)    Guarantee Obligations (i) incurred in the ordinary course of business in
respect of obligations of (or to) suppliers, customers, franchisees, lessors and
licensees or (ii) otherwise constituting Investments permitted by Sections
10.5(d), 10.5(g), 10.5(m), 10.5(o), 10.5(p), 10.5(s), 10.5(u) (provided that in
the case of Section 10.5(u), such Guarantee Obligations are incurred by a
Restricted Subsidiary located in the same country of jurisdiction as the
Restricted Subsidiary incurring such obligation being guaranteed), 10.5(q) and
10.5(x) or (iii) relating to any DOE Letter of Credit or any other bank
guarantees, letters of credit or similar facilities required by any Governmental
Authority or to satisfy any governmental or regulatory requirements or (iv)(x)
of the Borrower or any Restricted Subsidiary in respect of Indebtedness and
other obligations relating to the Cash Management Programs of the Borrower or
any Restricted Domestic Subsidiary and (y) of Restricted Non-Domestic
Subsidiaries in respect of Indebtedness and other obligations relating to the
Cash Management Programs of any Restricted Non-Domestic Subsidiary;


-114-

--------------------------------------------------------------------------------





(f)    (i) Indebtedness (including Indebtedness arising under Capital Leases)
incurred within one year of the acquisition, construction, repair, replacement,
expansion or improvement of fixed or capital assets to finance the acquisition,
construction, repair, replacement expansion, or improvement of such fixed or
capital assets, (ii) other Indebtedness arising under Capital Leases (other than
Indebtedness incurred pursuant to clause (x)), provided, that the aggregate
amount of Indebtedness incurred pursuant to this clause (f) at any time
outstanding shall not exceed the greater of (A) $350,000,000 and (B) 4.0% of the
Consolidated Total Assets of the Borrower and the Restricted Subsidiaries at the
date of such incurrence and (iii) any modification, replacement, refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause (i)
or (ii) above, provided that, (x) except to the extent the excess is expressly
permitted by another clause of this Section 10.1, the principal amount thereof
does not exceed the principal amount thereof outstanding immediately prior to
such modification, replacement, refinancing, refunding, renewal or extension
except by an amount equal to the unpaid accrued interest and premium thereon
plus the reasonable amounts paid in respect of fees and expenses incurred in
connection with such modification, replacement, refinancing, refunding, renewal
or extension, (y) immediately before and after the incurrence of such
Indebtedness, no Default shall have occurred and be continuing, and (z) except
for (1) removals of contingent obligors or (2) to the extent otherwise permitted
hereunder, the direct and contingent obligors with respect to such Indebtedness
are not changed;
(g)    Indebtedness outstanding on the Closing Date listed on Schedule 10.1(g)
and any modification, replacement, refinancing, refunding, renewal or extension
thereof; provided that except to the extent otherwise expressly permitted
hereunder, in the case of any such modification, replacement, refinancing,
refunding, renewal or extension, (x) the principal amount thereof does not
exceed the principal amount thereof outstanding immediately prior to such
modification, replacement, refinancing, refunding, renewal or extension except
by an amount equal to the unpaid accrued interest and premium thereon plus the
reasonable amounts paid in respect of fees and expenses incurred in connection
with such modification, replacement, refinancing, refunding, renewal or
extension plus an amount equal to any existing commitment unutilized and letters
of credit undrawn thereunder, (y) except for (1) removals of contingent obligors
or (2) to the extent otherwise permitted hereunder, the direct and contingent
obligors with respect to such Indebtedness are not changed and (z) to the extent
such Indebtedness being modified, replaced, refinanced, refunded, renewed or
extended constitutes Indebtedness owed to the Borrower or any Credit Party, the
creditor with respect to such Indebtedness is not changed;
(h)    Indebtedness in respect of Hedge Agreements or hedging arrangements
permitted under Section 10.5(g)(ix);
(i)    Indebtedness in respect of the 2025 Notes, in an aggregate principal
amount not to exceed $800,000,000;
(j)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations not in connection
with money borrowed, in each case provided in the ordinary course of business or
consistent with past practice, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business consistent with
past practice;
(k)    [reserved];


-115-

--------------------------------------------------------------------------------





(l)    (i) additional Indebtedness (other than of Non-Domestic Subsidiaries) and
(ii) any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above; provided that the aggregate amount of all
Indebtedness incurred and remaining outstanding pursuant to this clause (l),
shall not at any time exceed $150,000,000; provided further that immediately
before and after the incurrence of such additional Indebtedness, no Default
shall have occurred and be continuing;
(m)    [reserved];
(n)    Indebtedness incurred by the Borrower (provided that no Default or Event
of Default has occurred and is continuing immediately before or after giving
effect to such incurrence) in respect of
(i)    (a) Permitted Additional Debt in an aggregate principal amount of all
such Permitted Additional Debt issued or incurred pursuant to this clause (i)(a)
not to exceed the Maximum Incremental Facilities Amount minus the aggregate
amount of New Loan Commitments established from and after the Closing Date; and
(b)    Permitted Additional Debt that is unsecured, the net cash proceeds of
which shall be applied no later than twenty (20) Business Days after the receipt
thereof to repurchase, repay, redeem or otherwise defease the 2025 Notes; and
(ii)    any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above; provided that the principal amount of any such
Indebtedness is not increased above the principal amount thereof outstanding
immediately prior to such modification, replacement, refinancing, refunding,
renewal or extension (except for any original issue discount thereon and the
amount of fees, expenses and premium in connection with such refinancing), and
such Indebtedness otherwise complies with the definition of “Permitted
Additional Debt”;
(o)         Indebtedness in respect of Permitted Debt Exchange Notes incurred
pursuant to a Permitted Debt Exchange in accordance with Section 2.16 (and which
does not generate any additional proceeds) and
(i)    any modification, replacement, refinancing, refunding, renewal or
extension of any Indebtedness specified in subclause (i) above; provided that
(x)    no Default or Event of Default has occurred and is continuing immediately
before or after giving effect to such refinancing, refunding, renewal or
extension;
(y)    the principal amount of any such Indebtedness is not increased above the
principal amount thereof outstanding immediately prior to such modification,
replacement, refinancing, refunding, renewal or extension (except for any
original issue discount thereon and the amount of fees, expenses and premium in
connection with such modification, replacement, refinancing, refunding, renewal
or extension) and
(z)    such Indebtedness otherwise complies with the definition of “Permitted
Additional Debt;”


-116-

--------------------------------------------------------------------------------





(p)    Indebtedness in respect of Cash Management Programs, overdraft
facilities, employee credit card programs, netting services, automatic
clearinghouse arrangements and other cash management and similar arrangements in
the ordinary course of business;
(q)    Indebtedness in an amount not to exceed $40,000,000 outstanding at any
time incurred in the ordinary course of business in respect of obligations of
the Borrower or any Restricted Subsidiary to pay the deferred purchase price of
goods or services or progress payments in connection with such goods and
services;
(r)    Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations (excluding earn-outs), in each case entered into in
connection with Permitted Acquisitions, other Investments and the disposition of
any business, assets or Stock permitted hereunder (other than Guarantee
Obligations or other Indebtedness incurred by any Person acquiring all or any
portion of such business, assets or Stock for the purpose of financing such
acquisition); provided that, such Indebtedness is not reflected on the balance
sheet of the Borrower or any Restricted Subsidiary (it being understood that
contingent obligations referred to in a footnote to financial statements and not
otherwise reflected on the balance sheet will not be deemed to be reflected on
such balance sheet for purposes of this proviso);
(s)    Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(i) obligations to pay insurance premiums or (ii) take or pay obligations
contained in supply agreements, in each case arising in the ordinary course of
business and not in connection with the borrowing of money or Hedge Agreements;
(t)    Indebtedness in an amount not to exceed $50,000,000 outstanding at any
time representing deferred compensation to employees of the Borrower (only to
the extent such work is done for the Borrower or its Subsidiaries or any direct
or indirect parent thereof) and the Restricted Subsidiaries incurred in the
ordinary course of business;
(u)    Indebtedness consisting of promissory notes issued by the Borrower or any
Restricted Subsidiary to current or former officers, managers, consultants,
directors and employees (or their respective spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees) to
finance the purchase or redemption of Stock or Stock Equivalents of the Borrower
(or any direct or indirect parent thereof) permitted by Section 10.6(b);
(v)    Indebtedness in an amount not to exceed $50,000,000 outstanding at any
time consisting of obligations of the Borrower and the Restricted Subsidiaries
under deferred or contingent purchase price, or other similar arrangements
(including earn-outs) incurred by such Person in connection with Permitted
Acquisitions or any other Investment permitted hereunder;
(w)    (i)     Indebtedness of Restricted Subsidiaries (including Indebtedness
of a Person or Indebtedness attaching to assets of a Person that, in either
case, becomes a Restricted Subsidiary (or is a Restricted Subsidiary that
survives a merger with such Person) or Indebtedness attaching to assets that are
acquired by the Borrower or any Restricted Subsidiary), in each case, owed to
Persons other than the Borrower or its Subsidiaries; provided that the aggregate
amount of Indebtedness incurred and remaining outstanding pursuant to this
clause (w) shall not at any time exceed (A) Indebtedness of Restricted
Non-Domestic Subsidiaries of no more than $400,000,000 plus (B) additional
amounts incurred to finance Permitted Acquisitions (including, Permitted
Acquisitions made in a country outside the United States of America (“Foreign
Acquisition”)) (including


-117-

--------------------------------------------------------------------------------





Indebtedness of such Person that existed at the time such Person became a
Restricted Subsidiary) to the extent that, with respect solely to this subclause
(B), the ratio of (1) Indebtedness incurred pursuant to this subclause (B) (in
any single transaction or series of transactions) to (2) Acquired EBITDA in
respect of any such Permitted Acquisition, including any Foreign Acquisition (in
such single transaction or series of transactions) is not greater than 2.00 to
1.00 both before and after giving effect, on a Pro Forma Basis, to the
incurrence of such additional Indebtedness plus (C) additional amounts incurred
to finance a Permitted Acquisition, including any Foreign Acquisition (including
indebtedness of such Person that existed at the time such Person became a
Restricted Subsidiary), to the extent, both immediately before and after giving
effect to such incurrence (and including any amounts incurred pursuant to (A)
and (B) above and (D) below), that the Consolidated Senior Secured Debt to
Consolidated EBITDA Ratio is not greater than 4.25 to 1.00, on a Pro Forma Basis
(but excluding from the calculation of Consolidated Total Debt any netting in
respect of Unrestricted Cash that would result from the incurrence of any such
Indebtedness being incurred at such time) plus (D) additional amounts incurred
by Non-Domestic Subsidiaries, to the extent the net proceeds thereof are applied
to capital expenditures, which are unsecured or secured by a Lien (which Lien
shall, to the extent such Indebtedness is secured by a Lien on the assets of any
Credit Party, rank junior to the Lien securing the Obligations), to the extent,
both immediately before and after giving effect to such incurrence (and
including any amounts incurred pursuant to (A), (B) and (C) above) that the
Consolidated Senior Secured Debt to Consolidated EBITDA Ratio is not greater
than 4.25 to 1.00, on a Pro Forma Basis (but excluding from the calculation of
Consolidated Total Debt any netting in respect of Unrestricted Cash that would
result from the incurrence of any such Indebtedness being incurred at such
time); provided that (x) any such Indebtedness incurred under this clause (w) by
a Restricted Non-Domestic Subsidiary may be guaranteed by the Borrower or any
Domestic Subsidiary solely to the extent otherwise permitted by Section 10.5,
(y) in the case of a Permitted Acquisition by any Domestic Subsidiary (A)
Indebtedness under Section 10.1(w)(i)(B) and 10.1(w)(i)(C) above shall not be
permitted in the case of a Permitted Acquisition within the United States of
America unless the acquirer is a Guarantor, (B) the Stock and Stock Equivalents
of such Person acquired by a Domestic Subsidiary are pledged to secure the
Obligations, to the extent required under Section 9.12, (C) such Person executes
a supplement to the Guarantee and Security Documents (or alternative guarantee
and security agreements in relation to the Obligations reasonably acceptable to
the Collateral Agent) to the extent required under Section 9.11 or 9.12, as
applicable and (D) to the extent the assets of such Person that are required to
become Collateral under Section 9.11 or 9.12 are subject to a Lien securing such
Indebtedness, such Lien becomes subject to an intercreditor agreement on terms
and conditions reasonably satisfactory to the Administrative Agent providing
that such Lien shall rank junior to the Lien securing the Obligations; provided
that the requirements of this subclause (y) shall not apply to an aggregate
amount at any time outstanding of up to $30,000,000 of the aggregate principal
amount of such Indebtedness (and modifications, replacements, refinancings,
refundings, renewals and extensions thereof pursuant to subclause (ii) below)
and (z) immediately before and after the incurrence of such Indebtedness, no
Default shall have occurred and be continuing; and
(i)    any modification, replacement, refinancing, refunding, renewal or
extension of any Indebtedness specified in subclause (i) above, provided that,
except to the extent otherwise expressly permitted hereunder, (x) the principal
amount of any such Indebtedness does not exceed the principal amount thereof
outstanding immediately prior to such modification, replacement, refinancing,
refunding, renewal or extension except by an amount equal to the unpaid accrued
interest and premium thereon plus the reasonable amounts paid in respect of and
fees and expenses incurred in connection with such modification, replacement,
refinancing, refunding, renewal or extension, (y) except for (1) removals of
contingent obligors or (2) to the extent otherwise permitted hereunder, the
direct and contingent obligors with respect to such Indebtedness are not


-118-

--------------------------------------------------------------------------------





changed and (z) immediately before and after such modification, replacement,
refinancing, refunding, renewal or extension of Indebtedness, no Default shall
have occurred and be continuing;
(x)    Indebtedness of the Borrower or any Restricted Subsidiary (A) which is
the result of any sale leaseback transaction failing to meet the qualifications
set forth in ASC 840 such that the Borrower or such Restricted Subsidiary is
required to reflect a financing obligation on its financial statements in
accordance with GAAP, (B) which is the result of a built-to-suit lease failing
to meet the qualifications set forth in ASC 840 such that the Borrower or such
Restricted Subsidiary is required to reflect a financing obligation on its
financial statements in accordance with GAAP, provided that in no event shall
the aggregate principal amount of Indebtedness permitted by this clause (x)(B)
outstanding at any time exceed $250,000,000, (C) without limiting the last
sentence of Section 1.3(a), which is a result of any operating lease becoming a
Capitalized Lease Obligation as a result of any changes in GAAP after the date
hereof, or (D) without limiting the last sentence of Section 1.3(a), which is a
result of the operating lease described on Schedule 10.1(x) becoming a
Capitalized Lease Obligation as a result of any renewal or extension thereof;
(y)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (x) above, (z) and (aa);
(z)    (i) any Indebtedness of the Borrower that is issued or incurred, and the
net proceeds of which shall be applied no later than sixty (60) Business Days
after receipt thereof, to replace, refinance, repurchase, repay, redeem or
otherwise defease any Indebtedness of the Borrower permitted hereunder (referred
to herein as “Qualified Refinancing Debt”), which Indebtedness:
(A)    may be subordinated Indebtedness or, to the extent such original
Indebtedness was senior Indebtedness, senior Indebtedness;
(B)    may be unsecured or may be secured by Qualified Refinancing Liens (as
defined in Section 10.2(t));
(C)    to the extent such original Indebtedness was guaranteed by any Guarantor,
may be guaranteed by any Guarantors (but shall not in any event be guaranteed by
any Subsidiary of the Borrower that is not a Guarantor);
(D)    shall not have a maturity date prior to July 27, 2025; and
(E)    shall not be in a principal amount greater than the outstanding principal
amount of the original Indebtedness so replaced, refinanced, repurchased,
repaid, redeemed or defeased and the accrued and unpaid interest thereon
immediately prior to such replacement, refinancing, repurchase, repayment,
redemption or other defeasance (except for any original issue discount thereon
and the amount of fees, expenses and premium in connection therewith);
provided further that the Borrower shall at least five (5) Business Days prior
to the issuance or incurrence of such Qualified Refinancing Debt provide the
Administrative Agent with copies of the credit documentation or proposed credit
documentation relating thereto; and
(ii)    any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above; provided that the principal amount of any such
Indebtedness is not increased above


-119-

--------------------------------------------------------------------------------





the principal amount thereof outstanding immediately prior to such modification,
replacement, refinancing, refunding, renewal or extension (except for any
original issue discount thereon and the amount of fees, expenses and premium in
connection therewith), and such Indebtedness otherwise complies with subclauses
(i)(A) through (E) above. For the avoidance of doubt, the Indebtedness under
this Section 10.1(z) shall not be deemed to be Permitted Additional Debt; and
(aa)    any (i) Indebtedness of any Restricted Non-Domestic Subsidiaries,
provided that Restricted Non-Domestic Subsidiaries may not incur Indebtedness
under this clause (aa)(i) in an aggregate outstanding principal amount exceeding
the Maximum Non-Credit Party Facilities Amount, as determined on the date of
incurrence, and (ii) Guarantee Obligations incurred by the Borrower or any
Restricted Subsidiary in respect of the Indebtedness of any Restricted
Subsidiaries permitted pursuant to Section (aa)(i) or (iii); provided that the
aggregate outstanding principal amount of such Indebtedness guaranteed by the
Borrower pursuant to this clause (ii) shall not exceed $200,000,000, as
determined on the date of incurrence, unless the Borrower would otherwise be
permitted to provide additional Guarantee Obligations for such purpose under
Section 10.5, and (iii) any modification, replacement, refinancing, refunding,
renewal or extension of the Indebtedness in the foregoing clause (i); provided
that except to the extent otherwise expressly permitted hereunder, in the case
of any such modification, replacement, refinancing, refunding, renewal or
extension, the principal amount thereof does not exceed the greater of (a) the
principal amount thereof outstanding immediately prior to such modification,
replacement, refinancing, refunding, renewal or extension or (b) an amount equal
to the Maximum Non-Credit Party Facilities Amount less the outstanding principal
amount of all other outstanding Indebtedness permitted under subclause (aa)(i)
(calculated as if any revolving credit Indebtedness were fully drawn) that is
not subject to such modification, replacement, refinancing, refunding, renewal
or extension, except by an amount equal to the unpaid accrued interest and
premium thereon plus the reasonable amounts paid in respect of fees and expenses
incurred in connection with such modification, replacement, refinancing,
refunding, renewal or extension plus an amount equal to any existing commitment
unutilized and letters of credit undrawn thereunder (for the avoidance of doubt,
the Indebtedness under this Section 10.1(aa) shall not be deemed to be Permitted
Additional Debt);
(bb)    other Indebtedness so long as, both immediately before and after giving
effect to any such incurrence of Indebtedness, the Consolidated Total Debt to
Consolidated EBITDA Ratio is less than or equal to 3.00 to 1.00; and
(cc)    any Disposition under Section 10.4(j) to the extent such Disposition
constitutes Indebtedness.


In the event that an item of Indebtedness meets the criteria of more than one of
the categories of Indebtedness described in clauses (a) through (cc) above, the
Borrower may select which such category shall apply to such Indebtedness and
may, in its sole discretion, divide the Indebtedness among multiple available
categories pursuant to more than one of the above clauses; provided that all
Indebtedness outstanding under the Credit Documents will be deemed at all times
to have been incurred in reliance only on the exception in clause (a) of this
Section 10.1.
For purposes of determining compliance with this Section 10.1, any contingent
earnout or other contingent payment obligation related to Permitted Acquisitions
or any other Investment permitted hereunder at any time shall be computed as the
amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability (irrespective of whether such contingent liabilities meet
the criteria for accrual under Statement of Financial Accounting Standard No.
5).


-120-

--------------------------------------------------------------------------------





For purposes of this Agreement, Indebtedness that is unsecured is not deemed to
be subordinated or junior to secured Indebtedness merely because it is
unsecured, and senior Indebtedness is not deemed to be subordinated or junior to
any other senior Indebtedness merely because it has a junior priority with
respect to the same collateral.

10.2    Limitation on Liens. The Borrower will not, and the Borrower will not
permit any of its Restricted Subsidiaries to, create, incur, assume or suffer to
exist any Lien upon any property or assets of any kind (real or personal,
tangible or intangible) of the Borrower or any Restricted Subsidiary, whether
now owned or hereafter acquired, except:
(a)    Liens arising under
(i)    the Credit Documents securing the Obligations; and
(ii)    the Permitted Additional Debt Documents securing Permitted Additional
Debt Obligations permitted to be incurred under Section 10.1(n)(i)(a) or
10.1(o); provided that,
(A)    in the case of Liens securing Permitted Additional Debt Obligations that
constitute First Lien Obligations pursuant to subclause (ii) above, the
applicable Permitted Additional Debt Secured Parties (or a representative
thereof on behalf of such holders) shall enter into security documents with
terms and conditions not materially more restrictive to the Credit Parties,
taken as a whole, than the terms and conditions of the Security Documents; and
(x)    in the case of the first such issuance of Permitted Additional Debt
constituting First Lien Obligations, the Collateral Agent, the Administrative
Agent and the representative for the holders of such Permitted Additional Debt
Obligations shall have entered into the First Lien Intercreditor Agreement; and
(y)    in the case of subsequent issuances of Permitted Additional Debt
constituting First Lien Obligations, the representative for the holders of such
Permitted Additional Debt Obligations shall have become a party to the First
Lien Intercreditor Agreement in accordance with the terms thereof; and
(B)    in the case of Liens securing Permitted Additional Debt Obligations that
do not constitute First Lien Obligations pursuant to subclause (ii) above, the
applicable Permitted Additional Debt Secured Parties (or a representative
thereof on behalf of such holders) shall enter into security documents with
terms and conditions no more restrictive to the Credit Parties, taken as a
whole, than the terms and conditions of the Security Documents and shall
(x)    in the case of the first such issuance of Permitted Additional Debt that
do not constitute First Lien Obligations, the Collateral Agent, the
Administrative Agent and the representative of the holders of such Permitted
Additional Debt Obligations shall have entered into the Second Lien
Intercreditor Agreement; and
(y)    in the case of subsequent issuances of Permitted Additional Debt that do
not constitute First Lien Obligations, the representative for the holders of
such Permitted Additional Debt shall have become a party to the Second Lien
Intercreditor Agreement in accordance with the terms thereof; and


-121-

--------------------------------------------------------------------------------





(C)    in the case of all Liens securing Permitted Additional Debt Obligations
(whether pursuant to clause (A) or clause (B) above), such Liens shall encumber
no asset or property that is not also Collateral securing the Obligations.
(b)    Permitted Liens;
(c)    Liens securing Indebtedness permitted pursuant to Section 10.1(f),
provided that (x) such Liens attach concurrently with or within one year after
completion of the acquisition, construction, repair, replacement or improvement
(as applicable) of the property subject to such Liens and (y) such Liens attach
at all times only to the assets so financed except (1) such Liens may attach to
accessions to the property financed with the proceeds of such Indebtedness and
the proceeds and the products thereof and (2) that individual financings of
equipment provided by one lender may be cross collateralized to other financings
of equipment provided by such lender and (3) that if the Lien is to attach to a
building or improvement constructed on a parcel of land (whether such land is
already owned by a Restricted Subsidiary or acquired but not financed with the
proceeds of such Indebtedness permitted pursuant to Section 10.1(f)), (A) such
Liens may attach to such parcel of land on which such building or improvement
was constructed with the proceeds of the Indebtedness permitted pursuant to
Section 10.1(f) and (B) a Lien may also be granted in and attach to any
intercompany lease, sublease or license of such land, buildings and/or
improvements and any right, title and interest under an intercompany lease,
sublease or license of such parcel of land, buildings and/or improvements
(whether as lessor, sublessor, licensor, lessee, sublessee or licensee),
including any rents, revenues and proceeds arising under such intercompany
lease, sublease or license, in case of each of clauses (A) and (B), in order to
facilitate the granting of the Lien on the building or improvement constructed
with the proceeds of such Indebtedness permitted pursuant to Section 10.1(f);
(d)    Liens existing on the Closing Date that are listed on Schedule 10.2;
(e)    the modification, replacement, extension or renewal of any Lien permitted
by clauses (a) through (d) and clauses (f) and (r) of this Section 10.2 upon or
in the same assets theretofor subject to such Lien (or upon or in after-acquired
property that is affixed or incorporated into the property covered by such Lien
or any proceeds or products thereof) or the replacement, extension or renewal
(without increase in the amount or change in any direct or contingent obligor
except for (1) removals of contingent obligors or (2) to the extent otherwise
permitted hereunder) of the Indebtedness secured thereby, to the extent such
replacement, extension or renewal is permitted by Section 10.1, and, in all
cases, with the same lien priority as the Lien being modified, replaced,
extended, or renewed;
(f)    Liens on the assets of any Person that becomes a Restricted Subsidiary
(or is a Restricted Subsidiary that survives a merger with such Person) pursuant
to a Permitted Acquisition or other permitted Investment, or on assets acquired
after the Closing Date to the extent the Liens on such acquired assets secure
Indebtedness permitted by Section 10.1(w); provided that (A) in the case of
Liens securing Indebtedness incurred by a Restricted Non-Domestic Subsidiary
pursuant to Section 10.1(w)(i)(A), (B), or (C) that are used to finance a
Permitted Acquisition, such Indebtedness shall not be secured by any assets
other than the assets so acquired, and (B) in the case of Liens securing
Indebtedness incurred by a Restricted Domestic Subsidiary pursuant to Section
10.1(w)(i)(B) or (C) that is used to finance Permitted Acquisitions in the
United States of America such Liens (i) are not created or incurred in
connection with, or in contemplation of, such Person becoming such a Restricted
Subsidiary or such assets being acquired and (ii) attach at all times only to
the same assets to which such Liens attached (and after-acquired property that
is affixed or incorporated into the property covered by such Lien), and secure
only the same Indebtedness or obligations that such Liens secured, immediately
prior


-122-

--------------------------------------------------------------------------------





to such Permitted Acquisition and any modification, replacement, refinancing,
refunding, renewal or extension thereof permitted by Section 10.1(w) (provided
that no Indebtedness of any Restricted Non-Domestic Subsidiary permitted to be
secured under this paragraph shall be secured by any assets of the Borrower or
any Restricted Domestic Subsidiary);
(g)    (i) Liens placed on the Stock and Stock Equivalents of any Restricted
Non-Domestic Subsidiary acquired pursuant to a Permitted Acquisition to secure
Indebtedness incurred pursuant to Section 10.1(w) in connection with such
Permitted Acquisition, (ii) other than with respect to Indebtedness incurred
under Section 10.1(w) to finance a Permitted Acquisition in the United States,
Liens placed upon the assets (including, without limitation, receivables) of a
Restricted Subsidiary to secure Indebtedness of such Restricted Subsidiary or a
guarantee by such Restricted Subsidiary of any Indebtedness of the Borrower or
any other Restricted Subsidiary incurred pursuant to 10.1(w) in connection with
a Permitted Acquisition or otherwise; provided that in the case of clause (D) of
Section 10.1(w)(i), such Indebtedness shall either be unsecured or secured by a
Lien ranking junior to the Lien securing the Obligations, as applicable, (iii)
to the extent not otherwise permitted by clauses (i) and (ii) of this Section
10.2(g), any Liens ranking junior to the Lien securing the Obligations placed
upon the assets of any Restricted Domestic Subsidiaries in connection with
seller note financing permitted under Section 10.1 and incurred in connection
with such Permitted Acquisition and owed solely to the seller or sellers in
connection with such Permitted Acquisition; provided, that, such Liens shall
extend only to assets or assets of any Subsidiaries acquired pursuant to such
Permitted Acquisition and the representative for the holders of such seller note
shall have entered into an intercreditor agreement satisfactory to the
Administrative Agent (which will be substantially comparable to the Second Lien
Intercreditor Agreement with such changes as shall be necessary to reflect that
the parties shall not have Liens on the same collateral and such other changes
as the Administrative Agent shall reasonably agree) and (iv) to the extent not
otherwise permitted by clauses (i), (ii) and (iii) of this Section 10.2(g), any
Liens to secure Indebtedness permitted pursuant to Section 10.1(w)(i)(D);
provided, that, such Liens shall extend only to assets acquired pursuant to such
permitted capital expenditures and, to the extent such Liens are on assets of a
Credit Party hereunder, such Liens shall be junior to the Lien securing the
Obligations hereunder and the representative for the holders of such
Indebtedness shall have entered into an intercreditor agreement satisfactory to
the Administrative Agent (which will be substantially comparable to the Second
Lien Intercreditor Agreement with such changes as shall be necessary to reflect
that the parties shall not have Liens on the same collateral and such other
changes as the Administrative Agent shall reasonably agree);
(h)    Liens securing Indebtedness or other obligations (i) of the Borrower or a
Restricted Subsidiary in favor of a Credit Party, (ii) of any Restricted
Subsidiary that is not a Credit Party in favor of any Restricted Subsidiary that
is not a Credit Party and (iii) any Non-Domestic Subsidiary in favor of any
Non-Domestic Subsidiary;
(i)    Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;
(j)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 10.5 to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to sell, transfer, lease or otherwise dispose of any property in a
transaction permitted under Section 10.4, in each case, solely to the extent
such


-123-

--------------------------------------------------------------------------------





Investment or sale, disposition, transfer or lease, as the case may be, would
have been permitted on the date of the creation of such Lien;
(k)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods entered into by the Borrower
or any of the Restricted Subsidiaries in the ordinary course of business
permitted by this Agreement;
(l)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.5;
(m)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
(n)    Liens that are contractual rights of set-off (and not liens granted in
respect of borrowed money) (i) relating to the establishment of depository
relations with banks not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposit or sweep accounts of the Borrower or any
Restricted Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of the Borrower and the Restricted
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Restricted Subsidiary in the ordinary
course of business;
(o)    Liens solely on any cash earnest money deposits made by the Borrower or
any of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
(p)    Liens on insurance policies issued in favor of the Borrower or any
Restricted Subsidiary and the proceeds thereof securing the financing of the
premiums with respect thereto;
(q)    additional Liens so long as the aggregate principal amount of the
obligations secured thereby at any time outstanding does not exceed $50,000,000;
(r)    additional Liens securing (i) Indebtedness permitted under the first
paragraph of Section 10.1; provided that at the time such Indebtedness is
incurred, the holders of such Indebtedness shall have entered into the Second
Lien Intercreditor Agreement pursuant to which such Liens shall rank junior to
any Lien securing Obligations;
(s)    Liens in respect of real estate, fixed or capital assets, and personal
property relating solely to such assets, owned or acquired by the Borrower or a
Restricted Subsidiary (including any Liens on any intercompany lease, sublease
or license of any such real estate, fixed or capital assets and any right, title
and interest under an intercompany lease, sublease or license of such real
estate, fixed or capital assets (whether as lessor, sublessor, licensor, lessee,
sublessee or licensee), including any rents, revenues and proceeds arising under
such intercompany lease, sublease or license), provided that the Indebtedness
secured thereby does not exceed the fair market value of such assets (as
determined by the Borrower in good faith) and in no event shall the Indebtedness
secured thereby exceed the Maximum Permitted Investment/Lien Amount as
calculated immediately prior to the issuance or incurrence of such Indebtedness;


-124-

--------------------------------------------------------------------------------





(t)    Liens on the Collateral to secure Qualified Refinancing Debt, which Liens
shall rank junior to the Liens securing the Obligations and such Liens shall be
pari passu with or junior to the Liens securing the Indebtedness refinanced by
such Qualified Refinancing Debt, provided that (i) such junior Liens shall not
cover any asset or property that is not Collateral securing the Obligations and
(ii) the representative of the Qualified Refinancing Debt shall have become a
party to a lien intercreditor agreement (a “Qualified Lien Intercreditor
Agreement”) with the Collateral Agent in form and substance reasonably
satisfactory to the Collateral Agent (which Qualified Lien Intercreditor
Agreement, the Collateral Agent shall enter into upon the Borrower’s request)
(the Liens permitted pursuant to this Section 10.2(t) are referred to herein as
“Qualified Refinancing Liens”);
(u)    Liens placed upon the assets (including, without limitation, receivables)
of any Restricted Non-Domestic Subsidiaries to secure any Indebtedness permitted
under Section 10.1(aa);
(v)    other Liens so long as, both immediately before and after giving effect
to any such incurrence of Liens, the Consolidated Total Debt to Consolidated
EBITDA Ratio is less than or equal to 3.00 to 1.00; and
(w)    Liens and deposits to secure any Indebtedness permitted under Section
10.1(c)(ii) and Section 10.1(c)(iii) .
In the event that a Lien meets the criteria of more than one of the categories
of Liens described in clauses (a) through (w) above, the Borrower may select
which such category shall apply to such Lien and may, in its sole discretion,
divide the Liens among multiple available categories pursuant to more than one
of the above clauses; provided that all Liens outstanding under the Credit
Documents will be deemed at all times to have been incurred in reliance only on
the exception in clause (a)(i) of this Section 10.2.

10.3    Limitation on Fundamental Changes. The Borrower will not, and the
Borrower will not permit any of its Restricted Subsidiaries (other than any
Dormant Subsidiaries) to, enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease, assign, transfer or otherwise dispose of,
all or substantially all its business units, assets or other properties, except
that:
(a)    so long as (i) no Default or Event of Default has occurred and is
continuing or would result therefrom and (ii) both before and after giving
effect to such transaction the Consolidated Total Debt to Consolidated EBITDA
Ratio shall, on a Pro Forma Basis, be equal to or less than 5.75 to 1.00, any
Subsidiary of the Borrower may be merged, amalgamated or consolidated with or
into the Borrower, provided that (i) the Borrower shall be the continuing or
surviving Person or (ii) if the Person formed by or surviving any such merger,
amalgamation or consolidation is not the Borrower (such other Person, the
“Successor Borrower”), (A) the Successor Borrower shall be an entity organized
or existing under the laws of the United States, any state thereof, the District
of Columbia or any territory thereof, (B) the Successor Borrower shall expressly
assume all the obligations of the Borrower under this Agreement and the other
Credit Documents pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent, (C) each Guarantor, unless it is the
other party to such merger or consolidation, shall have by a supplement to the
Guarantee affirmed that its guarantee thereunder shall apply to any Successor
Borrower’s obligations under this Agreement, (D) each Guarantor grantor and each
Guarantor pledgor, unless it is the other party to such merger or consolidation,
shall have by a supplement to the Security Agreement and Pledge Agreement (and
each applicable U.S.


-125-

--------------------------------------------------------------------------------





Institution Subsidiary, by supplement to the U.S. Institution Subsidiary
Collateral Agreement (subject to any exception applicable pursuant to clause (g)
of the definition of “Excluded Subsidiary”)), respectively, affirmed that its
obligations thereunder shall apply to its Guarantee as affirmed pursuant to
clause (C), (E) each mortgagor of a Mortgaged Property, unless it is the other
party to such merger or consolidation, shall have affirmed that its obligations
under the applicable Mortgage shall apply to its Guarantee as affirmed pursuant
to clause (C) and (F) the Successor Borrower shall have delivered to the
Administrative Agent (x) an officer’s certificate stating that such merger or
consolidation and such supplements preserve the enforceability of the Guarantee
and the perfection and priority of the Liens under the Security Documents and
(y) if requested by the Administrative Agent, an opinion of counsel to the
effect that such merger or consolidation does not violate this Agreement or any
other Credit Document and that the provisions set forth in the preceding clauses
(C) through (E) preserve the enforceability of the Guarantee and the perfection
and priority of the Liens created under the Obligations Security Documents (it
being understood that if the foregoing are satisfied, the Successor Borrower
will succeed to, and be substituted for, the Borrower under this Agreement);
(b)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, any Subsidiary of the Borrower may be merged,
amalgamated or consolidated with or into any other Subsidiary of the Borrower;
provided that (i) in the case of any merger, amalgamation or consolidation
involving (x) one or more Restricted Domestic Subsidiaries, (A) a Restricted
Domestic Subsidiary shall be the continuing or surviving Person or (B) the
Borrower shall take all steps necessary to cause the Person formed by or
surviving any such merger, amalgamation or consolidation (if other than a
Restricted Domestic Subsidiary) to become a Restricted Domestic Subsidiary or
(y) one or more Restricted Non-Domestic Subsidiaries but no Restricted Domestic
Subsidiaries, (A) a Restricted Non-Domestic Subsidiary shall be the continuing
or surviving Person or (B) the Borrower shall take all steps necessary to cause
the Person formed by or surviving any such merger, amalgamation or consolidation
(if other than a Restricted Non-Domestic Subsidiary) to become a Restricted
Non-Domestic Subsidiary, (ii) in the case of any merger, amalgamation or
consolidation involving one or more Guarantors, a Guarantor shall be the
continuing or surviving Person or the Person formed by or surviving any such
merger, amalgamation or consolidation (if other than a Guarantor) shall execute
a Guarantee and the relevant Security Documents in form and substance reasonably
satisfactory to the Administrative Agent in order to become a Guarantor and
pledgor, mortgagor and grantor, as applicable, thereunder for the benefit of the
Obligations Secured Parties, (iii) no Default or Event of Default has occurred
and is continuing would result from the consummation of such merger,
amalgamation or consolidation and (iv) Borrower shall have delivered to the
Administrative Agent an officers’ certificate stating that such merger,
amalgamation or consolidation and any such supplements, Guarantee and Security
Documents preserve the enforceability of the applicable Guarantee and the
perfection and priority of the Liens under the applicable Security Documents;
(c)    (x) any Restricted Domestic Subsidiary that is not a Credit Party may
sell, lease, transfer or otherwise dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any other Restricted
Domestic Subsidiary and (y) any Restricted Non-Domestic Subsidiary may sell,
lease, transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or any other Restricted Subsidiary;
(d)    any Subsidiary may sell, lease, transfer or otherwise dispose of any or
all of its assets (upon voluntary liquidation or otherwise) to any Credit Party;


-126-

--------------------------------------------------------------------------------





(e)    any Non-Domestic Subsidiary may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
any other Non-Domestic Subsidiary;
(f)    any Restricted Subsidiary may liquidate or dissolve if (i) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (ii) to the extent such Restricted Subsidiary is a Credit Party, any assets
or business not otherwise disposed of or transferred in accordance with Section
10.4 or 10.5 or, in the case of any such business, discontinued, shall be
transferred to, or otherwise owned or conducted by, a Credit Party after giving
effect to such liquidation or dissolution;
(g)    to the extent that no Default or Event of Default would result from the
consummation of such disposition, the Borrower and its Restricted Subsidiaries
may consummate a merger, amalgamation, dissolution, liquidation, consolidation,
disposition, conveyance, sale, lease or assignment the purpose and effect of
which is to structure and effect a disposition permitted pursuant to Section
10.4 or an Investment permitted pursuant to Section 10.5;
(h)    the Borrower may consolidate or merge with or into or wind up into
(whether or not the Borrower is the surviving Person), or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of its
properties or assets, in one or more related transactions, to any Person if:
(i)    either: (x) the Borrower is the surviving corporation or (y) the Person
formed by or surviving any such consolidation or merger (if other than the
Borrower) or to which such sale, assignment, transfer, lease, conveyance or
other disposition will have been made is a corporation organized or existing
under the laws of the jurisdiction of organization of the Borrower or the laws
of the United States, any state thereof, the District of Columbia or any
territory thereof (such Person, as the case may be, being herein called the
“Successor Company”),
(ii)    the Successor Company, if other than the Borrower, expressly assumes all
the obligations of the Borrower under the Credit Documents pursuant to
documentation reasonably satisfactory to the Administrative Agent,
(iii)    immediately after such transaction (and treating any Indebtedness that
becomes an obligation of the Successor Company or any of its Restricted
Subsidiaries as a result of such transaction as having been incurred by the
Successor Company or such Restricted Subsidiary at the time of such
transaction), no Default or Event of Default shall have occurred and be
continuing,
(iv)    immediately after giving effect on a Pro Forma Basis to such transaction
and any related financing transactions, as if such transactions had occurred at
the beginning of the applicable four-quarter period, the ratio of the
Consolidated EBITDA to Consolidated Interest Expense for the Successor Company,
the Borrower and its Restricted Subsidiaries would be greater than such ratio
for the Borrower and its Restricted Subsidiaries immediately prior to such
transaction,
(v)    each Guarantor shall have confirmed pursuant to a supplement that its
Guarantee shall apply to such Successor Company’s obligations under the Credit
Documents,


-127-

--------------------------------------------------------------------------------





(vi)    each Credit Party shall have confirmed pursuant to a supplement that its
Security Documents shall apply to such Successor Company’s obligations under the
Credit Documents, and, if applicable, to such Credit Party’s obligations under
the Guarantee,
(vii)    to the extent any assets of the Person which is merged or consolidated
with or into the Successor Company are assets of the type which would constitute
Collateral under the Security Documents, the Successor Company will take such
action as may be reasonably requested by the Administrative Agent to the extent
necessary to cause such property and assets to be made subject to the Liens
under the Collateral Documents and shall take all reasonably necessary action so
that such Lien is perfected to the extent required by the Security Documents;
and
(viii)    the Collateral owned by or transferred to the Successor Company shall:
(a)    continue to constitute Collateral under this Agreement and the Security
Documents,
(b)    be subject to the Lien in favor of the Collateral Agent for the benefit
of the Secured Parties, and
(c)    not be subject to any Lien other than Permitted Liens or Liens otherwise
permitted hereunder, and
(ix)    the Borrower shall have delivered to the Administrative Agent an
officer’s certificate and an opinion of counsel reasonably satisfactory to the
Administrative Agent, each stating that such consolidation, merger or transfer
and such supplemental Guarantee and Security Documents and other documents, if
any, comply with this Agreement and covering such other matters as the
Administrative Agent shall reasonably request.
Upon the occurrence of any transaction described in this Section 10.3(h), the
successor corporation formed by such transaction shall succeed to, and be
substituted for (so that from and after the date of such transaction, the
provisions of this Agreement referring to the Borrower shall refer instead to
the Successor Company and not to the Borrower), and may exercise every right and
power of, and shall have every obligation of, the Borrower under this Agreement
and the other Credit Documents with the same effect as if such Successor Company
had been named as the Borrower herein.
(i)    any (A) Restricted Domestic Subsidiary or any (B) Restricted Non-Domestic
Subsidiary may consolidate or merge with or into or wind up into (whether or not
such Restricted Subsidiary is the surviving Person), or sell, assign, transfer,
lease, convey or otherwise dispose of all or substantially all of its properties
or assets, in one or more related transactions, to any Person if:
(i)    either: (x) (A) in the case of clause (A) above, such Restricted Domestic
Subsidiary is the surviving Person or (B) in the case of clause (B) above, such
Restricted Non-Domestic Subsidiary is the surviving Person or (y) the Person
formed by or surviving any such consolidation or merger (if other than the
Borrower) or to which such sale, assignment, transfer, lease, conveyance or
other disposition will have been made is a Person (A) in the case of clause (A)
above, organized or existing under the laws of the United States, any state or
territory thereof of, the District of Columbia if such Restricted Subsidiary is
a Restricted Domestic Subsidiary or (B) in the case of clause (B) above, not
organized or existing under the laws of the United States, any state or
territory thereof of, the District


-128-

--------------------------------------------------------------------------------





of Columbia if such Restricted Subsidiary is a Restricted Non-Domestic
Subsidiary (such Person, as the case may be, being herein called the “Successor
Restricted Subsidiary”),
(ii)    the Successor Restricted Subsidiary, if other than such Restricted
Subsidiary, expressly assumes all the obligations (if any) of such Restricted
Subsidiary under the Credit Documents pursuant to documentation reasonably
satisfactory to the Administrative Agent,
(iii)    immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Restricted Subsidiary
or any of its Restricted Subsidiaries as a result of such transaction as having
been incurred by the Successor Restricted Subsidiary or such Restricted
Subsidiary at the time of such transaction), no Default or Event of Default
shall have occurred and be continuing,
(iv)    immediately after giving effect on a Pro Forma Basis to such transaction
and any related financing transactions, as if such transactions had occurred at
the beginning of the applicable four-quarter period, the ratio of the
Consolidated EBITDA to Consolidated Interest Expense for the Borrower and its
Restricted Subsidiaries would be greater than such ratio for the Borrower and
its Restricted Subsidiaries immediately prior to such transaction,
(v)    notwithstanding anything to the contrary contained in any other provision
hereof, to the extent any assets of the Person which is merged or consolidated
with or into the Successor Restricted Subsidiary are assets of the type which
would constitute Collateral under the Security Documents, the Successor
Restricted Subsidiary will take such action as may be reasonably requested by
the Administrative Agent to the extent necessary to cause such property and
assets to be made subject to the Liens under the Collateral Documents and shall
take all reasonably necessary action so that such Lien is perfected to the
extent required by the Security Documents; and
(vi)    notwithstanding anything to the contrary contained in any other
provision hereof, the Collateral owned by or transferred to the Successor
Restricted Subsidiary shall (a) continue to constitute Collateral under this
Agreement and the Security Documents, (b) be subject to the Lien in favor of the
Collateral Agent for the benefit of the Secured Parties, and (c) not be subject
to any Lien other than Permitted Liens or Liens otherwise permitted hereunder,
and
(vii)    the Borrower shall have delivered to the Administrative Agent an
officer’s certificate and an opinion of counsel reasonably satisfactory to the
Administrative Agent, each stating that such consolidation, merger or transfer
and such supplemental Guarantee and Security Documents and other documents, if
any, comply with this Agreement and covering such other matters as the
Administrative Agent shall reasonably request.
Upon the occurrence of any transaction described in this Section 10.3(i), the
successor corporation formed by such transaction shall succeed to, and be
substituted for (so that from and after the date of such transaction, the
provisions of this Agreement, referring to the Borrower shall refer instead to
the Successor Restricted Subsidiary and not to the Borrower), and may exercise
every right and power of, and shall have every obligation of, the Restricted
Subsidiary survived by such Successor Restricted Subsidiary under this Agreement
and the other Credit Documents with the same effect as if such Successor
Restricted Subsidiary had been named as such survived Restricted Subsidiary
herein.

10.4    Limitation on Sale of Assets. The Borrower will not, and the Borrower
will not permit any of its Restricted Subsidiaries to, (i) convey, sell, lease,
license, assign, transfer or otherwise


-129-

--------------------------------------------------------------------------------





dispose of, any of its property, business or assets (including receivables,
intellectual property and leasehold interests), whether now owned or hereafter
acquired or (ii) sell to any Person (other than the Borrower or a Restricted
Subsidiary) any shares owned by it of any Restricted Subsidiary’s Stock and
Stock Equivalents, except that:
(a)    the Borrower and the Restricted Subsidiaries may sell, transfer or
otherwise dispose of (i) inventory, (ii) obsolete or surplus equipment and
vehicles in the ordinary course of business, (iii) Permitted Investments and
(iv) assets for the purposes of charitable contributions or similar gifts to the
extent such assets are not material to the ability of the Borrower and its
Restricted Subsidiaries, taken as a whole, to conduct its business in the
ordinary course;
(b)    the Borrower and the Restricted Subsidiaries may sell, transfer or
otherwise dispose of assets (including, without limitation, any Stock or Stock
Equivalents in any Restricted Subsidiary whether pursuant to an initial public
offering or otherwise) (each of the foregoing, a “Disposition”), for fair value;
provided that: (i) after giving effect to any such sale, transfer or
disposition, no Default or Event of Default shall have occurred and be
continuing, (ii) with respect to any Disposition pursuant to this clause (b) for
a purchase price in excess of $10,000,000, the Person making such Disposition
shall receive not less than 75% of such consideration in the form of cash or
Permitted Investments and (iii) any non-cash proceeds received are pledged to
the Collateral Agent to the extent required under Section 9.12 (provided that
such obligation under this clause (iii) shall not be required for so long as the
Consolidated Total Debt to Consolidated EBITDA Ratio is less than or equal to
3.0 to 1.0); provided that the amount of (A) any liabilities (as shown on the
Borrower’s or such Restricted Subsidiary’s most recent balance sheet or in the
footnotes thereto) of the Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the Obligations (in the case
of the Borrower) or the Guarantee (in the case of such Restricted Subsidiary),
that are assumed by the transferee of any such assets and for which the Borrower
and all of its Restricted Subsidiaries have been validly released by all
creditors in writing, (B) any securities or promissory notes or other evidence
of indebtedness or similar documentation received by the Borrower or such
Restricted Subsidiary from such transferee that are converted by the Borrower or
such Restricted Subsidiary into cash (to the extent of the cash received) within
180 days following the closing of such Disposition (provided that the
requirement that such amounts be converted into cash within 180 days following
the closing of such Disposition shall not be required for so long as the
Consolidated Total Debt to Consolidated EBITDA Ratio is less than or equal to
3.0 to 1.0 at the time of such Disposition), and (C) any Designated Non-Cash
Consideration received by the Borrower or such Restricted Subsidiary in such
Disposition having an aggregate Fair Market Value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (C) that is
at that time outstanding, not to exceed 5.0% of Consolidated Total Assets at the
time of the receipt of such Designated Non-Cash Consideration, with the Fair
Market Value of each item of Designated Non-Cash Consideration being measured at
the time received and without giving effect to subsequent changes in value,
shall be deemed to be cash for purposes of this Section 10.4(b)(iii) and, with
respect to clause (B), Section 10.4(b)(ii), and for no other purpose.
(c)    (i) the Borrower and the other Credit Parties may make Dispositions
(including in connection with any Sale Leasebacks) to the Borrower or any other
Credit Party, (ii) any Restricted Domestic Subsidiary that is not a Credit Party
may make Dispositions (including in connection with any Sale Leasebacks) to the
Borrower or any Restricted Domestic Subsidiary, (iii) any Restricted
Non-Domestic Subsidiary may make Dispositions (including in connection with any
Sale Leasebacks)


-130-

--------------------------------------------------------------------------------





to any other Restricted Non-Domestic Subsidiary, (iv) any Restricted
Non-Domestic Subsidiary may make Dispositions (including in connection with any
Sale Leasebacks) to the Borrower and any Restricted Domestic Subsidiary that is
a Credit Party and (v) any Restricted Non-Domestic Subsidiary may make
Dispositions (including in connection with any Sale Leasebacks) to a Restricted
Domestic Subsidiary that is not a Credit Party and (vi) the Borrower or any
Credit Party may make Dispositions (including in connection with any Sale
Leaseback) to any Restricted Subsidiary that is not a Credit Party, provided
that, if the aggregate proceeds of such Dispositions under clause (vi) exceeds
$40,000,000, such Disposition under this clause (vi) shall be consummated for
fair value as determined at the time of consummation in good faith by the
Borrower or such Credit Party (which such determination may take into account
any retained interest or other Investment of the Borrower or such Credit Party
in connection with, and any other material economic terms of, such Disposition
part of a Sale Leaseback);
(d)    the Borrower and any Restricted Subsidiary may effect any (i) transaction
permitted by Section 10.3, 10.5 (including, for the avoidance of doubt,
Dispositions of cash, Stock or other consideration in connection with Permitted
Acquisitions) or 10.6 and (ii) assignment of any intercompany lease, sublease or
license and/or any right, title and interest under any intercompany lease,
sublease or license, as collateral, to the extent a Lien thereon is also
permitted under Section 10.2(b), 10.2(c) or 10.2(s), and (iii) any issuance of
or sale of Stock or Stock Equivalents of any Restricted Subsidiary as
consideration for any Permitted Acquisition;
(e)    the Borrower and the Restricted Subsidiaries may lease, sublease, license
or sublicense (on a non-exclusive basis with respect to any intellectual
property) real, personal or intellectual property in the ordinary course of
business;
(f)    the Borrower and the Restricted Subsidiaries may effect Dispositions of
property (including like-kind exchanges) to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property, in each case under Section 1031 of the Code
or otherwise;
(g)    the Borrower and the Restricted Subsidiaries may effect Dispositions of
Investments in joint ventures (regardless of the form of legal entity) to the
extent required by, or made pursuant to, customary buy/sell arrangements
(including, without limitation, any puts, calls or deadlock buyouts) between the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;
(h)    the Borrower and the Restricted Subsidiaries may effect Dispositions
listed on Schedule 10.4 (“Scheduled Dispositions”);
(i)    the Borrower and the Restricted Subsidiaries may effect transfers of
property which constitute a Casualty Event;
(j)    (i) the Borrower and the Restricted Subsidiaries may effect Dispositions
of delinquent accounts receivable in the ordinary course of business in
connection with the collection or compromise thereof and (ii) any Restricted
Non-Domestic Subsidiary may effect Dispositions of accounts receivable at a
discount in a factoring arrangement or otherwise, provided that the value of
such accounts receivable (as determined by the Borrower) Disposed of pursuant to
this clause (ii) shall not exceed $100,000,000 for any four consecutive quarter
period;


-131-

--------------------------------------------------------------------------------





(k)    the Borrower and the Restricted Subsidiaries may effect the unwinding of
any Hedge Agreement;
(l)    the Borrower and the Restricted Subsidiaries may effect a Disposition of
any asset between or among the Borrower and/or its Restricted Subsidiaries as a
substantially concurrent interim Disposition in connection with a Disposition
otherwise permitted pursuant to clauses (a) through (k) above and (n);
(m)    any Restricted Subsidiary may effect sales of Student Loans in Permitted
Student Loan Securitization Transactions;
(n)    the Borrower and the Restricted Subsidiaries may effect Sale Leasebacks
(in addition to those permitted under clause (c) above) so long as such
transactions are consummated for fair value as determined at the time of
consummation in good faith by the Borrower or such Restricted Subsidiary (which
such determination may take into account any retained interest or other
Investment of the Borrower or such Restricted Subsidiary in connection with, and
any other material economic terms of, such transactions); and
(o)    the Borrower and the Restricted Subsidiaries may effect Dispositions of
the Stock or assets of any Unrestricted Subsidiary.
Notwithstanding any of the foregoing, the restrictions on Dispositions set forth
in this Section 10.4 shall not apply to any Disposition or series of related
transactions relating to such Disposition if the aggregate Fair Market Value of
such assets subject to the Disposition is less than $10,000,000.

10.5    Limitation on Investments. The Borrower will not, and the Borrower will
not permit any of its Restricted Subsidiaries to, make any Investment except:
(a)    extensions of trade credit in the ordinary course of business;
(b)    Investments that were Permitted Investments when such Investments were
made;
(c)    loans and advances to officers, directors and employees of the Borrower
(or any direct or indirect parent thereof) or any of its Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes (including employee payroll advances), (ii)
in connection with such Person’s purchase of Stock or Stock Equivalents of the
Borrower (or any direct or indirect parent thereof; provided that, to the extent
such loans and advances are made in cash, the amount of such loans and advances
used to acquire such Stock or Stock Equivalents shall be contributed to the
Borrower in cash) and (iii) for purposes not described in the foregoing
subclauses (i) and (ii); provided that the aggregate principal amount
outstanding pursuant to subclause (iii) shall not exceed $10,000,000;
(d)    Investments existing on, or made pursuant to legally binding written
commitments in existence on, the Closing Date, as set forth on Schedule 10.5 and
any extensions, renewals or reinvestments thereof, so long as the amount of any
Investment made pursuant to this clause (d) is not increased at any time above
the amount of such Investment set forth on Schedule 10.5;


-132-

--------------------------------------------------------------------------------





(e)    Investments received in connection with the bankruptcy or reorganization
of suppliers or customers and in settlement of delinquent obligations of, and
other disputes with, customers arising in the ordinary course of business or
upon foreclosure with respect to any secured Investment or other transfer of
title with respect to any secured Investment;
(f)    Investments to the extent that payment for such Investments is made with
Stock or Stock Equivalents of Holdings or of the Borrower or, in the case of
Permitted Acquisitions, with Stock or Stock Equivalents of a Restricted
Non-Domestic Subsidiary;
(g)    Investments
(i)    by the Borrower or any Restricted Subsidiary in any Credit Party;
(ii)    between or among Restricted Domestic Subsidiaries that are not Credit
Parties;
(iii)    between or among Restricted Non-Domestic Subsidiaries;
(iv)    by Restricted Non-Domestic Subsidiaries in Restricted Domestic
Subsidiaries or the Borrower;
(v)    consisting of intercompany Investments by the Borrower or any Restricted
Domestic Subsidiary in any Restricted Non-Domestic Subsidiary incurred in the
ordinary course of business in connection with cash management operations
(including with respect to intercompany self-insurance arrangements), or in
connection with or for use for general working capital purposes, capital
expenditures, to service Indebtedness, to finance acquisitions or Investments or
to fund losses at Restricted Subsidiaries; provided that: (A) any intercompany
Investment being made by a Credit Party in a Restricted Non-Domestic Subsidiary
shall be in the form of, and documented as, a loan or advance (other than such
intercompany Investments, including Investments consisting of Stock or Stock
Equivalents of such Credit Party (other than Disqualified Stock)); (B) the
Borrower or such Restricted Subsidiary making such loan or advance shall comply
with Section 9.12 to the extent applicable, and with Section 10.1(b); and (C)
the gross aggregate amount of such intercompany Investments made after the
Closing Date shall not exceed the sum of (i) $150,000,000, plus (ii) with
respect to any Investments from the Borrower or any Restricted Domestic
Subsidiary to a Restricted Non-Domestic Subsidiary, (a) such amounts that may
from time to time after the Closing Date be paid from Restricted Non-Domestic
Subsidiaries to the Borrower and Restricted Domestic Subsidiaries (whether in
the form of intercompany loan repayments, dividends, or payments of management
fees, royalties or other charges), less (b) amounts of intercompany Investments
made by the Borrower or any Restricted Domestic Subsidiary in any Restricted
Non-Domestic Subsidiary pursuant to this Section 10.5(g)(v)(C)(ii);
(vi)    by Credit Parties in any Restricted Subsidiary that is not a Credit
Party, to the extent that the aggregate amount of all Investments made on or
after the Closing Date pursuant to this clause (vi), valued at the fair market
value (determined by the Borrower acting in good faith) of each such Investment
at the time each such Investment was made, is not in excess of (w) $20,000,000
plus (x) the Applicable Equity Amount at such time plus (y) to the extent the
Consolidated Total Debt to Consolidated EBITDA Ratio is not greater than 4.75 to
1.00, both before and after giving effect, on a Pro Forma Basis, to the making
of such Investment, the Applicable Amount at such time;
(vii)    by Credit Parties in any Restricted Subsidiary that is not a Credit
Party so long as such Investment is part of a series of simultaneous Investments
by Restricted Subsidiaries in other Restricted


-133-

--------------------------------------------------------------------------------





Subsidiaries that result in the proceeds of the initial Investment being
invested in one or more Credit Parties;
(viii)    any Investment permitted under Section 10.4(c); and
(ix)    any intercompany hedging arrangements, such as back-to-back hedging
agreements, not entered into for speculative purposes.
provided, however, that notwithstanding anything to the contrary in this clause
(g), this clause (g) shall not permit a direct or indirect Investment by a
Credit Party in a Non-Domestic Subsidiary except pursuant to clauses (g)(v),
(vi), (viii) and (ix);
(h)    Investments constituting Permitted Acquisitions (including any Foreign
Acquisitions);
(i)    Investments constituting non-cash proceeds of Dispositions of assets to
the extent permitted by Section 10.4;
(j)    Investments made to repurchase or retire Stock or Stock Equivalents of
the Borrower or any direct or indirect parent thereof owned by any employee or
any stock ownership plan or key employee stock ownership plan of the Borrower
(or any direct or indirect parent thereof) in an aggregate amount, when combined
with distributions made pursuant to Section 10.6(b), not to exceed $35,000,000
in any Fiscal Year;
(k)    Investments consisting of any Restricted Payments permitted under Section
10.6 owed to the Borrower by Restricted Subsidiaries.
(l)    loans and advances to any direct or indirect holding company of the
Borrower in lieu of, and not in excess of the amount of, dividends to the extent
permitted to be made to such parent in accordance with Section 10.6(c) or
Section 10.6(i);
(m)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;
(n)    advances of payroll payments to employees in the ordinary course of
business;
(o)    Guarantee Obligations of (x) the Borrower or any Restricted Subsidiary
(i) of leases (other than Capital Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business, (ii) permitted under Section 10.1(aa) with respect to any Indebtedness
of Restricted Non-Domestic Subsidiaries, (iii) with respect to any Cash
Management Programs of the Borrower or any Restricted Domestic Subsidiary and
(iv) permitted under Section 10.1(e) and (y) Restricted Non-Domestic
Subsidiaries with respect to any Cash Management Programs of any Restricted
Non-Domestic Subsidiary;
(p)    Investments held by a Person acquired (including by way of merger or
consolidation) after the Closing Date otherwise in accordance with this Section
10.5 to the extent that


-134-

--------------------------------------------------------------------------------





such Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;
(q)    Investments in Hedge Agreements permitted by Section 10.1;
(r)    intercompany transfers of creditor positions in respect of Indebtedness
outstanding pursuant to Sections 10.1(a), 10.1(b), 10.1(g) or 10.1(i);
(s)    other Investments (including but not limited to (A) minority Investments
and Investments in Unrestricted Subsidiaries, (B) Investments in joint ventures
(regardless of the form of legal entity) or similar Persons that do not
constitute Restricted Subsidiaries and (C) Investments in Subsidiaries that are
not Credit Parties), which outstanding Investments when aggregated with (i) all
aggregate principal amounts paid pursuant to Section 10.7(a)(i) from the Closing
Date and (ii) all loans and advances made to any direct or indirect holding
company of the Borrower pursuant to Section 10.5(l) in lieu of dividends
permitted by Section 10.6(c) and (iii) all dividends paid pursuant to Section
10.6(c), shall not exceed at the time such Investment is made an amount equal to
(x) $200,000,000 plus (y) the Applicable Equity Amount at such time plus (z) to
the extent the Consolidated Total Debt to Consolidated EBITDA Ratio is not
greater than 4.75 to 1.00, both before and after giving effect, on a Pro Forma
Basis, to the making of such Investment, the Applicable Amount at the time such
Investment is made;
(t)    Investments consisting of licensing of intellectual property pursuant to
joint marketing arrangements with other Persons in the ordinary course of
business;
(u)    Investments arising from the creation, holding or sale of Student Loans
made by any Restricted Subsidiary in the ordinary course of business, including,
without limitation, the Investment arising from any guarantee by any Restricted
Subsidiary of student loans offered pursuant to any student loan program to
students of such Restricted Subsidiary;
(v)    Investments by the Borrower or any Restricted Subsidiary in any Affiliate
of the Borrower that is controlled by Holdings or in Holdings; provided that the
aggregate amount of Investments at any time outstanding pursuant to this clause
(v), when taken together with the aggregate amount of dividends paid pursuant to
Section 10.6(d)(iii)(B), shall not exceed $25,000,000;
(w)    Permitted Limited Investments up to the Maximum Permitted Investment/Lien
Amount as calculated immediately prior to such Permitted Limited Investments ;
and
(x)    other Investments so long as, both immediately before and after giving
effect to any such Investment, the Consolidated Total Debt to Consolidated
EBITDA Ratio is less than or equal to 3.00 to 1.00.
In the event that any Investment meets the criteria of more than one of the
categories of Investment described in clauses (a) through (x) above, the
Borrower may select which such category shall apply to such Investment and may,
in its sole discretion, divide the Investment among multiple available
categories pursuant to more than one of the above clauses.

10.6    Limitation on Restricted Payments. The Borrower will not declare or pay
any dividends (other than dividends payable solely in its Stock) or return any
capital to its stockholders or make any other distribution, payment or delivery
of property or cash to its stockholders as such, or


-135-

--------------------------------------------------------------------------------





redeem, retire, purchase or otherwise acquire, directly or indirectly, for
consideration, any shares of any class of its Stock or Stock Equivalents or the
Stock or Stock Equivalents of any direct or indirect parent now or hereafter
outstanding, or set aside any funds for any of the foregoing purposes, or permit
any of the Restricted Subsidiaries to purchase or otherwise acquire for
consideration any Stock or Stock Equivalents of the Borrower, now or hereafter
outstanding (all of the foregoing, “Restricted Payments”); provided that, so
long as no Default or Event of Default exists or would exist after giving effect
thereto:
(a)    the Borrower may redeem in whole or in part any of its Stock or Stock
Equivalents for another class of its Stock or Stock Equivalents or with proceeds
from substantially concurrent equity contributions or issuances of new Stock or
Stock Equivalents, provided that such new Stock or Stock Equivalents contain
terms and provisions at least as advantageous to the Lenders in all respects
material to their interests as those contained in the Stock or Stock Equivalents
redeemed thereby;
(b)    the Borrower may in an aggregate amount, when combined with amounts paid
pursuant to Section 10.5(j), not to exceed $30,000,000 in any Fiscal Year (with
unused amounts in any Fiscal Year being carried over to succeeding Fiscal Years
subject to a maximum of $120,000,000 in any Fiscal Year), repurchase its Stock
or Stock Equivalents held by any present or former officer, director or employee
(or their respective Affiliates, estates or immediate family members) of the
Borrower and its Subsidiaries or any parent thereof, so long as such repurchase
is pursuant to, and in accordance with the terms of, or pursuant to, management
and/or employee stock plans, stock subscription agreements or shareholder
agreements or any other management or employee benefit plan or agreement;
(c)    the Borrower may declare and pay dividends and make other Restricted
Payments; provided that the amount of all such dividends paid from the Closing
Date pursuant to this clause (c), when aggregated with (i) all aggregate
principal amounts paid pursuant to Section 10.7(a)(i) from the Closing Date and
(ii) (A) all loans and advances made to any direct or indirect holding company
of the Borrower pursuant to Section 10.5(l) in lieu of dividends permitted by
this clause (c) and (B) all Investments made pursuant to Section 10.5(s), shall
not exceed an amount equal to (x) (I) at any time at which the Consolidated
Total Debt to Consolidated EBITDA Ratio would be equal to or less than 4.75 to
1.00 but greater than 3.75 to 1.00 (giving effect on a Pro Forma Basis to such
dividend) $75,000,000, or (II) at any time at which the Consolidated Total Debt
to Consolidated EBITDA Ratio would be equal to or less than 3.75 to 1.00 (giving
effect on a Pro Forma Basis to such dividend), $150,000,000) plus (y) the
Applicable Equity Amount plus (z) to the extent the Consolidated Total Debt to
Consolidated EBITDA Ratio is not greater than 4.75 to 1.00, both before and
after giving effect, on a Pro Forma Basis, to the payment of such dividend, the
Applicable Amount at the time such dividends are paid;
(d)    the Borrower may declare and pay dividends and make other Restricted
Payments:
(i)    the proceeds of which shall be used to allow any direct or indirect
holding company of the Borrower to pay (A) its operating expenses incurred in
the ordinary course of business and other corporate overhead costs and expenses
(including administrative, legal, accounting and similar expenses provided by
third parties), which are reasonable and customary and incurred in the ordinary
course of business and attributable to the ownership or operations of the
Borrower or its Subsidiaries, (B) any reasonable and customary indemnification
claims made by directors or officers of the Borrower (or any parent thereof)
attributable to the ownership or operations of the Borrower and its Restricted
Subsidiaries


-136-

--------------------------------------------------------------------------------





or (C) fees and expenses otherwise due and payable by the Borrower or any of its
Restricted Subsidiaries and permitted to be paid by the Borrower or such
Restricted Subsidiary under this Agreement;
(ii)    the proceeds of which shall be used to pay franchise and excise taxes
and other fees, taxes and expenses required to maintain the corporate existence
of any direct or indirect holding company of the Borrower that holds no material
assets other than Stock in the Borrower;
(iii)    (A) to any direct or indirect holding company of the Borrower to
finance any Investment permitted to be made by the Borrower or a Restricted
Subsidiary pursuant to Section 10.5; provided that (x) such Restricted Payment
shall be made substantially concurrently with the closing of such Investment, or
at such later date as indicated at the time such Restricted Payment is paid, (y)
such parent shall, immediately following the closing thereof, cause (1) all
property acquired (whether assets, Stock or Stock Equivalents) to be contributed
to the Borrower or such Restricted Subsidiary or (2) the merger (to the extent
permitted in Section 10.5) of the Person formed or acquired into the Borrower or
any of its Restricted Subsidiaries and (z) the Borrower shall comply with
Sections 9.11 and 9.12 to the extent applicable and (B) to Holdings to enable
Holdings to make any Investment in any Affiliate of the Borrower that is
controlled by Holdings; provided that (x) such dividend shall be made
substantially concurrently with the closing of such Investment, or at such later
date as indicated at the time such dividend is paid, and (y) the aggregate
amount of dividends paid pursuant to this clause (d)(iii)(B), when aggregated
with the aggregate amount of outstanding Investments made pursuant to Section
10.5(v), shall not exceed $25,000,000;
(iv)    the proceeds of which shall be used to pay customary costs, fees and
expenses (other than to Affiliates) related to any unsuccessful equity or debt
offering or acquisition permitted by this Agreement payable by the Borrower or
its Restricted Subsidiaries and permitted to be paid by the Borrower or its
Restricted Subsidiaries by this Agreement; and
(v)    for any period during which the Borrower is a member of a group filing a
consolidated, combined or unitary tax return with a direct or indirect holding
company, dividends the proceeds of which will be used to pay Taxes to the extent
such Taxes are attributable to the income of the Borrower and its Subsidiaries,
in amounts not to exceed the amount of the relevant Taxes (including any
penalties and interest) that the Borrower would owe if the Borrower were filing
a separate tax return (or a separate consolidated, combined or unitary return
with its Subsidiaries that are members of the consolidated, combined or unitary
group);
(e)    the Borrower or any of the Restricted Subsidiaries may (i) pay cash in
lieu of fractional shares in connection with any dividend or distribution, split
or combination thereof or any Permitted Acquisition and (ii) honor any
conversion of convertible Indebtedness or convertible securities and make cash
payments in lieu of fractional shares in connection with any such conversion and
may make payments on convertible Indebtedness or convertible securities in
accordance with its terms;
(f)    the Borrower may declare and pay dividends on the Borrower’s common stock
and may make other Restricted Payments of up to the greater of (x) 6% per annum
of the net proceeds received by or contributed to the Borrower in or from the
IPO to the extent such net proceeds are not utilized in connection with other
transactions permitted by Section 10.5, 10.6 or 10.7 and (y) 5% per annum of the
Market Capitalization;


-137-

--------------------------------------------------------------------------------





(g)    the Borrower may make Restricted Payments in an amount equal to
withholding or similar Taxes payable or expected to be payable by any present or
former employee, director, manager or consultant (or their respective
Affiliates, estates or immediate family members) and any repurchases of Stock or
Stock Equivalents in consideration of such payments including deemed repurchases
in connection with the exercise of stock options;
(h)    the Borrower may declare and pay dividends and make other Restricted
Payments on its Qualified Preferred Stock; provided, that the aggregate amount
of dividends and other Restricted Payments made pursuant to this clause (h)
shall not exceed $40,000,000;
(i)    other Restricted Payments so long as, both immediately before and after
giving effect to any such Restricted Payment, the Consolidated Total Debt to
Consolidated EBITDA Ratio is less than or equal to 2.50 to 1.00; and
(j)    other Restricted Payments of net cash proceeds from Dispositions so long
as, both immediately before and after giving effect to any such Restricted
Payment, the Consolidated Total Debt to Consolidated EBITDA Ratio is less than
or equal to 3.00 to 1.00.
(k)    Notwithstanding anything to the contrary contained in this Section 10
(including Section 10.5 and this Section 10.6), the Borrower will not permit any
of its non-wholly-owned Restricted Subsidiaries to, pay any dividends or
distributions on any class or series of Stock unless the Borrower or Restricted
Subsidiaries receive, or shall have received, or unless any such
non-wholly-owned Restricted Subsidiaries shall accrue, an amount at least equal
to the pro rata share of such dividends or distributions that would have been
paid to the Borrower or any Restricted Subsidiaries if such dividends or
distributions were paid based on the direct or indirect percentage ownership
interest in such class of Stock held by the Borrower or by the Restricted
Subsidiary that holds equity in the Restricted Subsidiary paying such dividend
or distribution. For purposes of this Section 10.6(k) only, fees or royalty
payments received from (or accrued by) the applicable non-wholly owned
Subsidiary by the Borrower or by any Restricted Subsidiary shall also be deemed
to be dividends or distributions to the extent the third-party minority owners
of such non-wholly owned Subsidiary have a right to receive (and do receive) a
payment, in the form of a dividend or distribution, that is not greater than the
amount that would be proportional to the fee or royalty payment paid to the
Borrower or any Restricted Subsidiaries, based on their respective ownership
interests of the third-party minority owners and the Borrower or any Restricted
Subsidiaries (whether direct or indirect) in such non-wholly owned Subsidiary.
(l)    So long as no Default or Event of Default is continuing or would result
therefrom, the Borrower may redeem in whole or in part any of its Stock or Stock
Equivalents previously issued to any Person as consideration in connection with
a Permitted Acquisition (such Stock or Stock Equivalents, the “Specified Stock
Consideration”) for cash; provided that (i) the cash paid to redeem such
Specified Stock Consideration, when aggregated with all other cash payments made
for such Specified Stock Consideration shall not exceed the value attributed to
such Specified Stock Consideration at the time of such Permitted Acquisition
(with such adjustments to such valuation to give effect to any applicable
currency fluctuations between the date of issuance of such Specified Stock
Consideration and the date of redemption), and (ii) the issuance of such
Specified Stock Consideration to such Person in connection with such Permitted
Acquisition shall be deemed, for all purposes hereunder after such redemption,
to have been a cash payment in respect of such Permitted Acquisition made on the
date of issuance in an amount equal to the cash paid to redeem such Specified
Stock Consideration.


-138-

--------------------------------------------------------------------------------





Nothing in this Agreement shall restrict or prohibit the conversion of any
Indebtedness, Preferred Stock (including the Qualified Preferred Stock) or
Disqualified Stock into common stock of the Borrower from time to time, such
conversion shall not constitute a “Restricted Payment” for purposes of this
Section 10.6 and such conversion shall be permitted under this Section 10.6.


Notwithstanding anything to the contrary herein, (a) Section 10.6 shall not
prohibit the consummation of any redemption, purchase, defeasance, dividend,
distribution or other payment, if as of the date of the delivery of irrevocable
and legally effective notice or declaration thereof, such redemption, purchase,
defeasance, dividend, distribution or other payment would have been permitted
under this Section 10.6 and (b) for purposes of compliance with this Section
10.6, in the event that a Restricted Payment meets the criteria of more than one
of the categories of Restricted Payments described above, the Borrower shall, in
its sole discretion, classify or divide such Restricted Payment (or portion
thereof) in any manner that complies with this Agreement.





10.7    Limitations on Debt Payments and Amendments.
(a)    The Borrower will not, and the Borrower will not permit any of its
Restricted Subsidiaries to, prepay, repurchase or redeem or otherwise defease
any Permitted Additional Debt that is subordinated to the Obligations; provided,
however, without limiting the prepayments, repurchases, redemptions and
defeasances permitted pursuant to Section 10.1(z), that so long as no Default or
Event of Default shall have occurred and be continuing at the date of such
prepayment, repurchase, redemption or other defeasance or would result
therefrom, the Borrower or any Restricted Subsidiary may prepay, repurchase or
redeem such Permitted Additional Debt:
(i)    in an aggregate amount from the Closing Date, when aggregated with (A)
the aggregate amount of dividends paid pursuant to Section 10.6(c) from the
Closing Date and (B) all (I) Investments made pursuant to Section 10.5(s) and
(II) loans and advances to any direct or indirect holding company of the
Borrower made pursuant to Section 10.5(l), not in excess of the sum of (1)
$125,000,000 plus (2) the Applicable Equity Amount at the time of such
prepayment, repurchase or redemption plus (3) to the extent the Consolidated
Total Debt to Consolidated EBITDA Ratio is not greater than 4.75 to 1.00, both
before and after giving effect, on a Pro Forma Basis, to the making of such
prepayment, repurchase or redemption, the Applicable Amount at the time of such
prepayment, repurchase or redemption;
(ii)    with the proceeds of other Permitted Additional Debt; and
(iii)    in any amount so long as, both immediately before and after giving
effect to any such prepayment, repurchase, redemption or defeasance, the
Consolidated Total Debt to Consolidated EBITDA Ratio is less than or equal to
2.50 to 1.00.
(b)    Notwithstanding anything in this Agreement to the contrary, to the extent
that the prepayment, repurchase or redemption pursuant to this Section 10.7 is
made from the proceeds of or in exchange for other Indebtedness (other than
Indebtedness hereunder) incurred by the Borrower or its Restricted Subsidiaries,
such Indebtedness shall be subject to subordination provisions on terms at least
as favorable to the Lenders as the Indebtedness being prepaid, repurchased, or
redeemed.
(c)    The Borrower will not waive, amend or modify any Permitted Additional
Debt that is subordinated to the Obligations or any 2025 Notes, in each case, to
the extent that any such waiver, amendment, or modification would be adverse to
the Lenders in any material


-139-

--------------------------------------------------------------------------------





respect. For avoidance of doubt, this Section 10.7 shall not limit or restrict
the prepayment, repurchase, redemption or defeasance of the 2025 Notes.
(d)    For the avoidance of doubt, nothing in this Section 10.7 shall restrict
the making of any “AHYDO catch-up payment” in respect of any Indebtedness
permitted under Section 10.1 and any such “AHYDO catch-up payment” shall not
reduce the amounts otherwise available under Section 10.7(a)(i) above.
Notwithstanding anything to the contrary herein, Section 10.7 shall not prohibit
the consummation of any prepayment, repurchase, redemption or defeasance, if as
of the date of the delivery of irrevocable and legally effective notice thereof,
such prepayment, repurchase, redemption or defeasance would have been permitted
under this Section 10.7.



10.8    Changes in Business. The Borrower and the Restricted Subsidiaries, taken
as a whole, will not fundamentally and substantively alter the character of
their business, taken as a whole, from the business conducted by the Borrower
and the Restricted Subsidiaries, taken as a whole, on the Closing Date and other
business activities reasonably incidental or related to any of the foregoing.

10.9    Financial Covenant. Solely with respect to the Revolving Credit Loans,
the Borrower will not permit the Consolidated Senior Secured Debt to
Consolidated EBITDA Ratio as of (and only as of) the last day of a Test Period
(commencing with the Test Period ending December 31, 2019) to exceed 3.50 to
1.00, provided that, if the Consolidated Total Debt to Consolidated EBITDA Ratio
is less than or equal to 4.75 to 1.00 as of the last day of a Test Period and
less than 25% of the Revolving Credit Facility is utilized (whether in the form
of Revolving Credit Loans of any currency, Swingline Loans, Letters of Credit or
otherwise) as of the last day of the applicable Test Period, the financial
covenant set forth herein shall not apply or be tested as of such date.



10.10    Use of Proceeds. The Borrower will not request any Borrowing or Letter
of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
business or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States, the United Kingdom or in a
European Union member state, or (c) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

SECTION 11.    Events of Default. “Event of Default” means the occurrence of any
of the following:

11.1    Payments. The Borrower shall (i) default in the payment when due of any
principal of the Loans or (ii) default, and such default shall continue for five
or more days, in the payment when due of any interest on the Loans or any Fees
or any Unpaid Drawings or of any other amounts owing hereunder or under any
other Credit Document.

11.2    Representations, Etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or any
certificate delivered


-140-

--------------------------------------------------------------------------------





or required to be delivered pursuant hereto or thereto shall prove to be untrue
in any material respect on the date as of which made or deemed made.

11.3    Covenants. Any Credit Party shall:
(i)    default in the due performance or observance by it of any term, covenant
or agreement contained in Section 9.1(d), Section 9.5 or Section 10, provided
that a default as a result of a breach of Section 10.9 shall not constitute an
Event of Default with respect to any Term Loans unless and until the Revolving
Credit Lenders have declared all amounts outstanding under the Revolving Credit
Loans to be immediately due and payable and/or all outstanding Revolving Credit
Commitments terminated, in each case in accordance with this Agreement and such
declaration has not been rescinded on or before such date; or
(ii)    default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in Section 11.1 or 11.2 or 11.3(i))
contained in this Agreement or any Security Document and such default shall
continue unremedied and unwaived for a period of at least 30 days; or

11.4    Default Under Other Agreements. (i) The Borrower or any of the
Restricted Subsidiaries shall (A) default in any payment with respect to any
Indebtedness (other than the Obligations) in excess of $125,000,000 in the
aggregate, for the Borrower and such Restricted Subsidiaries, beyond the period
of grace, if any, provided in the instrument or agreement under which such
Indebtedness was created, the effect of which payment default is to cause, or
permit the holder or holders of such Indebtedness (or trustee or agent on behalf
of such holder or holders) to cause, any such Indebtedness to become due or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise), or
an offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity or (B) default in the observance or performance of
any agreement or condition relating to any such Indebtedness in excess of
$125,000,000 or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist (other than,
with respect to Indebtedness consisting of any Hedge Agreements, termination
events or equivalent events pursuant to the terms of such Hedge Agreements), the
effect of which default or other event or condition in this clause (B) is to
cause, or permit the holder or holders of such Indebtedness (or trustee or agent
on behalf of such holder or holders) to cause, any such Indebtedness to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, provided that such
default pursuant to this clause (B) shall be cured under this Agreement if the
default under such other Indebtedness has been remedied, cured or waived by the
holders thereof (or such holders’ agent) in accordance with the terms of such
Indebtedness; or (ii) without limiting the provisions of clause (i) above, any
such Indebtedness shall be declared to be due and payable, or required to be
prepaid other than by a regularly scheduled required prepayment or as a
mandatory prepayment (and, with respect to Indebtedness consisting of any Hedge
Agreements, other than due to a termination event or equivalent event pursuant
to the terms of such Hedge Agreements), prior to the stated maturity thereof,
provided that this clause (ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness.

11.5    Bankruptcy, Etc. The Borrower or any Specified Subsidiary shall commence
a voluntary case, proceeding or action concerning itself under (i) Title 11 of
the United States Code entitled “Bankruptcy,” or (ii) in the case of any
Non-Domestic Subsidiary that is a Specified Subsidiary, any domestic or foreign
law relating to bankruptcy, judicial management, insolvency,


-141-

--------------------------------------------------------------------------------





reorganization, administration or relief of debtors in effect in its
jurisdiction of incorporation, in each case as now or hereafter in effect, or
any successor thereto (collectively, the “Bankruptcy Code”); or an involuntary
case, proceeding or action is commenced against the Borrower or any Specified
Subsidiary and the petition is not controverted within 30 days after
commencement of the case, proceeding or action; or an involuntary case,
proceeding or action is commenced against the Borrower or any Specified
Subsidiary and the petition is not dismissed within 60 days after commencement
of the case, proceeding or action; or a custodian (as defined in the Bankruptcy
Code), judicial manager, receiver, receiver manager, trustee, administrator or
similar person is appointed for, or takes charge of, all or substantially all of
the property of the Borrower or any Specified Subsidiary; or the Borrower or any
Specified Subsidiary commences any other voluntary proceeding or action under
any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency, administration or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Borrower or any
Specified Subsidiary; or there is commenced against the Borrower or any
Specified Subsidiary any such proceeding or action that remains undismissed for
a period of 60 days; or the Borrower or any Specified Subsidiary is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding or action is entered; or the Borrower or any Specified
Subsidiary suffers any appointment of any custodian, receiver, receiver manager,
trustee, administrator or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or the
Borrower or any Specified Subsidiary makes a general assignment for the benefit
of creditors; or any corporate action is taken by the Borrower or any Specified
Subsidiary for the purpose of effecting any of the foregoing.

11.6    ERISA. (i) (A) Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof or a waiver of such standard
or extension of any amortization period is sought or granted under Section 412
of the Code; any Plan is or shall have been terminated or is the subject of
termination proceedings under ERISA (including the giving of written notice
thereof); an event shall have occurred or a condition shall exist in either case
entitling the PBGC to terminate any Plan or to appoint a trustee to administer
any Plan (including the giving of written notice thereof); any Plan shall have
an accumulated funding deficiency (whether or not waived); the Borrower or any
ERISA Affiliate has incurred or is likely to incur a liability to or on account
of a Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201
or 4204 of ERISA or Section 4971 or 4975 of the Code (including the giving of
written notice thereof) or (B) any Foreign Plan shall fail to be in material
compliance with the terms of such Foreign Plan and applicable law, or any
material contribution or other material payment with respect to any Foreign Plan
has not been made in full or there is any material funding deficiencies under
any Foreign Plan; and (ii) there could result from any event or events set forth
in clause (i) (A) or (B) of this Section 11.6 the imposition of a lien, the
granting of a security interest, or a liability, or the reasonable likelihood of
incurring a lien, security interest or liability and (iii) such lien, security
interest, or liability would or would be reasonably likely to have a Material
Adverse Effect.

11.7    Guarantee. Any Guarantee provided by any Credit Party or any material
provision thereof shall cease to be in full force or effect (other than pursuant
to the terms hereof and thereof) or any such Guarantor thereunder or any other
Credit Party shall deny or disaffirm in writing any such Guarantor’s obligations
under the Guarantee.

11.8    Pledge Agreement. Any Pledge Agreement pursuant to which the Stock or
Stock Equivalents of the Borrower or any Subsidiary is pledged or any material
provision thereof shall cease to be in full force or effect (other than pursuant
to the terms hereof or thereof or any perfection defect arising solely as a
result of the failure of the Collateral Agent to maintain any possessory
collateral)


-142-

--------------------------------------------------------------------------------





or any pledgor thereunder or any other Credit Party shall deny or disaffirm in
writing any pledgor’s obligations under any Pledge Agreement.

11.9    Security Agreement. Any Security Agreement pursuant to which the assets
of the Borrower or any Subsidiary are pledged as Collateral, or the U.S.
Institution Subsidiary Collateral Agreement, or any material provision of any of
the foregoing, shall cease to be in full force or effect (other than pursuant to
the terms hereof or thereof) or any grantor thereunder or any other Credit Party
shall deny or disaffirm in writing any grantor’s obligations under any Security
Agreement or the U.S. Institution Subsidiary Collateral Agreement.

11.10    Mortgages. Any Mortgage or any material provision of any Mortgage
relating to any material portion of the Collateral shall cease to be in full
force or effect (other than pursuant to the terms hereof or thereof) or any
mortgagor thereunder or any other Credit Party shall deny or disaffirm in
writing any mortgagor’s obligations under any Mortgage.

11.11    Judgments. One or more judgments or decrees shall be entered against
the Borrower or any of the Restricted Subsidiaries (other than any judgment or
decree entered against the Borrower or any of the Restricted Subsidiaries with
respect the pending litigation described on Schedule 8.4) involving a liability
of $150,000,000 or more in the aggregate for all such judgments and decrees for
the Borrower and the Restricted Subsidiaries (to the extent not paid or covered
by insurance provided by a carrier not disputing coverage) and any such
judgments or decrees shall not have been satisfied, vacated, discharged or
stayed or bonded pending appeal within 60 days after the entry thereof.

11.12    Change of Control. A Change of Control shall occur.

11.13    Subordination. Any Indebtedness of, or Lien on assets of, the Borrower
or any Restricted Subsidiary that is subject to subordinations provisions cease,
for any reason, to be validly subordinated to the Obligations or to the
obligations of, and Liens granted by, the Credit Parties under the Guarantee and
the other Security Documents, as the case may be.
Upon the occurrence of any Event of Default, and at any time thereafter, if any
Event of Default shall then be continuing, then, by written notice to the
Borrower, (a) the Administrative Agent may take any or all actions described
below, and (b) upon the written request of the Required Lenders, the
Administrative Agent shall take any or all of the following actions, without
prejudice to the rights of the Administrative Agent or any other Secured Party
to enforce its claims against the Borrower, except as otherwise specifically
provided for in this Agreement (provided that, if an Event of Default specified
in Section 11.5 shall occur with respect to the Borrower, the result that would
occur upon the giving of written notice by the Administrative Agent as specified
in clauses (i), (ii), (iii), (iv) and (v) below shall occur automatically
without the giving of any such notice): (i) declare the Revolving Credit
Commitments, Swingline Commitments, Extended Revolving Credit Commitments, if
any, and New Term Loan Commitments, if any, terminated, whereupon the Revolving
Credit Commitments, Swingline Commitments, Extended Revolving Credit
Commitments, if any, and New Term Loan Commitments, if any, of each Lender or
the Swingline Lender, as the case may be, shall forthwith terminate immediately
and any Fees theretofore accrued shall forthwith become due and payable without
any other notice of any kind; (ii) declare the principal of and any accrued
interest and fees in respect of any or all Loans and any or all Obligations
owing hereunder and thereunder to be, whereupon the same shall become, forthwith
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; (iii) terminate any Letter
of Credit that may be terminated in accordance with its terms; (iv) direct the
Borrower to pay (and the Borrower agrees that upon receipt of


-143-

--------------------------------------------------------------------------------





such notice, or upon the occurrence of an Event of Default specified in Section
11.5, it will pay) to the Administrative Agent at the Administrative Agent’s
Office such additional amounts of cash, to be held as security for the
Borrower’s reimbursement obligations for Drawings that may subsequently occur
thereunder, equal to the aggregate Stated Amount of all Letters of Credit issued
and then outstanding; and/or (v) enforce any or all rights and remedies of the
Administrative Agent, the Collateral Agent, and the Secured Parties pursuant to
the Credit Documents, including any and all rights and remedies against
Collateral.

11.14    Allocation of Payments. Any amount received by the Administrative Agent
or the Collateral Agent from any Credit Party (or from the proceeds of any
Collateral) following any acceleration of the Obligations under this Agreement
or any Event of Default with respect to the Borrower under Section 11.5 shall be
applied (subject to the First Lien Intercreditor Agreement, if any):
(i)    first, to the payment of all reasonable and documented costs and expenses
incurred by the Administrative Agent or Collateral Agent in connection with a
collection or a sale of Collateral or otherwise in connection with any Credit
Document, including all court costs and the reasonable fees and expenses of its
agents and legal counsel, the repayment of all advances made by the
Administrative Agent or the Collateral Agent hereunder or under any other Credit
Document on behalf of any Credit Party and any other reasonable and documented
costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Credit Document;
(ii)    second, to the Secured Parties, an amount (x) equal to all Obligations
(and, for this purpose, “Obligations” includes, solely with respect to any
Secured Hedge Agreement entered into by a Restricted Non-Domestic Subsidiary,
Secured Obligations (as defined in any Security Agreement and the Pledge
Agreement) with respect to such Restricted Non-Domestic Subsidiary) owing to
them on the date of any distribution and (y) sufficient to Cash Collateralize
all Letter of Credit Outstandings on the date of any distribution, and, if such
moneys shall be insufficient to pay such amounts in full and Cash Collateralize
all Letter of Credit Outstandings, then ratably (without priority of any one
over any other) to such Secured Parties in proportion to the unpaid amounts
thereof and to Cash Collateralize the Letter of Credit Outstandings; and
(iii)    third, any surplus then remaining shall be paid to the applicable
Credit Parties or their successors or assigns or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct;
provided that any amount applied to Cash Collateralize any Letter of Credit
Outstandings that has not been applied to reimburse the Letter of Credit Issuer
for Unpaid Drawings under the applicable Letters of Credit at the time of
expiration of all such Letters of Credit shall be applied by the Administrative
Agent in the order specified in clauses (i) through (iii) above. Notwithstanding
the foregoing, no amount received from any Guarantor shall be applied to any
Excluded Swap Obligation of such Guarantor.

SECTION 12.    The Agents.

12.1    Appointment.
(a)    Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Credit
Documents and irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and


-144-

--------------------------------------------------------------------------------





perform such duties as are expressly delegated to the Administrative Agent by
the terms of this Agreement and the other Credit Documents, together with such
other powers as are reasonably incidental thereto. The provisions of this
Section 12 (other than Section 12.9 with respect to the Borrower) are solely for
the benefit of the Agents and the Lenders, and no Borrower, Guarantor or any
other Credit Party shall have any rights as a third party beneficiary of any
such provision. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent.
(b)    The Administrative Agent, each Lender, the Swingline Lender and the
Letter of Credit Issuer hereby irrevocably designate and appoint the Collateral
Agent as the agent with respect to the Collateral, and each of the
Administrative Agent, each Lender, the Swingline Lender and the Letter of Credit
Issuer irrevocably authorizes the Collateral Agent, in such capacity, to take
such action on its behalf under the provisions of this Agreement and the other
Credit Documents and to exercise such powers and perform such duties as are
expressly delegated to the Collateral Agent by the terms of this Agreement and
the other Credit Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Collateral Agent shall not have any duties or
responsibilities except those expressly set forth herein, or any fiduciary
relationship with any of the Administrative Agent, the Lenders, the Swingline
Lender or the Letter of Credit Issuers, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the Collateral
Agent. Each Lender and Letter of Credit Issuer hereby further authorizes the
Administrative Agent and the Collateral Agent, on such Lender or Letter of
Credit Issuer’s behalf, to enter into the Debt Allocation Agreement, and each
Lender (and Letter of Credit Issuer) agrees to be bound by the terms of the Debt
Allocation Agreement.
(c)    The Co-Syndication Agents and the Joint Lead Arrangers and Joint
Bookrunners, each in its capacity as such, shall not have any obligations,
duties or responsibilities under this Agreement but shall be entitled to all
benefits of this Section 12.

12.2    Delegation of Duties. The Administrative Agent and the Collateral Agent
may each execute any of its duties under this Agreement and the other Credit
Documents by or through agents, sub-agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. Each such agent, sub-agent or attorney‑in‑fact shall be entitled to the
benefits of all provisions of this Section 12 (as though such agent, sub-agent
or attorney in-fact were the “Administrative Agent” or “Collateral Agent” as
applicable, under the Credit Documents) as if set forth in full herein with
respect thereto. Neither the Administrative Agent nor the Collateral Agent shall
be responsible for the negligence or misconduct of any agents, sub-agents, or
attorneys-in-fact selected by it in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).

12.3    Exculpatory Provisions. No Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates shall be (a) liable for any
action lawfully taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Credit Document (except for its or
such Person’s own gross negligence or willful misconduct, as determined in the
final judgment of a court of competent jurisdiction, in connection with its
duties expressly set forth herein) or (b) responsible in any manner to any of
the Lenders or any participant for any recitals, statements, representations or
warranties made by the Borrower, any Guarantor, any other Credit Party


-145-

--------------------------------------------------------------------------------





or any officer thereof contained in this Agreement or any other Credit Document
or in any certificate, report, statement or other document referred to or
provided for in, or received by such Agent under or in connection with, this
Agreement or any other Credit Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Credit Document, or the perfection or priority of any Lien or security
interest created or purported to be created under the Security Documents, or for
any failure of the Borrower, any Guarantor or any other Credit Party to perform
its obligations hereunder or thereunder. No Agent shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Credit Document, or to inspect the properties, books or records of any
Credit Party or Affiliate thereof. The Collateral Agent shall not be under any
obligation to the Administrative Agent, any Lender, the Swingline Lender or any
Letter of Credit Issuer to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party.

12.4    Reliance by Agents. The Administrative Agent and the Collateral Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or instruction
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent or the Collateral Agent. The Administrative
Agent may deem and treat the Lender specified in the Register with respect to
any amount owing hereunder as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent and the Collateral
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Credit Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate or it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent and the Collateral
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Credit Documents in accordance with a
request of the Required Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans; provided that the Administrative Agent and
Collateral Agent shall not be required to take any action that, in its opinion
or in the opinion of its counsel, may expose it to liability or that is contrary
to any Credit Document or applicable law. For purposes of determining compliance
with the conditions specified in Section 6 and 7 on the Closing Date, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

12.5    Notice of Default. Neither the Administrative Agent nor the Collateral
Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless the Administrative Agent or
Collateral Agent, as applicable, has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, it shall give notice thereof to
the Lenders and the Collateral Agent. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders, provided that unless and until the
Administrative Agent shall have received


-146-

--------------------------------------------------------------------------------





such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
the Lenders except to the extent that this Agreement requires that such action
be taken only with the approval of the Required Lenders or each of the Lenders,
as applicable.

12.6    Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders. Each Lender expressly acknowledges that neither the Administrative
Agent nor the Collateral Agent nor any of their respective officers, directors,
employees, agents, attorneys‑in‑fact or Affiliates has made any representations
or warranties to it and that no act by the Administrative Agent or Collateral
Agent hereinafter taken, including any review of the affairs of the Borrower,
any Guarantor or any other Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent or the Collateral Agent
to any Lender, the Swingline Lender, any Letter of Credit Issuer or any other
Secured Party. Each Lender, the Swingline Lender, each Letter of Credit Issuer
and each other Secured Party confirms to the Administrative Agent, Collateral
Agent and each other Lender and each of their respective Related Parties that it
(i) possesses (individually or through its Related Parties) such knowledge and
experience in financial and business matters that it is capable, without
reliance on the Administrative Agent or Collateral Agent, any other Lender or
any of their respective Related Parties, of evaluating the merits and risks
(including tax, legal, regulatory, credit, accounting and other financial
matters) of (x) entering into this Agreement, (y) making Loans and other
extensions of credit hereunder and under the other Credit Documents and (z) in
taking or not taking actions hereunder and thereunder, (ii) is financially able
to bear such risks and (iii) has determined that entering into this Agreement
and making Loans and other extensions of credit hereunder and under the other
Credit Documents is suitable and appropriate for it. Each Lender acknowledges
that (i) it is solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with this Agreement
and the other Credit Documents, (ii) that it has, independently and without
reliance upon the Administrative Agent, Collateral Agent or any other Lender or
any of their respective Related Parties, made its own appraisal and
investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information,
as it has deemed appropriate and (iii) it will, independently and without
reliance upon the Administrative Agent, Collateral Agent or any other Lender or
any of their respective Related Parties, continue to be solely responsible for
making its own appraisal and investigation of all risks arising under or in
connection with, and its own credit analysis and decision to take or not take
action under, this Agreement and the other Credit Documents based on such
documents and information as it shall from time to time deem appropriate, which
may include, in each case:
(i)    the financial condition, status and capitalization of the Borrower and
each other Credit Party;
(ii)    the legality, validity, effectiveness, adequacy or enforceability of
this Agreement and each other Credit Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Credit Document;
(iii)    determining compliance or non-compliance with any condition hereunder
to the making of a Loan, or the issuance of a Letter of Credit and the form and
substance of all evidence delivered in connection with establishing the
satisfaction of each such condition;
(iv)    the adequacy, accuracy and/or completeness of the information delivered
by the Administrative Agent, Collateral Agent, any other Lender or by any of
their respective Related Parties under or in connection with this Agreement or
any other Credit Document, the transactions contemplated


-147-

--------------------------------------------------------------------------------





hereby and thereby or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Credit
Document.
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, neither the
Administrative Agent nor the Collateral Agent shall have any duty or
responsibility to provide any Lender or any other Secured Party with any credit
or other information concerning the business, assets, operations, properties,
financial condition, prospects or creditworthiness of the Borrower, any
Guarantor or any other Credit Party that may come into the possession of the
Administrative Agent or Collateral Agent any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

12.7    Indemnification. The Lenders agree to indemnify the Administrative Agent
and the Collateral Agent, each in its capacity as such (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective portions of the Total Credit
Exposure in effect on the date on which indemnification is sought (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with their respective portions of the Total Credit Exposure in effect
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time occur, be
imposed on, incurred by or asserted against the Administrative Agent or the
Collateral Agent in any way relating to or arising out of the Commitments, this
Agreement, any of the other Credit Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Administrative Agent or the Collateral
Agent under or in connection with any of the foregoing (including at any time
following the payment of the Loans), provided that no Lender shall be liable to
the Administrative Agent or the Collateral Agent for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s or the Collateral Agent’s, as applicable, gross
negligence or willful misconduct as determined by a final judgment of a court of
competent jurisdiction; provided, further, that no action taken in accordance
with the directions of the Required Lenders (or such other number or percentage
of the Lenders as shall be required by the Credit Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section
12.7. In the case of any investigation, litigation or proceeding giving rise to
any liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time occur, be imposed upon, incurred by or asserted against the Administrative
Agent or the Collateral Agent in any way relating to or arising out of the
Commitments, this Agreement, any of the other Credit Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent or the Collateral Agent under or in connection with any of
the foregoing (including at any time following the payment of the Loans), this
Section 12.7 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent and the Collateral Agent
upon demand for its ratable share of any costs or out-of-pocket expenses
(including attorneys’ fees) incurred by such Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice rendered in respect of rights or responsibilities under, this
Agreement, any other Credit Document, or any document contemplated by or
referred to herein, to the extent that such Agent is not reimbursed for such
expenses by or on behalf of the Borrower; provided that such reimbursement by
the Lenders shall not affect the Borrower’ continuing reimbursement obligations
with respect thereto. If any indemnity furnished to any Agent for any purpose
shall, in the opinion of such Agent, be insufficient


-148-

--------------------------------------------------------------------------------





or become impaired, such Agent may call for additional indemnity and cease, or
not commence, to do the acts indemnified against until such additional indemnity
is furnished; provided that in no event shall this sentence require any Lender
to indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
pro rata portion thereof; provided further, this sentence shall not be deemed to
require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
resulting from such Agent’s gross negligence or willful misconduct. The
agreements in this Section 12.7 shall survive the payment of the Loans and all
other amounts payable hereunder.

12.8    Agents in their Individual Capacity. (a) Each Agent and its Affiliates
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent or Affiliate
thereof and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include each Agent hereunder
in its individual capacity. Each Agent and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower, any
Guarantor and any other Credit Party or Affiliate thereof as though it were not
an Agent hereunder and without any duty to account therefor to the Lenders.
(a)    Each Lender understands that each Agent, acting in its individual
capacity, and its Affiliates (collectively, such “Agent’s Group”) are engaged in
a wide range of financial services and businesses (including investment
management, financing, securities trading, corporate and investment banking and
research) (such services and businesses are collectively referred to as
“Activities”) and may engage in the Activities with or on behalf of one or more
of the Credit Parties or their respective Affiliates. Furthermore, each Agent’s
Group may, in undertaking the Activities, engage in trading in financial
products or undertake other investment businesses for its own account or on
behalf of others (including the Credit Parties and their Affiliates and
including holding, for its own account or on behalf of others, equity, debt and
similar positions in the Borrower, any Guarantor and any other Credit Party or
their respective Affiliates), including trading in or holding long, short or
derivative positions in securities, loans or other financial products of one or
more of the Credit Parties or their Affiliates. Each Lender understands and
agrees that in engaging in the Activities, an Agent’s Group may receive or
otherwise obtain information concerning the Credit Parties or their Affiliates
(including information concerning the ability of the Credit Parties to perform
their respective Obligations hereunder and under the other Credit Documents)
which information may not be available to any of the Lenders that are not
members of such Agent’s Group. None of the Agents nor any member of any Agent’s
Group shall have any duty to disclose to any Lender or use on behalf of any
Lender, and shall not be liable for the failure to so disclose or use, any
information whatsoever about or derived from the Activities or otherwise
(including any information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any Credit Party
or any Affiliate of any Credit Party) or to account for any revenue or profits
obtained in connection with the Activities, except that the Agent shall deliver
or otherwise make available to each Lender such documents as are expressly
required by any Credit Document to be transmitted by the Agent to the Lenders.
(b)    Each Lender further understands that there may be situations where
members of any Agent’s Group or their respective customers (including the Credit
Parties and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lender (including the interests of the Lenders hereunder and under
the other Credit Documents). Each Lender agrees that no member of any Agent’s
Group is or shall be required to restrict its activities as a result of the
Person serving as an Agent being a member of such Agent’s Group, and that each
member of an Agent’s Group may undertake any Activities without further


-149-

--------------------------------------------------------------------------------





consultation with or notification to any Lender. None of (i) this Agreement nor
any other Credit Document, (ii) the receipt by the Agent’s Group of information
concerning the Credit Parties or their Affiliates (including information
concerning the ability of the Credit Parties to perform their respective
Obligations hereunder and under the other Credit Documents) nor (iii) any other
matter shall give rise to any fiduciary, equitable or contractual duties
(including without limitation any duty of trust or confidence) owing by any
Agent or any member of an Agent’s Group to any Lender including any such duty
that would prevent or restrict an Agent’s Group from acting on behalf of
customers (including the Credit Parties or their Affiliates) or for its own
account.

12.9    Successor Agents. Each of the Administrative Agent and Collateral Agent
may at any time give notice of its resignation to the Lenders, the Letter of
Credit Issuer and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, subject to the consent of the
Borrower (not to be unreasonably withheld or delayed) so long as no Default
under Section 11.1 or 11.5 is continuing, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders and the Letter of Credit Issuer,
appoint a successor Agent meeting the qualifications set forth above. In
addition and without any obligation on the part of the retiring Agent to
appoint, on behalf of the Lenders, a successor Agent, the retiring Agent may
notify the Borrower and the Lenders that no qualifying Person has accepted
appointment as successor Agent and the effective date of such retiring Agent’s
resignation. Upon the resignation effective date established in such notice and
regardless of whether a successor Agent has been appointed and accepted such
appointment, the retiring Agent’s resignation shall nonetheless become effective
and (i) the retiring Agent shall be discharged from its duties and obligations
as Agent hereunder and under the other Credit Documents and (ii) any payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender directly, until such time as
the Required Lenders appoint a successor Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as the
Administrative Agent or Collateral Agent, as the case may be, hereunder, and
upon the (i) transfer by the retiring (or retired) Agent to the successor Agent
of all sums, Stock, Stock Equivalents and other items of Collateral held under
the Security Documents (as applicable), together with all records and other
documents necessary or appropriate in connection with the performance of the
duties of the successor Agent hereunder and under the other Credit Documents,
and (ii) execution and filing or recording of such financing statements, or
amendments thereto, and such amendments or supplements to the Mortgages, and
such other instruments or notices, as may be necessary or desirable, or as the
Required Lenders may request, in order to continue the perfection of the Liens
granted or purported to be granted by the Security Documents, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties as Agent of the retiring (or retired) Agent, and the retiring Agent
shall be discharged from all of its duties and obligations as Agent hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided above in this Section 12.9). The fees payable by the Borrower
(following the effectiveness of such appointment) to such successor Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Borrower and such successor. After the retiring Agent’s resignation
hereunder and under the other Credit Documents, the provisions of this Section
12 (including 12.7) and Section 13.5 shall continue in effect for the benefit of
such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as an Agent. After any retiring Administrative Agent’s
resignation hereunder as the Administrative Agent, the provisions of this
Section 12.9 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent hereunder. Any successor to
the Administrative Agent appointed pursuant to this


-150-

--------------------------------------------------------------------------------





Section 12.9 shall, upon its acceptance of such appointment, become the
successor Collateral Agent for all purposes hereunder. After any retiring
Collateral Agent’s resignation hereunder as the Collateral Agent, the provisions
of this Agreement and the Security Documents shall inure to its benefit as to
any actions taken or omitted to be taken by it under this Agreement or the
Security Documents while it was the Collateral Agent hereunder.
Upon the appointment of a successor Administrative Agent pursuant to this
Section 12.9, the Lenders from time to time party hereto agree that the
successor Administrative Agent shall be entitled to the Register of the
resigning Administrative Agent in a form that shall be mutually agreed by such
agents at the time of the appointment of the successor Administrative Agent, and
each Agent, Credit Party, Lender and other party hereto agrees that the
successor Administrative Agent shall be entitled to rely upon such Register
without further inquiry and such Register shall be conclusive.
Any resignation by the Administrative Agent pursuant to this Section 12.9 shall
also, to the extent the Administrative Agent (or its Affiliate) is also the
Swingline Lender hereunder, constitute its resignation as Swingline Lender and
upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Swingline Lender and (b)
the retiring Swingline Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Credit Documents.
In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender or a Potential Defaulting Lender, the Letter of
Credit Issuer and/or the Swingline Lender may, at any time, upon giving five
Business Days’ prior written notice to the Borrower and the Administrative
Agent, resign as Letter of Credit Issuer or Swingline Lender, respectively,
effective at the close of business New York time on a date specified in such
notice; provided that such resignation by the Letter of Credit Issuer shall have
no effect on the validity or enforceability of any Letter of Credit then
outstanding or on the obligations of the Borrower or any Lender under this
Agreement with respect to any such outstanding Letter of Credit or otherwise to
the Letter of Credit Issuer; and provided, further, that such resignation by the
Swingline Lender shall have no effect on its rights in respect of any
outstanding Swingline Loans or on the obligations of the Borrower or any Lender
under this Agreement with respect to any such outstanding Swingline Loan.

12.10    Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding Tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding Tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses. For purposes of determining withholding Taxes imposed under FATCA,
from and after the effective date of this Agreement, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Existing Credit Agreement as not qualifying
as a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).


-151-

--------------------------------------------------------------------------------






12.11    Security Documents and Guarantee.
(a)    Agents under Security Documents and Guarantee. Each Secured Party hereby
further authorizes the Administrative Agent or Collateral Agent, as applicable,
on behalf of and for the benefit of the Secured Parties, to be the agent for and
representative of the Secured Parties with respect to the Collateral and the
Security Documents. Without any further consent of the Lenders, the
Administrative Agent and the Collateral Agent shall be and are hereby authorized
to execute and deliver on behalf of the Secured Parties the First Lien
Intercreditor Agreement and the Second Lien Intercreditor Agreement contemplated
by Section 10.2(a), Section 10.2(g) and Section 10.2(r) and the Qualified Lien
Intercreditor Agreement contemplated by Section 10.2(t). Subject to Section
13.1, without further written consent or authorization from any Secured Party,
the Administrative Agent or Collateral Agent, as applicable, may execute any
documents or instruments necessary to (i) in connection with a sale or
disposition of assets permitted by this Agreement, release any Lien encumbering
any item of Collateral that is the subject of such sale or other disposition of
assets or to which Required Lenders (or such other Lenders as may be required to
give such consent under Section 13.1) have otherwise consented or (ii) release
any Guarantor from the Guarantee or with respect to which Required Lenders (or
such other Lenders as may be required to give such consent under Section 13.1)
have otherwise consented.
(b)    Right to Realize on Collateral and Enforce Guarantee. Anything contained
in any of the Credit Documents to the contrary notwithstanding, the Borrower,
the Agents and each Secured Party hereby agree that (i) no Secured Party shall
have any right individually to realize upon any of the Collateral or to enforce
the Guarantee, it being understood and agreed that all powers, rights and
remedies hereunder may be exercised solely by the Administrative Agent, on
behalf of the Lenders in accordance with the terms hereof and all powers, rights
and remedies under the Collateral Documents may be exercised solely by the
Collateral Agent on behalf of the Secured Parties, and (ii) in the event of a
foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Collateral Agent or any Lender
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other disposition.

12.12    Other Agents; Arrangers. None of the Lenders or other Persons
identified on the facing page of this Agreement or elsewhere as a
“co-syndication agent,” “co-documentation agent,” “joint lead arranger,” or
“joint bookrunner” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

SECTION 13.    Miscellaneous.

13.1    Amendments and Waivers. Neither this Agreement nor any other Credit
Document, nor any terms hereof or thereof, may be amended, supplemented,
terminated, waived or modified except in accordance with the provisions of this
Section 13.1 (or in accordance with Extension Amendments pursuant to Section
2.15, any amendments in accordance with Section 2.10(c), or any


-152-

--------------------------------------------------------------------------------





Joinder Agreements in accordance with Section 2.14). The Required Lenders may,
or, with the written consent of the Required Lenders, the Administrative Agent
and/or the Collateral Agent may, from time to time, (a) enter into with the
relevant Credit Party or Credit Parties written amendments, supplements or
modifications hereto and to the other Credit Documents for the purpose of adding
any provisions to this Agreement or the other Credit Documents or changing in
any manner the rights of the Lenders or of the Credit Parties hereunder or
thereunder or (b) waive in writing, on such terms and conditions as the Required
Lenders or the Administrative Agent and/or Collateral Agent, as the case may be,
may specify in such instrument, any of the requirements of this Agreement or the
other Credit Documents or any Default or Event of Default and its consequences;
provided, however, that each such waiver and each such amendment, supplement or
modification shall be effective only in the specific instance and for the
specific purpose for which given; provided, further, that no such waiver and no
such amendment, supplement or modification shall (i) forgive or reduce any
portion of any Loan or extend the final scheduled maturity date of any Loan or
reduce the stated rate, or waive, reduce, postpone (it being understood that any
change to the definition of Consolidated Total Debt to Consolidated EBITDA Ratio
or Consolidated Senior Secured Debt to Consolidated EBITDA Ratio or in the
component definitions thereof shall not constitute a reduction in the rate and
only the consent of the Required Lenders shall be necessary to waive any
obligation of the Borrower to pay interest at the Default Rate or amend Section
2.8(c)), or forgive any portion, or extend the date for the payment, of any
interest or fee payable hereunder (other than as a result of waiving the
applicability of any post-default increase in interest rates), or extend the
final expiration date of any Lender’s Commitment or extend the final expiration
date of any Letter of Credit beyond the L/C Maturity Date, or increase the
aggregate amount of the Commitments of any Lender, or amend or modify any
provisions of Section 5.3(a) (with respect to the ratable allocation of any
payments only), or make any Loan, interest, Fee or other amount payable in any
currency other than expressly provided herein, in each case without the written
consent of each Lender directly affected thereby, or (ii) amend, modify or waive
any provision of this Section 13.1 or reduce the percentages specified in the
definitions of the terms “Required Lenders”, “Required Revolving Credit
Lenders”, “Required Revolving Credit Lenders”, or “Required Term Loan Lenders”,
consent to the assignment or transfer by the Borrower of its rights and
obligations under any Credit Document to which it is a party (except as
permitted pursuant to Section 10.3) or alter the order of application set forth
in the final paragraph of Section 11, in each case without the written consent
of each Lender directly affected thereby, or (iii) amend, modify, terminate or
waive any provision of Section 12 without the written consent of the
then-current Administrative Agent and Collateral Agent or any other former or
current Agent to whom Section 12 then applies in a manner that directly affects
such Person, or (iv) amend, modify, terminate or waive any provision of Section
3 with respect to any Letter of Credit without the written consent of the
applicable Letter of Credit Issuer, or (v) amend, modify or waive any provisions
hereof relating to Swingline Loans without the written consent of the Swingline
Lender in a manner that directly affects such Person, or (vi) change any
Revolving Credit Commitment to a Term Loan Commitment, or change any Term Loan
Commitment to a Revolving Credit Commitment, in each case without the prior
written consent of each Lender directly affected thereby, or (vii) release all
or substantially all of the Guarantors under the Guarantee (except as expressly
permitted by the Guarantee or this Agreement), or release all or substantially
all of the Collateral under the Security Documents (except as expressly
permitted by the Security Documents or this Agreement), in each case except with
the prior written consent of each Lender, or (viii) amend Section 2.9 so as to
permit Interest Period intervals greater than six months without regard to
availability to Lenders, without the written consent of each Lender directly
affected thereby, or (ix) decrease the New Term Loan Repayment Amount, extend
any scheduled repayment date or decrease the amount or allocation of any
mandatory prepayment to be received by any Term Loan Lender, in each case
without the written consent of the Required Term Loan Lenders, unless permitted
under this Agreement, or (x) affect the rights or duties of, or any fees or
other amounts payable to, any Agent under this Agreement or any other Credit
Document without the prior written


-153-

--------------------------------------------------------------------------------





consent of such Agent. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the affected Lenders and shall be
binding upon the Borrower, such Lenders, the Administrative Agent and all future
holders of the affected Loans. In the case of any waiver, the Borrower, the
Lenders and the Administrative Agent shall be restored to their former positions
and rights hereunder and under the other Credit Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon. Notwithstanding the
foregoing, the Administrative Agent may, with the consent of Borrower only,
amend, modify or supplement this Agreement, the First Lien Intercreditor
Agreement, if any, the Second Lien Intercreditor Agreement, if any, or the
Qualified Lien Intercreditor Agreement, if any, to cure any ambiguity, omission,
defect or inconsistency, so long as such amendment, modification or supplement
does not adversely affect the rights of any Lender or Letter of Credit Issuer.
The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender. No notice to or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender (it being understood that any Commitments or
Loans held or deemed held by any Defaulting Lender shall be excluded for the
calculation of the minimum vote of the Lenders hereunder requiring any consent
of the Lenders).
Notwithstanding the foregoing, in addition to any credit extensions and related
Joinder Agreement(s) effectuated without the consent of Lenders in accordance
with Section 2.14, this Agreement may be amended (or amended and restated) with
the written consent of the Required Lenders, the Administrative Agent and the
Borrower (a) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Credit Documents with the Term Loans
and the Revolving Credit Loans and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such Credit
Facilities in any determination of the Required Lenders and other definitions
related to such new Credit Facility.
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the affected Borrower and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Term Loans of any Class (“Refinanced
Term Loans”) with a replacement term loan tranche (“Replacement Term Loans”)
hereunder; provided that (a) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Refinanced
Term Loans, (b) the Applicable ABR Margin and Applicable LIBOR Margin for such
Replacement Term Loans shall not be higher than the Applicable ABR Margin and
Applicable LIBOR Margin for such Refinanced Term Loans, (c) the weighted average
life to maturity of such Replacement Term Loans shall not be shorter than the
weighted average life to maturity of such Refinanced Term Loans at the time of
such refinancing (except to the extent of nominal amortization for periods where
amortization has been eliminated as a result of prepayment of the applicable
Term Loans) and (d) all other terms applicable to such Replacement Term Loans
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Term Loans than those applicable to such Refinanced Term Loans,
except to the extent necessary to


-154-

--------------------------------------------------------------------------------





provide for covenants and other terms applicable to any period after the latest
final maturity of the Term Loans of such Class in effect immediately prior to
such refinancing.
The Lenders hereby irrevocably agree that the Liens granted to the Collateral
Agent by the Credit Parties on any Collateral shall be automatically released
(i) in full, upon the termination of this Agreement and the payment in cash of
all Obligations hereunder (except for contingent indemnification obligations in
respect of which a claim has not yet been made and except to the extent provided
in any applicable intercreditor agreement), (ii) upon the sale or other
disposition of such Collateral (including as part of or in connection with any
other sale or other disposition permitted hereunder) to any Person other than
another Credit Party, to the extent such sale or other disposition is made in
compliance with the terms of this Agreement (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Credit Party
upon its reasonable request without further inquiry), (iii) to the extent such
Collateral is comprised of property leased to a Credit Party, upon termination
(in accordance with the terms of this Agreement) or expiration of such lease,
(iv) if the release of such Lien is approved, authorized or ratified in writing
by the Required Lenders (or such other percentage of the Lenders whose consent
may be required in accordance with this Section 13.1), (v) to the extent the
property constituting such Collateral is owned by any Guarantor, upon the
release of such Guarantor from its obligations under the applicable Guarantee
(in accordance with the following sentence) and (vi) as required to effect any
sale or other disposition of Collateral in connection with any exercise of
remedies of the Collateral Agent pursuant to the Collateral Documents. Any such
release shall not in any manner discharge, affect or impair the Obligations or
any Liens (other than those being released) upon (or obligations (other than
those being released) of the Credit Parties in respect of) all interests
retained by the Credit Parties, including the proceeds of any sale, all of which
shall continue to constitute part of the Collateral except to the extent
otherwise released in accordance with the provisions of the Credit Documents.
Additionally, the Lenders hereby irrevocably agree that a Guarantor shall be
released from its Guarantee upon consummation of any transaction not prohibited
hereunder resulting in such Subsidiary ceasing to constitute a Restricted
Subsidiary or otherwise no longer being required to be a Guarantor hereunder.
The Lenders hereby authorize the Administrative Agent and the Collateral Agent,
as applicable, to execute and deliver any instruments, documents, and agreements
necessary or desirable to evidence and confirm the release of any Guarantor or
Collateral pursuant to the foregoing provisions of this paragraph, all without
the further consent or joinder of any Lender.

13.2    Notices. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or under any other Credit Document
shall be in writing (including by facsimile transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:
(a)    if to the Borrower, the Administrative Agent, the Collateral Agent, the
Letter of Credit Issuer or the Swingline Lender, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 13.2 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and
(b)    if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in


-155-

--------------------------------------------------------------------------------





a notice to the Borrower, the Administrative Agent, the Collateral Agent, the
Letter of Credit Issuer and the Swingline Lender.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three (3) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail, when delivered; provided that notices and other communications
to the Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9,
4.2 and 5.1 shall not be effective until received.

13.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, the Collateral Agent or any
Lender, any right, remedy, power or privilege hereunder or under the other
Credit Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

13.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

13.5    Payment of Expenses; Indemnification. The Borrower agree (a) to pay or
reimburse the Agents for all their reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation, execution and delivery
of, and any amendment, supplement or modification to, this Agreement and the
other Credit Documents and any other documents prepared in connection herewith
or therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees, disbursements
and other charges of Simpson Thatcher & Bartlett LLP and one counsel in each
relevant local jurisdiction, (b) to pay or reimburse each Agent for all its
reasonable out of pocket costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Credit
Documents and any such other documents, including the reasonable fees,
disbursements and other charges of one counsel to the Administrative Agent, the
Collateral Agent and the other Agents (unless there is an actual or perceived
conflict of interest in which case each such Person may retain its own counsel),
(c) to pay, indemnify, and hold harmless each Letter of Credit Issuer, Lender
and Agent from, any and all recording and filing fees and (d) to pay, indemnify,
and hold harmless each Letter of Credit Issuer, Lender and Agent and their
respective Affiliates, directors, officers, employees and agents from and
against any and all other liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses or disbursements of
any kind or nature whatsoever, including reasonable and documented fees,
disbursements and other charges of one primary counsel and one local counsel in
each relevant jurisdiction to such indemnified Persons (unless there is an
actual or perceived conflict of interest or the availability of different claims
or defenses in which case each such Person may retain its own counsel), related
to the transactions contemplated hereby (including, without limitation, the
solicitation of consents, the syndication of the Loans, Commitments, Letters of
Credit and other extension of credit made hereunder or the use of the proceeds
therefrom (including any refusal by any Letter of Credit Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), or any actual or prospective


-156-

--------------------------------------------------------------------------------





claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation or proceeding is brought by
the Borrower or any other Loan Party or its or their respective equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto, and any other actions contemplated under that certain (i) Engagement
Letter, dated as of October 7, 2019 and (ii) Fee Letter, dated as of October 7,
2019, and entered into by and among the Borrower, certain of the Joint Lead
Arrangers and Joint Bookrunners and the other parties named therein) or, with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement, the other Credit Documents and any such other documents,
including, without limitation, any of the foregoing relating to the violation
of, noncompliance with or liability under, any Environmental Law or to any
actual or alleged presence, release or threatened release of Hazardous Materials
involving or attributable to the operations of the Borrower, any of their
Subsidiaries or any of the Real Estate (all the foregoing in this clause (d),
collectively, the “indemnified liabilities”), provided that the Borrower shall
have no obligation hereunder to any Agent or any Lender or any of their
respective Affiliates, officers, directors, employees or agents with respect to
indemnified liabilities to the extent it has been determined by a final
non-appealable judgment of a court of competent jurisdiction to have resulted
from (i) the gross negligence or willful misconduct of the party to be
indemnified or any of its Affiliates, officers, directors, employees or agents,
(ii) any material breach of any Credit Documents by the party to be indemnified
or (iii) any claim not involving an act or omission of the Borrower or any of
its Restricted Subsidiaries and that is brought by an indemnitee against another
indemnitee (provided that such indemnitee is not an Agent or arranger). No
Person entitled to indemnification under clause (d) of this Section 13.5 shall
be liable for any damages arising from the use by others of any information or
other materials obtained through the Platform or other similar information
transmission systems in connection with this Agreement, nor shall any such
Person have any liability for any special, punitive, indirect or consequential
damages relating to this Agreement or any other Credit Document or arising out
of its activities in connection herewith or therewith (whether before or after
the Closing Date). In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 13.5 applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by any Credit Party, its directors, stockholders or creditors or any
other Person, whether or not any Person entitled to indemnification under clause
(d) of this Section 13.5 is otherwise a party thereto. All amounts payable under
this Section 13.5 shall be paid within ten Business Days of receipt by the
Borrower of an invoice relating thereto setting forth such expense in reasonable
retail. The agreements in this Section 13.5 shall survive repayment of the Loans
and all other amounts payable hereunder.

13.6    Successors and Assigns; Participations and Assignments.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Letter of Credit Issuer that
issues any Letter of Credit), except that (i) except as expressly permitted by
Section 10.3 the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 13.6. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Letter of Credit Issuer that issues any Letter of Credit), Participants (to
the extent provided in clause (c) of this Section 13.6) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Collateral Agent, the Letter of Credit Issuer


-157-

--------------------------------------------------------------------------------





and the Lenders and each other Person entitled to indemnification under Section
13.15) any legal or equitable right, remedy or claim under or by reason of this
Agreement.
(b)    (i) Subject to the conditions set forth in clause (b)(ii) below, any
Lender may at any time assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans (including participations in L/C Obligations or
Swingline Loans) at the time owing to it) with the prior written consent of:
(A)    the Borrower (which consent shall not be unreasonably withheld or
delayed); provided that, (i) the Borrower shall have the right to withhold its
consent to any assignment if, in order for such assignment to comply with
applicable law, the Borrower would be required to obtain the consent of, or make
any filing or registration with, any Governmental Authority and (ii) no consent
of the Borrower shall be required (x) for an assignment to a Lender or an
Affiliate or Approved Fund of a Lender (unless increased costs, including any
payments pursuant to indemnities under this Agreement, would result therefrom),
(y) if an Event of Default under Section 11.1 or Section 11.5 has occurred and
is continuing, or (z) with respect to the initial syndication of the Loans, to
the extent the Borrower has previously consented to such assignment in writing;
and
(B)    of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed), and, in the case of Revolving Credit Commitments or
Revolving Credit Loans only, the Swingline Lender and the Letter of Credit
Issuer, provided that (i) no consent of the Administrative Agent shall be
required (x) for an assignment of any Commitment to an assignee that is a Lender
with a Commitment of the same Class immediately prior to giving effect to such
assignment or (y) for any assignment of any Loans funded by such Lender on the
Closing Date, (ii) no consent of the Administrative Agent, the Swingline Lender
or the Letter of Credit Issuer shall be required for an assignment of any Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund.
Notwithstanding the foregoing, no such assignment shall be made to a natural
person.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of a Term Loan Commitment or Term Loan denominated
in Dollars, $1,000,000), and increments of $1,000,000 in excess thereof, unless
each of the Borrower and the Administrative Agent otherwise consents (which
consents shall not be unreasonably withheld or delayed), provided that no such
consent of the Borrower shall be required if an Event of Default under Section
11.1 or Section 11.5 has occurred and is continuing; provided, further, that
contemporaneous assignments to a single assignee made by Affiliates of Lenders
and related Approved Funds shall be aggregated for purposes of meeting the
minimum assignment amount requirements stated above;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;


-158-

--------------------------------------------------------------------------------





(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee in the amount of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”); and
(E)    the assignee must comply with the requirements of Section 5.4(e).
(iii)    Subject to acceptance and recording thereof pursuant to clause (b)(iv)
of this Section 13.6, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.10, 2.11, 3.5, 5.4 and 13.5). Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 13.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 13.6.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Acceptance and Joinder Agreement delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitments of, and principal amount of the Loans owing to, each Lender and
any payment made by the Letter of Credit Issuer under any Letter of Credit
pursuant to the terms hereof from time to time (the “Register”). Further, the
Register shall contain the name and address of the Administrative Agent and the
Lending Offices through which each such Person acts under this Agreement. The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Collateral Agent, the Letter of Credit
Issuer and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Collateral Agent and the Letter of
Credit Issuer, at any reasonable time and from time to time upon reasonable
prior notice.
(v)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section 13.6
and any written consent to such assignment required by clause (b) of this
Section 13.6, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register.
(c)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Letter of Credit Issuer or the Swingline Lender, sell
participations to one or more banks or other entities (each, a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B)


-159-

--------------------------------------------------------------------------------





such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (C) the Participant must comply with Section
5.4(e), and (D) the Borrower, the Administrative Agent, the Letter of Credit
Issuer and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Credit Document, provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (i), (vii) or (ix) of the proviso to Section 13.1 that
affects such Participant. Subject to clause (c)(ii) of this Section 13.6, the
Borrower agree that each Participant shall be entitled to the benefits of
Sections 2.10, 2.11 and 5.4 to the same extent as if it were a Lender and
provided that such Participant agrees to be subject to the requirements and
limitations of those Sections as though it were a Lender and had acquired its
interest by assignment pursuant to clause (b) of this Section 13.6. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 13.8(b) as though it were a Lender, provided such Participant agrees
to be subject to Section 13.8(a) as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to the Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under this Agreement) to any Person except to the extent such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(i)    A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11 or 5.4 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent (which consent shall not be unreasonably withheld).
(d)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section 13.6 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto. In order to
facilitate such pledge or assignment or for any other reason, the Borrower
hereby agree that, upon request of any Lender at any time and from time to time
after the Borrower has made its initial borrowing hereunder, the Borrower shall
provide to such Lender, at the Borrower’s own expense, a promissory note,
substantially in the form of Exhibit H-1 or H-2, as the case may be, evidencing
the Term Loans, Revolving Credit Loans and Swingline Loans, respectively, owing
to such Lender.


-160-

--------------------------------------------------------------------------------





(e)    Subject to Section 13.16, the Borrower authorize each Lender to disclose
to any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of the Borrower and Affiliates
pursuant to this Agreement or that has been delivered to such Lender by or on
behalf of the Borrower and Affiliates in connection with such Lender’s credit
evaluation of the Borrower and Affiliates prior to becoming a party to this
Agreement.
(f)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
(g)    SPV Lender. Notwithstanding anything to the contrary contained herein,
any Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
(a “SPV”), identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Borrower, the option to provide to
the Borrower all or any part of any Loan that such Granting Lender would
otherwise be obligated to make the Borrower pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPV to make any
Loan and (ii) if an SPV elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof. The making of a Loan by an SPV
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPV shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV, it
shall not institute against, or join any other person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this Section
13.6, any SPV may (i) with notice to, but without the prior written consent of,
the Borrower or the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions approved by the Borrower and
Administrative Agent providing liquidity and/or credit support to or for the
account of such SPV to support the funding or maintenance of Loans and (ii)
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV. This Section 13.6(g)
may not be amended without the written consent of each SPV. Notwithstanding
anything to the contrary in this Agreement, (x) no SPV shall be entitled to any
greater rights under Sections 2.10, 2.11 and 5.4 than its Granting Lender would
have been entitled to absent the use of such SPV and (y) each SPV agrees to be
subject to the requirements of Sections 2.10, 2.11 and 5.4 as though it were a
Lender and has acquired its interest by assignment pursuant to clause (b) of
this Section 13.6.
(h)    Notwithstanding anything to the contrary contained herein, (x) any Lender
may, at any time at which no Default has occurred and is continuing, assign all
or a portion of its rights and obligations under this Agreement in respect of
its Term Loans or Term Loan Commitments


-161-

--------------------------------------------------------------------------------





(and in no case any Revolving Credit Loans or Revolving Credit Commitments) to
the Borrower or any Subsidiary and (y) the Parent may, from time to time,
purchase or prepay Term Loans (other than Revolving Credit Loans), in each case,
on a non-pro rata basis through (A) Dutch auction procedures open to all
applicable Lenders on a pro rata basis in accordance with customary procedures
to be agreed between the Borrower and the Administrative Agent (or other
applicable agent managing such auction) or (B) open market purchases; provided
that
(i)    any Loans or Commitments acquired by the Borrower or any Subsidiary shall
be retired and cancelled promptly upon the acquisition thereof;
(ii)    by its acquisition of Loan or Commitments, an Affiliated Lender shall be
deemed to have acknowledged and agreed that:
(A)    it shall not have any right to (x) attend (including by telephone) any
meeting or discussions (or portion thereof) among the Administrative Agent or
any Lender to which representatives of the Borrower are not then present, (y)
receive any information or material prepared by the Administrative Agent or any
Lender or any communication by or among the Administrative Agent and one or more
Lenders, except to the extent such information or materials have been made
available to the Borrower or its representatives (and in any case, other than
the right to receive notices of prepayments and other administrative notices in
respect of its Loans required to be delivered to Lenders pursuant to Article
II), or (z) make or bring (or participate in, other than as a passive
participant in or recipient of its pro rata benefits of) any claim, in its
capacity as a Lender, against any Agent or any other Lender with respect to any
duties or obligations or alleged duties or obligations of such Agent or any
other such Lender under the Credit Documents;
(B)    except with respect to any amendment, modification, waiver, consent or
other action described in clause (i) or (ii) of the second proviso of Section
13.1 or that adversely affects such Affiliated Lender in any material respect
differently from other Lenders, the Loans held by an Affiliated Lender shall be
disregarded in both the numerator and denominator in the calculation of any
Lender vote; and
(C)    if a case under Title 11 of the United States Code is commenced against
any Credit Party, such Credit Party shall seek (and each Affiliated Lender shall
consent) to provide that the vote of any Affiliated Lender (in its capacity as a
Lender) with respect to any plan of reorganization of such Credit Party shall
not be counted except that such Affiliated Lender’s vote (in its capacity as a
Lender) may be counted to the extent any such plan of reorganization proposes to
treat the Obligations held by such Affiliated Lender in a manner that is less
favorable to such Affiliated Lender than the proposed treatment of similar
Obligations held by Lenders that are not Affiliates of the Borrower; each
Affiliated Lender hereby irrevocably appoints the Administrative Agent (such
appointment being coupled with an interest) as such Affiliated Lender’s
attorney-in-fact, with full authority in the place and stead of such Affiliated
Lender and in the name of such Affiliated Lender (solely in respect of Loans and
participations therein and any other amounts owed to such Affiliated Lender
hereunder or under any other Credit Document and not in respect of any other
claim or status such Affiliated Lender may otherwise have), from time to time in
the Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this clause (C);


-162-

--------------------------------------------------------------------------------





(iii)    the aggregate principal amount of Term Loans held at any one time by
Affiliated Lenders may not exceed 30% of the aggregate principal amount of all
Term Loans outstanding at such time under this Agreement; and
(iv)    any such Loans acquired by an Affiliated Lender may, with the consent of
the Borrower, be contributed to the Borrower and exchanged for debt or equity
securities that are otherwise permitted to be issued at such time.
For avoidance of doubt, the foregoing limitations under clause (ii) above shall
not be applicable to Affiliated Institutional Lenders.

13.7    Replacements of Lenders under Certain Circumstances.
(a)    The Borrower shall be permitted to replace any Lender that (i) requests
reimbursement for amounts owing pursuant to Section 2.10, 3.5 or 5.4, (ii) is
affected in the manner described in Section 2.10(a)(iii) or (iv) and as a result
thereof any of the actions described in such Section is required to be taken or
(iii) becomes a Defaulting Lender, with a replacement bank or other financial
institution, provided that (A) such replacement does not conflict with any
Requirement of Law, (B) no Event of Default under Section 11.1 or 11.5 shall
have occurred and be continuing at the time of such replacement, (C) the
replacement bank or institution shall purchase, at par, all Loans and other
amounts (other than any disputed amounts), pursuant to Section 2.10, 2.11, 3.5
or 5.4, as the case may be, owing to such replaced Lender prior to the date of
replacement, (D) the replacement bank or institution, if not already a Lender,
and the terms and conditions of such replacement, shall be reasonably
satisfactory to the Administrative Agent, (E) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of Section
13.6 (provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein) and (F) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.
(b)    If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination that pursuant
to the terms of Section 13.1 requires the consent of all of the Lenders affected
and with respect to which the Required Lenders shall have granted their consent,
then provided no Event of Default then exists, the Borrower shall have the right
(unless such Non-Consenting Lender grants such consent) to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans, and its Commitments hereunder to one or more assignees reasonably
acceptable to the Administrative Agent; provided that (i) all Obligations (other
than principal and interest) of the Borrower owing to such Non-Consenting Lender
being replaced shall be paid in full to such Non-Consenting Lender concurrently
with such assignment, and (ii) the replacement Lender shall purchase the
foregoing by paying to such Non-Consenting Lender a price equal to the principal
amount thereof plus accrued and unpaid interest thereon. In connection with any
such assignment, each party hereto agrees that such assignment required pursuant
to this Section 13.7(b) may be effected pursuant to an Assignment and Acceptance
executed by the Borrower, the Administrative Agent and the assignee and that the
Lender required to make such assignment need not be a party thereto.
(c)    If (i) an amendment to this Agreement (a “Maturity Date Amendment”)
provides for the extension of the maturity date of any Class or Series of Loans
or Commitments under this Agreement (which Maturity Date Amendment may also
include terms or modifications in addition to the extension of the maturity
date) and (ii) one or more Lenders (“Non-


-163-

--------------------------------------------------------------------------------





Extending Lenders”) holding Loans or Commitments of the same Class or Series as
those for which the maturity date is extended by the Maturity Date Amendment do
not consent to and join in the Maturity Date Amendment, then the Borrower shall
have the right (unless such Non-Extending Lender consents to and joins in the
Maturity Date Amendment) to replace any such Non-Extending Lender by requiring
such Non-Extending Lender to assign its Loans and its Commitments hereunder to
one or more assignees reasonably acceptable to the Administrative Agent and such
assignee shall be deemed to consent to the Maturity Date Amendment and shall be
included in determining the consent of the applicable Lenders; provided that (x)
all Obligations (other than principal and interest) of the Borrower owing to
such Non-Extending Lender being replaced shall be paid in full to such
Non-Extending Lender concurrently with such assignment, and (y) the replacement
Lender shall purchase the foregoing by paying to such Non-Extending Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon. In connection with any such assignment, each party hereto agrees that
such assignment required pursuant to this Section 13.7(c) may be effected
pursuant to an Assignment and Acceptance executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment need not be a party thereto.

13.8    Adjustments; Set-off.
(a)    If any Lender (a “benefited Lender”) shall at any time (other than
pursuant to any assignment or participation permitted under Section 13.6)
receive any payment of all or part of its Loans, or interest thereon, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in Section
11.5, or otherwise), in a greater proportion (on the basis of the amount that
would be payable or applicable to such Lender and other Lenders pursuant to
Section 11.14) than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Loans, or interest thereon,
such benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loan, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest. Notwithstanding the
foregoing, no amount received from any Guarantor shall be applied to any
Excluded Swap Obligation of such Guarantor.
(b)    After the occurrence and during the continuance of an Event of Default,
in addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right), without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such set-off and application.

13.9    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other


-164-

--------------------------------------------------------------------------------





electronic transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

13.10    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13.11    Integration. This Agreement and the other Credit Documents represent
the agreement of the Borrower, the Collateral Agent, the Administrative Agent
and the Lenders with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Borrower, the
Administrative Agent, the Collateral Agent nor any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other
Credit Documents. With the exception of the syndication, cooperation,
indemnification, confidentiality, jurisdiction, governing law and waiver of jury
trial provisions contained in the Commitment Letter (which syndication,
cooperation, indemnification, confidentiality, jurisdiction, governing law, and
waiver of jury trial provisions shall remain in full force and effect), all of
the Borrower’s, Agents’, Lenders’ and their respective Affiliates’ obligations
under the Commitment Letter shall terminate and be superseded by the Credit
Documents (together with any other documents, instruments or agreements executed
and delivered in connection therewith), and the Borrower, Agents, the Lenders,
and their respective Affiliates shall be released from all liability in
connection with such terminated and superseded obligations, including, without
limitation, any claim for injury or damages, whether consequential, special
direct, indirect, punitive or otherwise.

13.12    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

13.13    Submission to Jurisdiction; Waivers. The Borrower irrevocably and
unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof (provided that the Agents and Lenders reserve
the right to bring proceedings against any Credit Party in the courts of any
other jurisdiction in connection with the exercise of any rights under any
Security Document or the enforcement of any judgment);
(b)    consents that any such action or proceeding shall be brought solely in
such courts (provided that the Agents and Lenders reserve the right to bring
proceedings against any Credit Party in the courts of any other jurisdiction in
connection with the exercise of any rights under any Security Document or the
enforcement of any judgment) and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form


-165-

--------------------------------------------------------------------------------





of mail), postage prepaid, to such Person at its address set forth on Schedule
13.2 or at such other address of which the Administrative Agent shall have been
notified pursuant to Section 13.2;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction;
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 13.13 any special, exemplary, punitive or consequential damages; and
(f)    hereby irrevocably designates, appoints and empowers the Borrower, in the
case of any suit, action or proceeding, as its designee, appointee and agent to
receive, accept and acknowledge for and on its behalf, and in respect of its
property, service of any and all legal process, summons, notices and documents
that may be served in any action or proceeding arising out of or in connection
with this Agreement or any other Credit Document. Such service may be made by
mailing (by registered or certified mail, postage prepaid) or delivering a copy
of such process to such Person in care of the Borrower at the Borrower’s address
set forth on Schedule 13.2 or at such other address of which the Administrative
Agent shall have been notified pursuant to Section 13.2, and such Person hereby
irrevocably authorizes and directs the Borrower to accept such service on its
behalf.
The Borrower agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.

13.14    Acknowledgments. The Borrower hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Credit Documents;
(b)    (i) the Credit Facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Credit
Document) are an arm’s-length commercial transaction between the Borrower and
the other Credit Parties, on the one hand, and the Administrative Agent, the
Lenders, the other Agents and the other Secured Parties on the other hand, and
the Borrower and the other Credit Parties are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
transactions contemplated hereby and by the other Credit Documents (including
any amendment, waiver or other modification hereof or thereof); (ii) in
connection with the process leading to such transaction, each of the
Administrative Agent, the Lenders, the other Agents and the other Secured
Parties is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary for the Borrower, any other Credit Party or any of
their respective Affiliates, shareholders, creditors or employees or any other
Person; (iii) neither the Administrative Agent, any Lenders, any other Agents or
any other Secured Parties has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower, any other Credit Party or any
of their respective Affiliates, shareholders, creditors or employees or any
other Person with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Credit Document (irrespective of
whether the Administrative Agent or other Agent has advised or is currently
advising the Borrower, Credit Party or Affiliate, shareholder, creditor or
employee or other Person on other matters) and neither the Administrative Agent
or other Agent has any obligation to the Borrower, any other Credit Party or any
of their respective Affiliates, shareholders, creditors or employees or any
other Person with respect to the transactions


-166-

--------------------------------------------------------------------------------





contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents; (iv) the Administrative Agent, the Lenders, the
other Agents and the other Secured Parties their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, the other Credit Parties and their respective Affiliates,
shareholders, creditors or employees or any other Person, and neither the
Administrative Agent, nor any Lender, nor any other Agent nor any other Secured
Party has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; (v) neither the Administrative
Agent, nor any Lender, nor any other Agent nor any other Secured Party has
provided and none will provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Credit Document)
and the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate and (vi) no fiduciary, advisory
or agency relationship between the Credit Parties and the Administrative Agent,
the Lenders, the other Agents or the other Secured Parties is intended to be or
has been created in respect of any of the transactions contemplated by this
Agreement or the other Credit Documents, irrespective of whether the
Administrative Agent, the Lenders, the other Agents and the other Secured
Parties have advised or are advising the Credit Parties on other matters, and
the relationship between the Administrative Agent, the Lenders, the other Agents
and the other Secured Parties, on the one hand, and the Credit Parties, on the
other hand, in connection herewith and therewith is solely that of creditor and
debtor; and
(c)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower, on the one hand, and any Lender, on the other
hand.

13.15    WAIVERS OF JURY TRIAL. THE BORROWER, EACH AGENT AND EACH LENDER HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

13.16    Confidentiality. Each Agent and each Lender shall hold all non-public
information furnished by or on behalf of the Borrower or any of their
Subsidiaries in connection with such Lender’s evaluation of whether to become a
Lender hereunder or obtained by such Agent or Lender pursuant to the
requirements of this Agreement (“Confidential Information”), confidential in
accordance with its customary procedure for handling confidential information of
this nature and (in the case of a Lender that is a bank) in accordance with safe
and sound banking practices and in any event may make disclosure as required or
requested by any governmental agency or any governmental or private regulatory
agency or authority or representative thereof or pursuant to legal process or
applicable law or regulation or (a) to such Lender’s or Agent’s attorneys,
professional advisors, independent auditors, trustees or Affiliates, (b) to an
investor or prospective investor in a Securitization that agrees its access to
information regarding the Credit Parties, the Loans and the Credit Documents is
solely for purposes of evaluating an investment in a Securitization and who
agrees to treat such information as confidential, (c) to a trustee, collateral
manager, servicer, backup servicer, noteholder or secured party in connection
with the administration, servicing and reporting on the assets serving as
collateral for a Securitization and who agrees to treat such information as
confidential, (d) to a nationally recognized ratings agency that requires access
to information regarding the Credit Parties, the Loans and Credit Documents in
connection with ratings issued with respect to a Securitization, (e) to data
service providers, including league table providers, that serve the lending
industry, if such information is routinely provided by Agents to such data
service providers and (f) in connection with the exercise of any remedy
hereunder or under any other Credit Document; provided that unless specifically
prohibited by applicable law or regulation


-167-

--------------------------------------------------------------------------------





or court order, each Lender and Agent shall use commercially reasonable efforts
to notify the Borrower of any request made to such Lender or Agent by any
governmental agency or any governmental or private regulatory agency or
authority or representative thereof (other than any such request in connection
with a routine examination of such Lender or Agent by such governmental agency
or any governmental or private regulatory agency or authority or representative
thereof) for disclosure of any such non-public information prior to disclosure
of such information; provided, further, that in no event shall any Lender or
Agent be obligated or required to return any materials furnished by or on behalf
of the Borrower or any Subsidiary. Each Lender and Agent agrees that it will not
provide to prospective Transferees or to any pledgee referred to in Section 13.6
or to prospective direct or indirect contractual counterparties in swap
agreements to be entered into in connection with Loans made hereunder any of the
Confidential Information unless such Person is advised of and agrees to be bound
by the provisions of this Section 13.16 or other provisions at least as
restrictive as this Section 13.16.

13.17    Direct Website Communications.
(a)    The Borrower may, at its option, provide to the Administrative Agent any
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Credit Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (A) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (B) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (C) provides notice of any Default or Event of Default or (D) is
required to be delivered to satisfy any condition precedent to the effectiveness
of this Agreement and/or any Borrowing (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format reasonably acceptable to
the Administrative Agent to the Administrative Agent at the e-mail address as
set forth on Schedule 13.2; provided that: (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such documents from the Administrative Agent and maintaining its copies of such
documents. Nothing in this Section 13.17 shall prejudice the right of the
Borrower, the Agents or any Secured Party to give any notice or other
communication pursuant to any Credit Document in any other manner specified in
such Credit Document.
(b)    The Administrative Agent agrees that the receipt of the Communications
sent to the Administrative Agent at its e-mail address set forth on Schedule
13.2 shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Credit Documents, provided that if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day for the Administrative Agent.
Each Lender agrees that notice to it (as provided in the next sentence)
specifying that the Communications have been posted to the Platform shall
constitute effective delivery of the Communications to such Lender for purposes
of the Credit Documents. Each Lender agrees (A) to notify the Administrative
Agent in writing (including by electronic communication) from time to time of
such Lender’s e-mail address to which the foregoing


-168-

--------------------------------------------------------------------------------





notice may be sent by electronic transmission and (B) that the foregoing notice
may be sent to such e-mail address.
(c)    Notices and other communications to the Lenders, and to any potential
Lenders, participants or assignees (i) that becomes a party hereto pursuant to
an assignment agreement, joinder agreement or participation letter and (ii) that
agrees to be bound by Section 13.16 (each, an “Additional Lender” and,
collectively, the “Additional Lenders”) and the Administrative Agent hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites, including IntraLinks/IntraAgency, SyndTrak or
another relevant website or other information platform (the “Platform”))
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender, any Additional Lender or the
Administrative Agent pursuant to Section 2 if such Lender, Additional Lender or
the Administrative Agent, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Section by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(d)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” EACH AGENT PARTY (AS
DEFINED BELOW) DOES NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM, AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMMUNICATIONS OR IN THE PLATFORM.
NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. In no event shall
any Agent or any of its Related Parties (collectively, the “Agent Parties” and
each an “Agent Party”) have any liability to the Borrower, any Lender or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or any
Agent’s transmission of Communications by electronic communication (including
e-mail and Internet or intranet websites, including the Platform), except to the
extent the liability of such liability resulted from the gross negligence, bad
faith or willful misconduct of an Agent or its Affiliates, officers, directors,
employees or agents or a material breach of the Credit Documents by such Agent.
The Borrower and each Lender acknowledge that certain of the Lenders may be
“public-side” Lenders (Lenders that do not wish to receive material non-public
information with respect to the Borrower, its Subsidiaries or their securities)
and, if documents or notices required to be delivered pursuant to the Credit
Documents or otherwise are being distributed through the Platform, any document


-169-

--------------------------------------------------------------------------------





or notice that the Borrower has indicated contains only publicly available
information with respect to the Borrower may be posted on that portion of the
Platform designated for such public-side Lenders. If the Borrower has not
indicated whether a document or notice delivered contains only publicly
available information, the Administrative Agent shall post such document or
notice solely on that portion of the Platform designated for Lenders who wish to
receive material nonpublic information with respect to the Borrower, its
Subsidiaries and their securities. Notwithstanding the foregoing, the Borrower
shall use commercially reasonable efforts to indicate whether any document or
notice contains only publicly available information.

13.18    USA PATRIOT Act; Beneficial Ownership Regulation.
(a)    Each Lender hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies each Credit Party, which information includes
the name and address of each Credit Party and other information that will allow
such Lender to identify each Credit Party in accordance with the Patriot Act.
(b)    Promptly following any request therefor, the Borrower shall provide
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with the Beneficial Ownership
Regulation.

13.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Credit
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Credit Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable law).

13.20    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding or
otherwise, then (i) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (ii) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from


-170-

--------------------------------------------------------------------------------





or repaid by any Agent, plus interest thereon from the date of such demand to
the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.

13.21    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

13.22    Effect of Amendment and Restatement of the Existing Credit Agreement.
(a)    On the Closing Date, the Existing Credit Agreement shall be amended and
restated in its entirety by this Agreement, and the Existing Credit Agreement
shall thereafter be of no further force and effect and shall be deemed replaced
and superseded in all respects by this Agreement. The parties hereto acknowledge
and agree that (a) this Agreement and the other Credit Documents, whether
executed and delivered in connection herewith or otherwise, do not constitute a
novation or termination of the “Obligations” incurred under the Existing Credit
Agreement or the other Credit Documents as in effect prior to the Closing Date
and which remain outstanding as of the Closing Date, (b) the “Obligations”
incurred under the Existing Credit Agreement and the other Credit Documents are
in all respects continuing (as amended and restated hereby and which are in all
respects hereafter subject to the terms herein) and (c) the Liens and security
interests as granted under the applicable Credit Documents securing payment of
“Obligations” incurred under the Existing Credit Agreement are in all respects
continuing and in full force and effect and are reaffirmed hereby except as
released or terminated in connection herewith. The Borrowers and the Credit
Parties acknowledge and agree that Section 13.5 of the Existing Credit Agreement
shall, to the extent applicable immediately prior to the Closing Date, survive
for the intended beneficiaries of such provision to the extent such provision
applies with respect to any Indemnified Liabilities (under and as defined in
Section 13.5 of the Existing Credit Agreement) relating to events and
circumstances occurring prior to the Closing Date. As of the


-171-

--------------------------------------------------------------------------------





Closing Date, the Revolving Loans as defined in the Existing Credit Agreement
(such loans, the “Existing Loans”) and Revolving Commitments as defined in the
Existing Credit Agreement (such commitments, the “Existing Revolving
Commitments”) immediately prior to the Closing Date shall automatically, without
any action on the part of any Person, be designated for all purposes of this
Agreement and the other Credit Documents as Revolving Loans and Revolving
Commitments hereunder. The Administrative Agent shall mark the Register
accordingly to provide for such designation of the Existing Loans and Existing
Revolving Commitments among the Lenders in this Agreement according to their
proportionate shares thereof, as applicable. On the Closing Date, the
commitments of each Exiting Lender shall be terminated, all outstanding amounts
due under the Existing Credit Agreement and the other Credit Documents (as
defined in the Existing Credit Agreement) to such Exiting Lender on the Closing
Date shall be paid in full, and each Exiting Lender (i) shall cease to be a
Lender under the Existing Credit Agreement and (ii) shall not be a Lender under
this Agreement, and each Lender under this Agreement shall not have been deemed
to assume the commitments of the Lenders under the Existing Credit Agreement.
(b)    On and after the Closing Date, (i) all references to the Existing Credit
Agreement or the Credit Agreement in the Credit Documents (other than this
Agreement) shall be deemed to refer to the Existing Credit Agreement, as amended
and restated hereby, (ii) all references to any section (or subsection) of the
Existing Credit Agreement or the Credit Agreement in any Credit Document (but
not herein) shall be amended to become, mutatis mutandis, references to the
corresponding provisions of this Agreement and (iii) except as the context
otherwise provides, on or after the Closing Date, all references to this
Agreement herein (including for purposes of indemnification and reimbursement of
fees) shall be deemed to be references to the Existing Credit Agreement, as
amended and restated hereby.
(c)    This amendment and restatement is limited as written and is not a consent
to any other amendment, restatement or waiver or other modification, whether or
not similar and, except as expressly provided herein or in any other Credit
Document, all terms and conditions of the Credit Documents remain in full force
and effect unless otherwise specifically amended hereby or by any other Credit
Document



13.23    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Credit Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the FDIC under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Credit Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit


-172-

--------------------------------------------------------------------------------





Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the
Credit Documents that might otherwise apply to such Supported QFC or any QFC
Credit Support that may be exercised against such Covered Party are permitted to
be exercised to no greater extent than such Default Rights could be exercised
under the U.S. Special Resolution Regime if the Supported QFC and the Credit
Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.

SECTION 14.    Parallel Debt.

14.1    Parallel Debtors. The Borrower irrevocably and unconditionally
undertakes (and to the extent necessary undertakes in advance) to pay to the
Collateral Agent amounts equal to any amounts owing from time to time by it to
any Lender under this Agreement or any Secured Hedge Agreement as and when those
amounts are due.

14.2    Corresponding Debt. The obligations of the Borrower under Section 14.1
are several and are separate and independent from, and shall not in any way
limit or affect, the corresponding obligations of the Borrower to any Lender
under this Agreement or under any Secured Hedge Agreement (the “Corresponding
Debt”) nor shall the amounts for which the Borrower is liable under Section 14.1
(the “Parallel Debt”) be limited or affected in any way by the Corresponding
Debt; provided that:
(a)    the Parallel Debt of the Borrower shall be decreased to the extent that
its Corresponding Debt has been irrevocably paid or (in the case of guarantee
obligations) discharged; and
(b)    the Corresponding Debt of the Borrower shall be decreased to the extent
its Parallel Debt has been irrevocably paid or (in the case of guarantee
obligations) discharged; and
(c)    the amount of the Parallel Debt of the Borrower shall at all times be
equal to the amount of the Corresponding Debt.

14.3    Collateral Agent. For the purpose of this Section 14, the Collateral
Agent acts in its own name and on behalf of itself and not as agent,
representative or trustee of any other Lender, and its claims in respect of the
Parallel Debt shall not be held on trust. The charges and encumbrances granted
to the Collateral Agent pursuant to the Dutch Security Documents to secure the
Parallel Debt are granted to the Collateral Agent in its capacity as creditor of
the Parallel Debt and shall not be held on trust.

14.4    Collections. All moneys received or recovered by the Collateral Agent
pursuant to this Section 14, and all amounts received or recovered by the
Collateral Agent from or by the enforcement of any charge or encumbrance granted
to secure the Parallel Debt, shall be applied in accordance with Section 11.14
of this Agreement.


-173-

--------------------------------------------------------------------------------






14.5    Acknowledgments. Without limiting or affecting the Collateral Agent’s
rights against the Borrower (whether under this Section 14 or under any other
provision of the Credit Documents), the Borrower acknowledges that (a) nothing
in this Section 14 shall impose any obligation on the Collateral Agent to
advance any sum to the Borrower or otherwise under this Agreement, except in its
capacity as Lender; and
(a)    for the purpose of any vote taken under any Credit Document, the
Collateral Agent shall not be regarded as having any participation or commitment
other than those which it has in its capacity as a Lender.

14.6    Simultaneous Maturity. For the avoidance of doubt, the Parallel Debt
will become due and payable at the same time the Corresponding Debt becomes due
and payable.

14.7    No Common Property; Administration Agreement. Each party to this
Agreement confirms that, in accordance with this Section 14, a claim of the
Collateral Agent against the Borrower in respect of the Parallel Debt does not
constitute common property within the meaning of Section 3:166 Dutch Civil Code
and that the provisions relating to such common property shall not apply. If,
however, it shall be held that such claim of the Collateral Agent does
constitute such common property and such provisions do apply, the parties agree
that this Agreement shall contain the administration agreement within the
meaning of Section 3:168 Dutch Civil Code. Notwithstanding anything to the
contrary in this Agreement, Section 14 of this Agreement, and the rights and
obligations of the parties under Section 14, shall be governed by, and construed
and interpreted in accordance with, the laws of the Netherlands.

SECTION 15.    Release of Existing Dormant Subsidiaries.
15.1    The Released Credit Parties are hereby released from any and all
obligations under the Credit Documents, including, without limitation, any
obligations arising under any Guarantees made by any Released Credit Parties,
the Obligations and the Secured Obligations (as such term is defined in any
applicable Security Document). Upon the request of the Borrower or any Released
Credit Party, the Administrative Agent and the Collateral Agent shall, at the
sole cost of the Borrower or such Released Credit Party, promptly execute such
documents, and take such actions, as may be appropriate or advisable to further
confirm the releases described in this Section 15.1, and shall provide such
other further assurances thereof as may be reasonably requested by the Borrower
or any Released Credit Party from time to time. The Lenders approve of and
authorize such actions.
15.2    All security interests and Liens that were granted by any Released
Credit Party to the Collateral Agent, any other agent or any Lender under the
Credit Documents on or prior to the Closing Date are hereby released and
terminated and all security interests and Liens that were granted to the
Collateral Agent, any other agent or any Lender under the Credit Documents by
any Credit Party in any Stock and Stock Equivalents of any Dormant Subsidiary on
or prior to the Closing Date is hereby terminated and released. The
Administrative Agent and the Collateral Agent fully releases, or shall cause the
full release of, all such security interests and Liens granted by any Released
Credit Party under the Credit Documents and all such security interests and
Liens in the Stock and Stock Equivalent of each Dormant Subsidiary. Upon the
request of the Borrower or any Released Credit Party, and at the cost of such
Borrower or Released Credit Party, the Administrative Agent and the Collateral
Agent shall promptly execute such documents, and take such reasonable actions,
as may be appropriate or advisable to further confirm the releases and
terminations described in this Section 15.2 including, without limitation,
terminations of Uniform Commercial Code financing statements and terminations


-174-

--------------------------------------------------------------------------------





and cancellations of other notices, filings, registrations, or other recordings
thereof, reassignments of collateral, deliveries of collateral, and terminations
of control agreements, as may be necessary to fully and completely release and
terminate such security interests and Liens. The Lenders approve of and
authorize such actions. Upon the Closing Date, the Lenders, the Administrative
Agent and the Collateral Agent authorize the Borrower or its designee to file
UCC-3 financing statement amendments to terminate any financing statement of
record filed with respect to the obligations naming any of the Released Credit
Parties as a debtor and the Collateral Agent as the secured party of record.
15.3    The Administrative Agent and the Collateral Agent hereby agree to
promptly deliver to the Borrower or the Released Credit Parties, or to such
persons as may be designated by the Borrower or the Released Credit Parties, all
possessory collateral that was pledged or otherwise delivered to the
Administrative Agent or the Collateral Agent by the Released Credit Parties or
any of them and all possessory collateral constituting or evidencing the Stock
and Stock Equivalents of each Dormant Subsidiary that was pledged or otherwise
delivered to the Administrative Agent or the Collateral Agent under the Credit
Documents prior to the Closing Date. The Lenders approve of and authorize such
actions.
 
[Remainder of page intentionally left blank]




-175-

--------------------------------------------------------------------------------











-176-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, all as of the date and year first
above written.




LAUREATE EDUCATION, INC., as Borrower




By: _ /s/ Jean-Jacques Charhon________
Name:    Jean-Jacques Charhon
Title:
Executive Vice President and Chief Financial Officer





CITIBANK, N.A.,
as Administrative Agent and Collateral Agent




By: /s/ Caesar Wyszomirski        
Name:    Caesar Wyszomirski
Title:     Vice President




CITIBANK, N.A.,
as a Lender and Letter of Credit Issuer




By: /s/ Caesar Wyszomirski        
Name:    Caesar Wyszomirski
Title:    Vice President






[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






BARCLAYS BANK PLC
as a Lender




By: /s/ Craig Malloy            
Name:    Craig Malloy
Title:    Director








[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






BARCLAYS BANK PLC
as a Letter of Credit Issuer




By: /s/ Craig Malloy            
Name:    Craig Malloy
Title:    Director








[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






Banco de Creditor e Inversiones, SA Miami Branch
as a Lender




By: /s/ Linda Benford        
Name:    Linda Benford
Title:    SVP




By: /s/     Juan Segundo        
Name:    Juan Segundo
Title:    Head of Corporate Banking






[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






Bank of Montreal
as a Lender




By: /s/ Joan Murphy            
Name:    Joan Murphy
Title:    Managing Director








[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






Bank of Montreal
as a Letter of Credit Issuer




By: /s/ Joan Murphy        
Name:    Joan Murphy
Title:    Managing Director






[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






CREDIT SUISSE AG, Cayman Islands Branch
as a Lender




By: /s/ William O’Daly        
Name:    William O’Daly
Title:    Authorized Signatory




By: /s/ Brady Bingham            
Name:    Brady Bingham
Title:    Authorized Signatory






[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






CREDIT SUISSE AG, Cayman Islands Branch
as a Letter of Credit Issuer




By: /s/ William O’Daly        
Name:    William O’Daly
Title:    Authorized Signatory




By: /s/ Brady Bingham            
Name:    Brady Bingham
Title:    Authorized Signatory






[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






GOLDMAN SACHS LENDING PARTNERS LLC
as a Lender




By: /s/ Annie Carr            
Name:    Annie Carr
Title:    Authorized Signatory






[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






GOLDMAN SACHS LENDING PARTNERS LLC
as a Letter of Credit Issuer




By: /s/ Annie Carr            
Name:    Annie Carr
Title:    Authorized Signatory






[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.
as a Lender




By: /s/ Inderjeet Singh Aneja        
Name:    Inderjeet Singh Aneja
Title:    Vice President






[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.
as a Letter of Credit Issuer




By: /s/ Inderjeet Singh Aneja        
Name:    Inderjeet Singh Aneja
Title:    Vice President






[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






Macquarie Capital Funding LLC
as a Lender




By: /s/ Jeff Abt            
Name:    Jeff Abt
Title:    Authorized Signatory




By: /s/ Michael Barrish        
Name:    Michael Barrish
Title:    Authorized Signatory


















































[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






EXHIBIT A
[Reserved]






A-1

--------------------------------------------------------------------------------






EXHIBIT B
[Reserved]





B-1
EAST\169653414.3



--------------------------------------------------------------------------------






EXHIBIT C


FORM OF PERFECTION CERTIFICATE


[__]
Reference is hereby made to that certain (i) Amended and Restated Security
Agreement dated as of April 26, 2017 (the “Security Agreement”), among Laureate
Education, Inc., a Delaware public benefit corporation (the “Borrower”), and
each other grantor party thereto (with the Borrower, each a “Grantor” and,
collectively, the “Grantors”), and Citibank, N.A., as Collateral Agent (in such
capacity, the “Collateral Agent”), (ii) Amended and Restated Pledge Agreement,
dated as of April 26, 2017, among the Grantors and the Collateral Agent and
(iii) Second Amended and Restated Collateral Agreement, dated as of April 26,
2017, among Walden University, LLC (the “U.S. Institution Subsidiary”) and the
Collateral Agent. The Grantors and the U.S. Institution Subsidiary are
collectively referred to herein as the “Credit Parties” and each a “Credit
Party.” Capitalized terms used but not defined herein have the meanings assigned
to such terms in the Security Agreement.
Each of the undersigned hereby certifies to the Collateral Agent as follows:
1.    Names.
(a)    The exact legal name of each Credit Party, as such name appears in its
respective certificate of incorporation or any other organizational document and
the jurisdiction of incorporation or formation of such Credit Party, is set
forth in Schedule 1(a) hereto. Each Credit Party is the type of entity disclosed
next to its name in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Credit Party.
(b)    Set forth in Schedule 1(b) hereto is any other corporate or
organizational name each Credit Party has had in the past five (5) years
(including the names of any other business or organization to which such Credit
Party became the successor by merger, consolidation, acquisition, change in form
or jurisdiction of organization or otherwise), together with the date of the
relevant change.
(c)    Except as set forth in Schedule 1(c) hereto, no Credit Party has changed
its jurisdiction of organization at any time during the past five (5) years.
(d)    Set forth in Schedule 1(d) hereto is each trade name or assumed name to
the knowledge of each Credit Party currently used by any Credit Party or by
which any Credit Party is known or is transacting any business.
2.    Current Locations.
(a)    The chief executive office of each Credit Party is located at the address
set forth in Schedule 2(a) hereto.
(b)    Except as set forth in Schedule 2(b) hereto, no Credit Party has changed
its chief executive office within the past five (5) years.


EXHIBIT A-1

--------------------------------------------------------------------------------





3.    Acquisitions of Equity Interests or Assets. (a) Except as set forth in
Schedule 3 hereto, no Credit Party has acquired the equity interests of another
entity or substantially all the assets of another entity within the past five
(5) years.
4.    Real Property. Attached hereto as Schedule 4 is a list of, to the best of
each Grantor’s knowledge after due inquiry, each real property having a
tax-assessed value (based on the most recent tax-assessed values available as of
the date hereof) of at least $5,000,000 that is owned in fee in its entirety by
any Grantor, excluding any real property that as of the date hereof is subject
to a contract for sale.
5.    Stock Ownership and Other Equity Interests. Attached hereto as Schedule 5
is a true and correct list of all of the stock, partnership interests, limited
liability company membership interests or other equity interest owned by each
Grantor.
6.    Instruments. Attached hereto as Schedule 6 is a true and correct list of
all outstanding promissory notes and other instruments evidencing Indebtedness
(as defined in the Security/Pledge Agreement) with a face value in excess of
$5,000,000 (other than checks to be deposited in the ordinary course of
business) held by each Grantor, including all intercompany notes between or
among any two or more Grantors.
7.    Intellectual Property. Attached hereto as Schedule 7(a) is a schedule
setting forth all of each Credit Party’s Patents and Trademarks registered with
the United States Patent and Trademark Office, applications to register Patents
and Trademarks in the United States and Patent Licenses and Trademark Licenses
(each as defined in the Security Agreement) in which a Credit Party is the
exclusive licensee of any United States issued Patents or Patent applications or
United States Trademark registrations or applications, including the name of the
registered owner and the registration number of each Patent and Trademark owned
by each Credit Party. Attached hereto as Schedule 7(b) is a schedule setting
forth all of each Credit Party’s United States Copyrights registered with the
United States Patent and Trademark Office, applications to register Copyrights
in the United States and Copyright Licenses (as defined in the Security
Agreement) in which a Credit Party is the exclusive licensee of any United
States Copyright restrictions, including the name of the registered owner and
the registration number of each Copyright owned by each Credit Party.
8.    Commercial Tort Claims. Attached hereto as Schedule 8 is a true and
correct list of all commercial tort claims in excess of $10,000,000 held by each
Grantor, including a brief description thereof.
9    Tangible Personal Property in Possession of Warehousemen and Bailees.
Except as set forth in Schedule 9 hereto, no persons (including warehousemen and
bailees) other than the Grantors have possession of any material amount (fair
market value of $5,000,000 or more) of tangible personal property of any
Grantor.



IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first written above.
Laureate Education, Inc.


EXHIBIT A-2

--------------------------------------------------------------------------------







By:
        
Name:    
Title:    



Post-Secondary Education Acquisition Corporation


By:
        
Name:    
Title:



Walden e-Learning, LLC


By:
        
Name:    
Title:





LEI Administration, LLC


By:
        
Name:    
Title:



Walden University, LLC


By:
        
Name:    
Title:



Exeter Street Holdings, LLC


By:
        
Name:    
Title:











[Signature page to Perfection Certificate]

--------------------------------------------------------------------------------






EXHIBIT D-1
[Reserved]












D-1-1

--------------------------------------------------------------------------------






EXHIBIT D-2
[Reserved]


D-2-1
 

--------------------------------------------------------------------------------






EXHIBIT D-3


[Reserved]




D-3-1
 

--------------------------------------------------------------------------------








EXHIBIT E


FORM OF LETTER OF CREDIT REQUEST


No. _______________                          Dated _____________
To:
Citibank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), under the Third Amended and Restated Credit Agreement, dated as of
October 7, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Laureate Education, Inc., a
Delaware public benefit corporation, the lending institutions from time to time
parties thereto (each a “Lender” and, collectively, the “Lenders”), the
Administrative Agent and Citibank, N.A., as Collateral Agent.



c/o [________]
Attention:
[Standby Letter of Credit Department]

Facsimile: [____________]


Letter of Credit Issuer: [________]


Ladies and Gentlemen:
We hereby request that [_____________], as Letter of Credit Issuer, issue a
standby Letter of Credit for the account of the undersigned on [_____________],
201[_] (the “Date of Issuance”) in the aggregate Stated Amount of
[_____________________] in [Dollars] [Euro] [Sterling] [other Alternative
Currency].
For purposes of this Letter of Credit Request, unless otherwise defined herein,
all capitalized terms used herein that are defined in the Credit Agreement shall
have the respective meanings provided therein.
The beneficiary of the requested Letter of Credit will be [_____________], and
such Letter of Credit will be in support of [________________] and will have a
stated expiration date of [__________________].
The undersigned hereby certifies that:
(a)    The Stated Amount of the Letter of Credit requested by this Letter of
Credit Request shall not (i) cause the aggregate amount of the Lenders’
Revolving Credit Exposures to exceed the Total Revolving Credit Commitment now
in effect, or (ii) cause the Aggregate Multicurrency Exposures to exceed the
Multicurrency Sublimit now in effect.
(b)    All representations and warranties made by any Credit Party contained in
the Credit Agreement or in the other Credit Documents shall be true and correct
in all material respects with the same effect as though such representations and
warranties had been made on and as of the Date of Issuance (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date).


E-1

--------------------------------------------------------------------------------





(c)    No Default or Event of Default has occurred and is continuing as of the
date hereof nor, after giving effect to the issuance of the Letter of Credit
requested hereby, would such a Default or Event of Default occur.
Copies of all documentation with respect to the supported transaction are
attached hereto.
[Signature Page Follows]


E-2

--------------------------------------------------------------------------------







LAUREATE EDUCATION, INC.




By:

Name:
Title:



[[NAME OF RESTRICTED SUBSIDIARY]




By:

Name:
Title:]





E-3

--------------------------------------------------------------------------------






EXHIBIT G


FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
This Assignment and Acceptance Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Third Amended and Restated Credit Agreement identified below (as it
may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and accepts from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters of credit)
(the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and the Credit
Agreement, without representation or warranty by the Assignor. Each party hereto
acknowledges and agrees that at the time of any assignment to or from the
Borrower, its Subsidiaries or any other Affiliated Lender, the Borrower, its
Subsidiaries or any other Affiliated Lender may possess material non-public
information that may be material to the assignor or assignee entering into such
assignment with the Borrower, its Subsidiaries or any other Affiliated Lender.
[The [Assignor][Assignee] party to this Assignment is the [Borrower][a
Subsidiary of the Borrower][an Affiliated Lender.]
1.
Assignor:            ______________________



2.
Assignee:            ______________________ [and is an Affiliate/Approved Fund]



3.
Borrower:            Laureate Education, Inc.



4.
Administrative Agent:    Citibank, N.A., as Administrative Agent under the
Credit Agreement (as defined below).



5.
Credit Agreement:    The Third Amended and Restated Credit Agreement dated as of
October 7, 2019 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among LAUREATE EDUCATION,
INC., a Delaware public benefit corporation, the Lenders party thereto from time
to time (such term and each other capitalized term used but not defined herein
having the meaning given to it in Section 1 of the Credit Agreement) CITIBANK,
N.A., as Administrative Agent and Collateral Agent.



6.
Assigned Interest:



G-1
 

--------------------------------------------------------------------------------









Commitments/Loans Assigned


Aggregate Amount of
Commitment/Loans
for all Lenders


Amount of Commitment/Loans
Assigned


Percentage Assigned of Commitment/Loans
Series 2024 Revolving Credit Loans
$______________
$______________
_____________%
Series 2024 Swingline Loans




$______________




$______________




_____________%
Series [ ] New Term Loans


$______________


$______________


______________%
Series [_] Revolving Credit [Commitments] [Loans]


[$][€][£][_]_________


[$][€][£][_]_________


______________%



Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


7.
Notice and Wire Instructions:

 




[NAME OF ASSIGNOR]


Notices:


_________________________
_________________________
_________________________
Attention:
Telecopier:


with a copy to:
   _________________________ _________________________
_________________________
Attention:
Telecopier:


Wire Instructions:
 




[NAME OF ASSIGNEE]


Notices:


_________________________
_________________________
_________________________
Attention:
Telecopier:


with a copy to:
_________________________
_________________________
_________________________
Attention:
Telecopier:


Wire Instructions:





The terms set forth in this Assignment are hereby agreed to:




G-2
 

--------------------------------------------------------------------------------





ASSIGNOR
[NAME OF ASSIGNOR]


By:_______________________
Title:


ASSIGNEE
[NAME OF ASSIGNEE]




By:_______________________
Title:


Consented to and Accepted:


CITIBANK, N.A.,
as Administrative Agent




By:_______________________
Authorized Signatory


[Consented to:]


[LAUREATE EDUCATION, INC.


By:_______________________
Title:]


[SWINGLINE LENDER]


By:_______________________
Title:


[LETTER OF CREDIT ISSUER]


By:_______________________
Title:














G-3
 

--------------------------------------------------------------------------------








ANNEX 1


STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ACCEPTANCE AGREEMENT
1.Representations and Warranties.
1.1
Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Credit
Documents”), or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

1.2
Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iii)
it has received a copy of the Credit Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and to purchase the Assigned Interest on
the basis of which it has made such analysis and decision, and (iv) if it is a
Non‑U.S. Lender, attached to the Assignment is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at that
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.

2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3.General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed


ANNEX-1
 

--------------------------------------------------------------------------------







counterpart of a signature page of this Assignment by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment.
This Assignment shall be governed by, and construed in accordance with, the
internal laws of the State of New York without regard to conflict of laws
principles thereof.




ANNEX-2
 

--------------------------------------------------------------------------------








EXHIBIT H-1


[Reserved]


H-1-1
 

--------------------------------------------------------------------------------








EXHIBIT H-2


FORM OF PROMISSORY NOTE (REVOLVING CREDIT LOANS AND SWINGLINE LOANS)




New York, New York
[$][€][£][_]                                                  [__________],
201[_]


FOR VALUE RECEIVED, the undersigned, LAUREATE EDUCATION, INC., a Delaware public
benefit corporation (the “Borrower”), hereby unconditionally promises to pay to
the order of [NAME OF LENDER] or its registered assigns (the “Lender”), at the
Administrative Agent’s Office or such other place as CITIBANK, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) shall have
specified, in [Dollars][the currency first specified above] and in immediately
available funds, in accordance with Section 5.3 of the Credit Agreement (as
defined below; capitalized terms used and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement) on the [Series
[ ] Revolving Credit] [Swingline] Maturity Date, the principal amount of
[______] [Dollars] [Euro] [Sterling] [other Alternative Currency]
([$][€][£][_][___]) or, if less, the aggregate unpaid principal amount of all
[Series [ ] Revolving Credit] [Series [ ] Swingline] Loans, if any, made by the
Lender to the Borrower pursuant to the Credit Agreement. The Borrower further
unconditionally promises to pay interest in like money at such office on the
unpaid principal amount hereof from time to time outstanding at the rates per
annum and on the dates specified in Section 2.8 of the Credit Agreement.
This Promissory Note is one of the promissory notes referred to in Section 13.6
of the Third Amended and Restated Credit Credit Agreement, dated as of October
7, 2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Lenders party thereto
from time to time, the Administrative Agent and CITIBANK, N.A., as Collateral
Agent. This Promissory Note is subject to, and the Lender is entitled to the
benefits of, the provisions of the Credit Agreement, and the [Series [ ]
Revolving Credit] [Series [ ] Swingline] Loans evidenced hereby are guaranteed
and secured as provided therein and in the other Credit Documents. The [Series [
] Revolving Credit] [Series [ ] Swingline] Loans evidenced hereby are subject to
prepayment prior to the [Series [ ] Revolving Credit] [Swingline] Maturity Date,
in whole or in part, as provided in the Credit Agreement.
All parties now and hereafter liable with respect to this Promissory Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
diligence, presentment, demand, protest and notice of any kind whatsoever in
connection with this Promissory Note. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or the Lender, any right,
remedy, power or privilege hereunder or under the Credit Documents shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
A waiver by the Administrative Agent or the Lender of any right, remedy, power
or privilege hereunder or under any Credit Document on any one occasion shall
not be construed as a bar to any right or remedy that the Administrative Agent
or the Lender would otherwise have on any future occasion. The rights, remedies,
powers and privileges herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights, remedies, powers and
privileges provided by law.
All payments in respect of the principal of and interest on this Promissory Note
shall be made to the Person recorded in the Register as the holder of this
Promissory Note, as described more fully in Section 2.5 of the Credit Agreement,
and such Person shall be treated as the [Series [ ] Revolving Credit]
[Swingline] Lender hereunder for all purposes of the Credit Agreement.


H-2-1



--------------------------------------------------------------------------------







THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


LAUREATE EDUCATION, INC.


By:    ________________________
    Name:
    Title:
 








H-2-2



--------------------------------------------------------------------------------








EXHIBIT I


FORM OF JOINDER AGREEMENT


[Provided under a separate cover]


I-1

--------------------------------------------------------------------------------







EXHIBIT I


JOINDER AGREEMENT


THIS JOINDER AGREEMENT, dated as of [     ], 20[ ] (this “Agreement”), by and
among [NEW LENDERS] (each a “New [Term Loan][Revolving Credit] Lender” and
collectively the “New [Term Loan][Revolving Credit] Lenders”), LAUREATE
EDUCATION, INC., a Delaware public benefit corporation (the “Borrower”), and
CITIBANK, N.A., as Administrative Agent.


RECITALS:


WHEREAS, reference is hereby made to the Third Amended and Restated Credit
Agreement, dated as of October 7, 2019 (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement’’;
the terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among the Borrower, LAUREATE EDUCATION, INC., a
Delaware public benefit corporation], the lenders party thereto from time to
time, CITIBANK, N.A., as Administrative Agent and Collateral Agent, and other
Agents named therein.


WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may request and receive New [Term Loan][Revolving Credit] Commitments
by entering into one or more Joinder Agreements with the New [Term
Loan][Revolving Credit] Lenders.


NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:


Each New [Term Loan][Revolving Credit] Lender party hereto hereby agrees to
commit to provide its respective Commitment as set forth on Schedule A annexed
hereto, on the terms and subject to the conditions set forth below:


Each New [Term Loan][Revolving Credit] Lender (i) confirms that it has received
a copy of the Credit Agreement and the other Credit Documents, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Joinder Agreement (this “Agreement”); (ii) agrees
that it will, independently and without reliance upon the Administrative Agent
or any other Lender or Agent and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (iii) appoints and
authorizes the Administrative Agent and the Syndication Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Credit Documents as are delegated to the Administrative
Agent and the Syndication Agent, as the case may be, by the terms thereof,
together with such powers as are reasonably incidental thereto; and (iv) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender.




I-2

--------------------------------------------------------------------------------







Each New [Term Loan][Revolving Credit] Lender hereby agrees to make its
Commitment on the following terms and conditions:


1.
Applicable Margin. [The Applicable ABR Margin for each Series [__] New Term Loan
shall mean, as of any date of determination, [___]% per annum.] [The Applicable
LIBOR Margin for each [Series [__] New Term Loan] [New Revolving Credit Loan]
shall mean, as of any date of determination, [___]% per annum.] [The terms and
provisions of the New Revolving Credit Loans and the New Revolving Credit
Commitments shall be identical to the Revolving Credit Loans and the Revolving
Credit Commitments, respectively.]



2.
[Principal Payments. The Borrower shall make principal payments on the Series
[__] New Term Loans in installments on the dates and in the amounts set forth
below:





I-3

--------------------------------------------------------------------------------









(A)
Payment Date


(B)
Scheduled Repayment of
Series [__] New Term Loans






      $__________






      $__________






      $__________






      $__________






      $__________






      $__________






      $__________






      $__________






      $__________






      $__________






      $__________






      $__________






      $__________






      $__________


TOTAL


      $__________]



3.
[Voluntary and Mandatory Prepayments. Scheduled installments of principal of the
Series [__] New Term Loans set forth above shall be reduced in connection with
any voluntary or mandatory prepayments of the Series [__] New Term Loans in
accordance with Sections 5.1 and 5.2 of the Credit Agreement respectively.]



4.
[Prepayment Fees. The Borrower agrees to pay to each New [Term Loan][[ Revolving
Credit] Lender the following prepayment fees, if any: [__________].]



5.
Other Fees. The Borrower agrees to pay each New [Term Loan Lender][Revolving
Credit Lender] its pro rata share of an aggregate fee equal to [__________] on
[_________], 20[__].





I-4

--------------------------------------------------------------------------------







6.
Proposed Borrowing. This Agreement represents the Borrower’s request to borrow
[Series [__] New Term][New] Revolving Credit] Loans from the New [Term
Loan][Revolving Credit] Lender as follows (the “Proposed Borrowing”):



a.
Business Day of Proposed Borrowing: _________20, ____



b.
Amount of Proposed Borrowing: $___________________



c.
Interest rate option:        ¨    ABR Loan(s)

¨
LIBOR Loans with an initial Interest Period of [____] month(s)



7.
[New Lenders. Each New [Term Loan][Revolving Credit] Lender acknowledges and
agrees that upon its execution of this Agreement and the making of [Series [___]
New Term][New Revolving Credit] Loans that such New [Term Loan][Revolving
Credit] Lender shall become a “Lender” under, and for all purposes of, the
Credit Agreement and the other Credit Documents, and shall be subject to and
bound by the terms thereof, and shall perform all the obligations of and shall
have all rights of a Lender thereunder. Set forth on Schedule B hereto is the
Lending Office of each New [Term Loan][Revolving Credit] Lender.]



8.
Credit Agreement Governs. Except as set forth in this Agreement, the [New
Revolving Credit][Series [__] New Term] Loans shall otherwise be subject to the
provisions of the Credit Agreement and the other Credit Documents.



9.
Borrower’s Certifications. By its execution of this Agreement, the undersigned
officer, to the best of his or her knowledge, and the Borrower hereby certifies
that:



i.
the representations and warranties contained in the Credit Agreement and the
other Credit Documents are true and correct in all material respects on and as
of the date hereof to the same extent as though made on and as of the date
hereof, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects on and as of such earlier date;
and



ii.
no event has occurred and is continuing or would result from the consummation of
the Proposed Borrowing contemplated hereby that would constitute a Default or an
Event of Default.



10.
Borrower’s Covenants. By its execution of this Agreement, the Borrower hereby
covenants that:



[i.
the Borrower shall make any payments required pursuant to Section 2.11 of the
Credit Agreement in connection with the New [Term Loan][Revolving Credit] Loans;
and



I-5

--------------------------------------------------------------------------------









ii.]
the Borrower shall deliver or cause to be delivered the following legal opinions
and documents: [___________], together with all other legal opinions and other
documents reasonably requested by Administrative Agent in connection with this
Agreement.



11.
Notice. For purposes of the Credit Agreement, the initial notice address of each
New [Term Loan][Revolving Credit] Lender shall be as set forth below its
signature below.



12.
Tax Forms. For each New Term Loan Lender, delivered herewith to the
Administrative Agent are such forms, certificates or other evidence with respect
to United States federal income tax withholding matters as such New Term Loan
Lender may be required to deliver to Administrative Agent pursuant to Section
5.4 of the Credit Agreement.



13.
Recordation of the New Loans. Upon execution and delivery hereof, Administrative
Agent will record the [Series [__] New Term][New Revolving Credit] Loans made by
[New Term Loan][New Revolving Credit] Lenders in the Register.



14.
Amendment, Modification and Waiver. This Agreement may not be amended, modified
or waived except by an instrument or instruments in writing signed and delivered
on behalf of each of the parties hereto.



15.
Entire Agreement. This Agreement, the Credit Agreement and the other Credit
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.



16.
GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.



17.
Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.



18.
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.



[Solely with respect to any New Term Loan, to the extent no Term Loan exists
under the terms of the Credit Agreement then in effect, the following:]


I-6

--------------------------------------------------------------------------------









[19.
Term Loan Amendments. The amendments to the Credit Agreement set forth on
Schedule C attached hereto relating to such New Term Loan. ]







I-7

--------------------------------------------------------------------------------


EXHIBIT J




EXHIBIT J


FORM OF FIRST-LIEN INTERCREDITOR AGREEMENT


[Provided under a separate cover]





--------------------------------------------------------------------------------







[FORM OF]
FIRST-LIEN INTERCREDITOR AGREEMENT
among
LAUREATE EDUCATION, INC.
the other Grantors party hereto,
CITIBANK, N.A.
as Credit Agreement Collateral Agent for the Credit Agreement Secured Parties,
CITIBANK, N.A.
as Authorized Representative for the Credit Agreement Secured Parties,
[●]
as the Initial Additional Authorized Representative,


and
each additional Authorized Representative from time to time party hereto
dated as of [__________], 20[●]


 




    

--------------------------------------------------------------------------------


3


FIRST-LIEN INTERCREDITOR AGREEMENT, dated as of [______], 20[ ] (as amended,
restated, amended and restated, extended, supplemented or otherwise modified
from time to time, this “Agreement”), among LAUREATE EDUCATION, INC., a Delaware
public benefit corporation (the “Borrower”), the other Grantors (as defined
below) from time to time party hereto, CITIBANK, N.A., as administrative agent
and collateral agent for the Credit Agreement Secured Parties (as defined below)
(in such capacity and together with its successors in such capacity, the “Credit
Agreement Collateral Agent”), CITIBANK, N.A., as Authorized Representative for
the Credit Agreement Secured Parties (as each such term is defined below),
[INSERT NAME], as the collateral agent and Authorized Representative for the
Initial Additional First-Lien Secured Parties (as defined below) (in such
capacity and together with its successors in such capacity, the “Initial
Additional Authorized Representative”) and each additional Authorized
Representative from time to time party hereto for the other Additional
First-Lien Secured Parties of the Series (as defined below) with respect to
which it is acting in such capacity.


In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Collateral Agent, the Administrative Agent (for itself and on
behalf of the Credit Agreement Secured Parties), the Initial Additional
Authorized Representative (for itself and on behalf of the Initial Additional
First-Lien Secured Parties) and each additional Authorized Representative (for
itself and on behalf of the Additional First-Lien Secured Parties of the
applicable Series) agree as follows:
ARTICLE I.

Definitions
SECTION 1.01    Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:
“Additional First-Lien Collateral Agent” means (x) for so long as the Initial
Additional First-Lien Obligations are the only Series of Additional First-Lien
Obligations, the Initial Additional Authorized Representative and (y)
thereafter, the Major Non-Controlling Authorized Representative.
“Additional First-Lien Documents” means, with respect to the Initial Additional
First-Lien Obligations or any Series of Additional Senior Class Debt, the notes,
indentures, credit agreements, security documents and other operative agreements
evidencing or governing such indebtedness and liens securing such indebtedness,
including the Initial Additional First-Lien Documents and the Additional
First-Lien Security Documents and each other agreement entered into for the
purpose of securing the Initial Additional First-Lien Obligations or any Series
of Additional Senior Class Debt; provided that, in each case, the Indebtedness
thereunder (other





--------------------------------------------------------------------------------







than the Initial Additional First-Lien Obligations) has been designated as
Additional First-Lien Obligations pursuant to Section 5.13 hereto.
“Additional First-Lien Obligations” means all amounts owing pursuant to the
terms of any Additional First-Lien Document (including the Initial Additional
First-Lien Documents), including, without limitation, all amounts in respect of
any principal, premium, interest (including any interest accruing subsequent to
the commencement of a Bankruptcy Case at the rate provided for in the respective
Additional First-Lien Document, whether or not such interest is an allowed claim
under any such proceeding or under applicable state, federal or foreign law),
penalties, fees, expenses, indemnifications, reimbursements, damages and other
liabilities, and guarantees of the foregoing amounts.
“Additional First-Lien Secured Party” means the holders of any Additional
First-Lien Obligations and any Authorized Representative with respect thereto,
and shall include the Initial Additional First-Lien Secured Parties.
“Additional First-Lien Security Documents” means any collateral agreement,
security agreement and any other document now existing or entered into after the
date hereof that create Liens on any assets or properties of any Grantor to
secure the Additional First-Lien Obligations.
“Additional Senior Class Debt” has the meaning assigned to such term in
Section 5.13.
“Additional Senior Class Debt Parties” has the meaning assigned to such term in
Section 5.13.
“Additional Senior Class Debt Representative” has the meaning assigned to such
term in Section 5.13.
“Administrative Agent” has the meaning assigned to such term in the definition
of “Credit Agreement”; provided, however, that if the Credit Agreement is
Refinanced in accordance with Section 2.08 hereof then all references to
Administrative Agent shall refer to the administrative agent (or trustee or
other representative) under the agreement that Refinances the Credit Agreement.
“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.
“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Administrative Agent and (ii) from and after the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Major Non-Controlling Authorized
Representative.


2
001317-0004-16372-Active.32162929

--------------------------------------------------------------------------------







“Authorized Representative” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the
Administrative Agent, (ii) in the case of the Initial Additional First-Lien
Obligations or the Initial Additional First-Lien Secured Parties, the Initial
Additional Authorized Representative and (iii) in the case of any other Series
of Additional First-Lien Obligations or Additional First-Lien Secured Parties
that become subject to this Agreement after the date hereof, the collateral
agent named as authorized representative for such Series in the applicable
Joinder Agreement (and its successors and assigns).
“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).
“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.
“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.
“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.
“Collateral” means all assets and properties subject to Liens created pursuant
to any First-Lien Security Document to secure one or more Series of First-Lien
Obligations.
“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent and (ii) in the case of the Initial
Additional First-Lien Obligations, the Initial Additional Authorized
Representative and each other collateral agent in respect of any Series of
Additional First-Lien Obligations named as Authorized Representative for such
Series in the applicable Joinder Agreement (and their successors and assigns).
“Controlling Collateral Agent” means (i) until the earlier of (x) the Discharge
of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Credit Agreement Collateral Agent and
(ii) from and after the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Additional First-Lien Collateral Agent.
“Controlling Secured Parties” means, with respect to any Shared Collateral,
(i) at any time when the Credit Agreement Collateral Agent is the Controlling
Collateral Agent, the Credit Agreement Secured Parties and (ii) at any other
time, the Series of First-Lien Secured Parties whose Authorized Representative
is the Applicable Authorized Representative for such Shared Collateral.
“Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of October 7, 2019, among the Borrower, CITIBANK, N.A., as
Administrative Agent and the other parties thereto, as amended, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time and shall also include any agreement that Refinances the Credit Agreement
in accordance with Section 2.08 hereof.


3
001317-0004-16372-Active.32162929

--------------------------------------------------------------------------------







“Credit Agreement Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement”; provided, however, that if the Credit
Agreement is Refinanced in accordance with Section 2.08 hereof then all
references to Credit Agreement Collateral Agent shall refer to the collateral
agent under the agreement that Refinances the Credit Agreement.
“Credit Agreement Collateral Documents” means the Security Agreement, the other
Security Documents (as defined in the Credit Agreement) and each other agreement
entered into in favor of the Credit Agreement Collateral Agent for the purpose
of securing any Credit Agreement Obligations.
“Credit Agreement Obligations” means all Obligations as defined in the Credit
Agreement (including, without limitation, any interest which accrues after the
commencement of any Bankruptcy Case, whether or not allowed or allowable as a
claim in any such proceeding).
“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement or the Credit Agreement Collateral Documents.
“DIP Financing” has the meaning assigned to such term in Section 2.05(b).
“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).
“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).
“Discharge” means, with respect to any Shared Collateral and any Series of
First- Lien Obligations, the date on which such Series of First-Lien Obligations
is no longer secured by such Shared Collateral. The term “Discharged” shall have
a corresponding meaning.
“Discharge of Credit Agreement Obligations” means, the payment in full in cash
of all Credit Agreement Obligations (other than any contingent indemnity
obligations that have not then been asserted) and the termination of all
commitments thereunder; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with additional First-Lien
Obligations under an Additional First-Lien Document in accordance with
Section 2.08 hereof.
“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.
“First-Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Additional First-Lien Obligations.
“First-Lien Secured Parties” means (i) the Credit Agreement Secured Parties and
(ii) the Additional First-Lien Secured Parties with respect to each Series of
Additional First-Lien Obligations.
“First-Lien Security Documents” means, collectively, (i) the Credit Agreement
Collateral Documents and (ii) the Additional First-Lien Security Documents.


4
001317-0004-16372-Active.32162929

--------------------------------------------------------------------------------







“Grantors” means the Borrower and each of the Guarantors (as defined in the
Credit Agreement) and each other Subsidiary of the Borrower which has granted a
security interest pursuant to any First-Lien Security Document to secure any
Series of First-Lien Obligations. The Grantors existing on the date hereof are
set forth in Annex I hereto.
“Impairment” has the meaning assigned to such term in Section 1.03.
“Initial Additional Authorized Representative” has the meaning assigned to such
term in the introductory paragraph of this Agreement.
“Initial Additional First-Lien Agreement” mean that certain [indenture] [other
agreement], dated as of [●], among the Borrower, [the Guarantors identified
therein,] and [●]as [trustee], as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time.
“Initial Additional First-Lien Documents” means the Initial Additional
First-Lien Agreement, the debt securities issued thereunder, the Initial
Additional First-Lien Security Agreement and any security documents and other
operative agreements evidencing or governing the Indebtedness thereunder, and
the Liens securing such Indebtedness, including any agreement entered into for
the purpose of securing the Initial Additional First-Lien Obligations.
“Initial Additional First-Lien Obligations” means the [Obligations] as such term
is defined in the Initial Additional First-Lien Security Agreement.
“Initial Additional First-Lien Secured Parties” means the Additional First-Lien
Collateral Agent, the Initial Additional Authorized Representative and the
holders of the Initial Additional First-Lien Obligations issued pursuant to the
Initial Additional First-Lien Agreement.
“Initial Additional First-Lien Security Agreement” means the security agreement,
dated as of the date hereof, among the Company, the Additional First-Lien
Collateral Agent and the other parties thereto, as amended, restated, amended
and restated, extended, supplemented or otherwise modified from time to time.
“Insolvency or Liquidation Proceeding” means:
(1)    any case commenced by or against the Borrower or any other Grantor under
any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Borrower or any other Grantor, any receivership or assignment for the
benefit of creditors relating to the Borrower or any other Grantor or any
similar case or proceeding relative to the Borrower or any other Grantor or its
creditors, as such, in each case whether or not voluntary;
(2)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Borrower or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or


5
001317-0004-16372-Active.32162929

--------------------------------------------------------------------------------







(3)    any other proceeding of any type or nature in which substantially all
claims of creditors of the Borrower or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.
“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).
“Joinder Agreement” means a joinder to this Agreement in the form of Annex II
hereto required to be delivered by an Authorized Representative to each
Collateral Agent and each Authorized Representative pursuant to Section 5.13
hereof in order to establish an additional Series of Additional First-Lien
Obligations and add Additional First-Lien Secured Parties hereunder.
“Lien” means any mortgage, pledge, security interest, hypothecation, assignment,
lien (statutory or other) or similar encumbrance (including any agreement to
give any of the foregoing), any conditional sale or other title retention
agreement or any lease in the nature thereof.
“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, the Authorized Representative of the Series of Additional
First-Lien Obligations that constitutes the largest outstanding principal amount
of any then outstanding Series of First-Lien Obligations with respect to such
Shared Collateral.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, each Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.
“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Additional First-Lien
Document under which such Non-Controlling Authorized Representative is the
Authorized Representative) and (ii) each Collateral Agent’s and each other
Authorized Representative’s receipt of written notice from such Non-Controlling
Authorized Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Additional First-Lien Document
under which such Non-Controlling Authorized Representative is the Authorized
Representative) has occurred and is continuing and (y) the Additional First-Lien
Obligations of the Series with respect to which such Non-Controlling Authorized
Representative is the Authorized Representative are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the applicable Additional First-Lien Document; provided that
the Non-Controlling Authorized Representative Enforcement Date shall be stayed
and shall not occur and shall be deemed not to have occurred with respect to any
Shared Collateral (1) at any time the


6
001317-0004-16372-Active.32162929

--------------------------------------------------------------------------------







Administrative Agent or the Credit Agreement Collateral Agent has commenced and
is diligently pursuing any enforcement action with respect to such Shared
Collateral or (2) at any time the Grantor which has granted a security interest
in such Shared Collateral is then a debtor under or with respect to (or
otherwise subject to) any Insolvency or Liquidation Proceeding.
“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the First-Lien Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.
“Possessory Collateral” means any Shared Collateral in the possession of a
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments, and Tangible Chattel
Paper, in each case, delivered to or in the possession of the Collateral Agent
under the terms of the First- Lien Security Documents.
“Proceeds” has the meaning assigned to such term in Section 2.01(a).
“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.
“Secured Credit Document” means (i) the Credit Agreement and each Credit
Document (as defined in the Credit Agreement) ), (ii) each Initial Additional
First-Lien Document and (iii) each Additional First-Lien Document.
“Security Agreement” means the Amended and Restated Security Agreement, dated as
of April 26, 2017, among the Borrower, the other grantors party thereto and the
Credit Agreement Collateral Agent, as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time.
“Series” means (a) with respect to the First-Lien Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Additional First-Lien Secured Parties (in their capacities as such), and
(iii) the Additional First-Lien Secured Parties that become subject to this
Agreement after the date hereof that are represented by a common Authorized
Representative (in its capacity as such for such Additional First-Lien Secured
Parties) and (b) with respect to any First-Lien Obligations, each of (i) the
Credit Agreement Obligations, (ii) the Initial Additional First-Lien
Obligations, and (iii) the Additional First-Lien Obligations incurred pursuant
to any Additional First-Lien Document, which pursuant to any Joinder Agreement,
are to be represented hereunder by a common Authorized Representative (in its
capacity as such for such Additional First-Lien Obligations).


7
001317-0004-16372-Active.32162929

--------------------------------------------------------------------------------







“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First-Lien Obligations hold a valid and perfected security
interest at such time. If more than two Series of First-Lien Obligations are
outstanding at any time and the holders of less than all Series of First-Lien
Obligations hold a valid and perfected security interest in any Collateral at
such time, then such Collateral shall constitute Shared Collateral for those
Series of First- Lien Obligations that hold a valid security interest in such
Collateral at such time and shall not constitute Shared Collateral for any
Series which does not have a valid and perfected security interest in such
Collateral at such time.
“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries, (b) any limited liability company, partnership,
association, joint venture or other entity of which such Person directly or
indirectly through Subsidiaries has more than a 50% equity interest at the time,
and (c) any affiliated not-for-profit, non-stock universities that are
controlled through majority voting interests of their respective boards of
directors. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.
SECTION 1.02    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.
SECTION 1.03    Impairments. It is the intention of the First-Lien Secured
Parties of each Series that the holders of First-Lien Obligations of such Series
(and not the First-Lien Secured Parties of any other Series) bear the risk of
(i) any determination by a court of competent jurisdiction that (x) any of the
First-Lien Obligations of such Series are unenforceable under applicable law or
are subordinated to any other obligations (other than another Series of


8
001317-0004-16372-Active.32162929

--------------------------------------------------------------------------------







First-Lien Obligations), (y) any of the First-Lien Obligations of such Series do
not have an enforceable security interest in any of the Collateral securing any
other Series of First-Lien Obligations and/or (z) any intervening security
interest exists securing any other obligations (other than another Series of
First-Lien Obligations) on a basis ranking prior to the security interest of
such Series of First-Lien Obligations but junior to the security interest of any
other Series of First-Lien Obligations or (ii) the existence of any Collateral
for any other Series of First-Lien Obligations that is not Shared Collateral
(any such condition referred to in the foregoing clauses (i) or (ii) with
respect to any Series of First-Lien Obligations, an “Impairment” of such
Series); provided that the existence of a maximum claim with respect to any
Mortgaged Property (as defined in the Credit Agreement) that applies to all
First-Lien Obligations shall not be deemed to be an Impairment of any Series of
First-Lien Obligations. In the event of any Impairment with respect to any
Series of First-Lien Obligations, the results of such Impairment shall be borne
solely by the holders of such Series of First-Lien Obligations, and the rights
of the holders of such Series of First-Lien Obligations (including, without
limitation, the right to receive distributions in respect of such Series of
First-Lien Obligations pursuant to Section 2.01) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such First-Lien Obligations subject
to such Impairment. Additionally, in the event the First-Lien Obligations of any
Series are modified pursuant to applicable law (including, without limitation,
pursuant to Section 1129 of the Bankruptcy Code), any reference to such
First-Lien Obligations or the First-Lien Security Documents governing such
First-Lien Obligations shall refer to such obligations or such documents as so
modified.
ARTICLE II.

Priorities and Agreements with Respect to Shared Collateral
SECTION 2.01    Priority of Claims.
(a)    Anything contained herein or in any of the Secured Credit Documents to
the contrary notwithstanding (but subject to Section 1.03), if an Event of
Default has occurred and is continuing, and the Controlling Collateral Agent or,
without limiting this Agreement including the prohibitions in Section 2.02
hereof, any First-Lien Secured Party is taking action to enforce rights in
respect of any Shared Collateral, or any distribution is made in respect of any
Shared Collateral in any Bankruptcy Case of the Borrower or any other Grantor or
any First-Lien Secured Party receives any payment pursuant to any intercreditor
agreement (other than this Agreement) with respect to any Shared Collateral, the
proceeds of any sale, collection or other liquidation of any such Collateral by
any First-Lien Secured Party or received by the Controlling Collateral Agent or
any First-Lien Secured Party pursuant to any such intercreditor agreement with
respect to such Shared Collateral and proceeds of any such distribution
(subject, in the case of any such distribution, to the sentence immediately
following) to which the First-Lien Obligations are entitled under any
intercreditor agreement (other than this Agreement) (all proceeds of any sale,
collection or other liquidation of any Collateral and all proceeds of any such
distribution being collectively referred to as “Proceeds”), shall be applied (i)
FIRST, to the payment of all reasonable costs and expenses incurred in
connection with such sale, collection,


9
001317-0004-16372-Active.32162929

--------------------------------------------------------------------------------







liquidation or other enforcement including fees and expenses of counsel
(ii) SECOND, to the payment of all amounts owing to each Collateral Agent (in
its capacity as such) secured by such Collateral pursuant to the terms of any
Secured Credit Document, (iii) THIRD, subject to Section 1.03, to the payment in
full of the First-Lien Obligations of each Series secured by such Collateral on
a ratable basis, with such Proceeds to be applied to the First-Lien Obligations
of a given Series in accordance with the terms of the applicable Secured Credit
Documents and (iv) FOURTH, after payment of all First-Lien Obligations secured
by such Collateral, to the Borrower and the other Grantors or their successors
or assigns, as their interests may appear, or to whomsoever may be lawfully
entitled to receive the same, or as a court of competent jurisdiction may
direct. Notwithstanding the foregoing, with respect to any Shared Collateral for
which a third party (other than a First-Lien Secured Party) has a lien or
security interest that is junior in priority to the security interest of any
Series of First-Lien Obligations but senior (as determined by appropriate legal
proceedings in the case of any dispute) to the security interest of any other
Series of First-Lien Obligations (such third party, an “Intervening Creditor”),
the value of any Shared Collateral or Proceeds allocated to such Intervening
Creditor shall be deducted on a ratable basis solely from the Shared Collateral
or Proceeds to be distributed in respect of the Series of First-Lien Obligations
with respect to which such Impairment exists.
(b)    It is acknowledged that the First-Lien Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in Section 2.01(a)
or the provisions of this Agreement defining the relative rights of the
First-Lien Secured Parties of any Series.
(c)    Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing any Series of First-Lien
Obligations granted on the Shared Collateral and notwithstanding any provision
of the Uniform Commercial Code of any jurisdiction, or any other applicable law
or the Secured Credit Documents or any defect or deficiencies in the Liens
securing the First-Lien Obligations of any Series or any other circumstance
whatsoever (but, in each case, subject to Section 1.03), each First-Lien Secured
Party hereby agrees that the Liens securing each Series of First-Lien
Obligations on any Shared Collateral shall be of equal priority.
(d)    Notwithstanding anything in this Agreement or any other First-Lien
Security Documents to the contrary, Collateral consisting of cash and cash
equivalents pledged to secure Credit Agreement Obligations consisting of
reimbursement obligations in respect of Letters of Credit or otherwise held by
the Administrative Agent or the Collateral Agent pursuant to Section 3.3(d),
5.3(a) or 11.12 of the Credit Agreement (or any equivalent successor provision)
shall be applied as specified in the Credit Agreement and will not constitute
Shared Collateral.
SECTION 2.02    Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.
(a)    Only the Controlling Collateral Agent shall act or refrain from acting
with respect to any Shared Collateral (including with respect to any
intercreditor agreement with


10
001317-0004-16372-Active.32162929

--------------------------------------------------------------------------------







respect to any Shared Collateral). At any time when the Credit Agreement
Collateral Agent is the Controlling Collateral Agent, no Additional First-Lien
Secured Party shall or shall instruct any Collateral Agent to, and neither the
Additional First-Lien Collateral Agent nor any other Collateral Agent that is
not the Controlling Collateral Agent shall, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its security interest in or realize upon, or take any
other action available to it in respect of, any Shared Collateral (including
with respect to any intercreditor agreement with respect to any Shared
Collateral), whether under any Additional First-Lien Security Document,
applicable law or otherwise, it being agreed that only the Credit Agreement
Collateral Agent, acting in accordance with the Credit Agreement Collateral
Documents, shall be entitled to take any such actions or exercise any such
remedies with respect to Shared Collateral at such time.
(b)    With respect to any Shared Collateral, (i) the Controlling Collateral
Agent shall act only on the instructions of the Applicable Authorized
Representative, (ii) the Controlling Collateral Agent shall not follow any
instructions with respect to such Shared Collateral (including with respect to
any intercreditor agreement with respect to any Shared Collateral) from any
Non-Controlling Authorized Representative (or any other First-Lien Secured Party
other than the Applicable Authorized Representative) and (iii) no
Non-Controlling Authorized Representative or other First-Lien Secured Party
(other than the Applicable Authorized Representative) shall or shall instruct
the Controlling Collateral Agent or any other Collateral Agent or Authorized
Representative to, commence any judicial or non judicial foreclosure proceedings
with respect to, seek to have a trustee, receiver, liquidator or similar
official appointed for or over, attempt any action to take possession of,
exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its security interest in or realize upon, or take any other
action available to it in respect of, any Shared Collateral (including with
respect to any intercreditor agreement with respect to any Shared Collateral),
whether under any First-Lien Security Document, applicable law or otherwise, it
being agreed that only the Controlling Collateral Agent, acting on the
instructions of the Applicable Authorized Representative and in accordance with
the Additional First-Lien Security Documents, shall be entitled to take any such
actions or exercise any such remedies with respect to Shared Collateral. Each
Non-Controlling Authorized Representative hereby irrevocably appoints the
Controlling Collateral Agent as its agent and attorney-in-fact, such appointment
being coupled with an interest, and authorizes the Controlling Collateral Agent
to exercise any and all remedies under each First Lien Security Documents with
respect to Shared Collateral and to execute releases in connection therewith.
(c)    Notwithstanding the equal priority of the Liens securing each Series of
First- Lien Obligations, the Controlling Collateral Agent may deal with the
Shared Collateral as if such Controlling Collateral Agent had a senior Lien on
such Collateral. No Non-Controlling Authorized Representative or Non-Controlling
Secured Party will contest, protest or object to any foreclosure proceeding or
action brought by the Controlling Collateral Agent, the Applicable Authorized
Representative or the Controlling Secured Party or any other exercise by the
Controlling Collateral Agent, the Applicable Authorized Representative or the
Controlling


11
001317-0004-16372-Active.32162929

--------------------------------------------------------------------------------







Secured Party of any rights and remedies relating to the Shared Collateral, or
to cause the Controlling Collateral Agent to do so. The foregoing shall not be
construed to limit the rights and priorities of any First-Lien Secured Party,
the Controlling Collateral Agent or any Authorized Representative with respect
to any Collateral not constituting Shared Collateral.
(d)    Each of the First-Lien Secured Parties agrees that it will not (and
hereby waives any right to) contest or support any other Person in contesting,
in any proceeding (including any Insolvency or Liquidation Proceeding), the
perfection, priority, validity, attachment or enforceability of a Lien held by
or on behalf of any of the First-Lien Secured Parties in all or any part of the
Collateral, or the provisions of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any Collateral
Agent or any Authorized Representative to enforce this Agreement including,
without limitation, Section 1.03 hereof.
SECTION 2.03    No Interference; Payment Over.
(a)    Each First-Lien Secured Party agrees that (i) it will not take or cause
to be taken any action the purpose or intent of which is, or could be, to
interfere, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other disposition of the Collateral by the
Controlling Collateral Agent, (ii) except as provided in Section 2.02, it shall
have no right to (A) direct the Controlling Collateral Agent or any other
First-Lien Secured Party to exercise, and shall not exercise, any right, remedy
or power with respect to any Shared Collateral (including pursuant to any
intercreditor agreement) or (B) consent to, or object to, the exercise by the
Controlling Collateral Agent or any First-Lien Secured Party represented by the
Controlling Collateral Agent of any right, remedy or power with respect to any
Collateral, (iii) it will not institute any suit or assert in any suit,
bankruptcy, insolvency or other proceeding any claim against the Controlling
Collateral Agent or any First-Lien Secured Party represented by the Controlling
Collateral Agent seeking damages from or other relief by way of specific
performance, instructions or otherwise with respect to any Collateral, and shall
not otherwise contest, protest or object to any action taken, or any forbearance
by, the Controlling Collateral Agent or any First-Lien Secured Party represented
by the Controlling Collateral Agent and none of the Controlling Collateral
Agent, any Applicable Authorized Representative or any other First-Lien Secured
Party shall be liable for any action taken or omitted to be taken by the
Controlling Collateral Agent, such Applicable Authorized Representative or other
First-Lien Secured Party with respect to any Collateral in accordance with the
provisions of this Agreement, (iv) it will not seek, and hereby waives any
right, to have any Collateral or any part thereof marshaled upon any foreclosure
or other disposition of such Collateral and (v) it will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any of the
Controlling Collateral Agent or any other First-Lien Secured Party to enforce
this Agreement.
(b)    Each First-Lien Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any such Shared Collateral, pursuant to any First-Lien Security
Document or by the exercise of any rights


12
001317-0004-16372-Active.32162929

--------------------------------------------------------------------------------







available to it under applicable law or in any Insolvency or Liquidation
Proceeding or through any other exercise of remedies (including pursuant to any
intercreditor agreement), at any time prior to the Discharge of each of the
First-Lien Obligations, then it shall hold such Shared Collateral, proceeds or
payment in trust for the other First-Lien Secured Parties and promptly transfer
such Shared Collateral, proceeds or payment, as the case may be, to the
Controlling Collateral Agent, to be distributed in accordance with the
provisions of Section 2.01 hereof.
SECTION 2.04    Automatic Release of Liens; Amendments to First-Lien Security
Documents.
(a)    If, at any time the Controlling Collateral Agent forecloses upon or
otherwise exercises remedies against any Shared Collateral resulting in a
collection, sale or disposition thereof, then (whether or not any Insolvency or
Liquidation Proceeding is pending at the time) the Liens in favor of the other
Collateral Agent for the benefit of each Series of First-Lien Secured Parties
upon such Shared Collateral will automatically be released and discharged as and
when, but only to the extent, such Liens of the Controlling Collateral Agent on
such Shared Collateral are released and discharged; provided that any proceeds
of any Shared Collateral realized therefrom shall be applied pursuant to
Section 2.01. If in connection with any such foreclosure or other exercise of
remedies the Controlling Collateral Agent releases any guarantor from its
obligations under a guarantee of the First Lien Obligations for which it serves
as agent, then such guarantor shall also be released from its guarantee of all
other First Lien Obligations
(b)    Without limiting the rights of the Controlling Collateral Agent under
Section 2.02(b), each Collateral Agent and Authorized Representative agrees to
execute and deliver (at the sole cost and expense of the Grantors) all such
authorizations and other instruments as shall reasonably be requested by the
Controlling Collateral Agent to evidence and confirm any release of Shared
Collateral provided for in this Section.
SECTION 2.05    Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.
(a)    This Agreement, including without limitation Section 2.02 hereof, shall
continue in full force and effect notwithstanding the commencement of any
proceeding under the Bankruptcy Code or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law by or against the Borrower
or any of its Subsidiaries.
(b)    If the Borrower and/or any other Grantor shall become subject to a case
(a “Bankruptcy Case”) under the Bankruptcy Code and shall, as
debtor(s)-in-possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law or the
use of cash collateral under Section 363 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law, each First-Lien Secured Party
(other than any Controlling Secured Party or the Authorized Representative of
any Controlling Secured Party) agrees that it will raise no objection to any
such financing or to the Liens on the Shared Collateral securing the same (“DIP
Financing Liens”) or to any use of cash collateral that constitutes Shared
Collateral, unless the Applicable Authorized Representative shall then oppose


13
001317-0004-16372-Active.32162929

--------------------------------------------------------------------------------







or object to such DIP Financing or such DIP Financing Liens or use of cash
collateral (and (i) to the extent that such DIP Financing Liens are senior to
the Liens on any such Shared Collateral for the benefit of the Controlling
Secured Parties, each Non-Controlling Secured Party will subordinate its Liens
with respect to such Shared Collateral on the same terms as the Liens of the
Controlling Secured Parties (other than any Liens of any First-Lien Secured
Parties constituting DIP Financing Liens) are subordinated thereto, and (ii) to
the extent that such DIP Financing Liens rank pari passu with the Liens on any
such Shared Collateral granted to secure the First-Lien Obligations of the
Controlling Secured Parties, each Non-Controlling Secured Party will confirm the
priorities with respect to such Shared Collateral as set forth herein), in each
case so long as (A) the First-Lien Secured Parties of each Series retain the
benefit of their Liens on all such Shared Collateral pledged to the DIP Lenders,
including proceeds thereof arising after the commencement of such proceeding,
with the same priority vis-à-vis all the other First-Lien Secured Parties (other
than any Liens of the First-Lien Secured Parties constituting DIP Financing
Liens) as existed prior to the commencement of the Bankruptcy Case, (B) the
First-Lien Secured Parties of each Series are granted Liens on any additional
collateral pledged to any First-Lien Secured Parties as adequate protection or
otherwise in connection with such DIP Financing or use of cash collateral, with
the same priority vis-à-vis the First-Lien Secured Parties as set forth in this
Agreement, (C) if any amount of such DIP Financing or cash collateral is applied
to repay any of the First-Lien Obligations, such amount is applied pursuant to
Section 2.01, and (D) if any First-Lien Secured Parties are granted adequate
protection, including in the form of periodic payments, in connection with such
DIP Financing or use of cash collateral, the proceeds of such adequate
protection are applied pursuant to Section 2.01; provided that the First-Lien
Secured Parties of each Series shall have a right to object to the grant of a
Lien to secure the DIP Financing over any Collateral subject to Liens in favor
of the First-Lien Secured Parties of such Series or its Authorized
Representative that shall not constitute Shared Collateral; and provided,
further, that the First-Lien Secured Parties receiving adequate protection shall
not object to any other First-Lien Secured Party receiving adequate protection
comparable to any adequate protection granted to such First-Lien Secured Parties
in connection with a DIP Financing or use of cash collateral. If any First-Lien
Secured Party is granted adequate protection (A) in the form of Liens on any
additional collateral, then each other First-Lien Secured Party shall be
entitled to seek, and each First-Lien Secured Party will consent and not object
to, adequate protection in the form of Liens on such additional collateral with
the same priority vis-à-vis the First-Lien Secured Parties as set forth in this
Agreement, (B) in the form of a superpriority or other administrative claim,
then each other First-Lien Secured Party shall be entitled to seek, and each
First-Lien Secured Party will consent and not object to, adequate protection in
the form of a pari passu superpriority or administrative claim or (C) in the
form of periodic or other cash payments, then the proceeds of such adequate
protection must be applied to all First-Lien Obligations pursuant to
Section 2.01.
SECTION 2.06    Reinstatement. In the event that any of the First-Lien
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under the Bankruptcy Code, or any similar law, or
the settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such First-Lien Obligations shall again have been paid in full
in cash.


14
001317-0004-16372-Active.32162929

--------------------------------------------------------------------------------







SECTION 2.07    Insurance. As between the First-Lien Secured Parties, the
Controlling Collateral Agent shall have the right to adjust or settle any
insurance policy or claim covering or constituting Shared Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Shared Collateral.
SECTION 2.08    Refinancings. The First-Lien Obligations of any Series may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the Refinancing
transaction under any Secured Credit Document) of any First-Lien Secured Party
of any other Series, all without affecting the priorities provided for herein or
the other provisions hereof; provided that the Authorized Representative of the
holders of any such Refinancing indebtedness shall have executed a Joinder
Agreement on behalf of the holders of such Refinancing indebtedness. If such
Refinancing indebtedness is intended to Refinance the Credit Agreement, such
Joinder Agreement shall so state.
SECTION 2.09    Possessory Collateral Agent as Gratuitous Bailee for Perfection.
(a)    The Possessory Collateral shall be delivered to the Credit Agreement
Collateral Agent and the Credit Agreement Collateral Agent agrees to hold any
Shared Collateral constituting Possessory Collateral that is part of the
Collateral in its possession or control (or in the possession or control of its
agents or bailees) as gratuitous bailee for the benefit of each other First-Lien
Secured Party and any assignee solely for the purpose of perfecting the security
interest granted in such Possessory Collateral, if any, pursuant to the
applicable First-Lien Security Documents, in each case, subject to the terms and
conditions of this Section 2.09; provided that at any time the Credit Agreement
Collateral Agent is not the Controlling Collateral Agent, the Credit Agreement
Collateral Agent shall, at the request of the Additional First-Lien Collateral
Agent promptly deliver all Possessory Collateral to the Additional First-Lien
Collateral Agent together with any necessary endorsements (or otherwise allow
the Additional First-Lien Collateral Agent to obtain control of such Possessory
Collateral). The Borrower shall take such further action as is required to
effectuate the transfer contemplated hereby and shall indemnify each Collateral
Agent for loss or damage suffered by such Collateral Agent as a result of such
transfer except for loss or damage suffered by such Collateral Agent as a result
of its own willful misconduct, gross negligence or bad faith.
(b)    Each Collateral Agent agrees to hold any Shared Collateral constituting
Possessory Collateral, from time to time in its possession, as gratuitous bailee
for the benefit of each other First-Lien Secured Party and any assignee, solely
for the purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable First-Lien Security Documents, in
each case, subject to the terms and conditions of this Section 2.09.
(c)    The duties or responsibilities of each Collateral Agent under this
Section 2.09 shall be limited solely to holding any Shared Collateral
constituting Possessory Collateral as gratuitous bailee for the benefit of each
other First-Lien Secured Party for purposes of perfecting the Lien held by such
First-Lien Secured Parties thereon.
SECTION 2.10    Amendments to Security Documents.


15
001317-0004-16372-Active.32162929

--------------------------------------------------------------------------------







(a)    Without the prior written consent of the Credit Agreement Collateral
Agent, each Additional First-Lien Secured Party agrees that no Additional
First-Lien Security Document may be amended, supplemented or otherwise modified
or entered into to the extent such amendment, supplement or modification, or the
terms of any new Additional First-Lien Security Document would be prohibited by,
or would require any Grantor to act or refrain from acting in a manner that
would violate, any of the terms of this Agreement.
(b)    Without the prior written consent of the Additional First-Lien Collateral
Agent, the Credit Agreement Collateral Agent agrees that no Credit Agreement
Collateral Document may be amended, supplemented or otherwise modified or
entered into to the extent such amendment, supplement or modification, or the
terms of any new Credit Agreement Collateral Document would be prohibited by, or
would require any Grantor to act or refrain from acting in a manner that would
violate, any of the terms of this Agreement.
(c)    In making determinations required by this Section 2.10, each Collateral
Agent may conclusively rely on a certificate of an Authorized Officer of the
Borrower.
ARTICLE III.

Existence and Amounts of Liens and Obligations
SECTION 3.01    Determinations with Respect to Amounts of Liens and Obligations.
Whenever a Collateral Agent or any Authorized Representative shall be required,
in connection with the exercise of its rights or the performance of its
obligations hereunder, to determine the existence or amount of any First-Lien
Obligations of any Series, or the Shared Collateral subject to any Lien securing
the First-Lien Obligations of any Series, it may request that such information
be furnished to it in writing by each other Authorized Representative or
Collateral Agent and shall be entitled to make such determination or not make
any determination on the basis of the information so furnished; provided,
however, that if an Authorized Representative or a Collateral Agent shall fail
or refuse reasonably promptly to provide the requested information, the
requesting Collateral Agent or Authorized Representative shall be entitled to
make any such determination by such method as it may, in the exercise of its
good faith judgment, determine, including by reliance upon a certificate of the
Borrower. Each Collateral Agent and each Authorized Representative may rely
conclusively, and shall be fully protected in so relying, on any determination
made by it in accordance with the provisions of the preceding sentence (or as
otherwise directed by a court of competent jurisdiction) and shall have no
liability to any Grantor, any First-Lien Secured Party or any other person as a
result of such determination.
ARTICLE IV.

The Controlling Collateral Agent
SECTION 4.01    Authority.


16
001317-0004-16372-Active.32162929

--------------------------------------------------------------------------------







(a)    Notwithstanding any other provision of this Agreement, nothing herein
shall be construed to impose any fiduciary or other duty on any Controlling
Collateral Agent to any Non-Controlling Secured Party or give any
Non-Controlling Secured Party the right to direct any Controlling Collateral
Agent, except that each Controlling Collateral Agent shall be obligated to
distribute proceeds of any Shared Collateral in accordance with Section 2.01
hereof.
(b)    In furtherance of the foregoing, each Non-Controlling Secured Party
acknowledges and agrees that the Controlling Collateral Agent shall be entitled,
for the benefit of the First-Lien Secured Parties, to sell, transfer or
otherwise dispose of or deal with any Shared Collateral as provided herein and
in the First-Lien Security Documents, as applicable, pursuant to which the
Controlling Collateral Agent is the collateral agent for such Shared Collateral,
without regard to any rights to which the Non-Controlling Secured Parties would
otherwise be entitled as a result of the First-Lien Obligations held by such
Non-Controlling Secured Parties. Without limiting the foregoing, each
Non-Controlling Secured Party agrees that none of the Controlling Collateral
Agent, the Applicable Authorized Representative or any other First-Lien Secured
Party shall have any duty or obligation first to marshal or realize upon any
type of Shared Collateral (or any other Collateral securing any of the
First-Lien Obligations), or to sell, dispose of or otherwise liquidate all or
any portion of such Shared Collateral (or any other Collateral securing any
First-Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Each of the First-Lien Secured
Parties waives any claim it may now or hereafter have against any Collateral
Agent or the Authorized Representative of any other Series of First-Lien
Obligations or any other First-Lien Secured Party of any other Series arising
out of (i) any actions which any Collateral Agent, Authorized Representative or
the First-Lien Secured Parties take or omit to take (including, actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any of the Collateral and actions with respect to
the collection of any claim for all or any part of the First-Lien Obligations
from any account debtor, guarantor or any other party) in accordance with the
First-Lien Security Documents or any other agreement related thereto or to the
collection of the First-Lien Obligations or the valuation, use, protection or
release of any security for the First-Lien Obligations, (ii) any election by any
Applicable Authorized Representative or any holders of First-Lien Obligations,
in any proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code or (iii) subject to Section 2.05, any
borrowing by, or grant of a security interest or administrative expense priority
under Section 364 of the Bankruptcy Code or any equivalent provision of any
other Bankruptcy Law, by the Borrower or any of its Subsidiaries, as
debtor-in-possession. Notwithstanding any other provision of this Agreement, the
Controlling Collateral Agent shall not accept any Shared Collateral in full or
partial satisfaction of any First-Lien Obligations pursuant to Section 9-620 of
the Uniform Commercial Code of any jurisdiction, without the consent of each
Authorized Representative representing holders of First-Lien Obligations for
whom such Collateral constitutes Shared Collateral.


17
001317-0004-16372-Active.32162929

--------------------------------------------------------------------------------







ARTICLE V.

Miscellaneous
SECTION 5.01    Notices. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:
(a)    if to the Credit Agreement Collateral Agent or the Administrative Agent,
to it at [_____________], Attention of [___________] (Fax No. [__________]);
(b)    if to the Initial Additional Authorized Representative, to it at
[____________], Attention of [____________] (Fax No. [__________]);
(c)    if to any other Additional Authorized Representative, to it at the
address set forth in the applicable Joinder Agreement.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date three Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01.
As agreed to in writing among each Collateral Agent and each Authorized
Representative from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
Person provided from time to time by such Person.
SECTION 5.02    Waivers; Amendment; Joinder Agreements.
(a)    No failure or delay on the part of any party hereto in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by Section 5.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice or demand on any party hereto in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances.
(b)    Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified (other than pursuant to any Joinder Agreement)
except pursuant to an


18
001317-0004-16372-Active.32162929

--------------------------------------------------------------------------------







agreement or agreements in writing entered into by each Authorized
Representative and each Collateral Agent (and with respect to any such
termination, waiver, amendment or modification which by the terms of this
Agreement requires the Borrower’s consent or which increases the obligations or
reduces the rights of the Borrower or any other Grantor, with the consent of the
Borrower).
(c)    Notwithstanding the foregoing, without the consent of any First-Lien
Secured Party, any Authorized Representative may become a party hereto by
execution and delivery of a Joinder Agreement in accordance with Section 5.13
and upon such execution and delivery, such Authorized Representative and the
Additional First-Lien Secured Parties and Additional First- Lien Obligations of
the Series for which such Authorized Representative is acting shall be subject
to the terms hereof and the terms of the Additional First-Lien Security
Documents applicable thereto.
(d)    Notwithstanding the foregoing, without the consent of any other
Authorized Representative or First-Lien Secured Party, the Collateral Agents may
effect amendments and modifications to this Agreement to the extent necessary to
reflect any incurrence of any Additional First-Lien Obligations in compliance
with the Credit Agreement and the other Secured Credit Documents.
SECTION 5.03    Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First-Lien Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.
SECTION 5.04    Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.
SECTION 5.05    Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.
SECTION 5.06    Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.


19
001317-0004-16372-Active.32162929

--------------------------------------------------------------------------------







SECTION 5.07    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 5.08    Submission to Jurisdiction Waivers; Consent to Service of
Process. Each Collateral Agent and each Authorized Representative, on behalf of
itself and the First-Lien Secured Parties of the Series for whom it is acting,
irrevocably and unconditionally:
(i)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First-Lien Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of the courts the State of New York located in the Borough of
Manhattan, the courts of the United States for the Southern District of New
York, and appellate courts from any thereof;
(ii)    consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
(iii)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address set forth in Section 5.01;
(iv)    agrees that nothing herein shall affect the right of any other party
hereto (or any First-Lien Secured Party) to effect service of process in any
other manner permitted by law or shall limit the right of any party hereto (or
any First-Lien Secured Party) to sue in any other jurisdiction; and
(v)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.
SECTION 5.09    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR FOR ANY COUNTERCLAIM THEREIN.
SECTION 5.10    Headings. Article, Section and Annex headings used herein are
for convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
SECTION 5.11    Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the First-Lien
Security Documents or any of the other Secured Credit Documents, the provisions
of this Agreement shall control.


20
001317-0004-16372-Active.32162929

--------------------------------------------------------------------------------







SECTION 5.12    Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First-Lien Secured Parties in relation to one another.
None of the Borrower, any other Grantor or any other creditor thereof shall have
any rights or obligations hereunder, except as expressly provided in this
Agreement (provided that nothing in this Agreement (other than Section 2.04,
2.05, 2.08, 2.09 or Article V) is intended to or will amend, waive or otherwise
modify the provisions of the Credit Agreement or any Additional First-Lien
Documents), and none of the Borrower or any other Grantor may rely on the terms
hereof (other than Sections 2.04, 2.05, 2.08, 2.09 and Article V). Nothing in
this Agreement is intended to or shall impair the obligations of any Grantor,
which are absolute and unconditional, to pay the First-Lien Obligations as and
when the same shall become due and payable in accordance with their terms.
SECTION 5.13    Additional Senior Debt. To the extent, but only to the extent
permitted by the provisions of the Credit Agreement and the Additional
First-Lien Documents, the Borrower may incur additional indebtedness after the
date hereof that is permitted by the Credit Agreement and the Additional
First-Lien Documents to be incurred and secured on an equal and ratable basis by
the Liens securing the First-Lien Obligations (such indebtedness referred to as
“Additional Senior Class Debt”). Any such Additional Senior Class Debt may be
secured by a Lien and may be Guaranteed by the Grantors on a senior basis, in
each case under and pursuant to the Additional First-Lien Documents, if and
subject to the condition that the Authorized Representative of any such
Additional Senior Class Debt (each, an “Additional Senior Class Debt
Representative”), acting on behalf of the holders of such Additional Senior
Class Debt (such Authorized Representative and holders in respect of any
Additional Senior Class Debt being referred to as the “Additional Senior Class
Debt Parties”), becomes a party to this Agreement by satisfying the conditions
set forth in clauses (A) through (D) of the immediately succeeding paragraph.
In order for an Additional Senior Class Debt Representative to become a party to
this Agreement,
(A)    such Additional Senior Class Debt Representative, each Collateral Agent,
each Authorized Representative and each Grantor shall have executed and
delivered an instrument substantially in the form of Annex II (with such changes
as may be reasonably approved by such Collateral Agent and Additional Senior
Class Debt Representative) pursuant to which such Additional Senior Class Debt
Representative becomes an Authorized Representative hereunder, and the
Additional Senior Class Debt in respect of which such Additional Senior Class
Debt Representative is the Authorized Representative and the related Additional
Senior Class Debt Parties become subject hereto and bound hereby;
(B)    the Borrower shall have (x) delivered to each Collateral Agent true and
complete copies of each of the Additional First-Lien Documents relating to such
Additional Senior Class Debt, certified as being true and correct by an
Authorized Officer of the Borrower and (y) identified in a certificate of an
authorized officer the obligations


21
001317-0004-16372-Active.32162929

--------------------------------------------------------------------------------







to be designated as Additional First-Lien Obligations and the initial aggregate
principal amount or face amount thereof;
(C)    all filings, recordations and/or amendments or supplements to the First-
Lien Security Documents necessary or desirable in the reasonable judgment of the
Additional First-Lien Collateral Agent to confirm and perfect the Liens securing
the relevant obligations relating to such Additional Senior Class Debt shall
have been made, executed and/or delivered (or, with respect to any such filings
or recordations, acceptable provisions to perform such filings or recordations
shall have been taken in the reasonable judgment of the Additional First-Lien
Collateral Agent), and all fees and taxes in connection therewith shall have
been paid (or acceptable provisions to make such payments have been taken in the
reasonable judgment of the Additional First-Lien Collateral Agent); and
(D)    the Additional First-Lien Documents, as applicable, relating to such
Additional Senior Class Debt shall provide, in a manner reasonably satisfactory
to each Collateral Agent, that each Additional Senior Class Debt Party with
respect to such Additional Senior Class Debt will be subject to and bound by the
provisions of this Agreement in its capacity as a holder of such Additional
Senior Class Debt.
Each Authorized Representative acknowledges and agrees that upon execution and
delivery of a Joinder Agreement substantially in the form of Annex II by an
Additional Senior Class Debt Representative and each Grantor in accordance with
this Section 5.13, the Additional First-Lien Collateral Agent will continue to
act in its capacity as Additional First-Lien Collateral Agent in respect of the
then existing Authorized Representatives (other than the Administrative Agent)
and such additional Authorized Representative.
. Except as expressly provided herein or in the Credit Agreement Collateral
Documents, Citibank, N.A. is acting in the capacities of Administrative Agent
and Credit Agreement Collateral Agent solely for the Credit Agreement Secured
Parties. Except as expressly provided herein or in the Additional First-Lien
Security Documents, [●] is acting in the capacity of Additional First-Lien
Collateral Agent solely for the Additional First-Lien Secured Parties. Except as
expressly set forth herein, none of the Administrative Agent, the Credit
Agreement Collateral Agent or the Additional First-Lien Collateral Agent shall
have any duties or obligations in respect of any of the Collateral, all of such
duties and obligations, if any, being subject to and governed by the applicable
Secured Credit Documents.
. This Agreement together with the other Secured Credit Documents and the
First-Lien Security Documents represents the agreement of each of the Grantors
and the First-Lien Secured Parties with respect to the subject matter hereof and
there are no promises, undertakings, representations or warranties by any
Grantor, the Credit Agreement Collateral Agent, or any other First-Lien Secured
Party relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Secured Credit Documents or the First-Lien Security
Documents.


22
001317-0004-16372-Active.32162929

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
CITIBANK, N.A., as Collateral Agent
By:

Name:
Title:

By:

Name:
Title:









CITIBANK, N.A.,as Authorized Representative for the Credit Agreement Secured
Parties
By:

Name:
Title:

By:

Name:
Title:

[_____________________],


23
001317-0004-16372-Active.32162929

--------------------------------------------------------------------------------







As Collateral Agent and as Initial Additional Authorized Representative
By:

Name:
Title:

By:

Name:
Title:

LAUREATE EDUCATION, INC.
By:

Name:
Title:









24
001317-0004-16372-Active.32162929

--------------------------------------------------------------------------------


3


ANNEX I
Grantors
Schedule 1






ANNEX I-1
001317-0004-16372-Active.32162929.3

--------------------------------------------------------------------------------


3


ANNEX II
[FORM OF] JOINDER NO. [●]dated as of [●], 20[●] to the FIRST-LIEN INTERCREDITOR
AGREEMENT dated as of [●], 20[ ] (the “First-Lien Intercreditor Agreement”),
among LAUREATE EDUCATION, INC, a Delaware public benefit corporation (the
“Borrower”), certain subsidiaries and affiliates of the Borrower (each, a
“Grantor”), CITIBANK, N.A., as Credit Agreement Collateral Agent for the Credit
Agreement Secured Parties under the First-Lien Security Documents (in such
capacity, the “Credit Agreement Collateral Agent”), CITIBANK, N.A., as
Authorized Representative for the Credit Agreement Secured Parties, as Initial
Additional Authorized Representative, and the additional Authorized
Representatives from time to time a party thereto.
A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the First-Lien Intercreditor Agreement.
B.    As a condition to the ability of the Borrower to incur Additional
First-Lien Obligations and to secure such Additional Senior Class Debt with the
liens and security interests created by the Additional First-Lien Security
Documents, the Additional Senior Class Debt Representative in respect of such
Additional Senior Class Debt is required to become an Authorized Representative,
and such Additional Senior Class Debt and the Additional Senior Class Debt
Parties in respect thereof are required to become subject to and bound by, the
First- Lien Inter-creditor Agreement. Section 5.13 of the First-Lien
Intercreditor Agreement provides that such Additional Senior Class Debt
Representative may become an Authorized Representative, and such Additional
Senior Class Debt and such Additional Senior Class Debt Parties may become
subject to and bound by the First-Lien Intercreditor Agreement upon the
execution and delivery by the Senior Debt Class Representative of an instrument
in the form of this Joinder Agreement and the satisfaction of the other
conditions set forth in Section 5.13 of the First-Lien Intercreditor Agreement.
The undersigned Additional Senior Class Debt Representative (the “New
Representative”) is executing this Joinder Agreement in accordance with the
requirements of the First-Lien Intercreditor Agreement and the First-Lien
Security Documents.
Accordingly, each Collateral Agent, each Authorized Representative and the New
Representative agree as follows:
SECTION 1.    In accordance with Section 5.13 of the First-Lien Intercreditor
Agreement, the New Representative by its signature below becomes an Authorized
Representative under, and the related Additional Senior Class Debt and
Additional Senior Class Debt Parties become subject to and bound by, the
First-Lien Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as an Authorized Representative
and the New Representative, on its behalf and on behalf of such Additional
Senior Class Debt Parties, hereby agrees to all the terms and provisions of the
First- Lien Intercreditor Agreement applicable to it as Authorized
Representative and to the Additional Senior Class Debt Parties that it
represents as Additional First-Lien Secured Parties. Each reference to an
“Authorized Representative” in the First-Lien Intercreditor Agreement shall be


ANNEX II-1
        

--------------------------------------------------------------------------------







deemed to include the New Representative. The First-Lien Intercreditor Agreement
is hereby incorporated herein by reference.
SECTION 2.    The New Representative represents and warrants to each Collateral
Agent, each Authorized Representative and the other First-Lien Secured Parties,
individually, that (i) it has full power and authority to enter into this
Joinder, in its capacity as [trustee/administrative agent and] collateral agent,
(ii) this Joinder has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms and (iii) the Additional First-Lien Documents relating
to such Additional Senior Class Debt provide that, upon the New Representative’s
entry into this Agreement, the Additional Senior Class Debt Parties in respect
of such Additional Senior Class Debt will be subject to and bound by the
provisions of the First-Lien Intercreditor Agreement as Additional First-Lien
Secured Parties.
SECTION 3.    This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when each Collateral Agent
shall have received a counterpart of this Joinder that bears the signatures of
the New Representative. Delivery of an executed signature page to this Joinder
by facsimile transmission shall be effective as delivery of a manually signed
counterpart of this Joinder.
SECTION 4.    Except as expressly supplemented hereby, the First-Lien
Intercreditor Agreement shall remain in full force and effect.
SECTION 5.    THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 6.    In case any one or more of the provisions contained in this
Joinder should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the First-Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First-Lien Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at its address set forth below its signature hereto.
SECTION 8.    The Borrower agrees to reimburse each Collateral Agent and each
Authorized Representative for its reasonable out-of-pocket expenses in
connection with this Joinder, including the reasonable fees, other charges and
disbursements of counsel.


ANNEX II-2



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the New Representative has duly executed this Joinder to the
First-Lien Intercreditor Agreement as of the day and year first above written.
[NAME OF NEW REPRESENTATIVE], as [_____________] and as collateral agent for the
holders of [____________],


By:    
Name:
Title:




Address for notices:


Attention of:    
Telecopy:    


ANNEX II-3



--------------------------------------------------------------------------------







Acknowledged by:


CITIBANK, N.A.,
as the Credit Agreement Collateral Agent and Authorized Representative,




By:    
Name:
Title:


[___________________],
as the Initial Additional Authorized Representative [and the Additional
First-Lien Collateral Agent and],




By:    
Name:
Title:


[OTHER AUTHORIZED REPRESENTATIVES]


By:    
Name:
Title:




LAUREATE EDUCATION, INC., as Borrower




By:    
Name:
Title:




THE OTHER GRANTORS
LISTED ON SCHEDULE 1 HERETO,




By:    
Name:
Title:


ANNEX II-4



--------------------------------------------------------------------------------


EXHIBIT K




EXHIBIT K


FORM OF SECOND-LIEN INTERCREDITOR AGREEMENT


[Provided under a separate cover]











--------------------------------------------------------------------------------

3


[FORM OF]
SECOND-LIEN INTERCREDITOR AGREEMENT
among
LAUREATE EDUCATION, INC.
the other Grantors party hereto,
CITIBANK, N.A.
as Credit Agreement Collateral Agent for the Credit Agreement Secured Parties,
CITIBANK, N.A.
as Authorized Representative for the Credit Agreement Secured Parties,


[●]
as the Initial Additional Authorized Representative,


and
each additional Authorized Representative from time to time party hereto
dated as of [__________], 20[●]




3
 

--------------------------------------------------------------------------------






SECOND LIEN INTERCREDITOR AGREEMENT dated as of [______], 20[ ] (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), among
LAUREATE EDUCATION, INC., a Delaware public benefit corporation (the
“Borrower”), the other Grantors (as defined below) from time to time party
hereto, CITIBANK, N.A., as Representative for the Credit Agreement Secured
Parties (in such capacity, the “Administrative Agent”), [INSERT NAME AND
CAPACITY], as Representative for the Initial Second Priority Debt Parties (in
such capacity and together with its successors in such capacity, the “Initial
Second Priority Representative”), [[     ], as Representative for the Additional
Senior Debt Parties under the [describe applicable Additional Senior Debt
Facility]]and each additional Second Priority Representative and Senior
Representative that from time to time becomes a party hereto pursuant to
Section 8.09.
In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Administrative Agent (for itself and on behalf of the Credit
Agreement Secured Parties), the Initial Second Priority Representative (for
itself and on behalf of the Initial Second Priority Debt Parties) and each
additional Senior Representative (for itself and on behalf of the Additional
Senior Debt Parties under the applicable Additional Senior Debt Facility) and
each additional Second Priority Representative (for itself and on behalf of the
Second Priority Debt Parties under the applicable Second Priority Debt Facility)
agree as follows:
ARTICLE I.    
Definitions
SECTION 1.01    Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:
“Additional Senior Debt” means any Indebtedness that is issued or guaranteed by
the Borrower and/or any Guarantor (other than Indebtedness constituting Credit
Agreement Obligations) which Indebtedness and Guarantees are secured by the
Senior Collateral (or a portion thereof) on a pari passu basis (but without
regard to control of remedies and subject to Section 1.03 of the First Lien
Intercreditor Agreement with respect to any Impairment as defined therein) with
the Credit Agreement Obligations; provided, however, that (i) such Indebtedness
is permitted to be incurred, secured and guaranteed on such basis by each Senior
Debt Document and Second Priority Debt Document and (ii) the Representative for
the holders of such Indebtedness shall have (A) executed and delivered this
Agreement as of the date hereof or become party to this Agreement pursuant to,
and by satisfying the conditions set forth in, Section 8.09 hereof and (B)
become a party to the First Lien Intercreditor Agreement pursuant to, and by
satisfying the conditions set forth in, Section 5.13 thereof; provided further
that, if such Indebtedness will be the initial Additional Senior Debt incurred
by the Borrower, then the Guarantors, the Administrative Agent and the
Representative for such Indebtedness shall have executed and delivered the First
Lien Intercreditor Agreement. Additional Senior Debt shall





--------------------------------------------------------------------------------





include any Registered Equivalent Notes and Guarantees thereof by the Guarantors
issued in exchange therefor.
“Additional Senior Debt Documents” means, with respect to any series, issue or
class of Additional Senior Debt, the promissory notes, indentures, Collateral
Documents or other operative agreements evidencing or governing such
Indebtedness, including the Senior Collateral Documents.
“Additional Senior Debt Facility” means each indenture or other governing
agreement with respect to any Additional Senior Debt.
“Additional Senior Debt Obligations” means, with respect to any series, issue or
class of Additional Senior Debt, (a) all principal of, and interest (including,
without limitation, any interest which accrues after the commencement of any
Bankruptcy Case, whether or not allowed or allowable as a claim in any such
proceeding) payable with respect to, such Additional Senior Debt, (b) all other
amounts payable to the related Additional Senior Debt Parties under the related
Additional Senior Debt Documents and (c) any renewals or extensions of the
foregoing.
“Additional Senior Debt Parties” means, with respect to any series, issue or
class of Additional Senior Debt, the holders of such Indebtedness, the
Representative with respect thereto, any trustee or agent therefor under any
related Additional Senior Debt Documents and the beneficiaries of each
indemnification obligation undertaken by the Borrower or any Guarantor under any
related Additional Senior Debt Documents.
“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement and shall include any successor administrative agent
and collateral agent as provided in Section 12 of the Credit Agreement and in
the event that the Credit Agreement is Refinanced shall include the
administrative agent (or trustee) under the agreement that refinances the Credit
Agreement.
“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.
“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.
“Bankruptcy Code” means Title 11 of the United States Code, as amended or any
similar federal or state law for the relief of debtors.
“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.
“Borrower” have the meaning assigned to such term in the introductory paragraph
of this Agreement.




2
 

--------------------------------------------------------------------------------





“Class Debt” has the meaning assigned to such term in Section 8.09.
“Class Debt Parties” has the meaning assigned to such term in Section 8.09.
“Class Debt Representatives” has the meaning assigned to such term in
Section 8.09.
“Collateral” means any property or asset constituting either Senior Collateral
or Second Priority Collateral or both.
“Collateral Documents” means the Senior Collateral Documents and the Second
Priority Collateral Documents.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of October 7, 2019, among the Borrower, Citibank, N.A., as
Administrative Agent and the other parties thereto, as amended, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time and shall also include any agreement that Refinances the Credit Agreement.
“Credit Agreement Loan Documents” means the Credit Agreement and the other
“Credit Documents” as defined in the Credit Agreement.
“Credit Agreement Obligations” means the “Obligations” as defined in the Credit
Agreement (including, without limitation, any interest which accrues after the
commencement of any Bankruptcy Case, whether or not allowed or allowable as a
claim in any such proceeding).
“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.
“Debt Facility” means any Senior Facility and any Second Priority Debt Facility.
“Designated Second Priority Representative” means (i) the Initial Second
Priority Representative, until such time as the Second Priority Debt Facility
under the Initial Second Priority Debt Documents ceases to be the only Second
Priority Debt Facility under this Agreement and (ii) thereafter, the Second
Priority Representative designated from time to time by the Second Priority
Majority Representatives, in a notice to the Designated Senior Representative
and the Borrower hereunder, as the “Designated Second Priority Representative”
for purposes hereof.
“Designated Senior Representative” means (i) if at any time there is only one
Senior Representative for a Senior Facility with respect to which the Discharge
of Senior Obligations has not occurred, such Senior Representative and (ii) at
any time when


3
 

--------------------------------------------------------------------------------





clause (i) does not apply, the Applicable Authorized Representative (as defined
in the First Lien Intercreditor Agreement) at such time.
“DIP Financing” has the meaning assigned to such term in Section 6.01.
“Discharge” means, with respect to any Shared Collateral and any Debt Facility,
the date on which such Debt Facility and the Senior Obligations or Second
Priority Debt Obligations thereunder, as the case may be, are no longer secured
by such Shared Collateral pursuant to the terms of the documentation governing
such Debt Facility. The term “Discharged” shall have a corresponding meaning.
“Discharge of Credit Agreement Obligations” means, the payment in full in cash
of all Credit Agreement Obligations (other than any contingent indemnity
obligations that have not then been asserted) and the termination of all
commitments thereunder provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with additional First-Lien
Obligations
“Discharge of Senior Obligations” means the date on which the Discharge of
Credit Agreement Obligations and the Discharge of each Additional Senior Debt
Facility has occurred.
“First Lien Intercreditor Agreement” means an intercreditor agreement as
contemplated by Exhibit J to the Credit Agreement.
“Grantors” means the Borrower and each Subsidiary which has granted a security
interest pursuant to any Collateral Document to secure any Secured Obligations.
“Guarantors” has the meaning assigned to such term in the Credit Agreement.
“Initial Second Priority Debt” means the Second Priority Debt incurred pursuant
to the Initial Second Priority Debt Documents.
“Initial Second Priority Debt Documents” means that certain [[indenture] dated
as of [        ], 20[  ], among the Borrower, [the Guarantors identified
therein,] [ ], as [trustee], and [ ], as [paying agent, registrar and transfer
agent]] and any notes, security documents and other operative agreements
evidencing or governing such Indebtedness, including any agreement entered into
for the purpose of securing the Initial Second Priority Debt Obligations.
“Initial Second Priority Debt Obligations” means the Second Priority Debt
Obligations arising pursuant to the Initial Second Priority Debt Documents.
“Initial Second Priority Debt Parties” means the holders of any Initial Second
Priority Debt Obligations and the Initial Second Priority Representative.
“Initial Second Priority Representative” has the meaning assigned to such term
in the introductory paragraph to this Agreement.


4
 

--------------------------------------------------------------------------------





“Insolvency or Liquidation Proceeding” means:
1.any case commenced by or against the Borrower or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Borrower or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Borrower or any other Grantor or any similar case or proceeding
relative to the Borrower or any other Grantor or its creditors, as such, in each
case whether or not voluntary;
2.any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Borrower or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or
3.any other proceeding of any type or nature in which substantially all claims
of creditors of the Borrower or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.
“Intellectual Property” means all “Copyrights,” “Patents” and “Trademarks,” each
as defined in the Security Agreement and shall include any license with respect
to any of the foregoing.
“Joinder Agreement” means a supplement to this Agreement in the form of
Annex III or Annex IV hereof required to be delivered by a Representative to the
Designated Senior Representative pursuant to Section 8.09 hereof in order to
include an additional Debt Facility hereunder and to become the Representative
hereunder for the Senior Secured Parties or Second Priority Secured Parties, as
the case may be, under such Debt Facility.
“Lien” shall mean any mortgage, pledge, security interest, charge,
hypothecation, assignment, lien (statutory or other) or similar encumbrance
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease or license in the nature thereof).
“Major Second Priority Representative” means, with respect to any Shared
Collateral, the Second Priority Representative of the series of Second Priority
Debt that (a) constitutes the largest outstanding principal amount of any then
outstanding series of Second Priority Debt with respect to such Shared
Collateral and (b) is larger than the largest outstanding principal amount of
any then outstanding series of Indebtedness constituting Senior Obligations with
respect to such Shared Collateral.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Officer’s Certificate” has the meaning assigned to such term in Section 8.08.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).


5
 

--------------------------------------------------------------------------------





“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral and any payment or distribution made in respect of Shared
Collateral in a Bankruptcy Case and any amounts received by any Senior
Representative or any Senior Secured Party from a Second Priority Debt Party in
respect of Shared Collateral pursuant to this Agreement.
“Recovery” has the meaning assigned to such term in Section 6.04.
“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, Borrower
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.
“Representatives” means the Senior Representatives and the Second Priority
Representatives.
“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.
“Second Priority Class Debt” has the meaning assigned to such term in
Section 8.09.
“Second Priority Class Debt Parties” has the meaning assigned to such term in
Section 8.09.
“Second Priority Class Debt Representative” has the meaning assigned to such
term in Section 8.09.
“Second Priority Collateral” means any “Collateral” as defined in any Second
Priority Debt Document or any other assets of the Borrower or any other Grantor
with respect to which a Lien is granted or purported to be granted pursuant to a
Second Priority Collateral Document as security for any Second Priority Debt
Obligation.
“Second Priority Collateral Documents” means the Initial Second Priority
Collateral Documents and each of the collateral agreements, security agreements
and other instruments and documents executed and delivered by the Borrower or
any Grantor for purposes of providing collateral security for any Second
Priority Debt Obligation.


6
 

--------------------------------------------------------------------------------





“Second Priority Debt” means any Indebtedness of the Borrower or any other
Grantor guaranteed by the Guarantors (and not guaranteed by any Subsidiary that
is not a Guarantor), including the Initial Second Priority Debt, which
Indebtedness and guarantees are secured by the Second Priority Collateral on a
pari passu basis (but without regard to control of remedies, other than as
provided by the terms of the applicable Second Priority Debt Documents) with any
other Second Priority Debt Obligations and the applicable Second Priority Debt
Documents which provide that such Indebtedness and guarantees are to be secured
by such Second Priority Collateral on a subordinate basis to the Senior Debt
Obligations (and which is not secured by Liens on any assets of the Borrower or
any other Grantor other than the Second Priority Collateral or which are not
included in the Senior Collateral); provided, however, that (i) such
Indebtedness is permitted to be incurred, secured and guaranteed on such basis
by each Senior Debt Document and Second Priority Debt Document and (ii) except
in the case of the Initial Second Priority Debt hereunder, the Representative
for the holders of such Indebtedness shall have become party to this Agreement
pursuant to, and by satisfying the conditions set forth in, Section 8.09 hereof.
Second Priority Debt shall include any Registered Equivalent Notes and
Guarantees thereof by the Guarantors issued in exchange therefor.
“Second Priority Debt Documents” means the Initial Second Priority Debt
Documents and, with respect to any series, issue or class of Second Priority
Debt, the promissory notes, indentures, Collateral Documents or other operative
agreements evidencing or governing such Indebtedness, including the Second
Priority Collateral Documents.
“Second Priority Debt Facility” means each indenture or other governing
agreement with respect to any Second Priority Debt.
“Second Priority Debt Obligations” means the Initial Second Priority Debt
Obligations and, with respect to any series, issue or class of Second Priority
Debt, (a) all principal of, and interest (including, without limitation, any
interest which accrues after the commencement of any Bankruptcy Case, whether or
not allowed or allowable as a claim in any such proceeding) payable with respect
to, such Second Priority Debt, (b) all other amounts payable to the related
Second Priority Debt Parties under the related Second Priority Debt Documents
and (c) any renewals or extensions of the foregoing.
“Second Priority Debt Parties” means the Initial Second Priority Debt Parties
and, with respect to any series, issue or class of Second Priority Debt, the
holders of such Indebtedness, the Representative with respect thereto, any
trustee or agent therefor under any related Second Priority Debt Documents and
the beneficiaries of each indemnification obligation undertaken by the Borrower
or any other Grantor under any related Second Priority Debt Documents.
“Second Priority Enforcement Date” means, with respect to any Second Priority
Representative, the date which is 210 days (through which 210 day period such
Second Priority Representative was the Major Second Priority Representative)
after the occurrence of both (i) an Event of Default (under and as defined in
the Second Priority Debt Document for which such Second Priority Representative
has been named as Representative) and (ii) the Designated Senior
Representative’s and each other Representative’s receipt of written notice from
such Second


7
 

--------------------------------------------------------------------------------





Priority Representative that (x) such Second Priority Representative is the
Major Second Priority Representative and that an Event of Default (under and as
defined in the Second Priority Debt Document for which such Second Priority
Representative has been named as Representative) has occurred and is continuing
and (y) the Second Priority Debt Obligations of the series with respect to which
such Second Priority Representative is the Second Priority Representative are
currently due and payable in full (whether as a result of acceleration thereof
or otherwise) in accordance with the terms of the applicable Second Priority
Debt Document; provided that the Second Priority Enforcement Date shall be
stayed and shall not occur and shall be deemed not to have occurred with respect
to any Shared Collateral (1) at any time the Designated Senior Representative
has commenced and is diligently pursuing any enforcement action with respect to
such Shared Collateral or (2) at any time the Grantor which has granted a
security interest in such Shared Collateral is then a debtor under or with
respect to (or otherwise subject to ) any Insolvency or Liquidation Proceeding.
“Second Priority Majority Representatives” means Second Priority Representatives
representing at least a majority of the then aggregate amount of Second Priority
Debt Obligations that agree to vote together.
“Second Priority Lien” means the Liens on the Second Priority Collateral in
favor of Second Priority Debt Parties under Second Priority Collateral
Documents.
“Second Priority Representative” means (i) in the case of the Initial Second
Priority Debt Obligations covered hereby, the Initial Second Priority
Representative and (ii) in the case of any Second Priority Debt Facility, the
Second Priority Debt Parties thereunder, the trustee, administrative agent,
collateral agent, security agent or similar agent under such Second Priority
Debt Facility that is named as the Representative in respect of such Second
Priority Debt Facility in the applicable Joinder Agreement.
“Secured Obligations” means the Senior Obligations and the Second Priority Debt
Obligations.
“Secured Parties” means the Senior Secured Parties and the Second Priority Debt
Parties.
“Security Agreement” means the “Security Agreement” as defined in the Credit
Agreement.
“Senior Class Debt” has the meaning assigned to such term in Section 8.09.
“Senior Class Debt Parties” has the meaning assigned to such term in
Section 8.09.
“Senior Class Debt Representative” has the meaning assigned to such term in
Section 8.09.


8
 

--------------------------------------------------------------------------------





“Senior Collateral” means any “Collateral” as defined in any Credit Agreement
Loan Document or any other Senior Debt Document or Senior Collateral Document or
any other assets of the Borrower or any other Grantor with respect to which a
Lien is granted or purported to be granted pursuant to a Senior Collateral
Document as security for any Senior Obligations.
“Senior Collateral Documents” means the “Security Agreement,” and the other
“Security Documents” each as defined in the Credit Agreement, the First Lien
Intercreditor Agreement (upon and after the initial execution and delivery
thereof by the initial parties thereto) and each of the collateral agreements,
security agreements and other instruments and documents executed and delivered
by the Borrower or any other Grantor for purposes of providing collateral
security for any Senior Obligation.
“Senior Debt Documents” means (a) the Credit Agreement Loan Documents and (b)
any Additional Senior Debt Documents.
“Senior Facilities” means the Credit Agreement and any Additional Senior Debt
Facilities.
“Senior Lien” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties or any agent thereof under the Senior Collateral Documents.
“Senior Obligations” means the Credit Agreement Obligations and any Additional
Senior Debt Obligations.
“Senior Representative” means (i) in the case of any Credit Agreement
Obligations or the Credit Agreement Secured Parties, the Administrative Agent,
(ii) in the case of any Additional Senior Debt Facility and the Additional
Senior Debt Parties thereunder (including with respect to any Additional Senior
Debt Facility initially covered hereby on the date of this Agreement), the
trustee, administrative agent, collateral agent, security agent or similar agent
under such Additional Senior Debt Facility that is named as the Representative
in respect of such Additional Senior Debt Facility hereunder or in the
applicable Joinder Agreement.
“Senior Secured Parties” means the Credit Agreement Secured Parties and any
Additional Senior Debt Parties.
“Shared Collateral” means, at any time, Collateral in which the holders of
Senior Obligations under at least one Senior Facility and the holders of Second
Priority Debt Obligations under at least one Second Priority Debt Facility (or
their Representatives) hold or purport to hold a security interest at such time
(or, in the case of the Senior Facilities, are deemed pursuant to Article II to
hold a security interest). If, at any time, any portion of the Senior Collateral
under one or more Senior Facilities does not constitute Second Priority
Collateral under one or more Second Priority Debt Facilities, then such portion
of such Senior Collateral shall constitute Shared Collateral only with respect
to the Second Priority Debt Facilities for which it constitutes Second Priority
Collateral and shall not constitute Shared Collateral for any Second Priority
Debt Facility which does not have a security interest in such Collateral at such
time.


9
 

--------------------------------------------------------------------------------





“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries, (b) any limited liability company, partnership,
association, joint venture or other entity of which such Person directly or
indirectly through Subsidiaries has more than a 50% equity interest at the time,
and (c) any affiliated not-for-profit, non-stock universities that are
controlled through majority voting interests of their respective boards of
directors. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.
“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.
SECTION 1.02    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.
ARTICLE II.    

Priorities and Agreements with Respect to Shared Collateral
SECTION 2.01     Subordination.
(a)    Notwithstanding the date, time, manner or order of filing or recordation
of any document or instrument or grant, attachment or perfection of any Liens
granted to any Second Priority Representative or any Second Priority Debt
Parties on the Shared Collateral or of any Liens granted to any Senior
Representative or any other Senior Secured Party on the Shared Collateral (or
any actual or alleged defect in any of the foregoing) and notwithstanding any
provision of the UCC, any applicable law, any Second Priority Debt Document or
any Senior


10
 

--------------------------------------------------------------------------------





Debt Document or any other circumstance whatsoever, each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, hereby agrees that (a) any Lien on the Shared
Collateral securing any Senior Obligations now or hereafter held by or on behalf
of any Senior Representative or any other Senior Secured Party or other agent or
trustee therefor, regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall have priority over and be
senior in all respects and prior to any Lien on the Shared Collateral securing
any Second Priority Debt Obligations and (b) any Lien on the Shared Collateral
securing any Second Priority Debt Obligations now or hereafter held by or on
behalf of any Second Priority Representative, any Second Priority Debt Parties
or any Second Priority Representative or other agent or trustee therefor,
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise, shall be junior and subordinate in all respects to all
Liens on the Shared Collateral securing any Senior Obligations. All Liens on the
Shared Collateral securing any Senior Obligations shall be and remain senior in
all respects and prior to all Liens on the Shared Collateral securing any Second
Priority Debt Obligations for all purposes, whether or not such Liens securing
any Senior Obligations are subordinated to any Lien securing any other
obligation of the Borrower, any Grantor or any other Person or otherwise
subordinated, voided, avoided, invalidated or lapsed. For avoidance of doubt,
the foregoing subordination is also intended to apply to any judgment lien
obtained by or on behalf of any Second Priority Representative or any Second
Priority Debt Party.
SECTION 2.02    Nature of Senior Lender Claims. Each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, acknowledges that (a) a portion of the Senior
Obligations is revolving in nature and that the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, (b) the terms of the Senior Debt Documents and the
Senior Obligations may be amended, supplemented or otherwise modified, and the
Senior Obligations, or a portion thereof, may be Refinanced from time to time
and (c) the aggregate amount of the Senior Obligations may be increased, in each
case, without notice to or consent by the Second Priority Representatives or the
Second Priority Debt Parties and without affecting the provisions hereof. The
Lien priorities provided for in Section 2.01 shall not be altered or otherwise
affected by any amendment, supplement or other modification, or any Refinancing,
of either the Senior Obligations or the Second Priority Debt Obligations, or any
portion thereof. As between the Borrower and the other Grantors and the Second
Priority Debt Parties, the foregoing provisions will not limit or otherwise
affect the obligations of the Borrower and the Grantors contained in any Second
Priority Debt Document with respect to the incurrence of additional Senior
Obligations.
SECTION 2.03    Prohibition on Contesting Liens. Each of the Second Priority
Representatives, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that it shall not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the validity,
extent, perfection, priority or enforceability of any Lien securing any Senior
Obligations held (or purported to be held) by or on behalf of any Senior
Representative or any of the other Senior Secured Parties or other agent or
trustee therefor in any Senior Collateral, and the each Senior Representative,
for itself and on behalf of each Senior Secured Party under its Senior Facility,
agrees


11
 

--------------------------------------------------------------------------------





that it shall not (and hereby waives any right to) contest or support any other
Person in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the validity, extent, perfection, priority or enforceability of any
Lien securing any Second Priority Debt Obligations held (or purported to be
held) by or on behalf of any of any Second Priority Representative or any of the
Second Priority Debt Parties in the Second Priority Collateral. Notwithstanding
the foregoing, no provision in this Agreement shall be construed to prevent or
impair the rights of any Senior Representative to enforce this Agreement
(including the priority of the Liens securing the Senior Obligations as provided
in Section 2.01) or any of the Senior Debt Documents.
SECTION 2.04    No New Liens. The parties hereto agree that, so long as the
Discharge of Senior Obligations has not occurred, (a) none of the Grantors shall
grant or permit any additional Liens on any asset or property of any Grantor to
secure any Second Priority Debt Obligation unless it has granted, or
concurrently therewith grants, a Lien on such asset or property of such Grantor
to secure each of the Senior Obligations; and (b) if any Second Priority
Representative or any Second Priority Debt Party shall hold any Lien on any
assets or property of any Grantor securing any Second Priority Obligations that
are not also subject to the first-priority Liens securing all Senior Obligations
under the Senior Collateral Documents, such Second Priority Representative or
Second Priority Debt Party (i) shall notify the Designated Senior Representative
promptly upon becoming aware thereof and, unless such Grantor shall promptly
grant a similar Lien on such assets or property to each Senior Representative as
security for the Senior Obligations, shall assign such Lien to the Designated
Senior Representative as security for all Senior Obligations for the benefit of
the Senior Secured Parties (but may retain a junior lien on such assets or
property subject to the terms hereof) and (ii) until such assignment or such
grant of a similar Lien to each Senior Representative, shall be deemed to hold
and have held such Lien for the benefit of each Senior Representative and the
other Senior Secured Parties as security for the Senior Obligations. To the
extent that the foregoing are not complied with, any amounts received by any
Second Priority Representative on account of such a lien shall be promptly
remitted to the Designated Senior Representative.
SECTION 2.05    Perfection of Liens. Except for the limited agreements of the
Senior Representatives pursuant to Section 5.05 hereof, none of the Senior
Representatives or the Senior Secured Parties shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the Shared
Collateral for the benefit of the Second Priority Representatives or the Second
Priority Debt Parties. The provisions of this Agreement are intended solely to
govern the respective Lien priorities as between the Senior Secured Parties and
the Second Priority Debt Parties and shall not impose on the Senior
Representatives, the Senior Secured Parties, the Second Priority
Representatives, the Second Priority Debt Parties or any agent or trustee
therefor any obligations in respect of the disposition of Proceeds of any Shared
Collateral which would conflict with prior perfected claims therein in favor of
any other Person or any order or decree of any court or governmental authority
or any applicable law.
SECTION 2.06    Certain Cash Collateral. Notwithstanding anything in this
Agreement or any other Senior Debt Documents or Second Priority Debt Documents
to the contrary, collateral consisting of cash and cash equivalents pledged to
secure Credit Document Obligations consisting of reimbursement obligations in
respect of Letters of Credit or otherwise


12
 

--------------------------------------------------------------------------------





held by the Administrative Agent pursuant to Section 3.3(d), 5.3(a) or 11.12 of
the Credit Agreement (or any equivalent successor provision) shall be applied as
specified in the Credit Agreement and will not constitute Shared Collateral.
ARTICLE III.    

Enforcement
SECTION 3.01    Exercise of Remedies.
(a)    So long as the Discharge of Senior Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
the Borrower or any other Grantor, (i) neither any Second Priority
Representative nor any Second Priority Debt Party will (x) exercise or seek to
exercise any rights or remedies (including setoff) with respect to any Shared
Collateral in respect of any Second Priority Debt Obligations, or institute any
action or proceeding with respect to such rights or remedies (including any
action of foreclosure), (y) contest, protest or object to any foreclosure
proceeding or action brought with respect to the Shared Collateral or any other
Senior Collateral by any Senior Representative or any Senior Secured Party in
respect of the Senior Obligations, the exercise of any right by any Senior
Representative or any Senior Secured Party (or any agent or sub-agent on their
behalf) in respect of the Senior Obligations under any lockbox agreement,
control agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which any Senior Representative or any Senior Secured Party
either is a party or may have rights as a third party beneficiary, or any other
exercise by any such party of any rights and remedies relating to the Shared
Collateral under the Senior Debt Documents or otherwise in respect of the Senior
Collateral or the Senior Obligations, or (z) object to the forbearance by the
Senior Secured Parties from bringing or pursuing any foreclosure proceeding or
action or any other exercise of any rights or remedies relating to the Shared
Collateral in respect of Senior Obligations and (ii) except as otherwise
provided herein, the Senior Representatives and the Senior Secured Parties shall
have the exclusive right to enforce rights, exercise remedies (including setoff
and the right to credit bid their debt) and make determinations regarding the
release, disposition or restrictions with respect to the Shared Collateral
without any consultation with or the consent of any Second Priority
Representative or any Second Priority Debt Party; provided, however, that (A) in
any Insolvency or Liquidation Proceeding commenced by or against the Borrower or
any other Grantor, any Second Priority Representative may file a claim or
statement of interest with respect to the Second Priority Debt Obligations under
its Second Priority Debt Facility, (B) any Second Priority Representative may
take any action (not adverse to the prior Liens on the Shared Collateral
securing the Senior Obligations or the rights of the Senior Representatives or
the Senior Secured Parties to exercise remedies in respect thereof) in order to
create, prove, perfect, preserve or protect (but not enforce) its rights in, and
perfection and priority of its Lien on, the Shared Collateral, (C) any Second
Priority Representative and the Second Priority Secured Parties may exercise
their rights and remedies as unsecured creditors, as provided in Section 5.04,
(D) any Second Priority Representative may exercise the rights and remedies
provided for in Section 6.03 and (E) from and after the Second Priority
Enforcement Date, the Major Second Priority Representative may exercise or seek
to exercise any rights or remedies


13
 

--------------------------------------------------------------------------------





(including setoff) with respect to any Shared Collateral in respect of any
Second Priority Debt Obligations, or institute any action or proceeding with
respect to such rights or remedies (including any action of foreclosure), but
only so long as (1) the Designated Senior Representative has not commenced and
is not diligently pursuing any enforcement action with respect to such Shared
Collateral or (2) the Grantor which has granted a security interest in such
Shared Collateral is not then a debtor under or with respect to (or otherwise
subject to ) any Insolvency or Liquidation Proceeding. In exercising rights and
remedies with respect to the Senior Collateral, the Senior Representatives and
the Senior Secured Parties may enforce the provisions of the Senior Debt
Documents and exercise remedies thereunder, all in such order and in such manner
as they may determine in the exercise of their sole discretion. Such exercise
and enforcement shall include the rights of an agent appointed by them to sell
or otherwise dispose of Shared Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition and to exercise all the rights and
remedies of a secured lender under the Uniform Commercial Code of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.
(b)    So long as the Discharge of Senior Obligations has not occurred, each
Second Priority Representative, on behalf of itself and each Second Priority
Debt Party under its Second Priority Debt Facility, agrees that it will not, in
the context of its role as secured creditor, take or receive any Shared
Collateral or any Proceeds of Shared Collateral in connection with the exercise
of any right or remedy (including setoff) with respect to any Shared Collateral
in respect of Second Priority Debt Obligations. Without limiting the generality
of the foregoing, unless and until the Discharge of Senior Obligations has
occurred, except as expressly provided in the proviso in clause (ii) of
Section 3.01(a), the sole right of the Second Priority Representatives and the
Second Priority Debt Parties with respect to the Shared Collateral is to hold a
Lien on the Shared Collateral in respect of Second Priority Debt Obligations
pursuant to the Second Priority Debt Documents for the period and to the extent
granted therein and to receive a share of the Proceeds thereof, if any, after
the Discharge of Senior Obligations has occurred.
(c)    Subject to the proviso in clause (ii) of Section 3.01(a), (i) each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, agrees that neither such Second
Priority Representative nor any such Second Priority Debt Party will take any
action that would hinder any exercise of remedies undertaken by any Senior
Representative or any Senior Secured Party with respect to the Shared Collateral
under the Senior Debt Documents, including any sale, lease, exchange, transfer
or other disposition of the Shared Collateral, whether by foreclosure or
otherwise, and (ii) each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives any and all rights it or any such Second Priority Debt
Party may have as a junior lien creditor or otherwise to object to the manner in
which the Senior Representatives or the Senior Secured Parties seek to enforce
or collect the Senior Obligations or the Liens granted on any of the Senior
Collateral or any forbearance with respect to the foregoing, regardless of
whether any action or failure to act by or on behalf of any Senior
Representative or any other Senior Secured Party is adverse to the interests of
the Second Priority Debt Parties.


14
 

--------------------------------------------------------------------------------





(d)    Each Second Priority Representative hereby acknowledges and agrees that
no covenant, agreement or restriction contained in any Second Priority Debt
Document shall be deemed to restrict in any way the rights and remedies of the
Senior Representatives or the Senior Secured Parties with respect to the Senior
Collateral as set forth in this Agreement and the Senior Debt Documents.
(e)    Until the Discharge of Senior Obligations, the Designated Senior
Representative shall have the exclusive right to exercise any right or remedy
with respect to the Shared Collateral and shall have the exclusive right to
determine and direct the time, method and place for exercising such right or
remedy or conducting any proceeding with respect thereto. Following the
Discharge of Senior Obligations, the Designated Second Priority Representative
who may be instructed by the Second Priority Majority Representatives shall have
the exclusive right to exercise any right or remedy with respect to the
Collateral, and the Designated Second Priority Representative who may be
instructed by the Second Priority Majority Representatives shall have the
exclusive right to direct the time, method and place of exercising or conducting
any proceeding for the exercise of any right or remedy available to the Second
Priority Debt Parties with respect to the Collateral, or of exercising or
directing the exercise of any trust or power conferred on the Second Priority
Representatives, or for the taking of any other action authorized by the Second
Priority Collateral Documents; provided, however, that nothing in this
Section shall impair the right of any Second Priority Representative or other
agent or trustee acting on behalf of the Second Priority Debt Parties to take
such actions with respect to the Collateral after the Discharge of Senior
Obligations as may be otherwise required or authorized pursuant to any
intercreditor agreement governing the Second Priority Debt Parties or the Second
Priority Debt Obligations.
SECTION 3.02    Cooperation. Subject to the proviso in clause (ii) of
Section 3.01(a), each Second Priority Representative, on behalf of itself and
each Second Priority Debt Party under its Second Priority Debt Facility, agrees
that, unless and until the Discharge of Senior Obligations has occurred, it will
not commence, or join with any Person (other than the Senior Secured Parties and
the Senior Representatives upon the request of the Designated Senior
Representative) in commencing, any enforcement, collection, execution, levy or
foreclosure action or proceeding with respect to any Lien held by it in the
Shared Collateral under any of the Second Priority Debt Documents or otherwise
in respect of the Second Priority Debt Obligations.
SECTION 3.03    Actions upon Breach. Should any Second Priority Representative
or any Second Priority Debt Party, contrary to this Agreement, in any way take,
attempt to take or threaten to take any action with respect to the Shared
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement) or fail to take any action required by this
Agreement, any Senior Representative or other Senior Secured Party (in its or
their own name or in the name of the Borrower or any other Grantor) or the
Borrower may obtain relief against such Second Priority Representative or such
Second Priority Debt Party by injunction, specific performance or other
appropriate equitable relief. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Facility,
hereby (i) agrees that the Senior Secured Parties’ damages from the actions of
the Second Priority Representatives or any Second Priority Debt Party may at
that time be difficult


15
 

--------------------------------------------------------------------------------





to ascertain and may be irreparable and waives any defense that the Borrower,
any other Grantor or the Senior Secured Parties cannot demonstrate damage or be
made whole by the awarding of damages and (ii) irrevocably waives any defense
based on the adequacy of a remedy at law and any other defense that might be
asserted to bar the remedy of specific performance in any action that may be
brought by any Senior Representative or any other Senior Secured Party.
ARTICLE IV.    

Payments
SECTION 4.01    Application of Proceeds. After an event of default under any
Senior Debt Document has occurred and until such event of default is cured or
waived, so long as the Discharge of Senior Obligations has not occurred, the
Shared Collateral or Proceeds thereof received in connection with the sale or
other disposition of, or collection on, such Shared Collateral upon the exercise
of remedies shall be applied by the Designated Senior Representative to the
Senior Obligations in such order as specified in the relevant Senior Debt
Documents and the First Lien Intercreditor Agreement until the Discharge of
Senior Obligations has occurred. Upon the Discharge of Senior Obligations, each
applicable Senior Representative shall deliver promptly to the Designated Second
Priority Representative any Shared Collateral or Proceeds thereof held by it in
the same form as received, with any necessary endorsements, or as a court of
competent jurisdiction may otherwise direct, to be applied by the Designated
Second Priority Representative to the Second Priority Debt Obligations in such
order as specified in the relevant Second Priority Debt Documents.
SECTION 4.02    Payments Over. Unless and until the Discharge of Senior
Obligations has occurred, whether or not an Insolvency or Liquidation Event has
occurred or is continuing, any Shared Collateral or Proceeds thereof received by
any Second Priority Representative or any Second Priority Debt Party in
connection with the exercise of any right or remedy (including setoff) relating
to the Shared Collateral shall be segregated and held in trust for the benefit
of and forthwith paid over to the Designated Senior Representative for the
benefit of the Senior Secured Parties in the same form as received, with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct. The Designated Senior Representative is hereby authorized to make any
such endorsements as agent for each of the Second Priority Representatives or
any such Second Priority Debt Party. This authorization is coupled with an
interest and is irrevocable.
ARTICLE V.    

Other Agreements
SECTION 5.01    Releases.
(a)    Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that,
in the event of a sale, transfer or other disposition of any specified item of
Shared Collateral (including all or substantially all of the equity interests of
any subsidiary of the Borrower) (i) in connection with


16
 

--------------------------------------------------------------------------------





the exercise of remedies in respect of Collateral or (ii) if not in connection
with the exercise of remedies in respect of the Collateral, so long as an Event
of Default (as defined in and under any Second Lien Debt Document) has not
occurred and is continuing, the Liens granted to the Second Priority
Representatives and the Second Priority Debt Parties upon such Shared Collateral
to secure Second Priority Debt Obligations shall terminate and be released,
automatically and without any further action, concurrently with the termination
and release of all Liens granted upon such Shared Collateral to secure Senior
Obligations. In addition, if in connection with any such release by the Senior
Obligations the guarantee by any Guarantor of Senior Obligations is released,
such Guarantor shall also be released from its guarantee of any Second Priority
Debt Obligations. Upon delivery to a Second Priority Representative of an
Officer’s Certificate stating that any such termination and release of Liens
securing the Senior Obligations has become effective (or shall become effective
concurrently with such termination and release of the Liens granted to the
Second Priority Debt Parties and the Second Priority Representatives) and any
necessary or proper instruments of termination or release prepared by the
Borrower or any other Grantor, such Second Priority Representative will promptly
execute, deliver or acknowledge, at the Borrower’s or the other Grantor’s sole
cost and expense, such instruments to evidence such termination and release of
the Liens. Nothing in this Section 5.01(a) will be deemed to affect any
agreement of a Second Priority Representative, for itself and on behalf of the
Second Priority Debt Parties under its Second Priority Debt Facility, to release
the Liens on the Second Priority Collateral as set forth in the relevant Second
Priority Debt Documents.
(b)    Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, hereby
irrevocably constitutes and appoints the Designated Senior Representative and
any officer or agent of the Designated Senior Representative, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Second Priority
Representative or such Second Priority Debt Party or in the Designated Senior
Representative’s own name, from time to time in the Designated Senior
Representative’s discretion, for the purpose of carrying out the terms of
Section 5.01(a), to take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or desirable to accomplish
the purposes of Section 5.01(a), including any termination statements,
endorsements or other instruments of transfer or release.
(c)    Unless and until the Discharge of Senior Obligations has occurred, each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, hereby consents to the
application, whether prior to or after an event of default under any Senior Debt
Document of proceeds of Shared Collateral to the repayment of Senior Obligations
pursuant to the Senior Debt Documents, provided that nothing in this
Section 5.01(c) shall be construed to prevent or impair the rights of the Second
Priority Representatives or the Second Priority Debt Parties to receive proceeds
in connection with the Second Priority Debt Obligations not otherwise in
contravention of this Agreement.
(d)    Notwithstanding anything to the contrary in any Second Priority
Collateral Document, in the event the terms of a Senior Collateral Document and
a Second Priority


17
 

--------------------------------------------------------------------------------





Collateral Document each require any Grantor (i) to make payment in respect of
any item of Shared Collateral, (ii) to deliver or afford control over any item
of Shared Collateral to, or deposit any item of Shared Collateral with, (iii) to
register ownership of any item of Shared Collateral in the name of or make an
assignment of ownership of any Shared Collateral or the rights thereunder to,
(iv) cause any securities intermediary, commodity intermediary or other Person
acting in a similar capacity to agree to comply, in respect of any item of
Shared Collateral, with instructions or orders from, or to treat, in respect of
any item of Shared Collateral, as the entitlement holder, (v) hold any item of
Shared Collateral in trust for (to the extent such item of Shared Collateral
cannot be held in trust for multiple parties under applicable law), (vi) obtain
the agreement of a bailee or other third party to hold any item of Shared
Collateral for the benefit of or subject to the control of or, in respect of any
item of Shared Collateral, to follow the instructions of or (vii) obtain the
agreement of a landlord with respect to access to leased premises where any item
of Shared Collateral is located or waivers or subordination of rights with
respect to any item of Shared Collateral in favor of, in any case, both the
Designated Senior Representative and any Second Priority Representative or
Second Priority Debt Party, such Grantor may, until the applicable Discharge of
Senior Obligations has occurred, comply with such requirement under the Second
Priority Collateral Document as it relates to such Shared Collateral by taking
any of the actions set forth above only with respect to, or in favor of, the
Designated Senior Representative.
SECTION 5.02    Insurance and Condemnation Awards. Unless and until the
Discharge of Senior Obligations has occurred, the Designated Senior
Representative and the Senior Secured Parties shall have the sole and exclusive
right, subject to the rights of the Grantors under the Senior Debt Documents,
(a) to be named as additional insured and loss payee under any insurance
policies maintained from time to time by any Grantor, (b) to adjust settlement
for any insurance policy covering the Shared Collateral in the event of any loss
thereunder and (c) to approve any award granted in any condemnation or similar
proceeding affecting the Shared Collateral. Unless and until the Discharge of
Senior Obligations has occurred, all proceeds of any such policy and any such
award, if in respect of the Shared Collateral, shall be paid (i) first, prior to
the occurrence of the Discharge of Senior Obligations, to the Designated Senior
Representative for the benefit of Senior Secured Parties pursuant to the terms
of the Senior Debt Documents, (ii) second, after the occurrence of the Discharge
of Senior Obligations, to the Designated Second Priority Representative for the
benefit of the Second Priority Debt Parties pursuant to the terms of the
applicable Second Priority Debt Documents and (iii) third, if no Second Priority
Debt Obligations are outstanding, to the owner of the subject property, such
other Person as may be entitled thereto or as a court of competent jurisdiction
may otherwise direct. If any Second Priority Representative or any Second
Priority Debt Party shall, at any time, receive any proceeds of any such
insurance policy or any such award in contravention of this Agreement, it shall
pay such proceeds over to the Designated Senior Representative in accordance
with the terms of Section 4.02.
SECTION 5.03    Amendments to Second Priority Collateral Documents.
(a)    Except to the extent not prohibited by any Senior Debt Document, no
Second Priority Collateral Document may be amended, supplemented or otherwise
modified or


18
 

--------------------------------------------------------------------------------





entered into; provided, however, that regardless of whether prohibited by any
Senior Debt Document, no Second Priority Collateral Document may be entered into
or amended, supplemented or modified to the extent such amendment, supplement or
modification, or the terms of any new Second Priority Collateral Document would
be inconsistent with this Agreement. The Borrower agrees to deliver to the
Designated Senior Representative copies of (i) any amendments, supplements or
other modifications to the Second Priority Collateral Documents and (ii) any new
Second Priority Collateral Documents promptly after effectiveness thereof. Each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, agrees that each Second
Priority Collateral Document under its Second Priority Debt Facility shall
include the following language (or language to similar effect reasonably
approved by the Designated Senior Representative):
“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Second Priority Representative] pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted in favor of the Senior Secured Parties (as defined in the
Intercreditor Agreement referred to below), including liens and security
interests granted to Citibank, N.A., as administrative agent, pursuant to or in
connection with the Third Amended and Restated Credit Agreement, dated as of
October 7, 2019, among the Borrower, Citibank, N.A., as Administrative Agent and
the other parties thereto, as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time, and (ii) the exercise of
any right or remedy by the [Second Priority Representative] hereunder is subject
to the limitations and provisions of the Intercreditor Agreement dated as of
[  ], 20[  ] (as amended, restated, supplemented or otherwise modified from time
to time, the “Intercreditor Agreement”), among Citibank, N.A., as Administrative
Agent, [●] and its subsidiaries and affiliated entities party thereto. In the
event of any conflict between the terms of the Intercreditor Agreement and the
terms of this Agreement, the terms of the Intercreditor Agreement shall govern.”
(b)    In the event that each applicable Senior Representative and/or the Senior
Secured Parties enter into any amendment, waiver or consent in respect of any of
the Senior Collateral Documents for the purpose of adding to or deleting from,
or waiving or consenting to any departures from any provisions of, any Senior
Collateral Document or changing in any manner the rights of the Senior
Representatives, the Senior Secured Parties, the Borrower or any other Grantor
thereunder (including the release of any Liens in Senior Collateral) in a manner
that is applicable to all Senior Facilities, then such amendment, waiver or
consent shall apply automatically to any comparable provision of each comparable
Second Priority Collateral Document without the consent of any Second Priority
Representative or any Second Priority Debt Party and without any action by any
Second Priority Representative, the Borrower or any other Grantor; provided,
however, that written notice of such amendment, waiver or consent shall have
been given to each Second Priority Representative within 10 Business Days after
the effectiveness of such amendment, waiver or consent; provided, further, that
failure to give such


19
 

--------------------------------------------------------------------------------





notice should not affect the effectiveness of such amendment, waiver or consent
with regard to any Second Priority Collateral Documents.
SECTION 5.04    Rights as Unsecured Creditors. Notwithstanding anything to the
contrary in this Agreement, the Second Priority Representatives and the Second
Priority Debt Parties may exercise rights and remedies as unsecured creditors
against the Borrower and any other Grantor in accordance with the terms of the
Second Priority Debt Documents and applicable law so long as such rights and
remedies do not violate any express provision of this Agreement. Nothing in this
Agreement shall prohibit the receipt by any Second Priority Representative or
any Second Priority Debt Party of the required payments of principal, premium,
interest, fees and other amounts due under the Second Priority Debt Documents so
long as such receipt is not the direct or indirect result of the exercise by a
Second Priority Representative or any Second Priority Debt Party of rights or
remedies as a secured creditor in respect of Shared Collateral. In the event any
Second Priority Representative or any Second Priority Debt Party becomes a
judgment lien creditor in respect of Shared Collateral as a result of its
enforcement of its rights as an unsecured creditor in respect of Second Priority
Debt Obligations, such judgment lien shall be subordinated to the Liens securing
Senior Obligations on the same basis as the other Liens securing the Second
Priority Debt Obligations are so subordinated to such Liens securing Senior
Obligations under this Agreement. Nothing in this Agreement shall impair or
otherwise adversely affect any rights or remedies the Senior Representatives or
the Senior Secured Parties may have with respect to the Senior Collateral.
SECTION 5.05    Gratuitous Bailee for Perfection.
(a)    Each Senior Representative acknowledges and agrees that if it shall at
any time hold a Lien securing any Senior Obligations on any Shared Collateral
that can be perfected by the possession or control of such Shared Collateral or
of any account in which such Shared Collateral is held, and if such Shared
Collateral or any such account is in fact in the possession or under the control
of such Senior Representative, or of agents or bailees of such Person (such
Shared Collateral being referred to herein as the “Pledged or Controlled
Collateral”), or if it shall any time obtain any landlord waiver or bailee’s
letter or any similar agreement or arrangement granting it rights or access to
Shared Collateral, the applicable Senior Representative shall also hold such
Pledged or Controlled Collateral, or take such actions with respect to such
landlord waiver, bailee’s letter or similar agreement or arrangement, as
sub-agent or gratuitous bailee for the relevant Second Priority Representatives,
in each case solely for the purpose of perfecting the Liens granted under the
relevant Second Priority Collateral Documents and subject to the terms and
conditions of this Section 5.05.
(b)    Except as otherwise specifically provided herein, until the Discharge of
Senior Obligations has occurred, the Senior Representatives and the Senior
Secured Parties shall be entitled to deal with the Pledged or Controlled
Collateral in accordance with the terms of the Senior Debt Documents as if the
Liens under the Second Priority Collateral Documents did not exist. The rights
of the Second Priority Representatives and the Second Priority Debt Parties with
respect to the Pledged or Controlled Collateral shall at all times be subject to
the terms of this Agreement.


20
 

--------------------------------------------------------------------------------





(c)    The Senior Representatives and the Senior Secured Parties shall have no
obligation whatsoever to the Second Priority Representatives or any Second
Priority Debt Party to assure that any of the Pledged or Controlled Collateral
is genuine or owned by the Grantors or to protect or preserve rights or benefits
of any Person or any rights pertaining to the Shared Collateral, except as
expressly set forth in this Section 5.05. The duties or responsibilities of the
Senior Representatives under this Section 5.05 shall be limited solely to
holding or controlling the Shared Collateral and the related Liens referred to
in paragraphs (a) and (b) of this Section 5.05 as sub-agent and gratuitous
bailee for the relevant Second Priority Representative for purposes of
perfecting the Lien held by such Second Priority Representative.
(d)    The Senior Representatives shall not have by reason of the Second
Priority Collateral Documents or this Agreement, or any other document, a
fiduciary relationship in respect of any Second Priority Representative or any
Second Priority Debt Party, and each, Second Priority Representative, for itself
and on behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives and releases the Senior Representatives from all claims
and liabilities arising pursuant to the Senior Representatives’ roles under this
Section 5.05 as sub-agents and gratuitous bailees with respect to the Shared
Collateral.
(e)    Upon the Discharge of Senior Obligations, each applicable Senior
Representative shall, at the Grantors’ sole cost and expense, (i) (A) deliver to
the Designated Second Priority Representative, to the extent that it is legally
permitted to do so, all Shared Collateral, including all proceeds thereof, held
or controlled by such Senior Representative or any of its agents or bailees,
including the transfer of possession and control, as applicable, of the Pledged
or Controlled Collateral, together with any necessary endorsements and notices
to depositary banks, securities intermediaries and commodities intermediaries,
and assign its rights under any landlord waiver or bailee’s letter or any
similar agreement or arrangement granting it rights or access to Shared
Collateral, or (B) direct and deliver such Shared Collateral as a court of
competent jurisdiction may otherwise direct, (ii) notify any applicable
insurance carrier that it is no longer entitled to be a loss payee or additional
insured under the insurance policies of any Gran-tor issued by such insurance
carrier and (iii) notify any governmental authority involved in any condemnation
or similar proceeding involving any Grantor that the Designated Second Party
Representative is entitled to approve any awards granted in such proceeding. The
Borrower and the other Grantors shall take such further action as is required to
effectuate the transfer contemplated hereby and shall indemnify each Senior
Representative for loss or damage suffered by such Senior Representative as a
result of such transfer, except for loss or damage suffered by any such Person
as a result of its own willful misconduct, gross negligence or bad faith. The
Senior Representatives have no obligations to follow instructions from any
Second Priority Representative or any other Second Priority Debt Party in
contravention of this Agreement.
(f)    None of the Senior Representatives nor any of the other Senior Secured
Parties shall be required to marshal any present or future collateral security
for any obligations of the Borrower or any Subsidiary to any Senior
Representative or any Senior Secured Party under the Senior Debt Documents or
any assurance of payment in respect thereof, or to resort to such collateral
security or other assurances of payment in any particular order, and all of
their rights in


21
 

--------------------------------------------------------------------------------





respect of such collateral security or any assurance of payment in respect
thereof shall be cumulative and in addition to all other rights, however
existing or arising.
SECTION 5.06    When Discharge of Senior Obligations Deemed To Not Have
Occurred. If, at any time after the Discharge of Senior Obligations has
occurred, the Borrower or any Subsidiary incurs any Senior Obligations (other
than in respect of the payment of indemnities surviving the Discharge of Senior
Obligations), then such Discharge of Senior Obligations shall automatically be
deemed not to have occurred for all purposes of this Agreement (other than with
respect to any actions taken prior to the date of such designation as a result
of the occurrence of such first Discharge of Senior Obligations) and the
applicable agreement governing such Senior Obligations shall automatically be
treated as a Senior Debt Document for all purposes of this Agreement, including
for purposes of the Lien priorities and rights in respect of Shared Collateral
set forth herein and the agent, representative or trustee for the holders of
such Senior Obligations shall be the Senior Representative for all purposes of
this Agreement. Upon receipt of notice of such incurrence (including the
identity of the new Senior Representative), each Second Priority Representative
(including the Designated Second Priority Representative) shall promptly (a)
enter into such documents and agreements (at the expense of the Borrower),
including amendments or supplements to this Agreement, as the Borrower or such
new Senior Representative shall reasonably request in writing in order to
provide the new Senior Representative the rights of a Senior Representative
contemplated hereby, (b) deliver to such Senior Representative, to the extent
that it is legally permitted to do so, all Shared Collateral, including all
proceeds thereof, held or controlled by such Second Priority Representative or
any of its agents or bailees, including the transfer of possession and control,
as applicable, of the Pledged or Controlled Collateral, together with any
necessary endorsements and notices to depositary banks, securities
intermediaries and commodities intermediaries, and assign its rights under any
landlord waiver or bailee’s letter or any similar agreement or arrangement
granting it rights or access to Shared Collateral, (c) notify any applicable
insurance carrier that it is no longer entitled to be a loss payee or additional
insured under the insurance policies of any Grantor issued by such insurance
carrier and (d) notify any governmental authority involved in any condemnation
or similar proceeding involving a Grantor that the new Senior Representative is
entitled to approve any awards granted in such proceeding.
ARTICLE VI.    

Insolvency or Liquidation Proceedings
SECTION 6.01    Financing Issues. Until the Discharge of Senior Obligations has
occurred, if the Borrower or any other Grantor shall be subject to any
Insolvency or Liquidation Proceeding, (a) if any Senior Representative or any
Senior Secured Party shall desire to consent (or not object) to the sale, use or
lease of cash or other collateral or to consent (or not object) to the
Borrower’s or any other Grantor’s obtaining financing under Section 363 or
Section 364 of Title 11 of the United States Code or any similar provision of
any other Bankruptcy Law (“DIP Financing”), then each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that it will raise no objection
to and will not otherwise contest such sale, use or lease of such cash or other
collateral or such


22
 

--------------------------------------------------------------------------------





DIP Financing and, except to the extent permitted by Section 6.03, will not
request adequate protection or any other relief in connection therewith and, to
the extent the Liens securing any Senior Obligations are subordinated or pari
passu with such DIP Financing, will subordinate (and will be deemed hereunder to
have subordinated) its Liens in the Shared Collateral to (x) any and all Liens
securing such DIP Financing (and all obligations relating thereto) on the same
basis as the Liens securing the Second Priority Debt Obligations are so
subordinated to Liens securing Senior Obligations under this Agreement and (y)
to any “carve-out” for professional and United States Trustee fees and any other
customary expenses agreed to by the Senior Representatives, (b) each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, agrees that it will raise no
objection to (and will not otherwise contest (i) any motion for relief from the
automatic stay or from any injunction against foreclosure or enforcement in
respect of Senior Obligations made by any Senior Representative or any other
Senior Secured Party, ii) any lawful exercise by any Senior Secured Party of the
right to credit bid Senior Obligations at any sale in foreclosure of Senior
Collateral, (iii) any other request for judicial relief made in any court by any
Senior Secured Party relating to the lawful enforcement of any Lien on Senior
Collateral or iv) any motion or order relating to a sale or other disposition of
assets of any Grantor for which any Senior Representative has consented that
provides, to the extent such sale or other disposition is to be free and clear
of Liens, that the Liens securing the Senior Obligations and the Second Priority
Debt Obligations will attach to the proceeds of the sale on the same basis of
priority as the Liens on the Shared Collateral securing the Senior Obligations
rank to the Liens on the Shared Collateral securing the Second Priority Debt
Obligations pursuant to this Agreement. Each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, agrees that notice received two Business Days prior to
the entry of an order approving such usage of cash or other collateral or
approving such DIP Financing as set forth in the immediately preceding sentence
shall be adequate notice.
SECTION 6.02    Relief from the Automatic Stay. Until the Discharge of Senior
Obligations has occurred, each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that none of them shall seek relief from the automatic stay or
any other stay in any Insolvency or Liquidation Proceeding or take any action in
derogation thereof, in each case in respect of any Shared Collateral, without
the prior written consent of the Designated Senior Representative.
SECTION 6.03    Adequate Protection. Each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, agrees that none of them shall (A) object, contest or
support any other Person objecting to or contesting (a) any request by any
Senior Representative or any Senior Secured Parties for adequate protection, (b)
any objection by any Senior Representative or any Senior Secured Parties to any
motion, relief, action or proceeding based on any Senior Representative’s or
Senior Secured Party’s claiming a lack of adequate protection or (c) the payment
of interest, fees, expenses or other amounts of any Senior Representative or any
other Senior Secured Party under Section 506(b) of Title 11 of the United States
Code or any similar provision of any other Bankruptcy Law or (B) assert or
support any claim for costs or expenses of preserving or disposing of any
Collateral under Section 506(c) of Title 11 of the United States Code or any


23
 

--------------------------------------------------------------------------------





similar provision of any other Bankruptcy Law. Notwithstanding anything
contained in this Section 6.03 or in Section 6.01, in any Insolvency or
Liquidation Proceeding, (i) if the Senior Secured Parties (or any subset
thereof) are granted adequate protection in the form of additional collateral or
superpriority claims in connection with any DIP Financing or use of cash
collateral under Section 363 or 364 of Title 11 of the United States Code or any
similar provision of any other Bankruptcy Law, then each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, (x) may seek or request adequate
protection in the form of a replacement Lien or superpriority claim on such
additional collateral, which Lien or superpriority claim shall be subordinated
to the Liens securing all Senior Obligations and such DIP Financing (and all
obligations relating thereto) on the same basis as the other Liens securing the
Second Priority Debt Obligations are so subordinated to the Liens securing
Senior Obligations under this Agreement and (y) agrees that it will not seek or
request and will not accept adequate protection in any other form and (ii) in
the event any Second Priority Representatives, for themselves and on behalf of
the Second Priority Debt Parties under their Second Priority Debt Facilities,
seek or request adequate protection and such adequate protection is granted in
the form of additional collateral, then such Second Priority Representatives,
for themselves and on behalf of each Second Priority Debt Party under their
Second Priority Debt Facilities, agree that it will not contest, object to or
support any Person in contesting or objecting to any request by a Senior
Representative for adequate protection in the form of a senior Lien on such
additional collateral as security for the Senior Obligations and any such DIP
Financing and that any Lien on such additional collateral securing the Second
Priority Debt Obligations shall be subordinated to the Liens on such collateral
securing the Senior Obligations and any such DIP Financing (and all obligations
relating thereto) and any other Liens granted to the Senior Secured Parties as
adequate protection on the same basis as the other Liens securing the Second
Priority Debt Obligations are so subordinated to such Liens securing Senior
Obligations under this Agreement. Each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, agrees that notwithstanding the foregoing, any
administrative or superpriority claim granted by way of adequate protection may
be treated as part of such Second Priority Debt Party’s prepetition claim for
purposes of section 1129(a)(9) of the Title 11 of the United States Code and the
Borrower shall not be required under such section to pay such claim in cash.
SECTION 6.04    Preference Issues. If any Senior Secured Party is required in
any Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay any amount to the estate of the Borrower or any other Grantor (or
any trustee, receiver or similar Person therefor), because the payment of such
amount was declared to be fraudulent or preferential in any respect or for any
other reason, any amount (a “Recovery”), whether received as proceeds of
security, enforcement of any right of setoff or otherwise, then the Senior
Obligations shall be reinstated to the extent of such Recovery and deemed to be
outstanding as if such payment had not occurred and the Senior Secured Parties
shall be entitled to the benefits of this Agreement until a Discharge of Senior
Obligations with respect to all such recovered amounts. If this Agreement shall
have been terminated prior to such Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto. Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second


24
 

--------------------------------------------------------------------------------





Priority Debt Facility, hereby agrees that none of them shall be entitled to
benefit from any avoidance action affecting or otherwise relating to any
distribution or allocation made in accordance with this Agreement, whether by
preference or otherwise, it being understood and agreed that the benefit of such
avoidance action otherwise allocable to them shall instead be allocated and
turned over for application in accordance with the priorities set forth in this
Agreement.
SECTION 6.05    Separate Grants of Security and Separate Classifications. Each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, acknowledges and agrees that
(a) the grants of Liens pursuant to the Senior Collateral Documents and the
Second Priority Collateral Documents constitute separate and distinct grants of
Liens and (b) because of, among other things, their differing rights in the
Shared Collateral, the Second Priority Debt Obligations are fundamentally
different from the Senior Obligations and must be separately classified in any
plan of reorganization proposed or adopted in an Insolvency or Liquidation
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that any claims of the Senior
Secured Parties and the Second Priority Debt Parties in respect of the Shared
Collateral constitute a single class of claims (rather than separate classes of
senior and junior secured claims), then each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, hereby acknowledges and agrees that all distributions
shall be made as if there were separate classes of senior and junior secured
claims against the Grantors in respect of the Shared Collateral (with the effect
being that, to the extent that the aggregate value of the Shared Collateral is
sufficient (for this purpose ignoring all claims held by the Second Priority
Debt Parties), the Senior Secured Parties shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest (whether or not allowed or allowable) before any distribution is made
in respect of the Second Priority Debt Obligations, with each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, hereby acknowledging and agreeing to
turn over to the Designated Senior Representative amounts otherwise received or
receivable by them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the claim or recovery
of the Second Priority Debt Parties.
SECTION 6.06    Post-Petition Interest. Neither any Second Priority
Representative nor any Second Priority Debt Party shall oppose or seek to
challenge any claim by any Senior Representative or any Senior Secured Party for
allowance in any Insolvency or Liquidation Proceeding of Senior Obligations
consisting of Post-Petition Interest to the extent of the value of any Senior
Secured Party’s Lien, without regard to the existence of the Lien of any Second
Priority Representative on behalf of any Second Priority Debt Party on the
Collateral.
(a)    Neither any Senior Representative nor any other Senior Secured Party
shall oppose or seek to challenge any claim by the Second Lien Collateral Agent
or any Second Priority Debt Party for allowance in any Insolvency or Liquidation
Proceeding of Second Lien Obligations consisting of Post-Petition Interest to
the extent of the value of the Lien of the


25
 

--------------------------------------------------------------------------------





Second Priority Representatives on behalf of the Second Priority Debt Parties on
the Collateral (after taking into account the value of the Senior Obligations).
SECTION 6.07    No Waivers of Rights of Senior Secured Parties. Nothing
contained herein shall, except as expressly provided herein, prohibit or in any
way limit any Senior Representative or any other Senior Secured Party from
objecting in any Insolvency or Liquidation Proceeding or otherwise to any action
taken by any Second Priority Debt Party, including the seeking by any Second
Priority Debt Party of adequate protection or the asserting by any Second
Priority Debt Party of any of its rights and remedies under the Second Priority
Debt Documents or otherwise.
SECTION 6.08    Application. This Agreement, which the parties hereto expressly
acknowledge is a “subordination agreement” under Section 510(a) of Title 11 of
the United States Code or any similar provision of any other Bankruptcy Law,
shall be effective before, during and after the commencement of any Insolvency
or Liquidation Proceeding. The relative rights as to the Shared Collateral and
proceeds thereof shall continue after the commencement of any Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the petition
therefor, subject to any court order approving the financing of, or use of cash
collateral by, any Grantor. All references herein to any Grantor shall include
such Grantor as a debtor-in-possession and any receiver or trustee for such
Grantor.
SECTION 6.09    Other Matters. To the extent that any Second Priority
Representative or any Second Priority Debt Party has or acquires rights under
Section 363 or Section 364 of Title 11 of the United States Code or any similar
provision of any other Bankruptcy Law with respect to any of the Shared
Collateral, such Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees not
to assert any such rights without the prior written consent of each Senior
Representative, provided that if requested by any Senior Representative, such
Second Priority Representative shall timely exercise such rights in the manner
requested by the Senior Representatives (acting unanimously), including any
rights to payments in respect of such rights.
SECTION 6.10    506(c) Claims. Until the Discharge of Senior Obligations has
occurred, each Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it will not assert or enforce any claim under Section 506(c) of Title 11 of the
United States Code or any similar provision of any other Bankruptcy Law senior
to or on a parity with the Liens securing the Senior Obligations for costs or
expenses of preserving or disposing of any Shared Collateral.
SECTION 6.11    Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of both the
Senior Obligations and the Second Priority Debt Obligations (including without
limitation any administrative or superpriority claim granted as adequate
protection), then, to the extent the debt obligations distributed on account of
the Senior Obligations and on account of the Second Priority Debt Obligations
are secured by Liens upon the same assets or property, the provisions of this
Agreement will survive the distribution of such


26
 

--------------------------------------------------------------------------------





debt obligations pursuant to such plan and will apply with like effect to the
Liens securing such debt obligations.
ARTICLE VII.    

Reliance; Etc.
SECTION 7.01    Reliance. The consent by the Senior Secured Parties to the
execution and delivery of the Second Priority Debt Documents to which the Senior
Secured Parties have consented and all loans and other extensions of credit made
or deemed made on and after the date hereof by the Senior Secured Parties to the
Borrower or any Subsidiary shall be deemed to have been given and made in
reliance upon this Agreement. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, acknowledges that it and such Second Priority Debt Parties have,
independently and without reliance on any Senior Representative or other Senior
Secured Party, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into the
Second Priority Debt Documents to which they are party or by which they are
bound, this Agreement and the transactions contemplated hereby and thereby, and
they will continue to make their own credit decisions in taking or not taking
any action under the Second Priority Debt Documents or this Agreement.
SECTION 7.02    No Warranties or Liability. Each Second Priority Representative,
on behalf of itself and each Second Priority Debt Party under its Second
Priority Debt Facility, acknowledges and agrees that neither any Senior
Representative nor any other Senior Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
Senior Debt Documents, the ownership of any Shared Collateral or the perfection
or priority of any Liens thereon. The Senior Secured Parties will be entitled to
manage and supervise their respective loans and extensions of credit under the
Senior Debt Documents in accordance with law and as they may otherwise, in their
sole discretion, deem appropriate, and the Senior Secured Parties may manage
their loans and extensions of credit without regard to any rights or interests
that the Second Priority Representatives and the Second Priority Debt Parties
have in the Shared Collateral or otherwise, except as otherwise provided in this
Agreement. Neither any Senior Representative nor any other Senior Secured Party
shall have any duty to any Second Priority Representative or Second Priority
Debt Party to act or refrain from acting in a manner that allows, or results in,
the occurrence or continuance of an event of default or default under any
agreement with the Borrower or any Subsidiary (including the Second Priority
Debt Documents), regardless of any knowledge thereof that they may have or be
charged with. Except as expressly set forth in this Agreement, the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties have not otherwise made to each other, nor
do they hereby make to each other, any warranties, express or implied, nor do
they assume any liability to each other with respect to (a) the enforceability,
validity, value or collectibility of any of the Senior Obligations, the Second
Priority Debt Obligations or any guarantee or security which may have been
granted to any of them in connection therewith, (b)


27
 

--------------------------------------------------------------------------------





any Grantor’s title to or right to transfer any of the Shared Collateral or (c)
any other matter except as expressly set forth in this Agreement.
SECTION 7.03    Obligations Unconditional. All rights, interests, agreements and
obligations of the Senior Representatives, the Senior Secured Parties, the
Second Priority Representatives and the Second Priority Debt Parties hereunder
shall remain in full force and effect irrespective of:
(i)    any lack of validity or enforceability of any Senior Debt Document or any
Second Priority Debt Document;
(ii)    any change in the time, manner or place of payment of, or in any other
terms of, all or any of the Senior Obligations or Second Priority Debt
Obligations, or any amendment or waiver or other modification, including any
increase in the amount thereof, whether by course of conduct or otherwise, of
the terms of the Credit Agreement or any other Senior Debt Document or of the
terms of any Second Priority Debt Document;
(iii)    any exchange of any security interest in any Shared Collateral or any
other collateral or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior
Obligations or Second Priority Debt Obligations or any guarantee thereof;
(iv)    the commencement of any Insolvency or Liquidation Proceeding in respect
of the Borrower or any other Grantor; or
(v)    any other circumstances that otherwise might constitute a defense
available to, or a discharge of, (i) the Borrower or any other Grantor in
respect of the Senior Obligations or (ii) any Second Priority Representative or
Second Priority Debt Party in respect of this Agreement.
ARTICLE VIII.    

Miscellaneous
SECTION 8.01    Conflicts. Subject to Section 8.18, in the event of any conflict
between the provisions of this Agreement and the provisions of any Senior Debt
Document or any Second Priority Debt Document, the provisions of this Agreement
shall govern. Notwithstanding the foregoing, the relative rights and obligations
of the Senior Secured Collateral Agent, the Senior Representatives and the
Senior Secured Parties (as amongst themselves) with respect to any Senior
Collateral shall be governed by the terms of the First Lien Intercreditor
Agreement and in the event of any conflict between the First Lien Intercreditor
Agreement and this Agreement, the provisions of the First Lien Intercreditor
Agreement shall control.


28
 

--------------------------------------------------------------------------------





SECTION 8.02    Continuing Nature of this Agreement; Severability. Subject to
Section 6.04, this Agreement shall continue to be effective until the Discharge
of Senior Obligations shall have occurred. This is a continuing agreement of
Lien subordination, and the Senior Secured Parties may continue, at any time and
without notice to the Second Priority Representatives or any Second Priority
Debt Party, to extend credit and other financial accommodations and lend monies
to or for the benefit of the Borrower or any Subsidiary constituting Senior
Obligations in reliance hereon. The terms of this Agreement shall survive and
continue in full force and effect in any Insolvency or Liquidation Proceeding.
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 8.03    Amendments; Waivers.
(a)    No failure or delay on the part of any party hereto in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.
(b)    This Agreement may be amended in writing signed by each Representative
(in each case, acting in accordance with the documents governing the applicable
Debt Facility); provided that any such amendment, supplement or waiver which by
the terms of this Agreement requires the Borrower’s consent or which increases
the obligations or reduces the rights of the Borrower or any Grantor, shall
require the consent of the Borrower. Any such amendment, supplement or waiver
shall be in writing and shall be binding upon the Senior Secured Parties and the
Second Priority Debt Parties and their respective successors and assigns.
(c)    Notwithstanding the foregoing, without the consent of any Secured Party,
any Representative may become a party hereto by execution and delivery of a
Joinder Agreement in accordance with Section 8.09 of this Agreement and upon
such execution and delivery, such Representative and the Secured Parties and
Senior Obligations or Second Priority Debt Obligations of the Debt Facility for
which such Representative is acting shall be subject to the terms hereof.
SECTION 8.04    Information Concerning Financial Condition of the Borrower and
the Subsidiaries. The Senior Representatives, the Senior Secured Parties, the
Second Priority


29
 

--------------------------------------------------------------------------------





Representatives and the Second Priority Secured Parties shall each be
responsible for keeping themselves informed of (a) the financial condition of
the Borrower and the Subsidiaries and all endorsers or guarantors of the Senior
Obligations or the Second Priority Debt Obligations and (b) all other
circumstances bearing upon the risk of nonpayment of the Senior Obligations or
the Second Priority Debt Obligations. The Senior Representatives, the Senior
Secured Parties, the Second Priority Representatives and the Second Priority
Secured Parties shall have no duty to advise any other party hereunder of
information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that any Senior Representative, any
Senior Secured Party, any Second Priority Representative or any Second Priority
Debt Party, in its sole discretion, undertakes at any time or from time to time
to provide any such information to any other party, it shall be under no
obligation to (i) make, and the Senior Representatives, the Senior Secured
Parties, the Second Priority Representatives and the Second Priority Debt
Parties shall not make or be deemed to have made, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided,
(ii) provide any additional information or to provide any such information on
any subsequent occasion, (iii) undertake any investigation or (iv) disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.
SECTION 8.05    Subrogation. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives any rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Senior Obligations has occurred.
SECTION 8.06    Application of Payments. Except as otherwise provided herein,
all payments received by the Senior Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Obligations as the
Senior Secured Parties, in their sole discretion, deem appropriate, consistent
with the terms of the Senior Debt Documents. Except as otherwise provided
herein, each Second Priority Representative, on behalf of itself and each Second
Priority Debt Party under its Second Priority Debt Facility, assents to any such
extension or postponement of the time of payment of the Senior Obligations or
any part thereof and to any other indulgence with respect thereto, to any
substitution, exchange or release of any security that may at any time secure
any part of the Senior Obligations and to the addition or release of any other
Person primarily or secondarily liable therefor.
SECTION 8.07    Additional Grantors. The Borrower agree that, if any Subsidiary
shall become a Grantor after the date hereof, it will promptly cause such
Subsidiary to become party hereto by executing and delivering an instrument in
the form of Annex II. Upon such execution and delivery, such Subsidiary will
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of such instrument shall not
require the consent of any other party hereunder, and will be acknowledged by
the Designated Second Priority Representative and the Designated Senior
Representative. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.


30
 

--------------------------------------------------------------------------------





SECTION 8.08    Dealings with Grantors. Upon any application or demand by the
Borrower or any Grantor to any Representative to take or permit any action under
any of the provisions of this Agreement or under any Collateral Document (if
such action is subject to the provisions hereof), the Borrower or such Grantor,
as appropriate, shall furnish to such Representative a certificate of an
Authorized Officer ( an “Officer’s Certificate”) stating that all conditions
precedent, if any, provided for in this Agreement or such Collateral Document,
as the case may be, relating to the proposed action have been complied with,
except that in the case of any such application or demand as to which the
furnishing of such documents is specifically required by any provision of this
Agreement or any Collateral Document relating to such particular application or
demand, no additional certificate or opinion need be furnished.
SECTION 8.09    Additional Debt Facilities. To the extent, but only to the
extent, permitted by the provisions of the Senior Debt Documents and the Second
Priority Debt Documents, the Borrower may incur or issue and sell one or more
series or classes of Second Priority Debt and one or more series or classes of
Additional Senior Debt. Any such additional class or series of Second Priority
Debt (the “Second Priority Class Debt”) may be secured by a second priority,
subordinated Lien on Shared Collateral, in each case under and pursuant to the
relevant Second Priority Collateral Documents for such Second Priority Class
Debt, if and subject to the condition that the Representative of any such Second
Priority Class Debt (each, a “Second Priority Class Debt Representative”),
acting on behalf of the holders of such Second Priority Class Debt (such
Representative and holders in respect of any Second Priority Class Debt being
referred to as the “Second Priority Class Debt Parties”), becomes a party to
this Agreement by satisfying conditions (i) through (iii), as applicable, of the
immediately succeeding paragraph. Any such additional class or series of Senior
Facilities (the “Senior Class Debt”; and the Senior Class Debt and Second
Priority Class Debt, collectively, the “Class Debt”) may be secured by a senior
Lien on Shared Collateral, in each case under and pursuant to the Senior
Collateral Documents, if and subject to the condition that the Representative of
any such Senior Class Debt (each, a “Senior Class Debt Representative”; and the
Senior Class Debt Representatives and Second Priority Class Debt
Representatives, collectively, the “Class Debt Representatives”), acting on
behalf of the holders of such Senior Class Debt (such Representative and holders
in respect of any such Senior Class Debt being referred to as the “Senior Class
Debt Parties; and the Senior Class Debt Parties and Second Priority Class Debt
Parties, collectively, the “Class Debt Parties”), becomes a party to this
Agreement by satisfying the conditions set forth in clauses (i) through (iii),
as applicable, of the immediately succeeding paragraph. In order for a Class
Debt Representative to become a party to this Agreement:
(A)    such Class Debt Representative shall have executed and delivered a
Joinder Agreement substantially in the form of Annex III (if such Representative
is a Second Priority Class Debt Representative) or Annex IV (if such
Representative is a Senior Class Debt Representative) (with such changes as may
be reasonably approved by the Designated Senior Representative and such Class
Debt Representative) pursuant to which it becomes a Representative hereunder,
and the Class Debt in respect of which such Class Debt Representative is the
Representative and the related Class Debt Parties become subject hereto and
bound hereby;


31
 

--------------------------------------------------------------------------------





(B)    the Borrower shall have delivered to the Designated Senior Representative
an Officer’s Certificate stating that the conditions set forth in this
Section 8.09 are satisfied with respect to such Class Debt and, if requested,
true and complete copies of each of the Second Priority Debt Documents or Senior
Debt Documents, as applicable, relating to such Class Debt, certified as being
true and correct by an Authorized Officer of the Borrower; and
(C)    the Second Priority Debt Documents or Senior Debt Documents, as
applicable, relating to such Class Debt shall provide that each Class Debt Party
with respect to such Class Debt will be subject to and bound by the provisions
of this Agreement in its capacity as a holder of such Class Debt.
SECTION 8.10    Consent to Jurisdiction; Waivers. Each Representative, on behalf
of itself and the Secured Parties of the Debt Facility for which it is acting,
irrevocably and unconditionally:
(i)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the courts of the State of New York, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;
(ii)    consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
(iii)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Representative) at the address referred to in Section 8.11;
(iv)    agrees that nothing herein shall affect the right of any other party
hereto (or any Secured Party) to effect service of process in any other manner
permitted by law; and
(v)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 8.10 any special, exemplary, punitive or consequential damages.
SECTION 8.11    Notices. All notices, requests, demands and other communications
provided for or permitted hereunder shall be in writing and shall be sent:
(A)    if to the Borrower or any Grantor, to the Borrower, at its address at:
[  ], Attention of [  ], telecopy [  ];


32
 

--------------------------------------------------------------------------------





(B)    if to the Initial Second Priority Representative to it at: [  ],
Attention of [  ], telecopy [  ];
(C)    if to the Administrative Agent, to it at: [Citibank, N.A., 390 Greenwich
St., New York, New York 10013, Attention of [ ], (Fax No.: [ ]) (e-mail: [ ]),
with a copy];
(D)    if to any other Senior Representative a party hereto on the date hereof,
to it at: [  ], Attention of [  ], telecopy [  ];
(E)    if to any other Representative, to it at the address specified by it in
the Joinder Agreement delivered by it pursuant to Section 8.09.
Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties. As agreed to in writing among each Representative from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable person provided from time to time
by such person.
SECTION 8.12    Further Assurances. Each Senior Representative, on behalf of
itself and each Senior Secured Party under the Senior Debt Facility for which it
is acting, each Second Party Representative, on behalf of itself, and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it will take such further action and shall execute and deliver such additional
documents and instruments (in recordable form, if requested) as the other
parties hereto may reasonably request to effectuate the terms of, and the Lien
priorities contemplated by, this Agreement.
SECTION 8.13    GOVERNING LAW; WAIVER OF JURY TRIAL.
(1)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS, EXCEPT AS REQUIRED BY MANDATORY PROVISIONS OF
LAW.
(2)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.
SECTION 8.14    Binding on Successors and Assigns. This Agreement shall be
binding upon the Senior Representatives, the Senior Secured Parties, the Second
Priority


33
 

--------------------------------------------------------------------------------





Representatives, the Second Priority Debt Parties, the Borrower, the other
Grantors party hereto and their respective successors and assigns.
SECTION 8.15    Section Titles. The section titles contained in this Agreement
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of this Agreement.
SECTION 8.16    Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile or other electronic method, each
of which shall be an original and all of which shall together constitute one and
the same document. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Agreement.
SECTION 8.17    Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The
Administrative Agent represents and warrants that this Agreement is binding upon
the Credit Agreement Secured Parties. The Initial Second Priority Representative
represents and warrants that this Agreement is binding upon the Initial Second
Priority Debt Parties.
SECTION 8.18    No Third Party Beneficiaries; Successors and Assigns. The lien
priorities set forth in this Agreement and the rights and benefits hereunder in
respect of such lien priorities shall inure solely to the benefit of the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties, and their respective permitted successors
and assigns, and no other Person (including the Grantors, or any trustee,
receiver, debtor in possession or bankruptcy estate in a bankruptcy or like
proceeding) shall have or be entitled to assert such rights.
SECTION 8.19    Effectiveness. This Agreement shall become effective when
executed and delivered by the parties hereto.
SECTION 8.20    Administrative Agent and Representative. It is understood and
agreed that (a) the Administrative Agent is entering into this Agreement in its
capacity as administrative agent and collateral agent under the Credit Agreement
and the provisions of Section 12 of the Credit Agreement applicable to the
Agents (as defined therein) thereunder shall also apply to the Administrative
Agent hereunder and (b) [  ] is entering into this Agreement in its capacity as
[Trustee] under [indenture] and the provisions of Article [  ] of such indenture
applicable to the Trustee thereunder shall also apply to the Trustee hereunder.
SECTION 8.21    Relative Rights. Notwithstanding anything in this Agreement to
the contrary (except to the extent contemplated by Section 5.01(a), 5.01(d) or
5.03(b)), nothing in this Agreement is intended to or will (a) amend, waive or
otherwise modify the provisions of the Credit Agreement, any other Senior Debt
Document or any Second Priority Debt Documents, or permit the Borrower or any
Grantor to take any action, or fail to take any action, to the extent such
action or failure would otherwise constitute a breach of, or default under, the
Credit Agreement or any other Senior Debt Document or any Second Priority Debt
Documents, (b)


34
 

--------------------------------------------------------------------------------





change the relative priorities of the Senior Obligations or the Liens granted
under the Senior Collateral Documents on the Shared Collateral (or any other
assets) as among the Senior Secured Parties, (c) otherwise change the relative
rights of the Senior Secured Parties in respect of the Shared Collateral as
among such Senior Secured Parties or (d) obligate the Borrower or any Grantor to
take any action, or fail to take any action, that would otherwise constitute a
breach of, or default under, the Credit Agreement or any other Senior Debt
Document or any Second Priority Debt Document.
SECTION 8.22    Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.




35
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
CITIBANK, N.A.,
as Administrative Agent


By:        
Name:
Title:




By:        
Name:
Title:




[ ______________________________________ ],


as [          ] for the holders of [applicable Additional Senior Debt Facility]




By:        
Name:
Title:




[ ______________________________________ ],


as Initial Additional Authorized Representative




By:        
Name:
Title:




LAUREATE EDUCATION, INC.

By:        
Name:
Title:





--------------------------------------------------------------------------------











THE GRANTORS LISTED ON ANNEX I HERETO


By:        
Name:
Title:








2
 

--------------------------------------------------------------------------------


ANNEX I


Grantors
[  ]









--------------------------------------------------------------------------------


ANNEX II




SUPPLEMENT NO. [  ] dated as of , to the SECOND LIEN INTERCREDITOR AGREEMENT
dated as of [     ], 20[  ] (the “Second Lien Intercreditor Agreement”), among
LAUREATE EDUCATION, INC, a Delaware public benefit corporation (the “Borrower”),
certain subsidiaries and affiliates of the Borrower (each, a “Grantor”),
CITIBANK, N.A., as Administrative Agent under the Credit Agreement, [     ], as
Initial Second Priority Representative, and the additional Representatives from
time to time a party thereto.
A.Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Second Lien Intercreditor Agreement.
B.The Grantors have entered into the Second Lien Intercreditor Agreement.
Pursuant to the Credit Agreement, certain Additional Senior Debt Documents and
certain Second Priority Debt Documents, certain newly acquired or organized
Subsidiaries of the Borrower are required to enter into the Second Lien
Intercreditor Agreement. Section 8.07 of the Second Lien Intercreditor Agreement
provides that such Subsidiaries may become party to the Second Lien
Intercreditor Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Subsidiary (the “New Grantor”) is executing
this Supplement in accordance with the requirements of the Credit Agreement, the
Second Priority Debt Documents and Additional Senior Debt Documents.
Accordingly, the Designated Senior Representative and the New Subsidiary Grantor
agree as follows:
SECTION 1.    In accordance with Section 8.07 of the Second Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
Second Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the Second Lien Inter-creditor Agreement applicable
to it as a Grantor thereunder. Each reference to a “Grantor” in the Second Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The Second
Lien Intercreditor Agreement is hereby incorporated herein by reference.
SECTION 2.    The New Grantor represents and warrants to the Designated Senior
Representative and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.
SECTION 3.    This Supplement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when the
Designated Senior Representative shall have received a counterpart of this
Supplement that bears the signature of the New Grantor. Delivery of an executed
signature page to this Supplement by facsimile transmission or other electronic
method shall be as effective as delivery of a manually signed counterpart of
this Supplement.





--------------------------------------------------------------------------------





SECTION 4.    Except as expressly supplemented hereby, the Second Lien
Inter-creditor Agreement shall remain in full force and effect.
SECTION 5.    THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 6.    In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Second Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Grantor shall be given to it
in care of the Borrower as specified in the Second Lien Intercreditor Agreement.
SECTION 8.    The Borrower agree to reimburse the Designated Senior
Representative for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the New Grantor, and the Designated Senior Representative
have duly executed this Supplement to the Second Lien Intercreditor Agreement as
of the day and year first above written.
[NAME OF NEW SUBSIDIARY GRANTOR]


By:        
Name:
Title:


Acknowledged by:

[                            ], as Designated Senior Representative




By:         
Name:
Title:




[                            ], as Designated Second Priority Representative




By        
Name:
Title:









--------------------------------------------------------------------------------


ANNEX III


[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [ ] dated as of [  ], 20[  ] to the
SECOND LIEN INTERCREDITOR AGREEMENT dated as of [     ], 20[  ] (the “Second
Lien Intercreditor Agreement”), among LAUREATE EDUCATION, INC, a Delaware public
benefit corporation (the “Borrower”), certain subsidiaries and affiliates of the
Borrower (each, a “Grantor”), CITIBANK, N.A., as Administrative Agent under the
Credit Agreement, [      ], as Initial Second Priority Representative, and the
additional Representatives from time to time a party thereto.
A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Second Lien Intercreditor Agreement.
B.    As a condition to the ability of the Borrower to incur Second Priority
Debt and to secure such Second Priority Class Debt with the Second Priority Lien
and to have such Second Priority Class Debt guaranteed by the Grantors on a
subordinated basis, in each case under and pursuant to the Second Priority
Collateral Documents, the Second Priority Class Representative in respect of
such Second Priority Class Debt is required to become a Representative under,
and such Second Priority Class Debt and the Second Priority Class Debt Parties
in respect thereof are required to become subject to and bound by, the Second
Lien Intercreditor Agreement. Section 8.09 of the Second Lien Intercreditor
Agreement provides that such Second Priority Class Debt Representative may
become a Representative under, and such Second Priority Class Debt and such
Second Priority Class Debt Parties may become subject to and bound by, the
Second Lien Intercreditor Agreement, pursuant to the execution and delivery by
the Second Priority Class Debt Representative of an instrument in the form of
this Representative Supplement and the satisfaction of the other conditions set
forth in Section 8.09 of the Second Lien Intercreditor Agreement. The
undersigned Second Priority Class Debt Representative (the “New Representative”)
is executing this Supplement in accordance with the requirements of the Senior
Debt Documents and the Second Priority Debt Documents.
Accordingly, the Designated Senior Representative and the New Representative
agree as follows:
SECTION 1.    In accordance with Section 8.09 of the Second Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Second Priority Class Debt and Second
Priority Class Debt Parties become subject to and bound by, the Second Lien
Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as a Representative, and the
New Representative, on behalf of itself and such Second Priority Class Debt
Parties, hereby agrees to all the terms and provisions of the Second Lien
Intercreditor Agreement applicable to it as a Second Priority Representative and
to the Second Priority Class Debt Parties that it represents as Second Priority
Debt Parties. Each reference to a “Representative” or “Second Priority
Representative” in the Second Lien Intercreditor Agreement shall be deemed to
include the New Representative. The Second Lien Intercreditor Agreement is
hereby incorporated herein by reference.





--------------------------------------------------------------------------------





SECTION 2.    The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this Representative Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Second Priority Debt Documents relating to such Second
Priority Class Debt provide that, upon the New Representative’s entry into this
Agreement, the Second Priority Class Debt Parties in respect of such Second
Priority Class Debt will be subject to and bound by the provisions of the Second
Lien Intercreditor Agreement as Second Priority Debt Parties.
SECTION 3.    This Representative Supplement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.
SECTION 4.    Except as expressly supplemented hereby, the Second Lien
Inter-creditor Agreement shall remain in full force and effect.
SECTION 5.    THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 6.    In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Second Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.
SECTION 8.    The Borrower agree to reimburse the Designated Senior
Representative for its reasonable out-of-pocket expenses in connection with this
Representative Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Designated Senior Representative.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Second
Lien Inter-creditor Agreement as of the day and year first above written.
[NAME OF NEW REPRESENTATIVE],
as [         ] for the holders of [         ]




By:         
Name:
Title:


Address for notices:


Attention of:     
Telecopy:     


[ _________________________________ ], as Designated Senior Representative




By:         
Name:
Title:


Acknowledged by:


LAUREATE EDUCATION, INC.


By:         
Name:
Title:


THE GRANTORS LISTED ON SCHEDULE I HERETO




By:        
Name:
Title:







--------------------------------------------------------------------------------


Schedule I to the
Representative Supplement to the
Second Lien Intercreditor Agreement




Grantors
[         ]









--------------------------------------------------------------------------------


ANNEX IV




[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [ ] dated as of [  ], 20[  ] to the
SECOND LIEN INTERCREDITOR AGREEMENT dated as of [     ], 20[  ] (the “Second
Lien Intercreditor Agreement”), among LAUREATE EDUCATION, INC, a Delaware public
benefit corporation (the “Borrower”), certain subsidiaries and affiliates of the
Borrower (each, a “Grantor”), CITIBANK, N.A., as Administrative Agent under the
Credit Agreement, [     ], as Initial Second Priority Representative, and the
additional Representatives from time to time a party thereto.
C.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Second Lien Intercreditor Agreement.
D.    As a condition to the ability of the Borrower to incur Senior Class Debt
after the date of the Second Lien Intercreditor Agreement and to secure such
Senior Class Debt with the Senior Lien and to have such Senior Class Debt
guaranteed by the Grantors on a senior basis, in each case under and pursuant to
the Senior Collateral Documents, the Senior Class Debt Representative in respect
of such Senior Class Debt is required to become a Representative under, and such
Senior Class Debt and the Senior Class Debt Parties in respect thereof are
required to become subject to and bound by, the Second Lien Intercreditor
Agreement. Section 8.09 of the Second Lien Intercreditor Agreement provides that
such Senior Class Debt Representative may become a Representative under, and
such Senior Class Debt and such Senior Class Debt Parties may become subject to
and bound by, the Second Lien Intercreditor Agreement, pursuant to the execution
and delivery by the Senior Class Debt Representative of an instrument in the
form of this Representative Supplement and the satisfaction of the other
conditions set forth in Section 8.09 of the Second Lien Intercreditor Agreement.
The undersigned Senior Class Debt Representative (the “New Representative”) is
executing this Supplement in accordance with the requirements of the Senior Debt
Documents and the Second Priority Debt Documents.
Accordingly, the Designated Senior Representative and the New Representative
agree as follows:
SECTION 1.    In accordance with Section 8.09 of the Second Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Senior Class Debt and Senior Class Debt
Parties become subject to and bound by, the Second Lien Intercreditor Agreement
with the same force and effect as if the New Representative had originally been
named therein as a Representative, and the New Representative, on behalf of
itself and such Senior Class Debt Parties, hereby agrees to all the terms and
provisions of the Second Lien Intercreditor Agreement applicable to it as a
Senior Representative and to the Senior Class Debt Parties that it represents as
Senior Debt Parties. Each reference to a “Representative” or “Senior
Representative” in the Second Lien Intercreditor Agreement shall be deemed to
include the New Representative. The Second Lien Intercreditor Agreement is
hereby incorporated herein by reference.





--------------------------------------------------------------------------------

10


SECTION 2.    The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this Representative Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Senior Debt Documents relating to such Senior Class Debt
provide that, upon the New Representative’s entry into this Agreement, the
Senior Class Debt Parties in respect of such Senior Class Debt will be subject
to and bound by the provisions of the Second Lien Inter-creditor Agreement as
Senior Secured Parties.
SECTION 3.    This Representative Supplement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.
SECTION 4.    Except as expressly supplemented hereby, the Second Lien
Inter-creditor Agreement shall remain in full force and effect.
SECTION 5.    THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 6.    In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Second Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.
SECTION 8.    The Borrower agrees to reimburse the Designated Senior
Representative for its reasonable out-of-pocket expenses in connection with this
Representative Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Designated Senior Representative.





--------------------------------------------------------------------------------

11


IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Second
Lien Inter-creditor Agreement as of the day and year first above written.
[NAME OF NEW REPRESENTATIVE],




as[       ] for the holders of [     ]




By:         
Name:
Title:


Address for notices:


Attention of:     
Telecopy:     


[                ],
as Designated Senior Representative




By:         
Name:
Title:





--------------------------------------------------------------------------------

12




Acknowledged by:


LAUREATE EDUCATION, INC.




By:         
Name:
Title:




THE GRANTORS
LISTED ON SCHEDULE I HERETO




By:         
Name:
Title:













--------------------------------------------------------------------------------


9


Grantors
[         ]









